Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT

This AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT (“Amendment”) entered into
and effective as of October 21, 2019 (the “Amendment No. 1 Effective Date”) is
by and among McDermott Technology (Americas), Inc., a Delaware corporation
(“MTA”), McDermott Technology (US), Inc. a Delaware corporation (“MTUS”),
McDermott Technology B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (“MTBV” and together with MTA and MTUS, collectively the
“Applicants”, each an “Applicant”), McDermott International, Inc. a Panamanian
corporation (the “Parent”), the Participants party hereto (as defined in the
Letter of Credit Agreement (as defined below)) and the Guarantors (as defined in
the Letter of Credit Agreement).

RECITALS

A.    Whereas, reference is made to that certain Letter of Credit Agreement
dated as of October 30, 2018 among the Applicants, the Parent, the Participants
and Issuers party thereto from time to time (“Participants”) and Barclays Bank
PLC, as administrative agent (in such capacity, the “Administrative Agent”) (as
amended, restated, supplemented or otherwise modified from time to time, the
“Letter of Credit Agreement”).

B.    Whereas the Parent and the Applicants have requested that the Requisite
Participants consent to certain amendments as more fully set forth herein.

C.    Whereas, subject to the terms and conditions set forth herein, the parties
hereto wish to amend the Letter of Credit Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.    Defined Terms. As used in this Amendment, each of the terms defined in the
opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Letter of Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Letter of Credit Agreement (as amended hereby), unless expressly provided to the
contrary.

2.    Other Definitional Provisions. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment.



--------------------------------------------------------------------------------

3.    Amendments to Letter of Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 5 herein, the Letter of Credit Agreement
shall be amended effective as of Amendment No. 1 Effective Date by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Letter of Credit Agreement attached as Exhibit A hereto.

4.    Representations and Warranties. Each Credit Party represents and warrants
that:

(a)    after giving effect to this Amendment, all representations and warranties
made by any Credit Party in the Letter of Credit Agreement and the other Credit
Documents that have no materiality or Material Adverse Effect qualification are
true and correct in all material respects and the representations and warranties
in the Letter of Credit Agreement and in the other Credit Documents that have a
materiality or Material Adverse Effect qualification are true and correct in all
respects, in each case with the same effect as though made on and as of the
Amendment No. 1 Effective Date or, to the extent such representations and
warranties expressly relate to an earlier date, as of such earlier date;

(b)    after giving effect to this Amendment, no Default or Event of Default
exists and is continuing as of the Amendment No. 1 Effective Date;

(c)    the execution, delivery and performance of this Amendment are within the
Applicants’, Guarantors’ and Parent’s corporate, limited liability company,
partnership or other organizational powers, as applicable, and have been duly
authorized by appropriate organizational and governing action and proceedings;

(d)    each person who is executing this Amendment on behalf of the Applicants,
the Parent and each other Guarantor has the full power, authority and legal
right to do so, and this Amendment has been duly executed by such person and
delivered to the Administrative Agent; and

(e)    this Amendment is the legal, valid and binding obligation of each Credit
Party, enforceable against such Credit Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

5.    Conditions to Effectiveness. This Amendment shall become effective as of
the Amendment No. 1 Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:

(a)    The Administrative Agent shall have received this Amendment, executed by
each Applicant, the Parent, each Guarantor and the Requisite Participants in
such counterparts as shall be acceptable to the Administrative Agent.

(b)    The representations and warranties of each Credit Party contained in this
Amendment, the Letter of Credit Agreement and the other Loan Documents that have
no

 

-2-



--------------------------------------------------------------------------------

materiality or Material Adverse Effect qualification shall be true and correct
in all material respects and the representations and warranties set forth in
this Amendment, the Letter of Credit Agreement and in the other Loan Documents
that have a materiality or Material Adverse Effect qualification shall be true
and correct in all respects, in each case with the same effect as though made on
and as of the Amendment No. 1 Effective Date or, to the extent such
representations and warranties expressly relate to an earlier date, as of such
earlier date.

(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing as of the Amendment No. 1 Effective Date.

(d)    There shall have been paid to the Administrative Agent, for the account
of the Administrative Agent, the Issuers and the Participants, as applicable,
all retainers, fees and expenses (including the retainers, fees and expenses of
the Administrative Agent’s counsel in each relevant jurisdiction to the extent
the Parent has received an invoice therefor) due and payable pursuant to
Section 11.3 of the Letter of Credit Agreement or otherwise invoiced to be
applied to amounts to become due and payable pursuant to Section 11.3 of the
Letter of Credit Agreement, whether in connection with this Amendment or
otherwise, on or before the Amendment No. 1 Effective Date.

(e)    The Administrative Agent shall have received an effective amendment, in
form and substance satisfactory to each Administrative Agent, in respect of the
Credit Agreement, dated as of May 10, 2018 (as amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Applicants, as borrowers, the Parent, the lenders from time to time party
thereto, Crédit Agricole Corporate and Investment Bank, as administrative agent
for the Revolving Facility (as defined therein) and the LC Facility (as defined
therein), and Barclays Bank PLC, as administrative agent for the Term Facility
(as defined therein), executed by each Applicant, the Guarantors and the
requisite Participants party to the Credit Agreement.

(f)    The Administrative Agent shall have received a copy of the Priming Credit
Agreement, in form and substance satisfactory to the Administrative Agent,
executed by each Applicant party thereto, the Guarantors party thereto, and the
financial institutions party thereto as lenders, and the “Effective Date” (as
defined in such Priming Credit Agreement) shall occur substantially
simultaneously with the Amendment No. 1 Effective Date.

(g)    The Administrative Agent shall have received the Closing Date Financial
Statements (as defined in the Priming Credit Agreement) and the Projections (as
defined in the Priming Credit Agreement).

6.    [Reserved].

 

-3-



--------------------------------------------------------------------------------

7.    Reaffirmation of Credit Support.

(a)    The Credit Parties acknowledge that on and as of the Amendment No. 1
Effective Date all Obligations are payable without defense, offset, counterclaim
or recoupment. Each of the Applicants and each Guarantor (collectively, the
“Credit Support Parties”) has read this Amendment and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Credit Support Party
under, and the Liens granted by such Credit Support Party as collateral security
for the Indebtedness, obligations and liabilities evidenced by the Letter of
Credit Agreement and the other Credit Documents (as amended hereby) pursuant to,
each of the Credit Documents (as amended hereby) to which such Credit Support
Party is a party shall not be impaired, and each of the Credit Documents (as
amended hereby) to which such Credit Support Party is a party is, and shall
continue to be, in full force and effect and are hereby confirmed and ratified
in all respects.

(b)    Each Credit Support Party (other than the Applicants) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Credit Support Party is not required by the terms of the
Letter of Credit Agreement or any other Credit Document to consent to the
amendments to the Letter of Credit Agreement effected pursuant to this Amendment
and (ii) nothing in the Letter of Credit Agreement (as amended hereby), this
Amendment or any other Credit Document (as amended hereby) shall be deemed to
require the consent of such Credit Support Party to any future amendments to the
Letter of Credit Agreement.

8.    Acknowledgments and Agreements.

(a)    The Applicants do hereby adopt, ratify, and confirm the Letter of Credit
Agreement, as amended hereby, and acknowledge and each agree that the Letter of
Credit Agreement, as amended hereby, is and remains in full force and effect,
and each Applicant acknowledges and agrees that its liabilities and obligations
under the Letter of Credit Agreement, as amended hereby, and the other Credit
Documents, are not impaired in any respect by this Amendment.

(b)    From and after the Amendment No. 1 Effective Date, all references to the
Letter of Credit Agreement and the Credit Documents shall mean the Letter of
Credit Agreement and such Credit Documents as amended by this Amendment and the
other documents executed pursuant hereto. This Amendment is a Credit Document
for the purposes of the provisions of the other Credit Documents. Without
limiting the foregoing, any breach of representations, warranties, and covenants
under this Amendment shall be a Default or Event of Default, as applicable,
under the Letter of Credit Agreement.

9.    Miscellaneous.

(a)    Except as specifically modified by this Amendment, the Letter of Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

-4-



--------------------------------------------------------------------------------

(b)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent, Participant or Issuer under, the Letter of Credit
Agreement or any of the other Credit Documents.

(c)    The Participants party hereto hereby authorize and direct the
Administrative Agent, in its capacity as such, to execute and deliver the “Act
of Parity Debtholders & Act of Secured Debtholders” in substantially the form
attached hereto as Exhibit B hereto.

10.    [Reserved].

11.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart hereof.

12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Letter of Credit Agreement; provided that,
notwithstanding anything herein to the contrary, the parties hereto hereby agree
that Barclays Bank PLC, in its capacity as Administrative Agent, shall have
rights as a third party beneficiary to the terms, conditions and provisions of
this Amendment.

13.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO (INCLUDING THE SUBMISSION TO JURISDICTION IN SECTION 11.12 OF THE
LETTER OF CREDIT AGREEMENT) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PROVISIONS.

15.    Entire Agreement. THIS AMENDMENT, THE LETTER OF CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG
PARTICIPANTS, THE ADMINISTRATIVE AGENT AND APPLICANTS AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTICIPANTS, THE ADMINISTRATIVE AGENT AND APPLICANTS. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG PARTICIPANTS, THE
ADMINISTRATIVE AGENT AND APPLICANTS.

 

-5-



--------------------------------------------------------------------------------

16.    Release. EACH OF THE PARENT, EACH APPLICANT AND THE OTHER CREDIT PARTIES
AND THEIR AFFILIATES ON BEHALF OF THEMSELVES AND THEIR FORMER AND CURRENT
RELATED PARTIES AND EACH OF THEIR PREDECESSORS, ADMINISTRATIVE AGENT, EMPLOYEES,
SUCCESSORS AND ASSIGNS (THE “RELEASING PARTIES”) HEREBY ACKNOWLEDGES AND AGREES
THAT IT DOES NOT HAVE ANY CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, OR LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE AMENDMENT NO.
1 EFFECTIVE DATE IN CONNECTION WITH THE LETTER OF CREDIT AGREEMENT, COLLATERAL
AGENCY AND INTERCREDITOR AGREEMENT OR ANY CREDIT DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREUNDER, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE (EACH
A “CAUSE OF ACTION”) THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF THE LIABILITY OF ANY APPLICANT TO REPAY OR ANY GUARANTOR TO GUARANTEE THE
OBLIGATIONS AS PROVIDED IN THE LETTER OF CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
ANY AGENT, ANY PARTICIPANT OR ANY ISSUER OR ANY OF THEIR RESPECTIVE CURRENT OR
FORMER RELATED PARTIES AND EACH OF THEIR PREDECESSORS, ADMINISTRATIVE AGENT,
EMPLOYEES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”). EACH
OF THE RELEASING PARTIES HEREBY VOLUNTARILY AND KNOWINGLY, FOR VALUABLE
CONSIDERATION RECEIVED, RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES
FROM ALL POSSIBLE CAUSES OF ACTION (AS DEFINED ABOVE) WHICH ANY OF THE RELEASING
PARTIES MAY NOW HAVE AGAINST THE RELEASED PARTIES, IF ANY, INCLUDING, WITHOUT
LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LETTER OF CREDIT
AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS
AMENDMENT.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

as Applicant

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

MCDERMOTT TECHNOLOGY (US), INC.,

as Applicant

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

MCDERMOTT TECHNOLOGY, B.V.,

as Applicant

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Vice President, Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I BRAZIL HOLDINGS, INC.

CB&I ENERGY SERVICES, LLC

CB&I FABRICATION, LLC

CB&I GROUP INC.

CB&I HOLDCO INTERNATIONAL, LLC

CB&I HOLDCO, LLC

CB&I INTERNATIONAL, INC.

CB&I INTERNATIONAL, LLC

CB&I LAKE CHARLES, L.L.C.

CB&I OFFSHORE SERVICES, INC.

CB&I POWER INTERNATIONAL, INC.

CB&I POWER, LLC

CB&I RIO GRANDE HOLDINGS, L.L.C.

CB&I RIO GRANDE VALLEY FABRICATION & MANUFACTURING, L.L.C.

CB&I WALKER LA, L.L.C.

INTERNATIONAL CONSULTANTS, L.L.C.

J. RAY HOLDINGS, INC.

MCDERMOTT, INC.

PIKE PROPERTIES II, INC.

SHAW ENERGY SERVICES, INC.

SHAW FABRICATORS, INC.

SHAW HOME LOUISIANA, LLC

SHAW JV HOLDINGS, L.L.C.

SHAW MANAGED SERVICES, LLC

SHAW NUCLEAR ENERGY HOLDINGS (UK), INC.

SHAW POWER DELIVERY SYSTEMS, INC.

SHAW POWER SERVICES, LLC

SHAW PROCESS FABRICATORS, INC.

SHAW SERVICES, L.L.C.

SHAW SSS FABRICATORS, INC.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATALYTIC DISTILLATION TECHNOLOGIES

CB&I INTERNATIONAL ONE, LLC

CBI SERVICES, LLC

CHEMICAL RESEARCH AND LICENSING, LLC

EDS EQUIPMENT COMPANY, LLC

LUMMUS CONSULTANTS INTERNATIONAL LLC

S C WOODS, L.L.C.

SHAW FAR EAST SERVICES, LLC

SHAW POWER SERVICES GROUP, L.L.C.

CB&I STORAGE TANK SOLUTIONS LLC

CB&I STS DELAWARE LLC

CB&I STS HOLDINGS LLC

CBI COMPANY LTD.

CSA TRADING COMPANY LTD.

OCEANIC CONTRACTORS, INC.

SHAW NC COMPANY, INC.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

SHAW BENECO, INC.

SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.

SHAW MANAGEMENT SERVICES ONE, INC.

SHAW POWER TECHNOLOGIES, INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.

By:  

/s/ Mark Coscio

Name:   Mark Coscio Title:   President

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

HYDRO MARINE SERVICES, INC.

J. RAY MCDERMOTT INTERNATIONAL, INC.

J. RAY MCDERMOTT, S.A.

MCDERMOTT (AMAZON CHARTERING), INC.

MCDERMOTT GULF OPERATING COMPANY, INC.

MCDERMOTT INTERNATIONAL MANAGEMENT, S. DE RL.

MCDERMOTT INTERNATIONAL TRADING CO., INC.

MCDERMOTT INTERNATIONAL VESSELS, INC.

J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT UNDERWATER SERVICES, INC.

MCDERMOTT CASPIAN CONTRACTORS, INC.

MCDERMOTT INTERNATIONAL INVESTMENTS CO., INC.

MCDERMOTT MIDDLE EAST, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS, INC.

MCDERMOTT SUBSEA, INC.

EASTERN MARINE SERVICES, INC.

MCDERMOTT OFFSHORE SERVICES COMPANY, INC.

NORTH ATLANTIC VESSEL, INC.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer CBI PANAMA, S.A. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by CB&I MIDDLE EAST HOLDING, INC. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by ENVIRONMENTAL
SOLUTIONS (CAYMAN) LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by ENVIRONMENTAL SOLUTIONS HOLDING LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by ENVIRONMENTAL
SOLUTIONS LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by HIGHLAND TRADING
COMPANY, LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by OASIS SUPPLY COMPANY, LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by SHAW E & I
INTERNATIONAL LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by SHAW OVERSEAS
(MIDDLE EAST) LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed as a Deed by J. RAY MCDERMOTT INTERNATIONAL VESSELS, LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by MCDERMOTT CAYMAN
LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed as a Deed by OFFSHORE PIPELINES
INTERNATIONAL, LTD. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

J. RAY MCDERMOTT (NORWAY), AS By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I CANADA LTD.

HORTON CBI, LIMITED

LUTECH RESOURCES CANADA LTD.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

MCDERMOTT TECHNOLOGY, B.V.

CB&I COJAFEX B.V.

CB&I EUROPE B.V.

CB&I HOLDINGS B.V.

CB&I POWER COMPANY B.V.

CB&I RUSLAND B.V.

CBI COMPANY B.V.

CBI COMPANY TWO B.V.

CHICAGO BRIDGE & IRON COMPANY B.V.

COMET II B.V.

LEALAND FINANCE COMPANY B.V.

LUMMUS TECHNOLOGY B.V.

LUTECH PROJECT SOLUTIONS B.V.

LUTECH PROJECTS B.V.

MCDERMOTT TECHNOLOGY (2), B.V.

MCDERMOTT TECHNOLOGY (3), B.V.

NETHERLANDS OPERATING COMPANY B.V.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOVOLEN TECHNOLOGY HOLDINGS C.V. By:  

McDermott Technology (3), B.V., acting in its capacity as general partner

 

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed by J. RAY MCDERMOTT (AUST.) HOLDING PTY. LIMITED. ACN 002 797 668 by
its Treasurer under power of attorney which the Treasurer has received no notice
of the revocation of the power:

 

/s/ Kevin Hargrove

 

Signature of Treasurer Kevin Hargrove                                          
              Name of Treasurer (print)

Executed by MCDERMOTT AUSTRALIA PTY. LTD. ACN 002 736 352 by its Treasurer under
power of attorney which the Treasurer has received no notice of the revocation
of the power:

 

/s/ Kevin Hargrove

 

Signature of Treasurer Kevin Hargrove                                          
              Name of Treasurer (print)

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed by CBI CONSTRUCTORS PTY LTD ACN 000 612 411 by its Treasurer under
power of attorney which the Treasurer has received no notice of the revocation
of the power:

 

/s/ Kevin Hargrove

 

Signature of attorney Kevin Hargrove                                          
              Name of Treasurer (print)

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON (ANTILLES) N.V.

MCDERMOTT INTERNATIONAL MARINE INVESTMENTS N.V.

MCDERMOTT OVERSEAS INVESTMENT CO. N.V.

VARSY INTERNATIONAL N.V.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIGNED AND DELIVERED for and on behalf of and as the deed of CB & I FINANCE
COMPANY LIMITED by its lawfully appointed attorney   

KEVIN HARGROVE                    

 

in the presence of:

 

(Signature of Witness):

/s/ Ryan McNulty

 

(Name of Witness): Ryan McNulty

 

(Address of Witness): Kirkland & Ellis, 609 Main St., Houston, TX 77002

 

(Occupation of Witness): Associate

  

/s/ Kevin Hargrove

 

Attorney

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by AITON & CO LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CB&I
CONSTRUCTORS LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CB&I
GROUP UK HOLDINGS By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I HOLDINGS (UK) LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CB&I
LONDON By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CB&I
PADDINGTON LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I POWER LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CB&I
UK LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by CBI
UK CAYMAN ACQUISITION LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by LUMMUS CONSULTANTS INTERNATIONAL LIMITED By:
 

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by
LUTECH RESOURCES LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by
OXFORD METAL SUPPLY LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by PIPEWORK ENGINEERING AND DEVELOPMENTS
LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by SHAW
DUNN LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by SHAW GROUP UK LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by
WHESSOE PIPING SYSTEMS LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by MCDERMOTT HOLDINGS (U.K.) LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorised Person Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate Executed and Delivered as a Deed by
MCDERMOTT MARINE CONSTRUCTION LIMITED By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer Witnessed By:  

/s/ Ryan McNulty

Name:   Ryan McNulty Title:   Associate

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CBI EASTERN ANSTALT By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

J. RAY MCDERMOTT DE MEXICO, S.A. DE C.V.

MCDERMOTT MARINE MEXICO, S.A. DE C.V.

SERVICIOS DE FABRICACION DE ALTAMIRA, S.A. DE C.V.

SERVICIOS PROFESIONALES DE ALTAMIRA, S.A. DE C.V.

CB&I MATAMOROS, S. DE R. L. DE C.V..

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer CHICAGO BRIDGE DE MEXICO,
S.A. DE C.V. By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I NEDERLAND B.V.

CB&I OIL & GAS EUROPE B.V.

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CHARTERING COMPANY (SINGAPORE) PTE. LTD

J. RAY MCDERMOTT (QINGDAO) PTE. LTD.

MCDERMOTT ASIA PACIFIC PTE. LTD.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Assistant Treasurer

CHARTERING COMPANY (SINGAPORE) PTE. LTD

J. RAY MCDERMOTT (QINGDAO) PTE. LTD.

MCDERMOTT ASIA PACIFIC PTE. LTD.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

CB&I EL DORADO, INC.

CB&I LLC

CHICAGO BRIDGE & IRON COMPANY

J. RAY MCDERMOTT TECHNOLOGY, INC.

LUMMUS GASIFICATION

TECHNOLOGY LICENSING LLC

MCDERMOTT BLACKBIRD HOLDINGS, LLC

MCDERMOTT INVESTMENTS, LLC

OPI VESSELS, INC.

850 PINE STREET LLC

A & B BUILDERS, LTD.

ASIA PACIFIC SUPPLY CO.

ATLANTIC CONTINGENCY
CONSTRUCTORS II, LLC

ATLANTIS CONTRACTORS INC.

CB&I CLEARFIELD, INC.

CB&I CONNECTICUT, INC.

CB&I FINANCIAL RESOURCES LLC

CB&I GLOBAL, L.L.C.

CB&I HOUSTON 06 LLC

CB&I HOUSTON 07 LLC

CB&I HOUSTON 08 LLC

CB&I HOUSTON 09 LLC

CB&I HOUSTON 10 LLC

CB&I HOUSTON 11 LLC

CB&I HOUSTON 12 LLC

CB&I HOUSTON 13 LLC

CB&I HOUSTON LLC

CB&I TYLER LLC

CBI AMERICAS LTD.

CBI OVERSEAS (FAR EAST) INC.

CBI US HOLDING COMPANY INC.

CENTRAL TRADING COMPANY LTD.

HBI HOLDINGS, LLC

CB&I LAURENS, INC.

CB&I NORTH CAROLINA, INC.

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

  

CBI HOLDCO TWO INC.

CHICAGO BRIDGE & IRON COMPANY (NETHERLANDS), LLC

CONSTRUCTORS INTERNATIONAL, L.L.C.

HOWE-BAKER ENGINEERS, LTD.

HOWE-BAKER HOLDINGS, L.L.C.

HOWE-BAKER INTERNATIONAL
MANAGEMENT, LLC

HOWE-BAKER INTERNATIONAL, L.L.C.

HOWE-BAKER MANAGEMENT, L.L.C.

J. RAY MCDERMOTT SOLUTIONS, INC.

LUMMUS TECHNOLOGY INTERNATIONAL LLC

LUMMUS TECHNOLOGY LLC

LUMMUS TECHNOLOGY OVERSEAS LLC

LUMMUS TECHNOLOGY SERVICES LLC

LUMMUS TECHNOLOGY VENTURES LLC

MATRIX ENGINEERING, LTD.

MATRIX MANAGEMENT SERVICES, LLC

MCDERMOTT ENGINEERING, LLC

MCDERMOTT SUBSEA ENGINEERING, INC.

NUCLEAR ENERGY HOLDINGS, L.L.C.

PROSPECT INDUSTRIES (HOLDINGS) INC.

SHAW CONNEX, INC.

SHAW INTERNATIONAL INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES INTERNATIONAL, INC.

SPARTEC, INC.

TVL LENDER II, INC.

CB&I PROJECT SERVICES GROUP, LLC

CBI OVERSEAS, LLC

LUTECH RESOURCES INC.

 

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT



--------------------------------------------------------------------------------

J. RAY MCDERMOTT HOLDINGS, LLC

MCDERMOTT FINANCE L.L.C.

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Vice President, Treasurer

SIGNATURE PAGE TO AMENDMENT NO. 1 OF LETTER OF CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BARCLAYS BANK PLC, as Administrative Agent   By:  

/s/ Robert Silverman

  Name:   Robert Silverman   Title:   Managing Director

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PARTICIPANT:   BARCLAYS BANK PLC, as a Participant   By:  

/s/ Robert Silverman

  Name:   Robert Silverman   Title:   Managing Director

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PARTICIPANT:   CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Participant  
By:  

/s/ Kathleen Sweeney

  Name:   Kathleen Sweeney   Title:   Managing Director   By:  

/s/ Yuriy A. Tsyganov

  Name:   Yuriy A. Tsyganov   Title:   Director

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PARTICIPANT:   ABN AMRO CAPITAL USA LLC, as a Participant   By:  

/s/ Hugo Diogo

  Name:   Hugo Diogo   Title:     By:  

/s/ Francis Ballard, Jr.

  Name:   Francis Ballard, Jr.   Title:   Director

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PARTICIPANT:   ROYAL BANK OF CANADA, as a Participant   By:  

/s/ H. Christopher DeCotiis

  Name:   H. Christopher DeCotiis   Title:   Authorized Signatory

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

PARTICIPANT:   Goldman Sachs Bank USA, as a Participant   By:  

/s/ Jill Forehand

  Name:   Jill Forehand   Title:   Authorized Signatory

AMENDMENT NO. 1 TO LETTER OF CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

[Attached]



--------------------------------------------------------------------------------

Execution VersionExhibit A to Amendment No. 1 to Letter of Credit Agreement

LETTER OF CREDIT AGREEMENT

Dated as of October 30, 2018

among

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

MCDERMOTT TECHNOLOGY (US), INC.,

and

MCDERMOTT TECHNOLOGY, B.V.,

as Applicants

and

MCDERMOTT INTERNATIONAL, INC.,

as Parent

and

THE PARTICIPANTS AND ISSUERS PARTY HERETO

and

BARCLAYS BANK PLC,

as Administrative Agent

and

BARCLAYS BANK PLC,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Lead Bookrunners

and

BARCLAYS BANK PLC,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

ABN AMRO CAPITAL USA LLC,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

    

                             Definitions, Interpretation And Accounting Terms

     1  

            Section 1.1

 

Defined Terms

     1  

            Section 1.2

 

Computation of Time Periods

     4951  

            Section 1.3

 

Accounting Terms and Principles

     4951  

            Section 1.4

 

Certain Terms

     4952  

            Section 1.5

 

Dutch Terms

     5153  

ARTICLE II

    

                             Letters of Credit

     5255  

            Section 2.1

 

[Reserved]

     5255  

            Section 2.2

 

[Reserved]

     5255  

            Section 2.3

 

[Reserved]

     5255  

            Section 2.4

 

[Reserved]

     5255  

            Section 2.5

 

Letters of Credit

     5255  

            Section 2.6

 

[Reserved]

     5357  

            Section 2.7

 

Letters of Credit Generally

     5357  

            Section 2.8

 

Reduction and Termination of the Commitments

     5962  

            Section 2.9

 

Repayment of Reimbursement Obligations

     5962  

            Section 2.10

 

Evidence of Debt

     5962  

            Section 2.11

 

[Reserved]

     6063  

            Section 2.12

 

Cash Collateralization

     6063  

            Section 2.13

 

Interest

     6063  

            Section 2.14

 

[Reserved]

     6164  

            Section 2.15

 

Fees

     6164  

            Section 2.16

 

Payments and Computations

     6266  

            Section 2.17

 

Special Provisions

     6468  

            Section 2.18

 

Capital Adequacy

     6569  

            Section 2.19

 

Taxes

     6669  

            Section 2.20

 

Substitution of Participants

     7174  

            Section 2.21

 

Mitigation

     7275  

            Section 2.22

 

Cash Collateral

     7275  

            Section 2.23

 

Defaulting Participants

     7376  

            Section 2.24

 

Incremental Facility Commitments

     7579¶  

            Section  2.25

 

Extension Offers

     81  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

ARTICLE III

    

                             Conditions To Letters Of Credit

     7882  

            Section 3.1

 

Conditions Precedent to Effectiveness

     7882  

            Section 3.2

 

Conditions Precedent to Initial Utilization

     7882  

            Section 3.3

 

Conditions Precedent to Each Letter of Credit

     8285  

ARTICLE IV

    

                             Representations and Warranties

     8286  

            Section 4.1

 

Corporate Existence; Compliance with Law

     8286  

            Section 4.2

 

Corporate Power; Authorization; Enforceable Obligations

     8386  

            Section 4.3

 

Ownership of Applicants; Subsidiaries

     8488  

            Section 4.4

 

Financial Statements

     8588  

            Section 4.5

 

Material Adverse Effect

     8589  

            Section 4.6

 

Solvency

     8689  

            Section 4.7

 

Litigation

     8689  

            Section 4.8

 

Taxes

     8689  

            Section 4.9

 

Full Disclosure

     8690  

            Section 4.10

 

Margin Regulations

     8790  

            Section 4.11

 

No Burdensome Restrictions; No Defaults

     8790  

            Section 4.12

 

Statutory Indebtedness Restrictions

     8791  

            Section 4.13

 

Use of Proceeds

     8791  

            Section 4.14

 

Insurance

     8891  

            Section 4.15

 

Labor Matters

     8891  

            Section 4.16

 

ERISA

     8892  

            Section 4.17

 

Environmental Matters

     9093  

            Section 4.18

 

Intellectual Property

     9094  

            Section 4.19

 

Title; Real Property

     9194  

            Section 4.20

 

Mortgaged Vessels

     9296  

            Section 4.21

 

Anti-Corruption Laws and Sanctions

     9296  

            Section 4.22

 

EEA Financial Institution

     9396  

            Section 4.23

 

Security Instruments

     9396  

            Section 4.24

 

Regulation H

     9397  

            Section 4.25

 

USA Patriot Act

     9497  

            Section 4.26

 

Beneficial Ownership Certification

     9497  

ARTICLE V

    

                             Financial Covenants

     9497  

            Section 5.1

 

Fixed Charge Coverage Ratio

     9498  

            Section 5.2

 

Leverage Ratio

     9498  

            Section 5.3

 

Minimum Liquidity

     9498  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

ARTICLE VI

    

                             Reporting Covenants

     9599  

            Section 6.1

 

Financial Statements

     9599  

            Section 6.2

 

Collateral Reporting Requirements

     97101  

            Section 6.3

 

Default Notices

     98102  

            Section 6.4

 

Litigation

     99103  

            Section 6.5

 

Labor Relations

     99103  

            Section 6.6

 

Tax Returns

     99103  

            Section 6.7

 

Insurance

     99103  

            Section 6.8

 

ERISA Matters

     100103  

            Section 6.9

 

Environmental Matters

     100104  

            Section 6.10

 

Patriot Act Information

     100105  

            Section 6.11

 

Other Information

     101105  

ARTICLE VII

    

                             Affirmative Covenants

     102106  

            Section 7.1

 

Preservation of Corporate Existence, Etc.

     102106  

            Section 7.2

 

Compliance with Laws, Etc.

     102106  

            Section 7.3

 

Conduct of Business

     102106  

            Section 7.4

 

Payment of Taxes, Etc.

     103107  

            Section 7.5

 

Maintenance of Insurance

     103107  

            Section 7.6

 

Access

     104108  

            Section 7.7

 

Keeping of Books

     104108  

            Section 7.8

 

Maintenance of Properties, Etc.

     104108  

            Section 7.9

 

Application of Proceeds

     105109  

            Section 7.10

 

Environmental

     105109  

            Section 7.11

 

Additional Collateral and Guaranties

     107111  

            Section 7.12

 

Real Property

     109113  

            Section 7.13

 

Undertaking with Respect to NO 105

     110114  

            Section 7.14

 

Additional Undertakings

     110114  

             Section 7.15

 

Maturity Date Notice

     115  

ARTICLE VIII

    

                             Negative Covenants

     111115  

            Section 8.1

 

Indebtedness

     111115  

            Section 8.2

 

Liens, Etc.

     113118  

            Section 8.3

 

Acquisitions

     116120  

            Section 8.4

 

Sale of Assets

     116121  

            Section 8.5

 

Restricted Payments

     118123  

            Section 8.6

 

Restriction on Fundamental Changes

     121126  

            Section 8.7

 

Change in Nature of Business

     122126  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Section 8.8

 

Transactions with Affiliates

     122127  

            Section 8.9

 

Restrictions on Subsidiary Distributions; No New Negative Pledge

     122127  

            Section 8.10

 

Modification of Documents

     123128  

            Section 8.11

 

Accounting Changes; Fiscal Year

     123128  

            Section 8.12

 

Margin Regulations

     123128  

            Section 8.13

 

Sale/Leasebacks

     123128  

            Section 8.14

 

Capital Expenditures

     124128  

            Section 8.15

 

Cancellation of Indebtedness Owed to It

     124129  

            Section 8.16

 

No Speculative Transactions

     124129  

            Section 8.17

 

Post-Termination Benefits

     124129  

            Section 8.18

 

[Reserved]

     125129  

            Section 8.19

 

Vessel Flags

     125129  

            Section 8.20

 

Payments of Junior Priority Indebtedness

     125130  

            Section 8.21

 

Use of Proceeds

     126131  

             Section 8.22

 

Restrictions Under the Priming Credit Agreement.

     131  

ARTICLE IX

    

                             Events of Default

     126132  

            Section 9.1

 

Events of Default

     126132  

            Section 9.2

 

Remedies

     128134  

            Section 9.3

 

Actions in Respect of Letters of Credit

     129134  

ARTICLE X

    

                             The Administrative Agent and Other Agents

     129135  

            Section 10.1

 

Authorization and Action

     129135  

            Section 10.2

 

Administrative Agent’s Reliance, Etc.

     131136  

            Section 10.3

 

The Agents Individually

     131137  

            Section 10.4

 

Participant Credit Decision

     132137  

            Section 10.5

 

Indemnification

     132137  

            Section 10.6

 

Successor Agents

     133138  

            Section 10.7

 

Concerning the Collateral and the Collateral Documents

     134140  

            Section 10.8

 

Collateral Matters Relating to Related Obligations

     136141  

            Section 10.9

 

Other Agents

     137142  

            Section 10.10

 

Certain ERISA Matters

     137142  

ARTICLE XI

    

                             Miscellaneous

     139144  

            Section 11.1

 

Amendments, Waivers, Etc.

     139144  

            Section 11.2

 

Assignments and Facility Participations

     142148  

            Section 11.3

 

Costs and Expenses

     147153  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Section 11.4  

Indemnities

     149154               Section 11.5  

Limitation of Liability

     151157               Section 11.6  

Right of Set-off

     152157               Section 11.7  

Sharing of Payments, Etc.

     152158               Section 11.8  

Notices, Etc.

     153159               Section 11.9  

No Waiver; Remedies

     155161               Section 11.10  

Binding Effect

     156162               Section 11.11  

Governing Law

     156162               Section 11.12  

Submission to Jurisdiction; Service of Process

     156162               Section 11.13  

Waiver of Jury Trial

     157163               Section 11.14  

Marshaling; Payments Set Aside

     157163               Section 11.15  

Section Titles

     157163               Section 11.16  

Execution in Counterparts

     158163               Section 11.17  

Entire Agreement

     158164               Section 11.18  

Confidentiality

     158164               Section 11.19  

Judgment Currency

     159165               Section 11.20  

Severability

     159165               Section 11.21  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     160165               Section 11.22  

Interest Rate Limitation

     160166               Section 11.23  

Obligations Joint and Several and Unconditional

     161166               Section 11.24  

Acknowledgment Regarding any Supported QFCs

     167   ARTICLE XII                                  Guaranty      168  
            Section 12.1  

The Guaranty

     168               Section 12.2  

Obligations Unconditional

     169               Section 12.3  

Reinstatement

     170               Section 12.4  

Certain Additional Waivers

     170               Section 12.5  

Remedies

     170               Section 12.6  

Guarantee of Payment; Continuing Guarantee

     164170  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Schedules

Schedule II(B) – Issuer Commitments

Schedule III – Commitments

Schedule V – Guarantors

Schedule 1.1 – Joint Ventures

Schedule 3.2(t) – Initial Utilization Date Deliverables

Schedule 4.3 – Ownership of Subsidiaries

Schedule 4.7 – Litigation

Schedule 4.15 – Labor Matters

Schedule 4.16(d) – ERISA Events

Schedule 4.17 – Environmental Matters

Schedule 4.19 – Real Property

Schedule 8.1 – Existing Indebtedness

Schedule 8.2 – Existing Liens

Schedule 8.5 – Existing Investments

Schedule 8.8 – Affiliate Agreements

Schedule 8.19 – Permitted Flags

Exhibits

Exhibit A – Form of Assignment and Acceptance

Exhibit E – Form of Letter of Credit Request

Exhibit H – Form of Compliance Certificate

Exhibit I – Initial Utilization Date Certificate

Exhibit J – Forms of Tax Certificates

 

-vi-



--------------------------------------------------------------------------------

This Letter of Credit Agreement (this “Agreement”) dated as of October 30, 2018
is among McDermott Technology (Americas), Inc., a Delaware corporation,
McDermott Technology (US), Inc., a Delaware corporation and McDermott
Technology, B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (each an “Applicant” and collectively the “Applicants”), McDermott
International, Inc., a Panamanian corporation (the “Parent”), the Participants
(as defined below), the Issuers (as defined below), Barclays Bank PLC
(“Barclays”), as administrative agent for the LC Facility (as defined below) (in
such capacity, and together with its successors pursuant to Section 10.6, the
“Administrative Agent”).

The parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1    Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acquisition” means, with respect to any Person, any transaction, or series of
related transactions (other than the Business Combination) by which such Person
(a) acquires any ongoing business or all or substantially all of the assets of
any Person or group of Persons, or division thereof constituting an ongoing
business, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership, limited
liability company, or other entity that is not a corporation constituting an
ongoing business; provided, however, that any acquisition of assets, equity
securities or ownership interests of a Person that is a Subsidiary of such
Person prior to such acquisition shall not constitute an “Acquisition”
hereunder.

“Additional LC Capacity” has the meaning specified in the Existing Credit
Agreement as of the date hereof, less (a) the Commitments hereunder as of the
date hereof and (b) any New Incremental Commitments established pursuant to
Section 2.24(b) hereto.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means thean Aa dministrative Qq uestionnaire in a
form supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Participant” has the meaning specified in Section 2.20.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person. The term “Affiliated” shall have a corresponding meaning. For the
purposes of this definition, “control” means the possession of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
The terms “controlled” and “controlling” shall have the meaning correlative
thereto.

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of the date
hereof, by and among Barclays, the Applicants and Parent.

“Agents” means each of the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Arrangers and the Bookrunners.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Altamira Yard” means the property in the industrial development zone adjacent
to the Altamira Port, with a surface of 232,511.663 square meters and identified
as Polygon 1 “D” (Polígono “D”), located in Altamira, State of Tamaulipas,
Mexico.

“Alternate Program” means any program providing for the sale or other
disposition of trade or other receivables entered into by the Parent or a
Restricted Subsidiary of the Parent on terms customary for such financing
transactions, the terms of which arrangement do not impose any recourse or
repurchase obligations upon the Parent or any Restricted Subsidiary except for
reasonably customary representations, warranties, covenants and indemnities in
connection therewith.

“Alternate Program Indebtedness” means, as to any Person at any time, the
liabilities of such Person under an Alternate Program that would be outstanding
at such time thereunder if the same were structured as a secured lending
arrangement rather than a purchase and sale arrangement.

“Alternative Currency” means, at any time, AED, AUD, CAD, CZK, CNY, EUR, GBP,
INR, JMD, KWD, NOK, QAR, SAR, MXN, SGD, THB, or any other currency (other than
Dollars) acceptable to the Administrative Agent in its sole discretion that at
such time is readily available and freely transferable and convertible into
Dollars.

“Amazon” means the marine construction vessel with IMO number 9698094.

“Amazon Entity” means McDermott (DLV 2000) Chartering, Inc., a Panamanian
corporation.

“Amazon Equipment” means (a) all equipment that (i) is located on the Amazon,
(ii) was located on the Amazon and has been removed for repair or storage or
(iii) is not located on the Amazon but (A) is being kept for spare parts or
replacements of other Amazon Equipment or (B) has been ordered or is under
construction, including, in each

 

-2-



--------------------------------------------------------------------------------

case of this clause (a) and without limitation, all boilers, engines, machinery,
masts, spars, boats, anchors, cables, chains, rigging, tackle, capstans, outfit,
tools, cranes, pumps, pumping equipment, apparel, furniture, fittings, pipelay,
lifting, and construction equipment used or to be used in the operation of the
Amazon, spare parts and all other appurtenances thereunto, (b) all fixtures that
are located on the Amazon, (c) all intangible property used solely in connection
with the operation of the Amazon and (d) any charter, lease, or similar
arrangement between the Parent or any Restricted Subsidiary and the owner or
operator of the Amazon, together with any guaranty by the Parent or any
Restricted Subsidiary of the Parent in respect of any such charter, lease, or
similar arrangement.

“Amazon Permitted Debt” means any Indebtedness incurred by the Parent or any of
its Subsidiaries to finance the acquisition, improvement, construction,
equipping, commissioning, charter and/or lease of the Amazon and/or the Amazon
Equipment; provided that such Indebtedness does not exceed the cost of the
acquisition, improvement, construction, equipping, commissioning, charter and/or
lease of the Amazon and/or the Amazon Equipment, as applicable.¶

“Amendment No. 1 Effective Date” means October 21, 2019.

“Anti-Corruption Laws” means any laws, rules or regulations applicable to the
Parent or its Subsidiaries relating to bribery or corruption, including (a) the
United States Foreign Corrupt Practices Act of 1977, as amended, (b) the United
Kingdom Bribery Act of 2010, as amended, and (c) any other similar law, rule or
regulation in any jurisdiction applicable to the Parent or any of its
Subsidiaries.

“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any jurisdiction applicable to the Parent
or any of its Subsidiaries.

“Applicable LC Fee Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Leverage Ratio as
reported in the most recent Compliance Certificate delivered to the
Administrative Agent under Section 6.1(c) or, prior to the delivery of the
initial Compliance Certificate pursuant to Section 6.1(c), Pricing Level 1):

 

Level

   Leverage Ratio   Applicable LC Fee Rate  

1

   ³ 2.50:1.00     2.125 % 

2

   < 2.50:1.00 and ³ 1.50:1.00     2.000 % 

3

   < 1.50:1.00     1.875 % 

 

-3-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable LC Fee Rate resulting from a change
in the Leverage Ratio shall become effective on the date a Compliance
Certificate is received by the Administrative Agent pursuant to Section 6.1(c);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level 1 shall apply, in each case as
of the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is received by the Administrative Agent.

“Applicable Margin” means, for any day, the rate per annum equal to 3.250%.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.13(e).

“Applicable Office” means, with respect to each Participant, its Domestic
Office.

“Applicant” has the meaning specified in the preamble to this Agreement.

“Approved Appraiser” means IHS Global Inc., Clarksons, Fearnley or another firm
selected by the Parent and approved by the Collateral Agent.

“Approved Fund” means, with respect to an Applicant, any Fund that is advised or
managed by (a) such Participant, (b) an Affiliate of such Participant or (c) an
entity or Affiliate of an entity that administers or manages such Participants.

“Arranger” means each of Barclays and CA CIB, as a joint lead arranger for the
credit facilities evidenced by this Agreement.

“Asset Sale” has the meaning specified in Section 8.4.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Participant and an Eligible Assignee in substantially the form of Exhibit A or
any other form approved by the Administrative Agent.

“Authorized Officer” means any Responsible Officer or any other Person
designated as an “Authorized Officer” or “Authorized Person” of a Credit Party
by prior written notice from such Credit Party to the Administrative Agent,
including, without limitation, pursuant to any certificate delivered pursuant to
Section 3.2.

“Auto-Renewal LC” has the meaning set forth in Section 2.7(b).¶

“Available Amount” means an amount equal to the sum of (a) 100% of Retained
Excess Cash Flow (as defined in the Existing Credit Agreement as of the date
hereof); plus (b) the sum of (i) the cumulative amount of cash and Cash
Equivalent proceeds received by the Parent from the sale of Stock (other than
Disqualified Stock) of the Parent since May 10, 2018 (including the exercise of
warrants or options) and (ii) the Fair Market Value of assets or property
received by the Parent as a contribution to its equity capital since May 10,
2018.

 

-4-



--------------------------------------------------------------------------------

“Available Floating LC Amount” means, at any time, (a) an amount equal to the
Additional LC Capacity, less (b) the aggregate amount of obligations secured by
Liens permitted under Section 8.2(q).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal to the
greatest of the following:

(a) the Prime Rate then in effect;

(b) 0.5% per annum plus the Federal Funds Rate then in effect; and

(c) 1.0% per annum plus the Eurodollar Rate for an interest period of one month.

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate or the Eurodollar Rate for any reason, including the inability of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the “Base Rate” shall be determined without
regard to clause (b) or (c), as applicable, above until the circumstances giving
rise to such inability no longer exist; provided that at no time will the Base
Rate be deemed to be less than 0% per annum. Any change in the Base Rate due to
a change in the Eurodollar Rate, the Federal Funds Rate or the Prime Rate shall
be effective on the effective date of such change in the Eurodollar Rate, the
Federal Funds Rate or the Prime Rate, respectively.

“Beaumont Facility” means the real and personal property more particularly
described as the “Property” and the 74.091 acre tract identified as Tract No. 1
in that certain Special Warranty Deed dated effective August 3, 2007, from
Trinity Industries, Inc., as Grantor thereunder to 850 Pine Street, Inc., as
Grantee thereunder, recorded as Instrument Number 2007030857 in the Official
Public Records of Jefferson County, Texas.

“Beneficial Ownership Certification” has the meaning specified in
Section 3.2(j).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

-5-



--------------------------------------------------------------------------------

“Bookrunner” means each of Barclays and CA CIB, as a joint bookrunner for the
credit facilities evidenced by this Agreement.

“Business Combination” means the business combination transactions and the other
related transactions of the Parent and the other entities party thereto,
consummated or to be consummated pursuant to the Business Combination Agreement.

“Business Combination Agreement” means the Business Combination Agreement, dated
as of December 18, 2017, as amended, supplemented or otherwise modified prior to
May 10, 2018, and as the same may be further amended, supplemented or otherwise
modified from time to time on or after May 10, 2018 in accordance with this
Agreement (together with the schedules and exhibits thereto), among the Parent,
McDermott Technology, B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, McDermott Technology (Americas), Inc. (formerly known as McDermott
Technology (Americas), LLC), a Delaware corporation and a wholly owned
subsidiary of the Parent, CBI, McDermott Technology (US), Inc. (formerly known
as McDermott Technology (US), LLC), a Delaware corporation and a wholly owned
subsidiary of the Parent, Comet I B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, Comet II B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, CB&I Oil & Gas Europe B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, CB&I Group UK Holdings, a
private limited company incorporated in and registered in England and Wales,
CB&I Nederland B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, and The Shaw Group, Inc., a Louisiana corporation.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or London.

“CA CIB” means Crédit Agricole Corporate and Investment Bank.

“Capital Expenditures” means, with respect to any Person for any period:

(a) the aggregate of amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of such Person and its
Subsidiaries prepared in conformity with GAAP, excluding interest capitalized
during construction; minus

(b) the aggregate of such amounts used to acquire assets useful in the Parent’s
and its Restricted Subsidiaries’ business to the extent such amounts arose from
a sale or disposition of equipment described in Section 8.4(c);

 

-6-



--------------------------------------------------------------------------------

excluding, however, in the case of the above clause (a), (i) such amounts to the
extent financed with the proceeds of Indebtedness permitted to be incurred under
Section 8.1(d), (l) or (t), (ii) such amounts to the extent financed with
insurance or condemnation proceeds received with respect to loss of, damage to
or taking of property of the Parent or any of its Subsidiaries, (iii) such
amounts that are capitalized and are relating to asset retirement obligations,
and (iv) such amounts recovered or recoverable in the price of a contract with a
customer of the Parent or a Restricted Subsidiary.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP. Notwithstanding the foregoing, any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on December 31, 2017 shall
be deemed not to be a Capital Lease.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Restricted Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
GAAP.

“Captive Insurance Subsidiary” means each captive insurance company that is a
Subsidiary of the Parent. As of the Initial Utilization Date, the only Captive
Insurance Subsidiaries are (a) Boudin Insurance Company, Ltd., a Bermuda
corporation, (b) Woodlands International Insurance Ltd, an Irish corporation
and, and (c) Lone Star Risk Corporation, a Texas corporation.

“Cash Collateral Account” means any blocked cash collateral account pledged by
any Applicant to the Collateral Agent for the benefit of any Issuer and the
Participants containing cash deposited pursuant to Section 2.7(b), 2.22, or 9.3
to be maintained at the Collateral Agent’s office.

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the United States
government or any agency thereof;

(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of (i) any commercial bank organized under the laws of
the United States, any state thereof, the District of Columbia, any foreign bank
organized in a country belonging to the OECD, or any branch or agency of any of
the foregoing, in each case if such bank has a minimum rating at the time of
investment of A-1+ by S&P or P-1 by Moody’s, or (ii) any Participant or any
branch or agency of any Participant;

(c) commercial paper with a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by
Moody’s at the time of acquisition thereof;

(d) demand deposit accounts;

 

-7-



--------------------------------------------------------------------------------

(e)(i) shares of any money market fund that has net assets of not less than
$500,000,000.00 and satisfies the requirements of rule 2a-7 under the Investment
Company Act of 1940 and (ii) shares of any offshore money market fund that has
net assets of not less than $500,000,000.00 and a $1 net asset mandate;

(f) fully collateralized repurchase agreements; and

(g) other investments permitted by the McDermott International Investments Co.,
Inc. Enhanced Liquidity Portfolio Guidelines dated as of July 21, 2008 (as
amended and delivered to the Administrative Agent prior to the Effective Date
and as may be otherwise amended from time to time in a manner reasonably
satisfactory to the Administrative Agent (provided that the foregoing
restriction on amendments shall only be in respect of the inclusion of Cash
Equivalents pursuant to this clause (g) and shall not be deemed to be a
restriction on any amendment thereto)), or any other cash management guidelines
approved by the Parent and the Administrative Agent;

provided, however, that the maturities of all obligations of the type described
in clauses (a), (b) and (c) above shall not exceed one year from the date of
acquisition thereof.

“CBI” means Chicago Bridge & Iron Company N.V., a public company (naamloze
vennootschap) incorporated under the laws of the Netherlands.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III or CRR, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of the following:

(a) any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof) (excluding the Parent and
its Subsidiaries and excluding underwriters in the course of their distribution
of Voting Stock in an underwritten registered public offering provided such
underwriters shall not hold such Stock for longer than five Business Days)
(i) shall own directly or indirectly, beneficially or of record, Stock
representing more than 40% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Stock in the
Parent or (ii) shall have obtained the power (whether or not exercised) to elect
a majority of the members of the board of directors of the Parent;

 

-8-



--------------------------------------------------------------------------------

(b) [Reserved]; or

(c) the Parent shall cease to own and control, directly or indirectly, 100% of
the issued and outstanding Voting Stock of any Applicant on a fully diluted
basis.

“Closing Date Financial Statements” means (a) (i) audited consolidated balance
sheets of the Parent as at the end of each of the 2015, 2016 and 2017 fiscal
years, and related statements of operations, comprehensive income (loss),
stockholders’ equity and cash flows of the Parent for each of the 2015, 2016 and
2017 fiscal years and (ii) audited condensed consolidated balance sheets of CBI
as at the end of each of the 2015, 2016 and 2017 fiscal years, and related
condensed consolidated statements of comprehensive income (loss), shareholders’
equity and cash flows of CBI for each of the 2015, 2016 and 2017 fiscal years
and (b) (i) an unaudited consolidated balance sheet of the Parent as at the end
of, and related statements of operations, comprehensive income (loss) and cash
flows of the Parent for, each fiscal quarter (and the corresponding quarter in
the prior fiscal year), other than the fourth fiscal quarter of the Parent’s
fiscal year, subsequent to the date of the most recent audited financial
statements of the Parent and ended more than 45 days prior to the Initial
Utilization Date and (ii) an unaudited condensed consolidated balance sheet of
CBI as at the end of, and related condensed consolidated statements of
comprehensive income (loss) and cash flows of CBI for, each fiscal quarter (and,
in the case of the statement of income and cash flows, the corresponding quarter
in the prior fiscal year), other than the fourth fiscal quarter of CBI’s fiscal
year, subsequent to the date of the most recent audited financial statements of
the Parent and ended on or prior to March 31, 2018.

“Closing Leverage Ratio has the meaning specified in the Existing Credit
Agreement as of the date hereof.

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Credit Party in or upon which a Lien is
granted or purported to be granted under any Collateral Document.

“Collateral Agency and Intercreditor Agreement” means that certain Collateral
Agency and Intercreditor Agreement dated as of May 10, 2018, by and among the
Applicants, the Parent, the other “Grantors” party thereto from time to time,
the Revolving and LC Administrative Agent (as defined in the Existing Credit
Agreement), the Term Loan Administrative Agent (as defined in the Existing
Credit Agreement), the Collateral Agent, Lloyds as a Secured Debt Representative
(as defined therein), the Administrative Agent (after giving effect to the
Intercreditor Joinder set forth in Section 3.2) as a Secured Debt
Representative, and the other financial institutions from time to time party
thereto.

“Collateral Agent” has the meaning set forth in the Collateral Agency and
Intercreditor Agreement.

 

-9-



--------------------------------------------------------------------------------

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Reaffirmation Agreement and any other document executed and delivered by a
Credit Party granting, perfecting or reaffirming the grant or perfection of a
Lien on any of its property to secure payment of the Obligations.

“Commitment” means, with regard to each Participant, the commitment of such
Participant to participate in Letters of Credit in the aggregate face amount
outstanding not to exceed the amount set forth opposite such Participant’s name
on Schedule III or in the Assignment and Acceptance or Increase and Joinder
Agreement, as applicable, pursuant to which such Participant becomes a party
hereto, as such amount may be adjusted from time to time pursuant to this
Agreement. “Commitments” means the aggregate of such commitments for all
Participants, and the aggregate amount of the Commitments on the Initial
Utilization Date is $230,000,000.00.

“Commitment Fee” has the meaning specified in Section 2.15(b).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning specified in Section 6.1(c).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the by-laws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contingent Obligation” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or

 

-10-



--------------------------------------------------------------------------------

other financial condition of another Person, or to make payment on behalf of
another Person other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of (x) the portion of the stated
or determinable obligation so guaranteed or otherwise supported, in the case of
known obligations, and (y) the maximum reasonably anticipated liability of such
Person in respect of the portion of the obligation so guaranteed or otherwise
supported assuming such Person is required to perform thereunder, in all other
cases.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Credit Documents) to which such Person is a
party or by which it or any of its property is bound.

“Convertible Indebtedness” means Indebtedness of Parent permitted to be incurred
under the terms of this Agreement that is either (a) convertible into shares of
common stock of Parent (and cash in lieu of fractional shares) and/or cash (in
an amount determined by reference to trading prices of such common stock) or
(b) sold as units with call options, warrants or rights to purchase (or similar
derivate transactions) that are exercisable for shares of common stock of Parent
and/or cash (in an amount determined by reference to trading prices of such
common stock).

“Credit Documents” means, collectively, this Agreement, the Guaranty Agreement,
the Collateral Documents, each Intercreditor Agreement, the Agency Fee Letter,
each fee letter entered into by any Credit Party in connection with this
Agreement, any agreement executed and delivered, or authorized, by any Credit
Party creating or perfecting rights in cash collateral pursuant to this
Agreement and each certificate, agreement or document executed by a Credit Party
and delivered to the Administrative Agent, the Collateral Agent or any
Participant or Issuer in connection with or pursuant to any of the foregoing.

“Credit Facility” has the meaning ascribed to the term “Facility” in the
Existing Credit Agreement.

“Credit Facility Agreement” means the Existing Credit Agreement as amended,
refinanced, or replaced from time to time.

“Credit Facility Documents” has the meaning ascribed to the term “Loan
Documents” in the Credit Facility Agreement.

“Credit Facility Obligations” means (a) Indebtedness and other Obligations (as
defined in the Existing Credit Agreement as in effect on the date hereof) that
are permitted to be incurred within the limits under the Existing Credit
Agreement as in effect on the date hereof, including any “Incremental Facility”
as defined therein as of the date hereof and any unutilized Commitments (as
defined in the Existing Credit Agreement as in effect on the date hereof), and
(b) without duplication, any Refinancing Indebtedness in respect thereof and any
Obligations (as defined in the Credit Facility Agreement) or other

 

-11-



--------------------------------------------------------------------------------

equivalent term in the Credit Facility Agreement and Commitments (as defined in
the Credit Facility Agreement) or other equivalent term in the Credit Facility
Agreement that, together with such Refinancing Indebtedness, do not in the
aggregate exceed the aggregate amount in clause (a) of this definition.

“Credit Party” means each Applicant and each Guarantor.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of Taxes, assessments or governmental
charges, including any netting or set-off, arising as a result of the existence
of a fiscal unity (fiscale eenheid) for Dutch tax purposes, in each case that
are not yet due or that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP and, in the case
of any Collateral, there is no material risk of forfeiture of such property;

(b) Liens of landlords arising by statute or lease contracts entered into in the
ordinary course, inchoate, statutory or construction liens, maritime liens and
liens of suppliers, mechanics, carriers, materialmen, warehousemen, producers,
operators or workmen and other liens imposed by law created in the ordinary
course of business for amounts not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(c) liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, assessments, statutory obligations or other similar
charges or to secure the performance of bids, tenders, sales, leases, contracts
(other than for the repayment of borrowed money) or in connection with surety,
appeal, customs or performance bonds or other similar instruments;

(d) encumbrances arising by reason of zoning restrictions and other restrictions
on use imposed by any Governmental Authority, easements, licenses, reservations,
covenants, rights-of-way, restrictions and other similar encumbrances on the
Real Property, and minor defects in the chain of title, not materially
interfering with the ordinary conduct of the business conducted at such Real
Property by the Parent or any of its Subsidiaries as currently used;

(e) encumbrances arising under leases or subleases of, or other use or occupancy
agreements for, the Real Property or to which such leases, subleases or other
occupancy agreements are subject, that do not, individually or in the aggregate,
materially interfere with the ordinary conduct of the business conducted at such
Real Property by the Parent or any of its Subsidiaries as currently conducted;

 

-12-



--------------------------------------------------------------------------------

(f) Liens arising under any indenture or other instrument governing similar term
Indebtedness, in each case that is permitted pursuant to the terms of
Section 8.1 hereof, to secure obligations in favor of the trustee, agent or
representative under such indenture or other instrument; provided that such
Liens (i) are solely for the benefit of the trustees, agents or representatives
in their capacities as such, (ii) do not secure indebtedness for borrowed money
and (iii) are not for the benefit of the holders of or lenders under such
Indebtedness;

(g) liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise); and

(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent or any Restricted Subsidiary of the Parent, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided that, unless
such Liens are non-consensual and arise by operation of law, in no case shall
any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Participant” means, subject to Section 2.23(b), any Participant
that, as determined by the Administrative Agent:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder unless such
Participant notifies the Administrative Agent and the Parent in writing that
such failure is the result of such Participant’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied;

 

-13-



--------------------------------------------------------------------------------

(b) has notified the Parent, an Applicant, the Administrative Agent or any other
Participant that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Participant’s funding obligations hereunder and states that such position
is based on such Participant’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied);

(c) has failed, within three Business Days after delivery of a request in
writing by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder;

(d) has, or has a direct or indirect parent company that has, other than via an
Undisclosed Administration, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or

(e) has, or has a direct or indirect parent company that has, become the subject
of a Bail-In Action;

provided that a Participant shall not be a Defaulting Participant solely by
virtue of the ownership or acquisition of any equity interest in that
Participant or any direct or indirect parent company thereof by a Governmental
Authority.

“Disqualified Institution” means (a) those banks, financial institutions and
other institutional lenders separately identified in writing by the Parent to
each of Barclays and CA CIB prior to December 18, 2017 and (b) any competitors
of the Parent or its subsidiaries that are operating companies, were separately
identified in writing by the Parent to each of Barclays and CA CIB prior to the
Effective Date and are separately identified in writing to the Administrative
Agent by the Parent from time to time on or after the Effective Date and all
such competitors’ respective Affiliates that are clearly identifiable on the
basis of such Affiliate’s name (in each case other than bona fide debt funds
that are Affiliates of competitors of the Parent or its respective
Subsidiaries).Discharge of First Priority Claim” has the meaning set forth in
the Senior Intercreditor Agreement.

“Disqualified Stock” means with respect to any Person, any Stock of such Person
that by its terms, or by the terms of any related agreement or of any security
into which it is convertible or puttable or exchangeable (in each case, at the
option of the holder thereof), is, or upon the happening of any event or the
passage of time would be, required to be redeemed by such Person at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is exchangeable for

 

-14-



--------------------------------------------------------------------------------

Indebtedness of such Person at the option of the holder thereof in whole or in
part, on or prior to the date which is 91 days after the Maturity
Date; provided, that any class of Stock of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Stock that is
not Disqualified Stock, and that is not convertible, puttable or exchangeable
for Disqualified Stock or Indebtedness, will not be deemed to be Disqualified
Stock so long as such Person satisfies its obligations with respect thereto
solely by the delivery of Stock that is not Disqualified
Stock; provided, further that any Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Stock is convertible, exchangeable or
exercisable) the right to require the such Person to repurchase or redeem such
Stock upon the occurrence of a change in control or an Asset Sale occurring
prior to the 91st day after the Maturity Date shall not constitute Disqualified
Stock if the change of control or Asset Sale provisions applicable to such Stock
are no more favorable to such holders than any provision hereunder as to which
such change of control or Asset Sale would result in an Event of Default or
mandatory prepayment hereunder, and such Stock specifically provides that the
Parent will not repurchase or redeem any such Stock pursuant to such provisions
of such Stock prior to the Applicants’ required payment resulting from any such
Event of Default or mandatory prepayment hereunder (other than any preferred
stock of the Parent issued and outstanding on the Amendment No. 1 Effective Date
and any amendments thereto after the Amendment No. 1 Effective Date that does
not add a mandatory redemption or right to exchange into Indebtedness of such
Person at the option of the holder thereof in whole or in part on or prior to
the date that is 91 days after the Maturity Date).

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the rate of exchange quoted by (a) in the case the payment and
reimbursement of a drawing under a Letter of Credit issued in an Alternative
Currency, the Issuer of such Letter of Credit and (b) in all other cases
Barclays in New York, New York at 11:00 a.m. (New York time) on the date of
determination to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of Dollars with such Alternative
Currency.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Office” means, with respect to any Participant, the office of such
Participant specified as its “Domestic Office” from time to time to the Parent
and the Administrative Agent.

“Dutch Credit Party” means any Credit Party which is incorporated or established
in the Netherlands.

 

-15-



--------------------------------------------------------------------------------

“EBITDA” means, for the Fiscal Quarters ended September 30, 2017, and
December 31, 2017, $349,300,000.00 and $257,800,000.00, respectively, for the
Fiscal Quarter ended March 31, 2018, $267,200,000.00, and for all other Fiscal
Quartersany Fiscal Quarter:

(a) Consolidated Net Income for such period; plus

(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated Net Income, but without duplication:

(i) any provision for income Taxes;

(ii) Interest Expense;

(iii) depreciation expense;

(iv) amortization of intangibles or financing or acquisition costs;¶

(v) any aggregate net loss from the sale, exchange or other disposition of any
property, plant or equipment or any Stock of any Restricted Subsidiary by the
Parent or its Restricted Subsidiaries;

(v) dry dock amortization expense;¶

(vii) [Reserved]; 

(vi) any fee or other expense (including expenses for counsels and advisors) of
the Parent or any Restricted Subsidiary relating to (a) the negotiation,
preparation, execution and delivery of this Agreement and the other Credit
Documents, or granting or perfecting any Lien purported to be granted
thereunder (including expenses for counsels) or (b) the Transactions, (b) the
Transactions, and (c) transactions permitted hereunder, including any asset
sales, debt issuances, restructurings and reorganizations involving the Parent
or any Restricted Subsidiary;¶

(ix) any fee or other expense of the Parent or any Restricted Subsidiary
relating to Acquisitions or issuances of Indebtedness permitted under this
Agreement (whether or not consummated).¶

(x) for any period from May 10, 2018 (or, in respect of CBI and its Subsidiaries
following the consummation of the Business Combination, for any period from
April 1, 2018) through March 31, 2019, any charges for the Focus Four Projects
during such Fiscal Quarter, except that such amount may not exceed $75,000,000
in any Fiscal Quarter or $200,000,000 in the aggregate;¶

(xi) (A) for the first full Fiscal Quarter ending after May 10, 2018, four
times, (B) for the first two full Fiscal Quarters ending after May 10, 2018, two
times, (C) for the first three full Fiscal Quarters ending after May 10, 2018,
4/3 times, and (D) for any other four Fiscal Quarter period ending on or 

 

-16-



--------------------------------------------------------------------------------

before June 30, 2019, any quantifiable and demonstrable ongoing costs savings
resulting from the Business Combination including but not limited to actual
headcount reductions, contractually reduced lease or occupancy expense,
reduced audit expenses, and reduced combined insurance expense during such
period (and excluding, for the avoidance of doubt, charges added back pursuant
to clause (x));

(vii)(xii) each of the following to the extent it represents a non-cash charge
or a non-cash loss: (A) pension amortization expense and any loss related to
pension obligations; (B) stock-based compensation expense; (C) impairment of
plant, property, and equipment (other than net losses from sale), intangible
assets and goodwill; and (D) equity in losses of unconsolidated Affiliates;¶

(xiii) for any period from May 10, 2018 (or, in respect of CBI and its
Subsidiaries following the consummation of the Business Combination, for any
period from April 1, 2018) through the Fiscal Quarter ending June 30, 2019, any
fee, expense or charge related to actions taken to achieve the cost synergies;
and¶(xiv) for any period from May 10, 2018 (or, in respect of CBI and its
Subsidiaries following the consummation of the Business Combination, for any
period from April 1, 2018) through the Fiscal Quarter ending June 30, 2019, and¶

(viii) legal expense or settlements incurred not to exceed $175,000,000 in the
aggregatefor any four Fiscal Quarter period; minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income, but without duplication:

(i) any credit for income Tax;

(ii) non-cash interest income;

(iii) any other non-cash gains or income which have been added in determining
Consolidated Net Income, including (A) equity in income of nonconsolidated
Affiliates and (B) any gain related to pension obligations;

(iv) the income of any Restricted Subsidiary that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

(v) [Rreserved];

(vi) the income of any Unrestricted Subsidiary or any Person (other than a
Restricted Subsidiary) in which any other Person (other than the Parent or a
Wholly-Owned Restricted Subsidiary or any director or other Person holding

 

-17-



--------------------------------------------------------------------------------

qualifying shares in accordance with applicable law) has an interest, except
without duplication, (A) to the extent of the amount of dividends or other
distributions or transfers or loans actually paid to the Parent or a
Wholly-Owned Restricted Subsidiary by such Unrestricted Subsidiary or Person
during such period and (B) in the case of Joint Ventures, equity in the earnings
of the Joint Venture; and

(vii) any aggregate net gains from the sale, exchange or other disposition of
property, plant, or equipment or Stock of a Subsidiary by the Parent or its
Subsidiaries.

EBITDA for a consecutive four-quarter period shall be calculated after giving
effect, on a pro forma basis, to Acquisitions made by the Parent or its
Restricted Subsidiaries during such period and the sale, exchange or other
disposition of business units by the Parent or its Restricted Subsidiaries out
of the ordinary course of business during such period (and subsequent to such
period and on or before the date of incurrence of the Indebtedness giving rise
to the need to calculate the Leverage Ratio or the Secured Leverage Ratio) as if
such Acquisitions or sale, exchange or other disposition occurred on the first
day of the period so long as the Parent provides to the Administrative Agent
reconciliations and other detailed information relating to adjustments to the
relevant financial statements (including copies of financial statements of the
Person or assets acquired in such Acquisition) used in computing EBITDA (and the
relevant elements thereof) sufficient to demonstrate such pro forma calculations
in reasonable detail. For purposes of this paragraph, the Business Combination
shall be an “Acquisition”.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is the parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 3.1.

“Eligible Assignee” means (a) a Participant or any Affiliate of a Participant or
an Approved Fund with respect to a Participant, (b) a commercial bank having
total assets in excess of $5,000,000,000.00, (c) a finance company, insurance
company or any other financial institution or fund, in each case reasonably
acceptable to the Administrative Agent and regularly engaged in making,
purchasing or investing in loans and having a net

 

-18-



--------------------------------------------------------------------------------

worth, determined in accordance with GAAP, in excess of $500,000,000.00 or, to
the extent net worth is less than such amount, a finance company, insurance
company, other financial institution or fund, reasonably acceptable to the
Administrative Agent, each Issuer and the Applicants (which consent shall, in
each case, not be unreasonably withheld or delayed) or (d) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof having a net worth, determined in accordance with GAAP, in excess
of $250,000,000.00; provided that the term Eligible Assignee shall exclude any
competitor of the Parent or any of its Subsidiaries that is primarily engaged in
an Eligible Line of Business and that has been specifically identified as such
in writing by any Applicant to the Administrative Agent, which such exclusion
shall not apply retroactively to exclude or disqualify any parties that have
previously acquired an assignment or participation interest in a Commitment or
Obligations.

“Eligible Line of Business” means the businesses and activities engaged in by
the Parent and its Subsidiaries on the Effective Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Parent and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Parent and its Subsidiaries, taken as a whole.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Parent, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); the
Oil Pollution Act of 1990; and each of their state and local counterparts or
equivalents.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 

-19-



--------------------------------------------------------------------------------

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Parent, any of its
Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m) or
(o) of the Code. Any former ERISA Affiliate of the Parent, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Parent, such Subsidiary or such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Parent, such Subsidiary or such Guarantor and with respect to liabilities
arising after such period for which the Parent, such Subsidiary or such
Guarantor could be liable under the Code or ERISA.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Parent, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Parent, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability could
reasonably be expected to exceed $15,000,000.00 (individually or in the
aggregate), (d) notice of reorganization, insolvency, intent to terminate or
termination of a Multiemployer Plan is received by the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the filing of a notice
of intent to terminate a Title IV Plan under Section 4041(c) of ERISA or the
treatment of a plan amendment as a termination under Section 4041(e) of ERISA,
where such termination constitutes a “distress termination” under
Section 4041(c) of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan by the PBGC, (g) the failure to make any required contribution to
a Title IV Plan or Multiemployer Plan or to meet the minimum funding standard of
Section 412 of the Code (in either case, whether or not waived in accordance
with Section 412(c) of the Code), (h) the determination that any Title IV Plan
is in “at-risk status” (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or that a Multiemployer Plan is in “endangered status”,
“seriously endangered” or “critical status” (within the meaning of Section 432
of the Code or Section 305 of ERISA), (i) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, (j) the imposition of liability on the Parent, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates pursuant
to Section

 

-20-



--------------------------------------------------------------------------------

4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA, (k) the imposition of a Lien upon the Parent, any of its Subsidiaries,
any Guarantor or any ERISA Affiliate pursuant to Section 436(f) or
Section 430(k) of the Code or Section 303(k) of ERISA, (l) the occurrence of an
act or omission which could reasonably be expected to give rise to the
imposition on the Parent, any Applicant, any of their respective Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates of fines, penalties,
Taxes or related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any “employee
pension plan” (within the meaning of Section 3(2) of ERISA) or (m) receipt from
the IRS of notice of the failure of any employee pension plan that is intended
to be qualified under Section 401(a) of the Code to qualify under Section 401(a)
of the Code, or the failure of any trust forming part of any such employee
pension plan to qualify for exemption from taxation under Section 501(a) of the
Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, for any interest period, a fluctuating rate per annum
equal to (x) the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such interest period to be the London interbank
offered rate for such interest period, as currently published on the applicable
Reuters screen page (or such other commercially available source providing such
quotation of such rate as may be designated by the Administrative Agent from
time to time) for a period equal to such interest period, or (y) if the rate in
clause (x) above does not appear on such page or service or if such page or
service is not available, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such interest period to be the offered rate for a
period equal to such interest period on such other page or other service which
displays an average London interbank offered rate (the preceding clauses (x) and
(y), the “LIBO Screen Rate”); provided that at no time will the Eurodollar Rate
be deemed to be less than 0% per annum.

“Event of Default” has the meaning specified in Section 9.1.

“Excepted Consent” means, at any time, any consent, authorization, approval,
filing or registration with or from any non-U.S. Governmental Authority that is
listed on Schedule 7.14 of the Existing Credit Agreement with respect to which
the time periods set forth opposite each such item or action on Schedule 7.14 of
the Existing Credit Agreement (or such longer period permitted by the
Administrative Agents (as defined in the Existing Credit Agreement) prior to the
Effective Date and by the Administrative Agent on or after the Effective Date in
its sole discretion) have not expired.¶

“Exchangeable Notes” means that certain exchangeable note issued by McDermott
Technology, B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, which will be mandatorily exchangeable for shares of common stock
of the Parent as more fully 

 

-21-



--------------------------------------------------------------------------------

described in the Parent Registration Statement, together with the legacy notes
into which such exchangeable note will split in one or more transactions as more
fully described in the Parent Registration Statement.

“Excluded Subsidiary” means, at any time, (a) any non-U.S. Subsidiary if at such
time such Subsidiary’s Guarantee is prohibited by (x) any Governmental Authority
with authority over such non-U.S. Subsidiary or (y) applicable law or regulation
or analogous restriction, or such Subsidiary’s Guarantee would result in a
substantial risk to the officers or directors of such Subsidiary or a civil or
criminal liability and (b) any non-U.S. Subsidiary under circumstances where the
Administrative Agent determines in its sole discretion (in consultation with the
Parent) that the cost, burden, difficulty or consequence of providing such
Guarantee at such time is excessive in relation to the value afforded thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Participant, Issuer or Administrative Agent or required to be withheld or
deducted from a payment to a Participant, Issuer or Administrative Agent:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Participant, Issuer or Administrative Agent being organized under the laws of,
or having its principal office or, in the case of any Participant, its
applicable lending officeApplicable Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Participant, U.S. federal withholding
Taxes (other than U.S. withholding Taxes to the extent such Taxes (A) would not
be imposed or payable (including, without limitation, as the result of an
applicable income Tax treaty that otherwise would reduce or eliminate the Tax)
if any Applicant was a United States person within the meaning of
Section 7701(a)(30) of the Code or (B) are imposed with respect to payments from
any United States person to the Applicants) imposed on payments to or for the
account of such Participant under the Credit Documents pursuant to a law in
effect on the Initial Utilization Date or the date on which (i) such Participant
acquires such interest in the Commitment (other than pursuant to an assignment
request by the Parent or an Applicant) or (ii) such Participant changes its
lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Participant’s assignor immediately before such Participant became a party hereto
or to such Participant immediately before it changed its lending office,
(c) Taxes attributable to such Participant, Issuer or Administrative Agent’s
failure to comply with Section 2.19(e) (other than if such failure is due to a
change in any applicable Requirement of Law occurring after the date on which a
form originally was required to be provided) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Excluded Vessel” means, at any time, a marine vessel subject to a Lien
permitted under Section 8.2(d), 8.2(e) or 8.2(m).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 10, 2018, among Parent, as guarantor, the Applicants, as borrowers, the
lenders and issuers party thereto, CA CIB, as revolving and letter of credit
administrative agent, and Barclays, as term loan administrative agent.

 

-22-



--------------------------------------------------------------------------------

“Extended Letter of Credit” has the meaning specified in Section 2.7(b).¶

“Extending Participants” has the meaning specified in Section 2.25(a).¶

“Extension Agreement” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, the Parent and
the Applicants, among the Parent, each Applicant, the Administrative Agent and
each Extending Participant, effecting one or more Extension Permitted Amendments
and such other amendments hereto and to the other Credit Documents as may be
required or advisable to effect the transactions contemplated by Section 2.25.¶

“Extension Offer” has the meaning specified in Section 2.25(a).¶

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.25, providing for an extension of the Maturity Date applicable to
the Commitments being extended pursuant to Section 2.25 of the Extending
Participants (such Commitments being referred to as the “Extended Commitments”)
and, which may also provide for the following with respect to any such Extended
Commitments:¶

(a) [reserved],¶

(b) [reserved],¶

(c) [reserved],¶

(d) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Participants in respect of such Extension Offer or
their Extended Commitments, and/or¶

(e) an addition of any affirmative or negative covenants applicable to the
Parent, the Applicants and the Subsidiaries, provided that any such additional
covenant with which the Parent, the Applicants and/or the Restricted
Subsidiaries shall be required to comply prior to the latest Maturity Date in
effect immediately prior to such Extension Permitted Amendment for the benefit
of the Extending Participants providing such Extended Commitments shall also be
for the benefit of all other Participants.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that for any determination of Fair Market Value for a
Mortgaged Vessel in connection with an Asset Sale to be made pursuant to
Section 8.4(g), (h) or (i) in which the Fair Market Value of the properties
disposed of in such Asset Sale exceeds $10,000,000.00, the Applicants shall
provide evidence reasonably satisfactory to the Administrative Agent with
respect to the calculation of such Fair Market Value; provided that if any
appraisal of a marine vessel contains a range of values for such marine vessel,
the “Fair Market Value” of such marine vessel shall be deemed to be an amount
equal to the midpoint of such range.

 

-23-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted by a Governmental Authority pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.

“Federal Funds Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day; provided, further, that if no such rate is
published on such next succeeding Business Day, the Administrative Agent may, in
its discretion, determine the Federal Funds Rate for such day by reference to
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“FEMA” has the meaning set forth in Section 7.5.

“Final Satisfaction Date” shall be the date on which each of the following have
occurred: (a) all Obligations have been paid or otherwise satisfied in full
(other than in respect of any contingent indemnification or expense
reimbursement obligations for which no claim has been asserted), (b) all
Commitments have terminated or expired and the obligations of the Issuers to
issue Letters of Credit hereunder have terminated and (c) each Letter of Credit
has expired or has been cash collateralized, back-stopped or secured to the
satisfaction of the applicable Issuers.

“Financial Statements” means the financial statements of the Parent and its
Subsidiaries delivered in accordance with Section 3.2(b) or Section 6.1.

“Fiscal Quarter” means the fiscal quarter of the Parent ending on
March 31, June 30, September 30 or December 31 of the applicable Fiscal Year, as
applicable.

“Fiscal Year” means the fiscal year of the Parent, which is the same as the
calendar year.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA to (b) the sum of (i) Interest Expense, (ii) the aggregate
principal amount of all regularly scheduled principal payments (not including
any voluntary or contingent mandatory prepayments for any Indebtedness) or
scheduled redemptions or similar acquisitions for value in respect of
outstanding Indebtedness for borrowed money made by

 

-24-



--------------------------------------------------------------------------------

the Parent and any Restricted Subsidiary and (iii) the aggregate amount of
federal, state, local and foreign income Taxes paid in cash, in each case, of or
by the Parent and its Restricted Subsidiaries, in each case for the items listed
in clauses (a) and (b) above, for the most recently ended four Fiscal Quarter
period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b).

“Flood Hazard Property” means any Mortgaged Property on which a “Building” or a
“Manufactured (Mobile) Home” (in each case, as defined in the applicable flood
insurance regulation) is located that is in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.¶

“Focus Four Projects” means the “Focus Four Projects” identified in the
Information Memorandum (as defined in the Existing Credit Agreement as of the
date hereof).

“Fronting Exposure” means, at any time there is a Defaulting Participant, with
respect to any Issuer, such Defaulting Participant’s Ratable Portion of the
Obligations of such Issuer, other than Obligations as to which such Defaulting
Participant’s participation obligation has been reallocated to other
Participants or cash collateralized in accordance with the terms hereof.

“Fronting Fee” means the Fronting Fee specified in Section 2.15(c)(i).

“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any central bank (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means (a) in the case of the Parent, each Applicant and each other
Subsidiary Guarantor, the guarantees of the Obligations contained in the
Guaranty Agreement and (b) additionally in the case of the Parent, the guarantee
of the Obligations contained in Article XII of this Agreement.

“Guarantor” means the Parent and each Subsidiary of the Parent (including each
Applicant) that has guaranteed the Obligations pursuant to the Guaranty
Agreement, until such time as such Subsidiary ceases to guarantee the
Obligations pursuant to the terms of any such agreement. As of the Initial
Utilization Date, the Parent, each Applicant and each Subsidiary listed on
Schedule V hereto is a Guarantor.

 

-25-



--------------------------------------------------------------------------------

“Guaranty Agreement” means, collectively, (a) the Guaranty Agreement executed by
the Applicants and certain other Subsidiary Guarantors in favor of the
AdministrativeCollateral Agent on May 10, 2018 and (b) any other guaranty
agreement executed and delivered by any Restricted Subsidiary in form and
substance satisfactory to the Administrative Agent, pursuant to which such
Restricted Subsidiary makes a Guarantee.

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices. For the avoidance of doubt, Permitted Bond Hedge Transactions
and Permitted Warrant Transactions shall not be deemed Hedging Contracts.

 

-26-



--------------------------------------------------------------------------------

“Immaterial Guarantor” means a Guarantor (other than the Parent or any
Applicant) that is not a Material Wholly-Owned Subsidiary.

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary having
assets with an aggregate net book value (excluding, for the avoidance of doubt,
intercompany balances) of less than $5,000,000.00.

“Increase and Joinder Agreement” has the meaning set forth in
Section 2.24(d)(v).

“Increased Amount Date” has the meaning specified in Section 2.24(c).

“Incremental Facility” has the meaning specified in Section 2.24(b).

“Indebtedness” of any Person means, without duplication:

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by promissory notes, bonds,
debentures or similar instruments;

(c) all matured reimbursement obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees, and
other similar obligations;

(d) all other obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees and other similar
obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees;

(e) all indebtedness for the deferred purchase price of property or services,
other than, trade payables incurred in the ordinary course of business that,
after the Discharge of First Priority Claims, are not overdue by more than 90
days or disputed in good faith;

(f) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (other than operating leases) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property);

(g) all Capital Lease Obligations of such Person;

(h) all Guaranty Obligations of such Person;

 

-27-



--------------------------------------------------------------------------------

(i) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Disqualified Stock of such Person, valued, in
the case of redeemable preferred Disqualified Stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends;

(j) net payments that such Person would have to make in the event of a
termination of the Hedging Contracts of such Person if such termination occurred
on the date Indebtedness of such Person is being determined;

(k) all Alternate Program Indebtedness of such Person; and

(l) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness, but amounts of such
Indebtedness shall be the lesser of the value of the property owned by such
Person securing such Indebtedness and the principal amount of such Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity in which
the liability of the joint venturer is limited) in which such Person is a
general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited by applicable law or
contract. For the avoidance of doubt, the term “Indebtedness” shall not include
(x) reimbursement or other obligations with respect to unmatured or undrawn, as
applicable, Performance Guarantees or (y) Permitted Bond Hedge Transactions or
Permitted Warrant Transactions.

“Indemnified Matters” has the meaning specified in Section 11.4(a).

“Indemnitee” has the meaning specified in Section 11.4(a).

“Information” means all information received from the Parent or any of its
Subsidiaries relating to the Parent or any of its Subsidiaries or any of their
respective businesses after the date hereof that is posted to IntraLinks,
DebtDomain, SyndTrak, Barclays Deal Vault or a similar service or otherwise
clearly identified at the time of delivery as confidential other than any such
information that is available to the Administrative Agent, any Participant or
any Issuer on a nonconfidential basis prior to disclosure by the Parent or any
of its Subsidiaries.

“Information Presentation” means the McDermott LC Facility Presentation dated
October 2018 delivered to the Administrative Agent by the Parent in connection
with the facility evidenced by this Agreement.

“Initial Utilization Date” has the meaning specified in Section 3.2.

 

-28-



--------------------------------------------------------------------------------

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of the Parent or any Restricted Subsidiary, resulting in
aggregate Net Cash Proceeds exceeding $25,000,000.00.

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement  or, a Junior Intercreditor Agreement (as defined in the Existing
Creditor a Senior Intercreditor Agreement as of the date hereof), as applicable.

“Interest Expense” means, for the Parent for any period, total interest expense
of the Parent and its Restricted Subsidiaries for such period, as determined on
a consolidated basis in conformity with GAAP and including, in any event
(without duplication for any period or any amount included in any prior period):

(a) net costs under Interest Rate Contracts for such period;

(b) any commitment fee (including the Commitment Fee) accrued, accreted or paid
by such Person during such period;

(c) any fees and other obligations (other than reimbursement obligations) with
respect to letters of credit (including the Participation Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period, plus (without duplication) any such amounts that are included
in the cost of operations on the consolidated statement of operations of such
Person prepared in conformity with GAAP; and

(d) the Fronting Fee.

For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Parent or any
Subsidiary with respect to interest rate Hedging Contracts and (ii) exclude
interest expense accrued, accreted or paid by the Parent or any Subsidiary of
the Parent to the Parent or any Subsidiary of the Parent. Notwithstanding the
foregoing, the interest component of all payments associated with any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on the Initial Utilization
Date and amounts included for any Fiscal Quarter attributable to any upfront
fees and similar one-time fees paid in connection with this Agreement shall each
be excluded from Interest Expense. Notwithstanding anything herein to the
contrary, “Interest Expense” shall not include the non-cash portion of interest
expense resulting from the application of Accounting Standards Codification
470-20 attributable to any Convertible Indebtedness that may be wholly or
partially settled in cash.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements.

“Inventory” has the meaning specified in the Pledge and Security Agreement.

 

-29-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance,
extension of credit that constitutes Indebtedness of the Person to whom it is
extended, any direct or indirect guaranty in respect of the Indebtedness of
another Person by such Person, or contribution of capital by such Person, and
any stocks, bonds, mutual funds, partnership interests, notes (including
structured notes), debentures or other securities owned by such Person;
excluding, however, (a) capital expenditures of such Person determined in
accordance with GAAP, (b) prepayments or deposits made in the ordinary course of
business, (c) accounts receivable and similar items made or incurred in the
ordinary course of business and (d) the payment of the operating expenses and
capital expenditures of a Restricted Subsidiary, so long as such payment is in
the ordinary course of business and consistent with past business practices with
respect to such Subsidiary prior to the date hereof. For the avoidance of doubt,
the term “Investment” shall not include reimbursement or other obligations with
respect to unmatured or undrawn, as applicable, Performance Guarantees.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“ISP” means, with respect to any letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew (including any auto-renewal thereof) or increase the maximum stated
amount (including by deleting or reducing any scheduled decrease in such maximum
stated amount) of, such Letter of Credit. The terms “Issued” and “Issuance”
shall have a corresponding meaning.

“Issuer” means each Participant or Affiliate of a Participant that (a) is listed
on Schedule II(B), or (b) hereafter becomes an Issuer with the approval of the
Administrative Agent and the Applicants and that has executed an agreement with
and in form and substance satisfactory to the Administrative Agent and the
Applicants to be bound by the terms hereof applicable to Issuers; provided that
if an Issuer (or its Affiliate) ceases to be a Participant, such Issuer shall
continue to be an Issuer hereunder while any Letter of Credit issued by it
remains outstanding but shall be under no obligation to Issue any additional
Letter of Credit.

“Issuer Commitment” means (a) the amount set forth on the attached Schedule
II(B) for each Issuer or (b) such other amount as any Issuer and the Applicants
may agree in a writing delivered to the Administrative Agent.

“Joint Venture” means any Person that is not a Subsidiary of the Parent and
(a) in which the Parent or any Subsidiary of the Parent, directly or indirectly,
owns at least 25% of the Stock or Stock Equivalents of such Person or (b) in
which the Parent or any Subsidiary of the Parent owns at least a 25% interest in
such joint venture if such Person is unincorporated and such Person’s financial
information is consolidated or proportionally consolidated with the Parent in
accordance with GAAP. As of the Initial Utilization Date, the Persons listed on
Schedule 1.1 are Joint Ventures.¶

 

-30-



--------------------------------------------------------------------------------

“Junior Intercreditor Agreement” has the meaning specified in the Existing
Credit Agreement as of the Amendment No. 1 Effective Date.

“Junior Priority Indebtedness” means any Indebtedness for borrowed money
(excluding intercompany debt) of the Parent or any Restricted Subsidiary that is
(i) secured by a Lien on the Collateral that is junior to the Lien on the
Collateral that secures the Obligations, (ii) unsecured or (iii) expressly
subordinated in right of payment to the Obligations.

“LC Facility” means the senior secured letter of credit facility evidenced by
this Agreement and described in Section 2.5.

“LC Facility Exposure” means, with respect to any Participant, at any time, such
Participant’s Ratable Portion of the Letter of Credit Obligations at such time.

“Letter of Credit” means each letter of credit issued pursuant to Section 2.5.

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount equal to the sum of (a) the Reimbursement Obligations at such
time (or, for any Reimbursement Obligations in any Alternative Currency, the
Dollar Equivalent thereof at such time) and (b) the Undrawn Amounts at such
time.

“Letter of Credit Request” has the meaning specified in Section 2.7(c).

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
sum of (1) Leverage Ratio Debt as of such day, plus (2) the unsecured
mark-to-market foreign exchange exposure of the Parent and its Restricted
Subsidiaries, as determined by the Parent using market convention, minus (3) the
Segregated Cash Amount to (b) EBITDA for the most recently ended four Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b).

“Leverage Ratio Debt” means Disqualified Stock of the Applicants and, without
duplication, Indebtedness of the Parent and its Restricted Subsidiaries of the
type specified in clauses (a), (b), (c), (d), (e), (f), (g), (h), and (k) (but
in the case of clause (k), only to the extent that, in accordance with GAAP,
such Alternate Program Indebtedness is required to be included as a liability of
the Parent or its Restricted Subsidiaries on its financial statements) of the
definition of “Indebtedness” determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the term “Leverage Ratio Debt” shall not
include (a) reimbursement or other obligations with respect to unmatured or
undrawn, as applicable, Performance Guarantees and (b) Indebtedness of the
Parent or any of its Restricted Subsidiaries that is owed to the Parent, any of
its Restricted Subsidiaries or any Joint Venture that is a Guarantor or
permitted pursuant to Section 8.1(s).

 

-31-



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.

“Liquidity” means the sum of (a) unrestricted cash and Cash Equivalents of the
Parent and its Restricted Subsidiaries, plus (b) unused revolving commitments
under the Credit Facilities, plus (c) amounts on deposit in the Cash Secured LC
Cash Collateral Account (as defined in the Existing Credit Agreement as of the
date hereof) in excess of 103% of the sum of (x) the stated amount of all Cash
Secured Letters of Credit (as defined in the Existing Credit Agreement as of the
date hereof) outstanding as of such date and (y) all Cash Secured Reimbursement
Obligations (as defined in the Existing Credit Agreement as of the date hereof)
as of such date.

“Lloyds” means Lloyds Bank Corporate Markets plc, formerly known as Lloyds TSB
Bank PLC.

“Lloyds Facility” means that certain Amended and Restated Master Agreement for
Stand-by Letters of Credit, dated on or before the Effective DateMay 10, 2018
(as the same may be amended, amended and restated, supplemented, extended, or
otherwise modified from time to time), among Lloyds and certain of the Credit
Parties.

“Long-Term Indebtedness” means any Indebtedness of the Parent and its Restricted
Subsidiaries that, in conformity with GAAP, constitutes (or, when incurred,
constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), business, results of operations or properties of the
Applicants and the Guarantors taken as a whole; (b) the perfection or priority
of the Liens granted pursuant to the Collateral Documents; (c) the Credit
Parties’ ability to perform their respective obligations under the Credit
Documents; or (d) the validity, binding effect or enforceability against the
Credit Parties of the Credit Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent, the Participants or the Issuers
thereunder.

“Material Intellectual Property” means intellectual property owned by the Parent
or any of its Wholly-Owned Subsidiaries that is material to the business
operations of the Parent and its Restricted Subsidiaries, taken as a whole.

“Material Subsidiary” means, with respect to any date of determination, (a) a
Restricted Subsidiary contributing (or, if such Restricted Subsidiary was not a
Subsidiary of the Parent for the entire Fiscal Year immediately preceding such
date, that would have

 

-32-



--------------------------------------------------------------------------------

contributed) more than (i) 52.5% of the EBITDA or (ii) 52.5% of total assets (as
determined in accordance with GAAP) of the Parent and its Restricted
Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date or (b) two or more Restricted Subsidiaries
contributing (or, if any such Restricted Subsidiary was not a Subsidiary of the
Parent for the entire Fiscal Year immediately preceding such date, that would
have contributed) more than (i) 102.5% of the EBITDA or (ii)  102.5 % of total
assets (as determined in accordance with GAAP) of the Parent and its Restricted
Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date. Notwithstanding the forgoing, each Applicant
and each Wholly-Owned Subsidiary that owns any Material Intellectual Property
shall at all times be a Material Subsidiary.

“Material Wholly-Owned Subsidiary” means, as of any date of determination
pursuant to this Agreement, any Wholly-Owned Restricted Subsidiary (other than
an Excluded Subsidiary) that (a) at such date has assets with an aggregate net
book value (excluding intercompany balances) equal to or greater than
$40,000,000.00, (b) owns a marine vessel that would be required to be a
Mortgaged Vessel under the terms of this Agreement or the other Credit Documents
if such Subsidiary were a Guarantor, (c) is an Applicant, (d) is a Person that
directly owns equity interests in any Applicant or any other Material
Wholly-Owned Subsidiary (other than a Wholly-Owned Subsidiary that is a Material
Wholly-Owned Subsidiary solely as a result of this clause (d)) or (e) is
(i) organized in the same jurisdiction as another Material Wholly-Owned
Subsidiary described in clause (a) of this definition and (ii) not an Immaterial
Subsidiary. For purposes of this definition, any nation, sovereign or government
(including, for purposes of this definition, the United Kingdom) and any state,
province or other political subdivision thereof shall constitute a single
jurisdiction.

“Maturity Date” means the earliest to occur of (a) the third anniversary of the
Initial Utilization Date or (b) the LC Facility Termination Date (as defined in
the Existing Credit Agreement).

“Maximum Rate” has the meaning set forth in Section 11.22.

“MNPI” means material non-public information (within the meaning of the United
States federal, state or other applicable securities laws) with respect to the
Parent and its Affiliates or their Securities.

“Moody’s” means Moody’s Investors Services, Inc., and its successors.

“Mortgaged Properties” means, each parcel of Real Property and the improvements
thereto owned or leased by a Credit Party with respect to which a Mortgage is
granted.

 

-33-



--------------------------------------------------------------------------------

“Mortgaged Vessel Owning Subsidiary” means at any time any Subsidiary of the
Parent that owns a marine vessel that is or that is required at such time to be
a Mortgaged Vessel under the terms of this Agreement or the other Credit
Documents. As of the Initial Utilization Date, the Mortgaged Vessel Owning
Subsidiaries and the Mortgaged Vessels owned by each are as follows:

 

Mortgaged Vessel Owning

Subsidiary

 

Jurisdiction of

Organization

 

Mortgaged Vessel

 

Vessel Flag

Hydro Marine Services, Inc.

  Panama   McDermott Derrick Barge No. 27   Panama     Intermac 650   Panama  
McDermott Derrick Barge No. 32   Panama   DLV 2000   Panama     Lay Vessel 108  
Malta

J. Ray McDermott (Norway), AS

J. Ray McDermott International Vessels, Ltd.

 

Norway

Cayman Islands

  North Ocean 102   Malta   McDermott Derrick Barge No. 50   Panama

McDermott Gulf Operating Company, Inc.

  Panama   Thebaud Sea   Canada (bareboat registered in Barbados)

McDermott International Vessels, Inc.

  Panama   Emerald Sea   Barbados

“Mortgaged Vessels” means at any time the marine vessels of the Credit Parties
that are subject to a Lien under the Collateral Documents at such time. The
Mortgaged Vessels shall consist of the following as of the Initial Utilization
Date:

 

Vessel Name

  

Flag

McDermott Derrick Barge No. 27    Panama McDermott Derrick Barge No. 50   
Panama McDermott Derrick Barge No. 32    Panama DLV 2000    Panama North Ocean
102    Malta Lay Vessel 108    Malta Intermac 650    Panama Thebaud Sea   
Canada (bareboat
registered in Barbados) Emerald Sea    Barbados

 

-34-



--------------------------------------------------------------------------------

“Mortgages” means (a) the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations and (b) the mortgages and other
security documents granting a Lien on any Mortgaged Vessel to secure the
Obligations, in the case of each of clauses (a) and (b) each in form and
substance reasonably satisfactory to the Collateral Agent, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds” means, with respect to any event, proceeds received by the
Parent or any Restricted Subsidiary after the Initial Utilization Date in cash
or Cash Equivalents in respect of such event, net of (a) the reasonable cash
costs (including underwriting commissions, legal, investment banking, brokerage
and accounting and other professional fees and sales commissions) paid or
reasonably estimated (to the extent reserves for such estimations are maintained
in accordance with GAAP) in connection with such event by the Parent or any
Restricted Subsidiary to Persons that are not Affiliates of the Parent or any
Restricted Subsidiary  and, (b) in the case of any Asset Sale or
Insurance/Condemnation Event, Taxes paid or reasonably estimated to be payable
by the Parent or any Restricted Subsidiary as a result thereof (including, for
the avoidance of doubt, as a result of any distribution of such proceeds to the
Parent or any Restricted Subsidiary) and (c) the principal amount, premium or
penalty, interest and other amounts on any Indebtedness under the Priming Credit
Agreement which is required to be repaid or otherwise comes due or would be in
default and is repaid and the amount of any obligation to cash collateralize any
“Letter of Credit” (as defined in the Priming Credit Agreement) which is so
deposited, in each case pursuant to the Priming Credit Agreement.

“New Incremental Commitment” has the meaning specified in Section 2.24(b).

“New Participant” has the meaning specified in Section 2.24(c).

“NO 105” means M.V. Lay Vessel North Ocean 105.

“NO 105 Indebtedness” means Indebtedness for borrowed money incurred under the
North Ocean 105 Credit Agreement and existing as of May 10, 2018.

“Non-cash Consideration” means the Fair Market Value of non-cash consideration
received by the Parent or a Restricted Subsidiary in connection with an Asset
Sale less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Non-cash Consideration.

“Non-Consenting Participant” has the meaning specified in Section 11.1(c).

 

-35-



--------------------------------------------------------------------------------

“Non-Defaulting Participant” means a Participant that is not a Defaulting
Participant.

“Non-Recourse Indebtedness” means Indebtedness of a Subsidiary of the Parent (in
each case that is not a Credit Party) (a) that is on terms and conditions
reasonably satisfactory to the Administrative Agent, (b) that is not, in whole
or in part, Indebtedness of any Credit Party (and for which no Credit Party has
created, maintained or assumed any Guaranty Obligation) and for which no holder
thereof has or could have upon the occurrence of any contingency, any recourse
against any Restricted Subsidiary or the assets thereof (other than the Stock or
Stock Equivalents issued by the Subsidiary primarily obligated on such
Indebtedness that are owned by a Restricted Subsidiary) for the repayment of
such Indebtedness, and (c) owing to an unaffiliated third-party (which for the
avoidance of doubt does not include the Parent, any Subsidiary thereof, any
other Credit Party, any Joint Venture (or owner of any interest therein) and any
Affiliate of any of them).

“North Ocean 105 Credit Agreement” means the Facility Agreement dated as of
September 30, 2010, among North Ocean 105 AS, as borrower, the Parent, as
guarantor, BNP Paribas and Crédit Agricole Corporate and Investment Bank, as
mandated lead arrangers, BNP Paribas, as facility agent, security agent, ECA
coordinator and documentation bank, and the lenders from time to time party
thereto.

“North Ocean Entity” means North Ocean 105 AS, a private limited liability
company organized and existing under the laws of Norway. As of the Initial
Utilization Date, the North Ocean Entity is a Wholly-Owned Subsidiary of the
Parent.¶

“Notes Issuer” means initially McDermott Escrow 1, Inc. (which merged with and
into McDermott Technology (Americas), Inc., and McDermott Escrow 2, Inc. (which
merged with and into McDermott Technology (US), Inc.).

“Obligations” means the Letter of Credit Obligations and all other amounts,
obligations, covenants and duties owing by the Applicants and the other Credit
Parties to the Agents, any Participant, any Issuer, any Affiliate of any of them
or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn thereunder, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement or any other Credit Document, in
each case whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit and other
fees (including, the Commitment Fees and the Fronting Fee), interest (including
post-petition interest, whether or not allowed in a bankruptcy proceeding),
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to any Applicant under this Agreement or any other Credit Document and all
obligations of any Applicant under any Credit Document to provide cash
collateral for Obligations in respect of Letters of Credit.

 

-36-



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Currency” has the meaning specified in Section 11.19(a).¶

“Original Indebtedness” has the meaning given to such term in the definition of
“Refinancing Indebtedness”.

“Other Applicant Obligations” has the meaning specified in Section 11.23.

“Other Connection Taxes” means, with respect to any Participant or Issuer or the
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Participant or Issuer or the Administrative Agent and
the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Credit Document).

“Other Currency” has the meaning specified in Section 11.19(a).

“Other Documents” has the meaning set forth in Section 12.1.

“Other Specified Permitted Sale/Leasebacks” means (a) any sale and leaseback
transaction of CBI’s administrative headquarters facility in The Woodlands,
Texas and (b) any sale and leaseback transaction (other than in connection with
clause (a)) of all or any portion of CBI’s other property, in each case on terms
acceptable to the Administrative Agent and only to the extent that the aggregate
amount of Net Cash Proceeds from all such Other Specified Permitted
Sale/Leasebacks is less than or equal to $150,000,000.

“Other Taxes” has the meaning specified in Section 2.19(b).

“Outside Date” has the meaning specified in Section 3.2.

“Parallel Debt” has the meaning specified in the Collateral Agency and
Intercreditor Agreement.

“Parent” has the meaning specified in the preamble to this Agreement.

“Parent Registration Statement” means the Registration Statement on Form S-4 of
the Parent and Comet I B.V. filed with the SEC on January 24, 2018, together
with all amendments and supplements thereto.

“Parent’s Accountants” means the Parent’s accountants, which shall be Deloitte &
Touche LLP or another firm of independent nationally recognized public
accountants.

“Participants” means each financial institution or other entity that (a) is
listed on the signature pages of the Agreement as a “Participant” or (b) from
time to time becomes a party hereto as a Participant by execution of an
Assignment and Acceptance or an Increase and Joinder Agreement.

 

-37-



--------------------------------------------------------------------------------

“Participation Fee” has the meaning specified in Section 2.15(c)(ii).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary or
joint venture of such Person to support only trade payables or non-financial
performance obligations of such Subsidiary or joint venture, and (c) any parent
company guarantee or other direct or indirect liability, contingent or
otherwise, of such Person with respect to trade payables or non-financial
performance obligations of a Subsidiary or joint venture of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with.

“Performance Letter of Credit” means (a) a letter of credit issued to secure
ordinary course performance obligations in connection with marine installation,
project engineering, procurement, construction, maintenance and other similar
projects (including projects about to be commenced) or bids for prospective
marine installation, project engineering, procurement, construction, maintenance
and other similar projects, (b) a letter of credit issued to back a bank
guarantee, surety bond, performance bond or other similar obligations issued to
support ordinary course performance obligations in connection with marine
installation, project engineering, procurement, construction, maintenance and
other similar projects (including projects about to be commenced) or bids for
prospective marine installation, project engineering, procurement, construction,
maintenance and other similar projects or (c) a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Bond Hedge Transactions” means any and all call or capped call
options (or similar derivate transaction) on Parent’s common stock purchased by
Parent in connection with the issuance of any Convertible Indebtedness; provided
that the purchase price for such Permitted Bond Hedge Transaction, less the
proceeds received by Parent from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Parent from the sale
of such Convertible Indebtedness issued in connection with the Permitted Bond
Hedge Transaction.¶

 

-38-



--------------------------------------------------------------------------------

“Permitted Term Refinancing Debt” means any Refinancing Indebtedness with
respect to which the Term Loans are the Original Indebtedness.

“Permitted Warrant Transactions” means any and all call options, warrants or
rights to purchase (or similar derivative transaction) on Parent’s common stock
sold by Parent substantially concurrently with any purchase by Parent of a
related Permitted Bond Hedge Transaction.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of May 10, 2018 executed by the Parent, the Applicants, each other Guarantor
party thereto and the Collateral Agent.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest rate per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent).¶

“Priming Administrative Agent” has the meaning set forth in the Priming Credit
Agreement.¶

“Priming Collateral Agent” has the meaning set forth in the Priming Credit
Agreement.¶

“Priming Credit Agreement” means that certain Superpriority Senior Secured
Credit Agreement, dated as of Amendment No. 1 Effective Date (as the same may be
amended, restated, replaced, supplemented, waived or otherwise modified from
time to time), among the Applicants, the Parent, the other Credit Parties, the
Priming Administrative Agent, and the Priming Collateral Agent.¶

“Priming Credit Agreement Obligations” means the “Obligations” under and as
defined in the Priming Credit Agreement.¶

“Priming Loan Documents” means the “Loan Documents” under and as defined in the
Priming Credit Agreement.

“Projections” means those financial projections of the Parent and its
Subsidiaries delivered to the Administrative Agent by the Parent in connection
with the facility evidenced by this Agreement covering the Fiscal Quarters
ending September 30, 2018 and December 31, 2018, and the Fiscal Years 2019
through 2022.

 

-39-



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Side Participants” means Participants that do not wish to receive MNPI.

“Purchasing LC Participant” has the meaning specified in Section 11.7(a)(i)(C).

“Ratable Portion” or “ratably” means, subject to adjustment as provided in
Section 2.15(f), Section 2.16(e) and Section 2.23(a)(iv), with respect to the
Commitments or Obligations of any Participant at any time, the percentage
obtained by dividing (i) the Commitments of such Participant at such time by
(ii) the aggregate Commitments of all Participants at such time; provided that
if the Commitments have been terminated, then the Ratable Portion of such
Participant shall be determined based on the Ratable Portions of such
Participant, and of all other Participants, immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement dated as of
the Initial Utilization Date, among the Applicants, each other Subsidiary
Guarantor, the Administrative Agent and acknowledged by the Collateral Agent.

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Credit Party or any of its Restricted
Subsidiaries.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest, fees and premiums (if any)
with respect to such Original Indebtedness and reasonable fees and expenses
arising from such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Indebtedness shall not be shorter,
than that of such Original Indebtedness; (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, customary asset sale prepayments, excess cash flow
prepayments or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of
(i) the maturity of such Original Indebtedness and (ii) the date 91 days after
the third anniversary of the Initial UtilizationMaturity Date; provided that
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such

 

-40-



--------------------------------------------------------------------------------

Original Indebtedness remaining as of the date of such extension, renewal or
refinancing; (d) the borrower or issuer, as applicable, of such Original
Indebtedness shall be the borrower or issuer, as applicable, of such Refinancing
Indebtedness and none of the Parent, any Applicant or any Subsidiary shall be an
obligor (including pursuant to a Guaranty Obligation) if the Parent, such
Applicant or Subsidiary was not (or, in the case of after-acquired Subsidiaries,
were not required to become) an obligor in respect of such Original
Indebtedness, and, in each case, such Refinancing Indebtedness shall constitute
an obligation of such Subsidiary or of the Applicants only to the extent of
their obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Obligations, such Refinancing
Indebtedness shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Applicants; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or that would have been required to
secure such Original Indebtedness pursuant to the terms thereof) or, in the
event Liens securing such Original Indebtedness shall have been contractually
subordinated to any Lien securing the Obligations, by any Lien that shall not
have been contractually subordinated on terms not less favorable in any material
respect to the Applicants.

“Refinancing Senior Notes Indebtedness” means, in respect of any Senior Notes,
any Indebtedness that extends, renews or refinances such Senior Notes (or any
Refinancing Senior Notes Indebtedness in respect thereof); provided that (a) the
principal amount of such Refinancing Senior Notes Indebtedness shall not exceed
the principal amount of such Senior Notes except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
Senior Notes and reasonable fees, expenses and premiums (if any) arising from
such extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Senior Notes Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Senior Notes Indebtedness shall not
be shorter, than that of such Senior Notes; (c) such Refinancing Senior Notes
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, customary asset sale prepayments, excess
cash flow prepayments or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Senior Notes) prior to the earlier of
(i) the maturity of such Senior Notes and (ii) the date 91 days after the
Scheduled Term Maturity Date (as defined in the Existing Credit Agreement);
provided that notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Refinancing Senior Notes Indebtedness shall be
permitted so long as the weighted average life to maturity of such Refinancing
Senior Notes Indebtedness shall be longer than the weighted average life to
maturity of such Senior Notes remaining as of the date of such extension,
renewal or refinancing; (d) the borrower or issuer, as applicable, of such
Senior Notes shall be the borrower or issuer, as applicable, of such Refinancing
Senior Notes Indebtedness and none of the Parent, any Applicant or any
Subsidiary shall be an obligor (including pursuant to a Guaranty Obligation) if
the Parent, such Applicant or Subsidiary was not (or, in the case of
after-acquired

 

-41-



--------------------------------------------------------------------------------

Subsidiaries, were not required to become) an obligor in respect of such Senior
Notes, and, in each case, such Refinancing Senior Notes Indebtedness shall
constitute an obligation of such Subsidiary or of the Applicants only to the
extent of their obligations in respect of such Senior Notes; (e) if such Senior
Notes shall have been subordinated to the Obligations, such Refinancing Senior
Notes Indebtedness shall also be subordinated to the Obligations on terms not
less favorable in any material respect to the Lenders; and (f) such Refinancing
Senior Notes Indebtedness shall not be secured by any Lien on any asset other
than the Collateral on a junior priority basis to the Liens on the Collateral
securing the Obligations subject to a Junior Intercreditor Agreement.¶

“ Register” has the meaning specified in Section 11.2(c)(i).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Agreement” has the meaning specified in Section 2.7(e).

“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.

“Related Obligations” has the meaning specified in Section 10.8.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, representatives,
attorneys, consultants, advisors and trustees of such Person and of such
Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any

 

-42-



--------------------------------------------------------------------------------

property owned by such Person, including the movement of Contaminants through or
in the air, soil, surface water, ground water or property and, in each case, in
violation of Environmental Law.

“Remedial Action” means all actions required by any applicable Environmental Law
to (a) clean up, remove, treat or in any other way address any Contaminant in
the indoor or outdoor environment, (b) prevent the Release or threat of Release
or minimize the further Release so that a Contaminant does not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, including, without
limitation, foreign exchange control, United States foreign assets control, and
currency reporting laws and regulations, now or hereafter applicable, and all
licensing and other formalities, necessary for the import, export and transport
of any property, including, without limitation, those required by the
regulations of the Export Administration of the Bureau of Industry and Security.

“Requisite Participants” means at any time, Participants having LC Facility
Exposure and unused Commitments representing more than 50% of the sum of all LC
Facility Exposure outstanding and unused Commitments at such time; provided that
the Commitments and LC Facility Exposure of any Defaulting Participant shall be
excluded for purposes of making a determination of Requisite Participants.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members, managing directors or general partners of
such Person but, in any event, with respect to financial matters, the chief
financial officer, treasurer, assistant treasurer or controller of such Person.

“Restricted Payment” means:

(a) any dividend, interest (exclusive of any interest paid in kind on preferred
stock outstanding on the date hereof) or any other distribution or payment,
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Parent or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend, interest or any other distribution or payment payable solely
in Stock or Stock Equivalents (other than Disqualified Stock) or “in-kind” or in
lieu of cash or a dividend or distribution payable solely to the Applicants or
one or more of the other Subsidiary Guarantors;

(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries now or hereafter
outstanding other than one payable solely to the Applicants or one or more of
the other Subsidiary Guarantors; and

 

-43-



--------------------------------------------------------------------------------

(c) any Investment.

“Restricted Subsidiary” means a Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Applicants shall at all times be
Restricted Subsidiaries. Except where context requires otherwise, a reference to
a “Restricted Subsidiary” shall be a reference to a Restricted Subsidiary of the
Parent.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and its
successors.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, the United Kingdom or Canada, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or Global Affairs Canada.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Leverage Ratio Debt as of such day secured by a Lien on property of the
Parent or any of its Restricted Subsidiaries, minus (ii) the Segregated Cash
Amount to (b) EBITDA for the most recently ended four Fiscal Quarter period for
which financial statements have been delivered pursuant to Section 6.1(a) or
(b).

“Secured Parties” means the Participants, the Issuers, each Agent and any other
holder of any Obligation.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Principles” means (A) no actions shall be required under the law of
any non-U.S. jurisdiction in order to create or perfect any security interest
other than (x) in respect of Mortgaged Vessels, (y) actions required under the
laws of Australia, Canada, Cayman Islands, Curacao, Jersey, Leichtenstein,
Panama, the Netherlands, Norway and the

 

-44-



--------------------------------------------------------------------------------

United Kingdom and (z) actions reasonably requested by the Collateral Agent in
any other jurisdiction taking into account (1) the materiality of the relevant
Collateral, (2) the cost thereof and (3) the benefits to the Participants
afforded thereby and (B) no Lien by any Person organized outside of the United
States shall be made that would result in any breach of any law or regulation
(or analogous restriction) of the jurisdiction of organization of such Person or
result in a substantial risk to the officers or directors of such Person of a
civil or criminal liability; provided that if any actions are not taken in
respect of Collateral solely as a result of this sub-clause (B), the Parent
shall, at the reasonable request of the Collateral Agent, diligently pursue any
relevant governmental or third party consents or other authority to permit such
subsidiary to create or perfect a security interest in such Collateral or to
mitigate such risk of liability.

“Segregated Cash Amount” has the meaning specified in the Existing Credit
Agreement as of the date hereof.

“Selling Participant” has the meaning specified in Section 11.7(a)(i)(C).¶

“Senior Intercreditor Agreement” means that certain Senior Intercreditor
Agreement dated as of the Amendment No. 1 Effective Date by and among the
Applicants, the Parent, the other “Grantors” party thereto from time to time,
the Priming Administrative Agent, the Priming Collateral Agent, the Revolving
and LC Administrative Agent (as defined in the Existing Credit Agreement), the
Collateral Agent, the Term Loan Administrative Agent and the other financial
institutions from time to time party thereto.

“Senior Notes” means the 10.625% Senior Notes due May 2024 issued by the U.S.
Applicants.

“Solvent” means, as of any date of determination, with respect to any Person:

(a) the fair value of the property of the Person and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Person and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on
such date, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on such date, represents
the amount that can be reasonably expected to become an actual or matured
liability;

(b) the present fair saleable value of the assets of the Person and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Person and its Subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured;

(c) the Person and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business;

 

-45-



--------------------------------------------------------------------------------

(d) the Person and its Subsidiaries, on a consolidated basis, are not engaged in
business or a transaction for which their property would constitute an
unreasonably small capital; and

(e) the Person and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, Contingent Obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on such date, such liabilities shall have been computed
at the amount that, in light of all of the facts and circumstances existing on
such date, represents the amount that can be reasonably expected to become an
actual or matured liability. ¶

“Specified Asset Sale” means (a) any Asset Sale made in reliance on clause
(g), (h), (i), or (j) of Section 8.4, (b) any sale by the Parent or any of its
Restricted Subsidiaries of any equity interests in any Restricted Subsidiary and
(c) any issuance of Stock or Stock Equivalents by any Restricted Subsidiary, in
each case of the foregoing clauses (a) through (c), resulting in aggregate Net
Cash Proceeds exceeding $25,000,000.00 during any Fiscal Year. The term
“Specified Asset Sale” shall not include any Insurance/Condemnation Event.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable, but
excluding Convertible Indebtedness.

“Sub-Participant” has the meaning specified in Section 11.2(d).

“Sub-Participant Register” has the meaning specified in Section 11.2(d).

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and in relation to a person incorporated
(or established) in the Netherlands, a “dochtermaatschappij” within the meaning
of section 2:24a DCC (regardless whether the shares or voting rights on the
shares in such company are held directly or indirectly through another
“dochtermaatschappij”). Unless otherwise specified, all references herein to a
“Subsidiary”, “Restricted Subsidiary”, “Restricted Subsidiaries” or
“Subsidiaries” shall refer to a Subsidiary, Restricted Subsidiary, Restricted
Subsidiaries or Subsidiaries of the Parent.

 

-46-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Guarantor other than the Parent. As of the
Initial Utilization Date, each Person listed on Schedule V hereto is a
Subsidiary Guarantor.

“Successor Agent” has the meaning specified in Section 10.6.

“Syndication Agents” means each of Barclays Bank PLC, Crédit Agricole Corporate
and Investment Bank and ABN AMRO Capital USA LLC, in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file affiliated, consolidated, combined, unitary or other similar
Tax Returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.19(a).¶

“Technology Business” means, collectively, (a) the technology business segment
operated by the Parent and its Subsidiaries which provides proprietary
technology licenses, associated engineering services, proprietary equipment and
catalysts, primarily for the petrochemical and refining industries, and (b) the
engineered products business segment operated by the Parent and its Subsidiaries
which provides engineered products for the oil and gas, petrochemical, power
generation, water and wastewater, mining and mineral processing industries, and
excluding, for the avoidance of doubt, (i) the Lummus Consultants business,
(ii) the minority ownership interest in Net Power LLC owned by Lummus Technology
LLC and (iii) know-how and intellectual property of the Parent and its
Subsidiaries, including its patents, designs, digital infrastructure and service
techniques, in each case not primarily used in the ordinary course of the
business segments described in (a) and (b), which have been transferred to
Lummus Technology and its affiliates pursuant to the Transfer of Proprietary
Rights Agreement dated May 10, 2018 between Lummus Technology LLC and J. Ray
Holdings Inc., the Transfer of Propriety Rights Agreement dated May 10, 2018
between McDermott Technology (Americas), Inc., McDermott Technology (US), Inc.
and Chicago Bridge & Iron Company and the Transfer of Propriety Rights Agreement
dated May 10, 2018 between Lummus Technology LLC, McDermott Technology
(Americas), Inc. and McDermott Technology (US), Inc., and otherwise.

“Term Loan” has the meaning specified in the Existing Credit Agreement as of the
date hereof.

“Termination Date” means the earliest of (a) the Maturity Date and (b) the date
on which the termination of all the Commitments pursuant to Section 2.8 or
Section 9.2 has occurred and all the Obligations have become due and payable
pursuant to Section 2.8 or Section 9.2.

 

-47-



--------------------------------------------------------------------------------

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

“Total Assets” means, on any date of determination, the consolidated total
assets of the Parent and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Parent.¶

“Tranche B Funding Date” has the meaning set forth in the Priming Credit
Agreement on the Amendment No. 1 Effective Date.

“Transactions” means the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the creation of the
Liens provided for in the Collateral Documents and, in the case of the
Applicants, the issuance of Letters of Credit hereunder.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Parent or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or investment
services) provided to the Parent or any of its Subsidiaries. The designation of
any such arrangement as a Treasury Management Arrangement shall not create in
favor of the counterparty that is a party thereto any rights in connection with
the management, enforcement or release of any Collateral.

“Treasury Regulations” means the final and temporary income Tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“U.S. Applicants” means McDermott Technology (Americas), Inc. and McDermott
Technology (US), Inc.

“U.S. Subsidiary” means any Subsidiary of the Parent that is organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.19(e).

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

 

-48-



--------------------------------------------------------------------------------

“Undisclosed Administration” means, in relation to a Participant or its direct
or indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Participant or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed; provided that such appointment does not result in or provide
such Participant with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Participant (or appointed Person) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Participant.

“Undrawn Amounts” means, at any time, the aggregate undrawn face amount of all
Letters of Credit outstanding at such time (or, for any Letter of Credit
denominated in an Alternative Currency, the Dollar Equivalent thereof at such
time).

“Unrestricted Subsidiary” means:

(a) any Captive Insurance Subsidiary;

(b) the Amazon Entity; and

(c) the North Ocean Entity until such time as the NO 105 Indebtedness is paid in
full; and¶

(d) any other Subsidiary of the Parent (other than an Applicant) that after the
Initial Utilization Date is designated by the board of directors of the Parent
as an Unrestricted Subsidiary pursuant to a resolution passed by the board of
directors of the Parent, but only to the extent that:¶

(i) such Subsidiary has no Indebtedness other than Non-Recourse Indebtedness;¶

(ii) except as permitted pursuant to Section 8.8, such Subsidiary is not party
to any agreement, contract, arrangement or understanding with the Parent or any
Restricted Subsidiary unless the terms of any such agreement or contract are,
taken as a whole, no less favorable to the Parent or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of the Parent;¶

(iii) except for equity contribution obligations in connection with Non-Recourse
Indebtedness, such Subsidiary is a Person with respect to which neither the
Parent nor any of its Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Stock or Stock Equivalents or (ii) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results;¶

 

-49-



--------------------------------------------------------------------------------

(iv) the aggregate Fair Market Value of all outstanding Investments owned by the
Parent and its Restricted Subsidiaries in the Subsidiary being so designated and
any commitments to make any such Investments would be permitted under Section
8.5 as of the time of the designation;¶

(v) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;¶

(vi) immediately before and after such designation, the Applicants shall be in
pro forma compliance with Article V as of the most recent date of determination;
¶

(vii) such Subsidiary has also been designated an Unrestricted Subsidiary under
any Permitted Term Refinancing Debt, any Junior Priority Indebtedness, the
Senior Notes and any Refinancing Indebtedness in respect of the foregoing;¶

(viii) such Subsidiary has not previously been designated as an Unrestricted
Subsidiary; and¶(ix) following any designation as an Unrestricted Subsidiary,
such Unrestricted Subsidiary shall not be permitted to own, or hold an exclusive
license to, any Material Intellectual Property.¶

Any designation of a Subsidiary of the Parent as an Unrestricted Subsidiary
after the Initial Utilization Date will be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution
passed by the board of directors of the Parent giving effect to such designation
and a certificate of a Responsible Officer of the Parent certifying that such
designation complied with the preceding conditions, and any such designation
shall be effective as of the effective date of such certificate.¶

If, at any time, any Unrestricted Subsidiary (other than a Captive Insurance
Subsidiary or the North Ocean Entity) would fail to meet the requirements
of clause (d)(i), (d)(ii),  (d)(iii), (d)(iv)  or (d)(vii) above as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and the other Credit Documents and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Parent as of such date and, if such Indebtedness is not
permitted to be incurred as of such date pursuant to Section 8.1, the Applicants
will be in default of such covenant.¶

The board of directors of the Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation will be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of the
Parent of any outstanding Indebtedness of such Unrestricted Subsidiary and such
designation will only be permitted if (i) such Indebtedness is permitted
pursuant to Section 8.1; and (ii) no Default or Event of Default would be in
existence following such designation. Upon any such designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the redesignated Subsidiary
will become a Guarantor pursuant to, and if required by, Section 7.11.

 

-50-



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned” means, in respect of any Person, any Subsidiary of such Person,
all of the Stock of which (other than director’s qualifying shares, and the
like, as may be required by applicable law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries thereof.

“Withdrawal Liability” means, with respect to the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate at any time, the aggregate
liability incurred (whether or not assessed) with respect to all Multiemployer
Plans pursuant to Section 4201 of ERISA.

“Withholding Agent” means any Credit Party, Barclays Bank PLC, New York Branch,
and any Successor Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and, where
applicable, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

Section 1.3 Accounting Terms and Principles

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial

 

-51-



--------------------------------------------------------------------------------

Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successors thereto) and such change is adopted by the Parent
without objection from the Parent’s Accountants and results in a change in any
of the calculations required by Article V or VIII had such accounting change not
occurred, the parties hereto agree to enter into good faith negotiations in
order to amend such provisions so as to equitably reflect such change with the
desired result that the criteria for evaluating compliance with such covenants
by the Credit Parties shall be the same after such change as if such change had
not been made; provided, however, that no change in GAAP that would affect a
calculation that measures compliance with any covenant contained in Article V or
VIII shall be given effect until such provisions are amended to reflect such
changes in GAAP.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Account Standards 159
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any of its
Subsidiaries at “fair value”, as defined therein.

Section 1.4 Certain Terms

(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and (iii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Credit Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. ReferencesUnless otherwise specified, references
in this Agreement to suchan agreement shall be to such agreement as so amended,
restated, supplemented or modified, unless (i) any consent is required hereunder
for an amendment, restatement, supplement or other modification to any such
agreement and such consent is not obtained or (ii) it is otherwise specified
that such reference refers to such agreement as of a particular date.

(d) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative unless it is otherwise
specified that such reference refers to such statute as of a particular date.

(e) The term “including” when used in any Credit Document means “including
without limitation” except when used in the computation of time periods. The
phrase “in the aggregate”, when used in any Credit Document, means “individually
or in the aggregate,” unless otherwise expressly noted.

 

-52-



--------------------------------------------------------------------------------

(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6(a), the reference to CA CIB or Barclays, as applicable, in the
definition of Dollar Equivalent shall be deemed to refer to the financial
institution then acting as the Administrative Agent or one of its Affiliates if
it so designates.

(g) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of the Issuer document related thereto, provides for
one or more automatic increases after such time in the stated amount thereof,
the amount of such Letter of Credit shall be deemed for all purposes (other than
determining the Participation Fees and Fronting Fees payable in connection with
such Letter of Credit) to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time or may occur in the future.

(h) For all purposes under the Credit Documents, in connection with any division
or plan under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Stock at such time.¶

(i) The phrase “unmatured or undrawn” when used in any Loan Document means that
(i) the beneficiary of the applicable letter of credit, bankers’ acceptance,
surety bond, performance bond, bank guarantee or other similar obligation has
not made a bona fide drawing or other demand for funding under such letter of
credit, bankers’ acceptance, surety bond, performance bond, bank guarantee or
other similar obligation and (ii) the issuer of such letter of credit, bankers’
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation shall not have a favorable legal judgment to obtain cash collateral
in respect thereof.

Section 1.5 Dutch Terms

(a) In relation to any entity that is incorporated, or where applicable, has its
centre of main interest in the Netherlands, a reference to:

(i) a moratorium includes voorlopige surseance van betaling or surseance van
betaling;

(ii) winding up, liquidation and reorganization (and any of those terms)
includes an entity being declared bankrupt (failliet verklaard), dissolved
(ontbonden) or subjected any to emergency regulations (noodregeling) on the
basis of the Dutch Act on Financial Supervision (Wet op het Financieel Toezicht
measures);

 

-53-



--------------------------------------------------------------------------------

(iii) admit in writing its inability to pay its debts generally includes with
respect to an entity the filing of any notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) (“TCA”) or section 60
paragraphs 2 and/or 3 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of the
TCA;

(iv) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and any other rights in rem (zakelijke rechten) or other rights
created for the purpose of granting security;

(v) all necessary corporate, limited liability company or partnership action
includes without limitation, where applicable, (i) compliance with any
requirements of the Dutch Works Councils Act (Wet op de ondernemingsraden) or
the European Works Councils Act (Wet op de Europese ondernemingsraden) and
(ii) having obtained an (x) unconditional neutral advice (advies) or
unconditional positive advice, or (y) a conditional positive advice, from the
competent works council.

For the purpose of this Section 1.5(a)(v):

 

  (A)

“unconditional neutral advice” and “unconditional positive advice” shall mean an
advice which can be read as an advice to execute and proceed with the proposed
decision(s) as described in the request for advice; and

 

  (B)

“conditional positive advice” shall mean an advice of which all conditions can
reasonably be expected to be satisfied without having a Material Adverse Effect;

(vi) an administrator includes a bewindvoerder and a stille bewindvoerder;

(vii) a distribution or dividend includes any distribution of profits
(winstuitkering) or the distribution of reserves (uitkering uit reserves);

(viii) organizational documents means a copy of:

 

  (1)

the articles of association (statuten);

 

  (2)

the deed of incorporation (akte van oprichting); and

 

-54-



--------------------------------------------------------------------------------

  (3)

an up-to-date extract (uittreksel) from the trade register (Handelsregister) of
the Dutch chamber of commerce (Kamer van Koophandel); and

(b) officers include managing directors of a Dutch entity.

ARTICLE II

LETTERS OF CREDIT

Section 2.1 [Reserved]

Section 2.2 [Reserved]

Section 2.3 [Reserved]

Section 2.4 [Reserved]

Section 2.5 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue one or more Performance Letters of Credit at the request
of, and for the account of, an Applicant to support obligations of the Parent,
such Applicant, any of the Parent’s Subsidiaries or any of the Parent’s or any
of its Subsidiaries’ Joint Ventures, from time to time on any Business Day
during the period commencing on the Initial Utilization Date and ending on the
date that is 30 days before the Maturity Date; provided that no Issuer shall
Issue any Letter of Credit upon the occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer (including,
without limitation, any applicable “know your customer” and anti-money
laundering rules and regulations) or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuer shall prohibit, or request that such Issuer refrain from, the
Issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuer with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuer is not
otherwise compensated) not in effect on the date of this Agreement or result in
any unreimbursed loss, cost or expense that was not applicable, in effect or
known to such Issuer as of the date of this Agreement and that such Issuer in
good faith deems material to it;

(ii) such Issuer shall have received written notice from the Administrative
Agent, any Participant or an Applicant, on or prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Section 3.2 (with respect to an Issuance on the Initial

 

-55-



--------------------------------------------------------------------------------

Utilization Date) or 3.3 is not then satisfied or duly waived in accordance with
Section 11.1, and such notice has not been revoked by the Person that delivered
such notice;

(iii) after giving effect to the Issuance of such Letter of Credit, (x) the
Letter of Credit Obligations would exceed the Commitments in effect at such time
or (y) the aggregate outstanding amount of all Letters of Credit issued by such
Issuer would exceed its Issuer Commitment;

(iv) [reserved];

(v) such Letter of Credit is requested to be issued in a form that is not
acceptable to such Issuer, in its sole discretion exercised in a commercially
reasonable manner;

(vi) with respect to any requested Letter of Credit denominated in an
Alternative Currency, the relevant Issuer or the Administrative Agent shall not
have approved such Issuance;

(vii) such Letter of Credit does not comply with such Issuer’s internal policies
with respect thereto; or

(viii) such Letter of Credit is a trade or commercial letter of credit or bank
guarantee. ;¶

No Issuer shall be required to Issue any Letter of Credit if any fees due to the
applicable Issuer in connection with a requested Issuance have not been paid.
For the avoidance of doubt, no Issuer shall be required to Issue any Letter of
Credit other than a Performance Letter of Credit.¶

(ix) any condition set forth in Section 3.3 to the Priming Credit Agreement has
not been met on or before the Tranche B Commitment Termination Date (as defined
in the Priming Credit Agreement on the Amendment No. 1 Effective Date),
Section 3.4 to the Priming Credit Agreement has not been met on or before the
Tranche C Commitment Termination Date (as defined in the Priming Credit
Agreement on the Amendment No. 1 Effective Date), or Section 3.5 to the Priming
Credit has not been met on or before the Tranche D Commitment Termination Date
(as defined in the Priming Credit Agreement on the Amendment No. 1 Effective
Date); or¶

(x) such Letter of Credit is a new Letter of Credit unless the Applicants do not
have sufficient availability for the issuance of the requested Letter of Credit
under the Priming Credit Agreement.

 

-56-



--------------------------------------------------------------------------------

Section 2.6 [Reserved]

Section 2.7 Letters of Credit Generally

(a) None of the Participants (other than the Issuers in their capacity as such
and on the terms and conditions hereof) shall have any obligation to Issue any
Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit be later than
the earlier of (i) the date that is 12 months from the date of Issuance thereof
or such later date as the applicable Issuer may agree in its sole discretion and
(ii) the fifth Business Day prior to the Maturity Date or, with the approval of
the applicable Issuer in its sole discretion, any date that is after the fifth
Business Day prior to the Maturity Date (including after the Maturity Date);
provided, however, that, if the applicable Issuer agrees in its sole discretion,
any Letter of Credit with a fixed term may provide for the auto-renewal thereof
for additional periods of not more than 12 months each (each, an “Auto-Renewal
LC”); provided, further, that any such Auto-Renewal LC must permit the
applicable Issuer to prevent any such extension at least once in each 12 month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof. If (A) any Issuance or renewal of a
Letter of Credit occurs during the 12 month period prior to the Maturity Date or
(B) the Parent requests (and the applicable Issuer approves) the Issuance of a
Letter of Credit that expires after the fifth Business Day prior to the Maturity
Date, then on or before the date that is 95 days prior to the Maturity Date (or
on the date of such Issuance, if the date of such Issuance is later than the
95th day prior to the Maturity Date), the Applicants shall make arrangements
acceptable to the relevant Issuer in respect of the amount of each such Letter
of Credit that expires after the fifth Business Day prior to the Maturity Date
(each such Letter of Credit with regard to which acceptable arrangements have
been so made, an “Extended Letter of Credit”). Each Extended Letter of Credit
shall, on the Maturity Date and if all Reimbursement Obligations have been
repaid in full, for all purposes cease to be a Letter of Credit hereunder and
the obligations (if any) of the Participants to fund or risk participate their
Ratable Portions of such Extended Letters of Credit pursuant to clause (i) below
shall be terminated on the Maturity Date. After the Maturity Date and the
repayment in full of all Reimbursement Obligations, the terms for release of
such cash collateral shall be as agreed from time to time between the Parent and
the applicable Issuer; provided that in the absence of such agreement between
the Parent and such Issuer, the terms of this Agreement shall, as among the
Parent, the Applicants and such Issuer, continue to govern the fees, costs and
expenses payable in respect of such Extended Letters of Credit.

(c) In connection with the Issuance of each Letter of Credit (or any amendment
thereto), the Applicants shall give the relevant Issuer and the Administrative
Agent, at least three Business Days’ (unless the relevant Issuer otherwise
agrees) prior written notice, in substantially the form of Exhibit E (or in such
other written or electronic form as is acceptable to such Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit Request”);
provided, that no Letter of Credit shall be required to be Issued sooner than
three Business Days following the date on which the form of such Letter of
Credit has been agreed by the Issuer, the relevant Applicant, and, if such
Letter of Credit

 

-57-



--------------------------------------------------------------------------------

is to be Issued by a correspondent bank of such Issuer, the correspondent bank.
Such notice shall be irrevocable on and after the Issuance of such Letter of
Credit (and, prior to such Issuance, may be revoked only with the consent of the
Issuer) and shall specify the Issuer of such Letter of Credit, the stated amount
of the Letter of Credit requested, the date of Issuance of such requested Letter
of Credit, the date on which such Letter of Credit is to expire (which date
shall be a Business Day), and the Person for whose benefit the requested Letter
of Credit is to be issued. Unless the relevant Issuer and Administrative Agent
otherwise agree, such notice, to be effective, must be received by the relevant
Issuer and the Administrative Agent not later than 11:00 a.m. (London time) on
the third Business Day prior to the requested Issuance of such Letter of Credit.

(d) Subject to (x) the satisfaction of the conditions set forth in this
Section 2.7 and (y) receipt from the Administrative Agent, if requested by the
Issuer, of the total outstanding amount of Reimbursement Obligations at such
time and any fees and expenses related to Letters of Credit that are due and
payable at such time (including the amount of any outstanding requests for
Issuance), the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Applicants in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from the Administrative Agent or any Participant that one or more of the
conditions precedent contained in Section 3.3 shall not on such date be
satisfied, and ending when such conditions are satisfied. The relevant Issuer
shall not otherwise be required to determine that, or take notice whether, the
conditions precedent set forth in Section 2.5(a) and Section 3.3 have been
satisfied in connection with the Issuance of any Letter of Credit.

(e) If requested by the relevant Issuer, prior to the first Issuance of a Letter
of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each Participant in the Letter of Credit Obligations arising
with respect thereto, the Applicants and Parent shall have delivered to such
Issuer a letter of credit reimbursement agreement, in such form as such Issuer
may employ in its ordinary course of business for its own account (a
“Reimbursement Agreement”), signed by the Applicants and the Parent, and such
other documents or items as may be required pursuant to the terms thereof. In
the event of any conflict between the terms of any Reimbursement Agreement and
this Agreement, the terms of this Agreement shall govern.

(f) Each Issuer shall:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or, if consented
to by the Administrative Agent, electronic mail) of the Issuance or renewal of a
Letter of Credit issued by it, of all drawings under a Letter of Credit issued
by it, the payment (or the failure to pay when due) by the Applicants of any
Reimbursement Obligation and of the cancellation, termination or expiration of
any Letter of Credit (of which notice the Administrative Agent shall promptly
notify each Participant under the LC Facility);

 

-58-



--------------------------------------------------------------------------------

(ii) upon the request of any Participant, furnish to such Participant copies of
any Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Participant; and

(iii) no later than five Business Days following the last Business Day of each
calendar quarter, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Participant requesting the same) and the
Applicants a schedule of Letters of Credit issued by it, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the aggregate
Letter of Credit Obligations outstanding at the end of each calendar quarter and
any information requested by the Applicants or the Administrative Agent relating
thereto.

(g) [reserved].

(h) [reserved].

(i) The Applicants jointly and severally agree to pay to the Issuer of any
Letter of Credit the amount of all Reimbursement Obligations owing to such
Issuer in respect of any Letter of Credit in Dollars (based on the Dollar
Equivalent of such payment if such payment was made in an Alternative Currency)
no later than the date that is the next succeeding Business Day after the
Applicants receive notice from such Issuer (or, if such notice is not received
prior to 11:00 A.M. (London time) on any Business Day, then no later than 10:00
A.M. (London time) on the next succeeding Business Day) that payment has been
made under such Letter of Credit, irrespective of any claim, set-off, defense or
other right that any Applicant may have at any time against such Issuer or any
other Person. If any Issuer makes any payment under any Letter of Credit and an
Applicant shall not have repaid such amount to such Issuer pursuant to this
clause (i) or any such payment in respect thereof is rescinded or set aside for
any reason, such Reimbursement Obligation shall be immediately due and payable
with interest thereon at the rate specified in Section 2.13(d), and such Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Participant of such failure, and each Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Issuer the amount of such Participant’s Ratable Portion in
Dollars (based on the Dollar Equivalent thereof if such payment was made in an
Alternative Currency) and in immediately available funds. If the Administrative
Agent so notifies such Participant prior to 11:00 a.m. (London time) on any
Business Day, such Participant shall make available to the Administrative Agent
for the account of such Issuer its Ratable Portion of the amount of such payment
on such Business Day in immediately available funds promptly, but in no event
later than three Business Days from such notice. Whenever any Issuer receives
from an Applicant a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Participant pursuant to this clause (i), such Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to such
Participant in immediately available funds, an amount equal to such
Participant’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Participants have paid in
respect of such Reimbursement Obligation.

 

-59-



--------------------------------------------------------------------------------

(j) Each Applicant’s obligation to pay each Reimbursement Obligation and the
obligations of the Participants (except as otherwise set forth in the
penultimate sentence of Section 2.7(b)) to make payments to the Administrative
Agent for the account of the relevant Issuers with respect to Letters of Credit
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Credit
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Credit Document;

(iii) the existence of any claim, set-off, defense or other right that the
Parent, any Applicant, any other party guaranteeing, or otherwise obligated
with, the Parent, any Applicant, any Subsidiary or other Affiliate thereof or
any other Person may at any time have against the beneficiary under any Letter
of Credit, any Issuer, the Administrative Agent, any Participant or any other
Person, whether in connection with this Agreement, any other Credit Document or
any other related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the relevant Issuer under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; or

(vi) any other act or omission to act or delay of any kind of the Issuers, the
Participants, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.7, constitute a legal or
equitable discharge of an Applicant’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to an Applicant or any Participant. In determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, the relevant Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, such Issuer may rely exclusively on the
documents presented to it

 

-60-



--------------------------------------------------------------------------------

under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever. Any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in any case,
be deemed not to constitute willful misconduct or gross negligence of the
Issuer. Notwithstanding the foregoing, nothing in this clause (j) shall be
deemed to release any Issuer from liability with respect to its gross negligence
or willful misconduct.

(k) If and to the extent any Participant shall not have so made its Ratable
Portion of the amount of the payment required by clause (i) above available to
the Administrative Agent for the account of an Issuer, such Participant agrees
to pay to the Administrative Agent for the account of such Issuer forthwith on
demand any amount so unpaid together with interest thereon, for the first
Business Day after payment was first due at the Federal Funds Rate, and
thereafter until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the sum of the Base Rate
plus the Applicable Margin. The failure of any Participant to make available to
the Administrative Agent for the account of an Issuer its Ratable Portion of any
such payment shall not relieve any other Participant of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuer its
Ratable Portion of any payment on the date such payment is to be made, but no
Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of the relevant
Issuer such other Participant’s Ratable Portion of any such payment.

(l) The Administrative Agent shall determine the Dollar Equivalent of the
maximum stated amount of each Letter of Credit denominated in an Alternative
Currency and each obligation due with respect thereto, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Dollar Equivalent of each Reimbursement Obligation with respect to a drawn
Letter of Credit shall be calculated on the date the relevant Issuer pays the
draw giving rise to such Reimbursement Obligation. The Administrative Agent
shall determine or redetermine the Dollar Equivalent of the maximum stated
amount of each Letter of Credit denominated in an Alternative Currency, as
applicable, on the date of each Issuance of such Letter of Credit and at any
time, in the Administrative Agent’s sole discretion. The Administrative Agent
may determine or redetermine the Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency at any time upon request of any
Participant or Issuer.

(m) Each respective Issuer shall furnish the Administrative Agent with (i) a
copy of each Letter of Credit Issued by such Issuer promptly upon the Issuance
or renewal of such Letter of Credit and (ii) a copy of any amendment to such
Letter of Credit promptly upon the effectiveness of such amendment.

 

-61-



--------------------------------------------------------------------------------

(n) Notwithstanding anything in this Agreement to the contrary, no Issuer shall
be under any obligation to Issue any Letter of Credit if any Participant is at
that time a Defaulting Participant, unless such Issuer has entered into
arrangements, including the delivery of cash collateral, satisfactory to such
Issuer (in its sole discretion) with the Applicants to eliminate such Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.23(a)(iv)) with respect to the Defaulting Participant arising from
either the Letter of Credit then proposed to be Issued or that Letter of Credit
and all other Letter of Credit Obligations, as applicable, as to which such
Issuer has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

Unless otherwise expressly agreed by the applicable Issuer and the applicable
Applicant when a Letter of Credit is Issued, the rules of the ISP shall apply to
each Letter of Credit.

Section 2.8 Reduction and Termination of the Commitments

(a) The Applicants may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Commitments; provided, however, that (i) each partial reduction shall be
in an aggregate amount that is an integral multiple of $5,000,000.00 and
(ii) each such reduction shall be made ratably in accordance with each
Participant’s Commitment. A notice of termination of the Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other financing transactions, and if any notice so states it may
be revoked by the applicable Applicant by notice to the Administrative Agent on
or prior to the date specified for the termination of the Commitments that the
refinancing condition has not been met and the termination is to be revoked.

Section 2.9 Repayment of Reimbursement Obligations

(a) The Applicants promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the Reimbursement
Obligations on the Maturity Date (it being understood that other provisions of
this Agreement may require all or part of such Obligations to be repaid
earlier).

Section 2.10 Evidence of Debt

(a) Each Participant shall maintain in accordance with its usual practice an
account or accounts evidencing Reimbursement Obligations owed to such
Participant from time to time, including the amounts of principal and interest
payable and paid to such Participant from time to time under this Agreement.

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of any fees or interest
due and payable by the Applicants to each Participant hereunder and (ii) the
amount of any sum received by the Administrative Agent hereunder from the
Applicants, whether such sum constitutes interest, fees, expenses or other
amounts due under the Credit Documents and each Participant’s share thereof.

 

-62-



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Participant or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Applicants to repay the Reimbursement Obligations
in accordance with their terms.

Section 2.11 [Reserved]

Section 2.12 Cash Collateralization

(a) [reserved].

(b) [reserved].

(c) [reserved].

(d) [reserved].

(e) If, at any time, the aggregate principal amount of Letter of Credit
Obligations exceeds the aggregate Commitments at such time, the Applicants shall
within one Business Day provide cash collateral in respect of the Letter of
Credit Obligations in the manner set forth in Section 9.3 in an amount equal to
105% of such excess.

(f) [reserved].

(g) Prior to or concurrently with any cash collateralization pursuant to this
Section 2.12, the Applicants (i) shall notify the Administrative Agent of such
cash collateralization and (ii) shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Parent setting forth the calculation
of the amount of the applicable cash collateralization. Each such notice shall
be irrevocable and shall specify the payment date and the principal amount of
each Reimbursement Obligation or portion thereof to be cash collateralized and
shall be given in writing. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Participants of the details thereof.

Section 2.13 Interest

(a) [Reserved].

(b) Rate of Interest. The outstanding amount of all Obligations shall bear
interest from the date such Obligations are due and payable until, in all cases,
paid in full, except as otherwise provided in clause (d) below, at a rate per
annum equal to the sum of (i) the Base Rate as in effect from time to time plus
(ii) the Applicable Margin; and

(c) Interest Payments. interest accrued on the amount of all Obligations shall
be payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise).

 

-63-



--------------------------------------------------------------------------------

(d) Default Interest. Notwithstanding the rates of interest specified in clause
(b) above or elsewhere herein, effective immediately upon the occurrence of an
Event of Default and for as long thereafter as such Event of Default shall be
continuing, the interest rate otherwise in effect shall increase 2.00% per
annum; provided that, the applicable rates of interest with respect to overdue
amounts other than Reimbursement Obligations shall be the rate specified in
clause (b) above plus 2.00% per annum.

(e) Additional Reserve Requirements. The Applicants shall pay to each
Participant, as long as such Participant shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment by such Participant (as determined by
such Participant in good faith, which determination shall be conclusive). Such
additional costs shall be due and payable 10 days from receipt by the Applicants
of notice of such additional costs from such Participant (with a copy to the
Administrative Agent).

Section 2.14 [Reserved]

Section 2.15 Fees

(a) [Reserved].

(b) Commitment Fees. The Applicants jointly and severally agree to pay to the
Administrative Agent for the account of each Participant (except for any
Defaulting Participant) a commitment fee (the “Commitment Fee”), accruing at a
rate per annum equal to 0.50% on the actual daily amount by which the Commitment
of such Participant exceeds such Participant’s Ratable Portion of the
outstanding amount of the Letter of Credit Obligations during the period from
the Effective Date until the Termination Date, payable quarterly in arrears
(i) no later than the fifth Business Day after the date on which the Applicants
receive an invoice for the amount of the Commitment Fees due and payable for the
period and (ii) on the Termination Date.

(c) Letter of Credit Fees. The Applicants jointly and severally agree to pay the
following amounts with respect to Letters of Credit issued by any Issuer:

(i) to each Issuer of a Letter of Credit, with respect to each Letter of Credit
issued by such Issuer, an issuance fee of 0.25% per annum (“Fronting Fees”) of
the daily maximum amount available to be drawn under such Letter of Credit (in
the case of Letters of Credit denominated in a currency other than Dollars,
based on the Dollar Equivalent of such amount on the last Business Day of such
calendar quarter), payable quarterly in arrears (A) no later than the fifth
Business Day after the date on which the Applicants receive an invoice for the
amount of the Fronting Fees due and payable for the period and (B) on the
Termination Date;

 

-64-



--------------------------------------------------------------------------------

(ii) to the Administrative Agent for the account and ratable benefit of the
Participants (except for any Defaulting Participant that has not provided cash
collateral satisfactory to the applicable Issuers pursuant to Section 2.7(n)),
with respect to each Letter of Credit (but excluding that portion of any such
Letter of Credit that has been cash collateralized by the Applicants pursuant to
Section 2.7(n) as a result of any Defaulting Participant), a fee (the
“Participation Fee”) accruing at a rate per annum equal to (i) for Letters of
Credit (other than (x) Letters of Credit issued after the Amendment No. 1
Effective Date and (y) with respect to Letters of Credit outstanding on the
Amendment No. 1 Effective Date (the “Existing Letters of Credit”) the amount of
any increase after the Amendment No. 1 Effective Date to the available amount to
be drawn thereunder), the Applicable LC Fee Rate at such time and (ii) (1) for
Letters of Credit issued after the Amendment No. 1 Effective Date and (2) with
respect to Existing Letters of Credit, the amount of any increase after the
Amendment No. 1 Effective Date to the available amount to be drawn thereunder,
5.00%, in each case, on the daily maximum amount available to be drawn under
such Letter of Credit or the increase of the daily maximum amount available to
be drawn under such Letter of Credit, as applicable (in any case, in the case of
any Letter of Credit denominated in a currency other than Dollars, based on the
Dollar Equivalent of such amount on the last Business Day of such calendar
quarter) payable quarterly in arrears (x) no later than the fifth Business Day
after the date on which the Applicants receive an invoice for the amount of the
Participation Fees due and payable for the period and (y) on the Termination
Date, as applicable; provided, however, that during the continuance of an Event
of Default, such fee shall be increased by 2.00% per annum and shall be payable
on demand upon the election of the Requisite Participants (except, in each case,
if an Event of Default has occurred under Section 9.1(a) or (f), in which case
such increase shall be immediate); and

(iii) to the Issuer of any Letter of Credit, with respect to the Issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of Issuance, amendment, transfer
or drawing, as the case may be.

(d) [Reserved].

(e) Additional Fees. The Parent and the Applicants have agreed to pay to the
Agents, the Arrangers, the Bookrunners and the Participants additional fees, the
amount and dates of payment of which are embodied in certain fee letters
executed and delivered by the Parent or any Applicants in connection with this
Agreement and as may otherwise have been separately agreed upon by the Parent or
any Applicant in writing in connection herewith or therewith, including those
fees set forth in the Agency Fee Letter.

(f) Payment of Fees to Participants. The Administrative Agent hereby agrees to
pay to each Participant such Participant’s Ratable Portion of the Commitment
Fees, the Participation Fee and any other fees payable to the Administrative
Agent for the

 

-65-



--------------------------------------------------------------------------------

benefit of the Participants, as applicable, received by the Administrative Agent
in its capacity as such, promptly following receipt of each of the same from
(and only to the extent each such fee is received from) the Applicants or any
other Credit Party; provided that (i) the Ratable Portion of any Commitment Fee
shall be calculated without giving effect to the Commitment of any Defaulting
Participant and (ii) any Participation Fees otherwise payable for the account of
a Defaulting Participant with respect to any Letter of Credit as to which
neither such Defaulting Participant nor the Applicant has provided cash
collateral satisfactory to the relevant Issuer pursuant to Section 2.7(n) shall
be payable, to the maximum extent permitted by applicable law, to the other
Participants in accordance with the upward adjustments in their respective
Ratable Portions allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such fee, if any, payable to the
relevant Issuer for its own account.

Section 2.16 Payments and Computations

(a) The Applicants shall make each payment hereunder (including fees and
expenses) not later than 3:00 p.m. (London time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 11.8
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the applicable Participants, in accordance with the application of
payments set forth in clauses (e) or (f) below, as applicable, for the account
of their respective Applicable Offices; provided, however, that amounts payable
pursuant to Section 2.18, Section 2.19 or Section 2.17(c) or (d) shall be paid
only to any affected Participant. Payments received by the Administrative Agent
after 3:00 p.m. (London time) shall be deemed (in the Administrative Agent’s
sole discretion) to be received on the next Business Day.

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of the actual number of days elapsed (in each case calculated
to include the first day but exclude the last day) (i) over a year of 365 or 366
days, as the case may be, in the case of interest accruing at the Base Rate when
the Base Rate is determined by reference to the Prime Rate, and (ii) over a year
of 360 days at all other times. Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day.

(d) [Reserved].

 

-66-



--------------------------------------------------------------------------------

(e) Subject to the provisions of clause (f) below and the provisions of
Section 2.12 with respect to the application of mandatory prepayments and
Section 2.23, all payments and any other amounts received by the Administrative
Agent from or for the benefit of any Applicant shall be applied as follows:
first, to pay any portion of the Obligations the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement and which have not
been reimbursed, second, to pay all other Obligations then due and payable, and
third, as the Applicants so designate.

(f) Each Applicant hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any net proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default, whether from a Credit Party’s sale of Collateral or the Collateral
Agent’s or any Secured Party’s receipt of proceeds from any exercise of
remedies, and each Applicant and each Participant agrees that, during such time,
the Administrative Agent and the Collateral Agent may, and upon either (A) the
written direction of the Requisite Participants or (B) the acceleration of the
Obligations pursuant to Section 9.2 shall, apply all payments in respect of any
Obligations and all other proceeds of Collateral, in the following order
(subject to any adjustments under Section 2.23(a)(ii)):

first, to pay Obligations in respect of any expense reimbursements or
indemnities and any fees then due to the Administrative Agent, the Collateral
Agent and the Issuers;

second, to pay Obligations in respect of any expense reimbursements or
indemnities and any fees then due to the Participants;

third, to pay interest on and then principal of the Reimbursement Obligations
owed to any Issuer for which such Issuer has not then been reimbursed by any
Participant or the Applicants; and

fourth, to pay or prepay Reimbursement Obligations and other Obligations and to
provide cash collateral for outstanding Undrawn Amounts in the manner described
in Section 9.3, ratably to the aggregate amount of such Reimbursement
Obligations and Undrawn Amounts;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first through fourth above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the interest of the Agent, Participant, Issuer or other Person holding such
Obligations in the aggregate outstanding Obligations described in such clauses.

If any Secured Party collects or receives any amounts or obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Obligations to which it is not entitled under or in
excess of the amount it would be entitled under this Section 2.16(f) if such
payment had been received by the Administrative Agent or the Collateral Agent,
such Secured Party shall hold the same in trust for the applicable Secured
Parties entitled thereto and shall forthwith deliver the same to the

 

-67-



--------------------------------------------------------------------------------

Collateral Agent, for the account of such Secured Parties, to be applied in
accordance with this Section 2.16(f), in each case until the prior payment in
full in cash of the applicable Obligations of such Secured Parties.

Section 2.17 Special Provisions

(a) [Reserved].

(b) [Reserved].

(c) Change in Law. If at any time any Participant or an Issuer determines that
any Change in Law (including any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) shall subject
any Participant or any Issuer to any Tax (except for Taxes or Other Taxes
indemnifiable pursuant to Section 2.19) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital and the result of any of the foregoing shall be to
increase the cost to such Participant or Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Participant or Issuer hereunder with respect
to a Letter of Credit (whether of principal, interest or any other amount) then
the Applicants shall from time to time, upon demand by such Participant or such
Issuer (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Participant or such Issuer
additional amounts sufficient to compensate such Participant or such Issuer for
such additional cost incurred or reduction suffered. A certificate as to the
amount of such increased cost shall be, together with supporting documents,
submitted to the Applicants and the Administrative Agent by such Participant or
such Issuer and shall be conclusive and binding for all purposes, absent
manifest error. Notwithstanding the foregoing, except to the extent, if any, the
change (or compliance) referred to in such certificate shall be retroactive, the
Applicants shall not be required to compensate a Participant or an Issuer
pursuant to this clause (c) for any increased costs or reduction incurred more
than 180 days prior to the date of such certificate. The Applicants shall pay
such Participant or such Issuer the amount shown as due on any such certificate
within 30 days after its receipt of the same. Notwithstanding the foregoing, no
Person shall be entitled to demand compensation for any additional cost or
reduction pursuant to this Section 2.17(c) if it is not the general policy or
practice of such Person to demand it in similar circumstances under comparable
provisions of other credit agreements (as reasonably determined by such Person).

(d) [Reserved].

(e) [Reserved].

(f) Without prejudice to the survival of any other agreement of the Applicants
hereunder, the agreements and obligations of the Applicants under this
Section 2.17 shall survive the termination of this Agreement, the Commitments
and the repayment, and the satisfaction or discharge of the Obligations.

 

-68-



--------------------------------------------------------------------------------

Section 2.18 Capital Adequacy

If at any time any Participant or any Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Participant’s or such Issuer’s (or any
Person controlling such Participant’s or such Issuer’s) capital as a consequence
of its obligations hereunder, under or in respect of any Letter of Credit to a
level below that which such Participant or such Issuer or Person could have
achieved but for such Change in Law, then, upon demand from time to time by such
Participant or such Issuer, the Applicants shall pay to the Administrative Agent
for the account of such Participant or such Issuer, from time to time as
specified by such Participant or such Issuer, additional amounts sufficient to
compensate such Participant or such Issuer for such reduction. A certificate as
to such amounts setting forth in reasonable detail the basis for such demand and
a calculation for such amount shall be submitted to the Applicants and the
Administrative Agent by such Participant or the applicable Issuer and shall be
conclusive and binding for all purposes absent manifest error; provided that no
such certificate need disclose any information that is sensitive, confidential
or legally restricted. Notwithstanding the foregoing, except to the extent, if
any, the change (or compliance) referred to in any such certificate shall be
retroactive, the Applicants shall not be required to compensate a Participant or
the applicable Issuer pursuant to this Section 2.18 for any reduction in rates
of return with respect to any period prior to the date that is 180 days prior to
the date of each such certificate. Without prejudice to the survival of any
other agreement of the Applicants hereunder, the agreements and obligations of
the Applicants under this Section 2.18 shall survive the termination of this
Agreement, the Commitments and the repayment, and the satisfaction or discharge
of the Obligations.

Section 2.19 Taxes

(a) All payments by or on account of any obligation of any Credit Party to or
for the account of any Participant or Issuer or the Administrative Agent
hereunder or under each Credit Document shall be made free and clear of and
without deduction or withholding for any and all taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (“Taxes”), except pursuant to a
Requirement of Law (which for purposes of this Section 2.19 shall include
FATCA). If a Withholding Agent shall be required by law (as determined in the
good faith discretion of such Withholding Agent) to deduct or withhold any Taxes
from or in respect of any such payment to any Participant or the Administrative
Agent then, (i) the applicable Withholding Agent shall be entitled to make such
deductions or withholdings, (ii) the applicable Withholding Agent shall timely
pay the full amount withheld or deducted by it to the relevant Governmental
Authority in accordance with the applicable Requirement of Law, and (iii) the
applicable Withholding Agent shall furnish to the Administrative Agent (in case
the applicable Withholding Agent is a Credit Party) or to the Applicants (in
case the applicable Withholding Agent is the Administrative Agent) the original
or a certified copy of a receipt evidencing payment thereof, a copy of the
return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent or the Applicants (as applicable)
within 30 days after such payment

 

-69-



--------------------------------------------------------------------------------

is made. In addition, in the case of any Taxes or Other Taxes (as defined below)
that are, in either case, (i) deducted or withheld by a Withholding Agent
pursuant to the immediately preceding sentence and (ii) not an Excluded Tax, the
sum payable by the Applicants under the applicable Credit Document shall be
increased as necessary so that after making all such required deductions or
withholdings for such Taxes or Other Taxes (including deductions applicable to
additional sums payable under this Section 2.19) such Participant or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.

(b) In addition, the Applicants shall timely pay to the relevant Governmental
Authority any stamp, court or documentary, intangible, recording, filing or
similar Taxes (including any interest, additions to Tax or penalties applicable
thereto), in each case arising from any payment made under any Credit Document
or from the execution, delivery or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any
Credit Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.20) (“Other Taxes”) or, at the option of the Administrative Agent,
timely reimburse it for the payment of Other Taxes.

(c) The Applicants hereby agree to indemnify, jointly and severally, the
Administrative Agent, each Issuer and each Participant, for the full amount of
Taxes (other than Excluded Taxes) imposed on or with respect to a payment made
by or on account of an obligation of any Credit Party under any Credit Document
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
on amounts payable under this Section 2.19(c)) deducted or withheld by the
Applicants or paid by the Administrative Agent or such Participant and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted. Payments due under this indemnification shall be made
within 10 days of the date the Administrative Agent or such Participant makes
demand therefor. A certificate as to the amount of such payment or liability
delivered to the Applicants by a Participant or the Administrative Agent on its
own behalf or on behalf of a Participant or any other Administrative Agent,
shall be conclusive absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Applicants
hereunder, the agreements and obligations of the parties contained in this
Section 2.19 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Participant, the termination of this Agreement, the Commitments and the
repayment, and the satisfaction or discharge of the Obligations.

(e)(i) Any Participant (including, solely for this purpose, the Administrative
Agent and the Issuer) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver, to the Applicants and the Administrative Agent, at the time or times
reasonably requested by the Applicants or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Applicants or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.

 

-70-



--------------------------------------------------------------------------------

In addition, any Participant, if reasonably requested by the Applicants or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Applicants or the Administrative
Agent as will enable the Applicants or the Administrative Agent to determine
whether or not such Participant is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in sub-clause (ii)(A),
(B) or (D) below) shall not be required if in the Participant’s reasonable
judgment such completion, execution or submission would subject such Participant
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Participant.

(ii) Without limiting the generality of the foregoing, in the event that an
Applicant is a “United States Person” as defined in Section 7701(a)(30) of the
Code,

 

  (A)

any Participant that is a United States Person shall deliver to the Applicants
and the Administrative Agent on or prior to the date on which such Participant
becomes a Participant under this Agreement (and from time to time thereafter
upon the reasonable request of the Applicants or the Administrative Agent),
properly completed and executed copies of IRS Form W-9 certifying that such
Participant is exempt from U.S. federal backup withholding Tax;

 

  (B)

any non-U.S. Participant shall, to the extent it is legally entitled to do so,
deliver to the Applicants and the Administrative Agent (in such number of copies
as shall be requested by the applicable recipient) on or prior to the date on
which such non-U.S. Participant becomes a Participant under this Agreement (and
from time to time thereafter upon the reasonable request of the Applicants or
the Administrative Agent), whichever of the following is applicable:

 

  (1)

in the case of a non-U.S. Participant claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, properly completed and executed copies of
IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such Tax treaty and (y) with respect to any other applicable payments
under any Credit Document, properly completed and executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN, as

 

-71-



--------------------------------------------------------------------------------

  applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

 

  (2)

properly completed and executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a non-U.S. Participant claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such non-U.S.
Participant is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Applicant within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable; or

 

  (4)

to the extent a non-U.S. Participant is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the non-U.S. Participant is a partnership and
one or more direct or indirect partners of such non-U.S. Participant are
claiming the portfolio interest exemption, such non-U.S. Participant may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

  (C)

any non-U.S. Participant shall, to the extent it is legally entitled to do so,
deliver to the Applicants and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
non-U.S. Participant becomes a Participant under this Agreement (and from time
to time thereafter upon the reasonable request of the Applicants or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a

 

-72-



--------------------------------------------------------------------------------

  reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Applicants or the Administrative Agent to determine the withholding or deduction
required to be made.

 

  (D)

If a payment made to a Participant under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Participant were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Participant shall deliver to the Applicants and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Applicants or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code), and such additional documentation reasonably requested by the Applicants
or the Administrative Agent as may be necessary for the Applicants and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Participant has complied with such Participant’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this sub-clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this agreement.

Each Participant agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Applicants and the
Administrative Agent in writing of its legal inability to do so.

(f) If any Participant, Issuer or the Administrative Agent receives a refund (or
a credit claimed in lieu of a refund) in respect of any Taxes or Other Taxes as
to which it has received a payment from or has been indemnified by a Credit
Party pursuant to this Section 2.19 or a similar provision of any Credit
Document, which refund or credit in solely the good faith judgment of such
Participant or Issuer or the Administrative Agent, as the case may be, is
attributable to such payment or indemnification made by the Credit Party or the
associated Tax or Other Tax, it shall notify the Applicants of such receipt and
shall, within 30 days after the later of the receipt of a written request by the
Applicants or the receipt or application of such refund or credit (unless such
Participant reasonably expects that it shall be required to repay such refund or
credit to the relevant Governmental Authority), pay the amount of such refund or
credit to the Applicants, net of all out-of-pocket expenses of such Participant
and Taxes imposed on the Participant or Issuer or Administrative Agent with
respect to such amounts, without interest thereon and subject to

 

-73-



--------------------------------------------------------------------------------

Section 11.6; provided, however, that the Applicants jointly and severally agree
to return such refund or credit paid by the Participant, Issuer or the
Administrative Agent pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Participant or Issuer or the Administrative Agent within 30 days after
receipt of written notice in the event that such Participant or Issuer or the
Administrative Agent is required to repay such refund or credit to the relevant
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will a Participant or Issuer or the Administrative
Agent be required to pay any amount to any Credit Party pursuant to this
paragraph (f) the payment of which would place the Participant or Issuer or the
Administrative Agent in a less favorable net after-Tax position than the
Participant or Issuer or the Administrative Agent would have been in if the Tax
subject to indemnification and giving rise to such refund or credit had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. Nothing
contained in this Section 2.19 shall require any Participant or the
Administrative Agent to make available to any Credit Party any Tax Return or any
other document containing information that it deems to be confidential.

Section 2.20 Substitution of Participants

If (a)(i) any Participant makes a claim under Section 2.17(c) or 2.18,
(ii) [reserved], (iii) the Applicants are required to make any payment pursuant
to Section 2.19 that is attributable to a particular Participant, or (iv) any
Participant becomes a Defaulting Participant, (b) [reserved], and (c) in the
case of clause (a)(i) above, Participants holding at least 75% of the
Commitments are not subject to such increased costs or illegality, payment or
proceedings (any such Participant, an “Affected Participant”), the Applicants
may, at Applicants’ sole effort and expense, substitute another financial
institution for such Affected Participant hereunder, upon reasonable prior
written notice (which written notice must be given within 90 days following the
notification to the Applicants of any applicable event described in clauses
(a)(i), (iii) or (iv) above) by the Applicants to the Administrative Agent and
the Affected Participant that the Applicants intend to make such substitution. A
substitute financial institution (x) must be an Eligible Assignee and (y) if not
already a Participant in respect of the LC Facility, must be acceptable to the
Administrative Agent and each Issuer (each such consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that, if more than one
Participant claims increased costs, illegality or right to payment arising from
the same act or condition and such claims are received by the Applicants within
30 days of each other, then the Applicants may substitute all, but not (except
to the extent the Applicants have already substituted one of such Affected
Participants before the Applicants’ receipt of the other Affected Participants’
claim) less than all, Participants making such claims. If the proposed
substitute financial institution or other entity meets the conditions set forth
in clauses (x) and (y) above and the written notice was properly issued under
this Section 2.20, the Affected Participant shall sell and the substitute
financial institution or other entity shall purchase, at par plus accrued
interest and Participation Fees, all rights and claims of such Affected
Participant under the Credit Documents and such substitute financial institution
or other entity shall assume, and the Affected Participant shall be relieved of,
its Commitments and all other prior

 

-74-



--------------------------------------------------------------------------------

unperformed obligations of the Affected Participant under the Credit Documents
(other than in respect of any damages (other than exemplary or punitive damages,
to the extent permitted by applicable law) in respect of any such unperformed
obligations). Such Affected Participant, upon the effectiveness of such sale,
purchase and assumption (that, in any event shall be conditioned upon the
payment in full by the Applicants in cash of all fees, unreimbursed costs and
expenses and indemnities accrued and unpaid through such effective date to such
Affected Participant), the substitute financial institution or other entity
shall become a “Participant” hereunder in respect of the LC Facility for all
purposes of this Agreement (x) having a Commitment in the amount of such
Affected Participant’s Commitment assumed by it (if any) and such Commitment of
the Affected Participant shall be terminated and (y) holding the amount of
Reimbursement Obligations held by the Affected Participant; provided, however,
that all indemnities under the Credit Documents shall continue in favor of such
Affected Participant. Such Affected Participant shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such transfer;
provided, however, that the failure of the Affected Participant to execute and
deliver such Assignment and Acceptance shall not invalidate such assignment, and
such Assignment and Acceptance shall be deemed to be executed and delivered upon
receipt by such Affected Participant of such payment in full.

Section 2.21 Mitigation

If any Participant requests compensation under Section 2.17(c), or requires the
Applicants to pay any Taxes or additional amounts to any Participant, the
Administrative Agent or any Governmental Authority for the account of any
Participant pursuant to Section 2.19, then such Participant shall (at the
request of the Applicants) use reasonable efforts to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Participant, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.17(c) or 2.19, as the
case may be, in the future, and (ii) would not subject such Participant to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Participant. The Applicants hereby agree to pay all reasonable costs and
expenses incurred by any Participant in connection with any such designation or
assignment.

Section 2.22 Cash Collateral

(a) Certain Credit Support Events. At any time that there shall exist a
Defaulting Participant, promptly (but in any event within five Business Days)
after the request of the Administrative Agent or any Issuer, the Applicants
shall deliver to the Collateral Agent cash collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.23(a)(iv) and any
cash collateral provided by the Defaulting Participant).

(b) Grant of Security Interest. All cash collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at the Collateral Agent (including, in the case of cash
collateral provided pursuant to Section 9.3, the Cash Collateral Account). To
the extent provided by the Applicants, the Applicants, and to the extent
provided by any Participant, such Participant, hereby

 

-75-



--------------------------------------------------------------------------------

grants to (and subjects to the control of) the Collateral Agent, for the benefit
of the Collateral Agent, the Administrative Agent, the Issuers and the
Participants, a security interest in all such cash, deposit accounts and all
balances therein, and in all proceeds of the foregoing, and to maintain such
security interest as a first-priority security interest, all as security for the
obligations to which such cash collateral may be applied pursuant to clause
(c) below. If at any time the Collateral Agent determines that cash collateral
is subject to any right or claim of any Person other than the Collateral Agent
as herein provided, or that the total amount of such cash collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Applicants or the relevant Defaulting Participant will, promptly (but in any
event within 5 Business Days) after demand by the Collateral Agent, pay or
provide to the Collateral Agent additional cash collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.22 or Section 2.5,
Section 2.7, Section 2.12, Section 2.16, Section 2.23, or Section 9.3 in respect
of Letters of Credit shall be held and applied to the satisfaction of the
specific Letter of Credit Obligations, obligations to fund participations
therein (including, as to cash collateral provided by a Defaulting Participant,
any interest accrued on such obligation) and other obligations for which such
cash collateral was so provided, prior to any other application of such property
as may be provided for herein.

(d) Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Participant status of the Participant (or, as appropriate, its assignee
following compliance with Section 11.2(b)(iv)) or (ii) the Collateral Agent’s
good faith determination that there exists excess cash collateral; provided,
however, that (x) cash collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.22 may be otherwise
applied in accordance with Section 2.16(e) and (f)), and (y) the Person
providing cash collateral and the relevant Issuer may agree that cash collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Section 2.23 Defaulting Participants

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Participant becomes a Defaulting Participant, then, until such
time as that Participant is no longer a Defaulting Participant, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Each Participant hereby agrees that notwithstanding
anything to the contrary herein, no Defaulting Participant shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and each
Participant hereby agrees that any amendment, waiver or consent which by its
terms requires the consent of all Participants or each affected Participant may
be effected with the consent of the Participants other than Defaulting
Participants), except as provided in the last sentence of Section 11.1(a).

 

-76-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Participant (whether voluntary or mandatory, at maturity, pursuant to
Section 2.12 or otherwise, and including any amounts made available to the
Administrative Agent by the Defaulting Participant pursuant to Section 11.6),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

first, to the payment of any amounts owing by that Defaulting Participant to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Participant to an Issuer hereunder;

third, if so determined by the Administrative Agent or requested by an Issuer,
to be held as cash collateral for future funding obligations of that Defaulting
Participant of any participation in any Letter of Credit;

fourth, to the payment of any amounts owing to the other Participants or Issuers
as a result of any judgment of a court of competent jurisdiction obtained by any
Participant or any Issuer against that Defaulting Participant as a result of
that Defaulting Participant’s breach of its obligations under this Agreement;

fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Applicants as a result of any judgment of a court of
competent jurisdiction obtained by the Applicants against that Defaulting
Participant as a result of that Defaulting Participant’s breach of its
obligations under this Agreement; and

sixth, to that Defaulting Participant or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Reimbursement Obligations in respect of which that
Defaulting Participant has not fully funded its appropriate share and (y) such
Reimbursement Obligations were made at a time when the conditions set forth in
Section 3.3 were satisfied or waived, such payment shall be applied solely to
pay the Reimbursement Obligations owed to all Non-Defaulting Participants on a
pro rata basis prior to being applied to the payment of any Reimbursement
Obligations owed to that Defaulting Participant.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Participant that are applied (or held) to pay amounts owed by a Defaulting
Participant or to post cash collateral pursuant to this Section 2.23(a)(ii)
shall be deemed paid to and redirected by that Defaulting Participant, and each
Participant irrevocably consents hereto.

 

-77-



--------------------------------------------------------------------------------

(iii) Certain Fees. (x) No Defaulting Participant shall be entitled to receive
any Commitment Fee for any period during which that Participant is a Defaulting
Participant (and the Applicants shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting
Participant) and (y) each Defaulting Participant shall be limited in its right
to receive Participation Fees as provided in Section 2.15(c)(ii).

(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Participant, for purposes of computing the
amount of the obligation of each Non-Defaulting Participant to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.7,
the “Ratable Portion” of each Non-Defaulting Participant shall be computed
without giving effect to the Commitment of that Defaulting Participant; provided
that, (i) each such reallocation shall be given effect only if, at the date the
Participant becomes a Defaulting Participant, no Default or Event of Default
exists; and (ii) the aggregate obligation of a Non-Defaulting Participant to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitments of that Non-Defaulting
Participant minus (2) the aggregate Letter of Credit Obligations of that
Participant.

(b) Defaulting Participant Cure. If the Applicants, the Administrative Agent and
the Issuers agree in writing in their sole discretion that a Defaulting
Participant should no longer be deemed to be a Defaulting Participant, the
Administrative Agent will so notify the Applicants, the Participants and the
Issuers, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Participant will, to the extent applicable,
purchase that portion of outstanding Letter of Credit Obligations of the other
Participants and take such other actions as the Administrative Agent may
determine to be necessary to cause the Letter of Credit Obligations and
participations in Letters of Credit to be held on a pro rata basis by the
Participants in accordance with their Ratable Portions (without giving effect to
clause (a)(iv) above), whereupon that Participant will cease to be a Defaulting
Participant; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Applicants while
that Participant was a Defaulting Participant; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Participant to Non-Defaulting Participant and
no assignment by a Defaulting Participant will constitute a waiver or release of
any claim of any party hereunder arising from that Participant’s having been a
Defaulting Participant.

(c) Replacement of Defaulting Participants. If any Participant is a Defaulting
Participant, then the Applicants may, at their sole expense and effort, upon
notice to such Participant and the Administrative Agent, require such
Participant to be replaced in accordance with Section 2.20.

 

-78-



--------------------------------------------------------------------------------

Section 2.24 Incremental Facility Commitments

(a) [reserved].

(b) From time to time, following the Initial Utilization Date and prior to the
Termination Date, the Applicants may by written notice to the Administrative
Agent request to incur incremental commitments consisting of one or more
increases to the LC Facility (each, an “Incremental Facility”, and any
additional Commitment provided pursuant to any Incremental Facility, a “New
Incremental Commitment”) in an aggregate amount not to exceed the Available
Floating LC Amount.

(c) Each notice described in Section 2.24(b) shall specify (i) the date (each,
an “Increased Amount Date”) on which the Applicants propose that the applicable
Incremental Facility shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Participant or other Person
that is an Eligible Assignee (each such other Person, a “New Participant”) to
whom the Applicants propose any portion of such Incremental Facility be
allocated and the amounts of such allocations; provided that the Administrative
Agent may elect or decline to arrange such Incremental Facility in its sole
discretion and any Participant approached to provide all or a portion of the
Incremental Facility may elect or decline, in its sole discretion, to increase
its existing Commitment by providing a New Incremental Commitment.

(d) Such New Incremental Commitments shall become effective, as of such
Increased Amount Date; provided that:

(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Incremental Facility;

(ii) the representations and warranties set forth in Article IV and in the other
Credit Documents that have no materiality or Material Adverse Effect
qualification shall be true and correct in all material respects and the
representations and warranties set forth in Article IV and in the other Credit
Documents that have a materiality or Material Adverse Effect qualification shall
be true and correct in all respects, in each case with the same effect as though
made on and as of the Increased Amount Date or, to the extent such
representations and warranties expressly relate to an earlier date, as of such
earlier date;

(iii) the Applicant shall be in compliance with each of the covenants set forth
in Article V on a pro forma basis on the date of incurrence and for the most
recent determination period after giving effect to such Incremental Facility;

(iv) [reserved];

 

-79-



--------------------------------------------------------------------------------

(v) each New Incremental Commitment shall be effected pursuant to an increase
and joinder agreement (an “Increase and Joinder Agreement”) in form and
substance acceptable to the Administrative Agent and each Issuer in its
reasonable discretion, which Increase and Joinder Agreement may provide for an
increase in the fees or interest rates applicable to all relevant Obligations,
executed and delivered by the Applicants, any existing Participant providing a
New Incremental Commitment, any New Participant providing a New Incremental
Commitment and the Administrative Agent and the Issuers, and which shall be
recorded in the Register, and each New Participant shall be subject to the
requirements set forth in Section 2.17(f);

(vi) [reserved];

(vii) the Applicants shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with the New Incremental Commitments; and

(viii) the Applicants shall make any payments required pursuant to and in
accordance with Section 2.16(e) in connection with the New Incremental
Commitments.

Notwithstanding anything herein to the contrary, the Issuers shall have approved
the New Incremental Commitments allocated to each Participant thereunder (such
approval (other than with respect to Barclays, in its capacity as an Issuer,
which shall be in Barclays’ sole discretion as an Issuer) not to be unreasonably
withheld, delayed or conditioned), including with respect to the New Incremental
Commitments allocated to each existing Participant providing a New Incremental
Commitment and each New Participant.

(e) On the Increased Amount Date, subject to the satisfaction of the foregoing
terms and conditions, (i) each of the existing Participants shall assign to each
of the New Participants, and each of the New Participants shall purchase from
each of the existing Participants, at the principal amount thereof (together
with accrued interest), such interests in the Letter of Credit Obligations
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Letter of Credit
Obligations will be held by existing Participants and New Participants ratably
in accordance with their Commitments after giving effect to the applicable
Incremental Facility, (ii) each New Incremental Commitment shall be deemed for
all purposes a Commitment, (iii) each New Participant shall become a Participant
with respect to its New Incremental Commitment and all matters relating thereto
and all other matters under this Agreement, and (iv) the Administrative Agent
shall notify the Participants (including any New Participants) of the
effectiveness of the applicable Incremental Facility and each Participant’s
interests in the outstanding Letter of Credit Obligations after giving effect to
the assignments contemplated by this Section 2.24.

(f) Except as expressly contemplated in this Section 2.24, the terms and
provisions of the New Incremental Commitments shall be identical to the existing
Commitments.

 

-80-



--------------------------------------------------------------------------------

(g) Each Increase and Joinder Agreement may, without the consent of any other
Participants, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to effect the provision of this Section 2.24.¶

Section 2.25 Extension Offers¶

(a) The Applicants may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Participants in respect of any tranche under this LC Facility, on the
same terms and conditions to each such Participant, to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Applicants. Such
notice shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Commitments of the
Participants that accept the applicable Extension Offer (such Participants, the
“Extending Participants”) and, in the case of any Extending Participant, only
with respect to such Participant’s Commitments as to which such Participant’s
acceptance has been made. No such extension shall apply to Barclays’ Issuer
Commitment (in its capacity as, and solely to the extent it is at the time of
such extension, an Issuer) without the consent of Barclays (which it will
determine in its sole discretion).¶

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Parent, each Applicant, each applicable
Extending Participant and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) the conditions set forth
in Section 3.3(b) shall have been satisfied or waived with respect to such
Extension Permitted Amendment before and after giving effect to such Extension
Permitted Amendment and (ii) the Parent and the Applicants shall have delivered
to the Administrative Agent such legal opinions, board resolutions, officer’s
certificates and other documents as shall reasonably be requested by either
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Participant as to the effectiveness of each Extension
Agreement. Each Extension Agreement may, without the consent of any Participant
other than the applicable Extending Participants, effect such amendments to this
Agreement and the other Credit Document as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.25, including any amendments necessary to treat the Commitments
of the Extending Participants as a new “tranche” or “class” of commitments
hereunder.

 

-81-



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Effectiveness

The effectiveness of this Agreement and the occurrence of the Effective Date (as
defined below) shall occur on the date on which the Administrative Agent shall
have received this Agreement, executed and delivered by each of the parties
hereto (such date, the “Effective Date”).

Section 3.2 Conditions Precedent to Initial Utilization

The obligation of the Issuers to Issue Letters of Credit shall not become
effective until the date on or after the Effective Date and on or before
January 15, 2019 (the “Outside Date”) on which all of the following conditions
precedent are satisfied or duly waived by the Participants, the Issuers and the
Agents (such date, the “Initial Utilization Date”):

(a) Deliveries at Initial Utilization Date. The Administrative Agent shall have
received the Reaffirmation Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by a
Responsible Officer of each Person listed on Schedule V hereto.

(b) Financial Statements. The Administrative Agent shall have received, for
delivery to the Participants, the Closing Date Financial Statements.

(c) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Participants and the Issuers, favorable
written opinions, each in form and substance reasonably satisfactory to the
Administrative Agent, of (a) Baker Botts L.L.P., counsel to the Credit Parties
on the Initial Utilization Date, (b) John M. Freeman, Senior Vice President and
General Counsel of the Parent, (c) Arias Fabrega & Fabrega, special Panamanian
counsel to the Parent, and (d) NautaDutilh New York P.C., special Dutch counsel
to McDermott Technology, B.V., in each case dated as of the Initial Utilization
Date and addressed to the Administrative Agent, the Collateral Agent, the
Participants and the Issuers and addressing such other matters that the
Administrative Agent may reasonably request.

(d) Certificates. The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Person listed on Schedule V hereto, certified,
in the case of Credit Parties incorporated in the United States, as of a recent
date (or as otherwise reasonably acceptable to the Administrative Agent) by the
appropriate Governmental Authority of the jurisdiction of its organization, and
a certificate as to the good standing (if applicable in such jurisdiction) of
each Credit Party from such Governmental Authority; (ii) a certificate of an
Authorized Officer, the Secretary or the Assistant Secretary of such Credit
Party and with respect to a Dutch Credit Party, by an authorized representative
of such Dutch Credit Party, dated the Initial Utilization Date and certifying
(A) that attached

 

-82-



--------------------------------------------------------------------------------

thereto is a true and complete copy of the by-laws or similar document of such
Credit Party as in effect on the Initial Utilization Date and at all times since
a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or similar governing body) of such Credit
Party authorizing the execution, delivery and performance of the Credit
Documents to which such Person is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate or articles of incorporation or other formation documents of
such Credit Party have not been amended since the date of the last amendment
thereto furnished pursuant to clause (i) above and (D) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on behalf of such Credit Party and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Authorized Officer, or authorized representative in the case of
a Dutch Credit Party, executing the certificate pursuant to clause (ii) above.

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) Collateral Documents. The Administrative Agent shall have received the
results of a recent customary Lien search in each relevant jurisdiction in the
United States with respect to the Parent, the Applicants and those of Persons
that shall be Guarantors as of the Initial Utilization Date (whether as a
condition to the Initial Utilization Date or subsequent to the occurrence
thereof). The Pledge and Security Agreement (as reaffirmed by the Reaffirmation
Agreement), the Reaffirmation Agreement and the other Collateral Documents
listed on Part I of Schedule 3.2 of the Existing Credit Agreement shall be in
full force and effect on the Initial Utilization Date, and each document
(including each Uniform Commercial Code financing statement and documentation
relating to the Mortgaged Vessels) required to be delivered pursuant to the
Pledge and Security Agreement, the Reaffirmation Agreement and such other
Collateral Documents on or prior to the Initial Utilization Date shall have been
delivered to the Collateral Agent. The Pledged Stock and the Pledged Notes shall
be duly and validly pledged to the Collateral Agent for the ratable benefit of
the Secured Parties (subject to the last paragraph of this Section 3.2), and
certificates representing such pledged Collateral (if any), accompanied by
instruments of transfer and stock powers endorsed in blank, shall have been
delivered to the Collateral Agent.

(i) Solvency. The Administrative Agent shall have received (a) a certificate of
a Responsible Officer of the Parent in the form of Exhibit I hereto stating that
the Applicants and their Subsidiaries, taken as a whole, are Solvent immediately
after giving effect to the Transactions to occur on the Initial Utilization Date
and (b) a certificate of a Responsible Officer of the Parent and each Applicant
to the effect that the conditions set forth in Section 3.2(m) have been
satisfied.

 

-83-



--------------------------------------------------------------------------------

(j) USA Patriot Act. To the extent requested at least ten days prior to the
Initial Utilization Date, the Agents and the Participants shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act and a
certification regarding beneficial ownership of legal entity customers (the
“Beneficial Ownership Certification”) at least five days prior to the Initial
Utilization Date.

(k) Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent and the Participants, as applicable,
and to each Arranger and Bookrunner, for its own account, all fees and expenses
(including reasonable fees and expenses of counsel to the Administrative Agent
to the extent the Applicants receive invoices therefor at least one Business Day
prior to the Initial Utilization Date) due and payable in connection with this
Agreement on or before the Initial Utilization Date, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of the LC
Facility).

(l) [Reserved].

(m) Representations. The representations and warranties set forth in Article IV
shall be true and correct in all material respects (except that in the case of
any representations and warranties which expressly relate to a given date or
period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be, and that any such representation qualified by materiality or
material adverse effect will be true and correct in all respects).

(n) [Reserved].

(o) [Reserved].

(p) [Reserved].

(q) The Parent shall have delivered to the Administrative Agent Schedule 1.1,
Schedule 4.3, Schedule 4.19 and Schedule 8.8 in form and substance reasonably
satisfactory to the Administrative Agent.

(r) Parent shall have received at least $300,000,000.00 in aggregate gross
proceeds (calculated before giving effect to any fees or original issue
discount) from the issuance of shares of Stock of the Parent and/or other
securities (including any Stock Equivalents) that are convertible into Stock of
the Parent.

(s) The Administrative Agent shall have received an Intercreditor Joinder (as
defined in the Collateral Agency and Intercreditor Agreement), executed and
delivered by the Collateral Agent and the Parent.

 

-84-



--------------------------------------------------------------------------------

(t) The Parent and the Applicants shall (a) deliver to the Administrative Agent
and Collateral Agent each of the agreements, documents, instruments or
certificates described on Schedule 3.2(t), each in form and substance reasonably
satisfactory to the Administrative Agent and Collateral Agent and (b) perform
each of the actions described on Schedule 3.2(t), in each case by the Initial
Utilization Date or such later date permitted by each of the Administrative
Agent and Collateral Agent, in each case in its sole discretion. The provisions
of this Section 3.2(t) shall inure to the benefit of the Collateral Agent, and
the Collateral Agent shall have rights as a third party beneficiary of any of
such provisions or any obligations with respect hereto.

For the avoidance of doubt, if the conditions set forth in this Section 3.2 do
not occur by the Outside Date, the obligation of each Issuer to Issue Letters of
Credit shall not become effective and this Agreement shall automatically
terminate without further action by any party hereto. In addition,
notwithstanding anything to the contrary in this Agreement or in any other
Credit Document, to the extent that the Existing Credit Agreement and the
Collateral Agency and Intercreditor Agreement permit a security interest in a
portion of the Collateral to be provided and/or perfected after the Initial
Utilization Date, the provision and/or perfection of such security interest in
such portion of the Collateral will not constitute a condition precedent to the
availability of the LC Facility on the Initial Utilization Date (except as
provided in Section 3.2(t) above).

Section 3.3 Conditions Precedent to Each Letter of Credit

The obligation of the Issuers on any date to Issue any Letter of Credit is
subject to the satisfaction of each of the following conditions precedent:

(a) Request for Issuance of Letter of Credit. The relevant Issuer and the
Administrative Agent shall have received a duly executed Letter of Credit
Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Issuance, both before and after giving effect
thereto:

(i) the representations and warranties set forth in Article IV and in the other
Credit Documents that have no materiality or Material Adverse Effect
qualification shall be true and correct in all material respects and the
representations and warranties set forth in Article IV and in the other Credit
Documents that have a materiality or Material Adverse Effect qualification shall
be true and correct in all respects, in each case with the same effect as though
made on and as of such date or, to the extent such representations and
warranties expressly relate to an earlier date, as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing or
shall occur as a result of such Issuance or from the application of proceeds
thereof.

 

-85-



--------------------------------------------------------------------------------

(c) Immediately after giving effect to such Issuance, no more than 250 Letters
of Credit shall be issued and outstanding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Participants, the Issuers and the Administrative Agent to enter
into this Agreement, the Parent and each Applicant represents and warrants each
of the following to the Participants, the Issuers and the Administrative Agent,
on and as of the Initial Utilization Date and on and as of each date as required
by Section 3.3(b)(i).

Section 4.1 Corporate Existence; Compliance with Law

Each of the Parent, each Applicant and each Restricted Subsidiary (a) is duly
organized, validly existing and, except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect, in good
standing, to the extent applicable, under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing, to the extent applicable, under the laws of each jurisdiction
where such qualification is necessary, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect, (c) has all requisite corporate or other organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all Requirements of Law,
including the Investment Company Act of 1940, as amended, except where the
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect; provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, each of the
Parent, each Applicant and the Parent’s Subsidiaries are in compliance in all
material respects; and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery, and performance by each Credit Party of the Credit
Documents to which it is a party and the consummation of the Transactions:

(i) are within such Credit Party’s corporate, limited liability company,
partnership or other organizational powers;

 

-86-



--------------------------------------------------------------------------------

(ii) have been or, at the time of delivery thereof pursuant to this Agreement
will have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;

(iii) do not and will not (A) contravene such Credit Party’s respective
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Credit Party (including Regulations T, U and X of the Federal Reserve
Board), or any order or decree of any Governmental Authority or arbitrator
applicable to such Credit Party, other than any violation of any Requirement of
Law relating to (I) any Excepted Consent having not been obtained at the time
such representation is made or (II) any consent, authorization, approval, filing
or registration with or from any non-U.S. Governmental Authority outside the
control of the Parent or its Restricted Subsidiaries that the Administrative
Agent agrees, in its sole discretion, to be obtained, delivered or filed after
the date on which the representation in this clause (iii) is made, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any lawful Contractual Obligation of
such Credit Party or any of its Restricted Subsidiaries, other than in the case
of this clause (C) any such conflict, breach, default, termination or
acceleration that could not reasonably be expected to have a Material Adverse
Effect, or (D) result in the creation or imposition of any Lien upon any
property of such Credit Party, other than those in favor of the Secured Parties
pursuant to the Collateral Documents; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than (A) those that have been obtained or made and are in full force and
effect, (B) resolutions of the board of directors or other similar authority of
each Credit Party that have been (or such later date upon which such Person
becomes a Guarantor), obtained or made, (C) the Excepted Consents, (D) any
consent, authorization, approval, filing or registration with or from any
non-U.S. Governmental Authority outside the control of the Parent or its
Restricted Subsidiaries that the Administrative Agent agrees, in its sole
discretion, to be obtained, delivered or filed after the date on which the
representation in this clause (iv) is made, and (E) with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

(b) This Agreement has been, and each of the other Credit Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Credit Party who is a party thereto. This
Agreement is, and the other Credit Documents will be, when delivered, the legal,
valid and binding obligation of each Credit Party who is a party thereto,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

-87-



--------------------------------------------------------------------------------

Section 4.3 Ownership of Applicants; Subsidiaries

(a) All of the outstanding capital stock of the Parent and each Applicant is
validly issued, fully paid and non-assessable.

(b) Set forth on Schedule 4.3 is a complete and accurate list showing, as of the
Initial Utilization Date, all Subsidiaries of the Parent and, as to each such
Subsidiary, its correct legal name, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding on the Initial Utilization Date and the percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Parent. Except as set forth on Schedule 4.3, as of the Initial Utilization Date
no Stock of any Restricted Subsidiary of the Parent is subject to any
outstanding option, warrant, right of conversion or purchase of any similar
right. Except as set forth on Schedule 4.3, all of the outstanding Stock of each
Restricted Subsidiary of the Parent owned (directly or indirectly) by the Parent
has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned by the Parent or a Subsidiary of the Parent, free and
clear of all Liens, options, warrants, rights of conversion or purchase or any
similar rights. As of the Initial Utilization Date, except as set forth on
Schedule 4.3, neither the Parent nor any such Restricted Subsidiary is a party
to, or has knowledge of, any agreement restricting the transfer or hypothecation
of any Stock of any such Subsidiary, other than the Credit Documents and, with
respect to any Subsidiary that is not a Wholly-Owned Subsidiary, the governing
documents of such Subsidiary.

Section 4.4 Financial Statements

(a) The Closing Date Financial Statements, copies of which have been furnished
to each Participant, fairly present in all material respects the consolidated
financial condition of the Persons covered thereby as at such dates and the
consolidated results of the operations of the Persons covered thereby for the
period ended on such dates, all in conformity with GAAP (subject to the absence
of footnote disclosure and normal year-end audit adjustments in the case of the
Closing Date Financial Statements referenced in clause (b) of the definition
thereof).

(b) The Projections have been prepared by the Parent taking into consideration
past operations of its business, and reflect in all material respects as of the
Initial Utilization Date, projections for the period beginning approximately
July 1, 2018 and ending approximately December 31, 2022 on a Fiscal Quarter
basis for the Fiscal Quarters ending September 30, 2018 and December 31, 2018,
and on a Fiscal Year by Fiscal Year basis for the Fiscal Years 2019 through
2022. The Projections are based upon estimates and assumptions stated therein,
all of which the Parent believes in all material respects as of the Initial
Utilization Date, to be reasonable in light of current conditions and current
facts known to the Parent (other than any necessary adjustments due to fees
payable in accordance herewith) and, as of the Initial Utilization Date, reflect
the Parent’s good faith estimates of the future financial performance of the
Parent and its Subsidiaries and of the other information projected therein for
the periods set forth therein (it being understood and agreed that financial
projections are not a guarantee of financial performance and are subject to
significant uncertainties and contingencies many of which are beyond the
Parent’s control, no assurance can be given that any projections may be
realized, and actual results may differ from the Projections and such
differences may be material).

 

-88-



--------------------------------------------------------------------------------

(c) Neither the Parent nor any of its Subsidiaries has, as of the Initial
Utilization Date, any material obligation, contingent liability or liability for
Taxes, long-term leases (other than operating leases) or unusual forward or
long-term commitment that is not reflected in the financial statements referred
to in clause (a) above and not otherwise permitted by this Agreement.

(d) The consolidated balance sheets and the related statements of income and
cash flow delivered following the Effective Date pursuant to Section 6.1, copies
of which shall be furnished to each Participant, shall fairly present in all
material respects the consolidated financial condition of the Persons covered
thereby as at such dates and the consolidated results of the operations of the
Persons covered thereby for the period ended on such dates, all in conformity
with GAAP.

Section 4.5 Material Adverse Effect

Since October 21, 2019, there has been no event or development that has had or
could reasonably be expected to have a Material Adverse Effect..

Section 4.6 Solvency

Both beforeFrom and after giving effect to the Transactions to occur on or prior
to the date this representation is madethe Discharge of First Priority Claims,
the Parent and its consolidated Subsidiaries (both before and after giving
effect to the Transactions), taken as a whole, are Solvent.

Section 4.7 Litigation

Except as set forth on Schedule 4.7, there are no pending or, to the knowledge
of the Parent or Applicants, threatened actions, investigations or proceedings
against the Parent, any Applicant, or any of the Parent’s other Restricted
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Schedule 4.7 lists all litigation pending against any
Credit Party as of the Initial Utilization Date that, if adversely determined,
could be reasonably expected to have a Material Adverse Effect.

Section 4.8 Taxes

All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Parent or an
Applicant or any other Tax Affiliates have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date

 

-89-



--------------------------------------------------------------------------------

on which any fine, penalty, interest, late charge or loss may be added thereto
for non-payment thereof (whether or not shown on any Tax Return) except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Parent, the Applicants or
such Tax Affiliate in conformity with GAAP. The Parent, each Applicant and each
other Tax Affiliate have deducted and withheld and timely paid to the respective
Governmental Authorities all material amounts required to be deducted and
withheld.

Section 4.9 Full Disclosure

The Information Presentation and any other information prepared or furnished by
or on behalf of any Credit Party and delivered to the Participants in writing in
connection with this Agreement or the consummation of the transactions
contemplated hereunder or thereunder (in each case, taken as a whole), other
than any information of a general economic or industry specific nature, does
not, as of the time of delivery of such information, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading, other than
information of a general economic or industry nature; provided, however, that,
to the extent any such information was based upon, or constituted, a forecast or
projection, such Credit Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

Section 4.10 Margin Regulations

No Credit Party is engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in contravention of Regulation T, U or X
of the Federal Reserve Board. Margin stock constitutes less than 25% of the
value of those assets of the Parent and its Subsidiaries, taken as a group,
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

Section 4.11 No Burdensome Restrictions; No Defaults

(a) Neither the Parent, any Applicant, nor any other Restricted Subsidiary of
the Parent (i) is a party to any Contractual Obligation (x) the compliance with
which could reasonably be expected to have a Material Adverse Effect or (y) the
performance of which by any thereof would result in the creation of a Lien
(other than a Lien permitted under Section 8.2) on the property or assets of any
thereof or (ii) is subject to any charter restriction that could reasonably be
expected to have a Material Adverse Effect.

(b) NeitherFrom and after the Discharge of First Priority Claims, neither the
Parent, any Applicant, nor any other Restricted Subsidiary of the Parent is in
default under or with respect to any Contractual Obligation owed by it, other
than, in either case, those defaults that could not reasonably be expected to
have a Material Adverse Effect.

 

-90-



--------------------------------------------------------------------------------

(c) No Default or Event of Default has occurred and is continuing.

Section 4.12 Statutory Indebtedness Restrictions

Neither the Parent, any Applicant, nor any other Restricted Subsidiary of the
Parent is (a) an “investment company” or a company “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) subject to regulation under the Federal Power Act.

Section 4.13 Use of Proceeds

(a) [reserved].

(b) [reserved].

(c) Letters of Credit are being used solely by the Applicants to support
warranties, bid bonds, payment or performance obligations and for other general
corporate purposes by the Applicants, the Parent, the Parent’s Subsidiaries,
Joint Ventures and Affiliates.

(d) The Applicants will not request any Letter of Credit, and the Parent and
each Applicant shall not use, and shall procure that the Parent’s Subsidiaries
and their respective directors, officers, employees and agents shall not use,
the proceeds of any Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
either case in violation of any Sanctions applicable to such Applicant and its
Subsidiaries, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any Credit Party or, to the knowledge of the Parent or
either Applicant, any other party hereto.

Section 4.14 Insurance

All material policies of insurance of any kind or nature currently maintained by
the Parent, an Applicant or any other Restricted Subsidiary, including policies
of fire, theft, property damage, other commercial general liability, employee
fidelity and workers’ compensation, are in full force and effect and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person.

Section 4.15 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or, to
the knowledge of the Parent and each Applicant, threatened against or involving
the Parent or any of its Restricted Subsidiaries, other than those that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

-91-



--------------------------------------------------------------------------------

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the knowledge of the Parent and each Applicant, threatened, against or
involving the Parent or any of its Restricted Subsidiaries, nor, to the
knowledge of the Parent and each Applicant, are there any unfair labor
practices, arbitrations or grievances threatened involving the Parent or any of
its Restricted Subsidiaries, other than those that if resolved adversely to the
Parent or any of its Restricted Subsidiaries, as applicable, could not
reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.15, as of the Initial Utilization Date,
there is no collective bargaining agreement covering any employee of the Parent,
the Applicants or any other Restricted Subsidiary. Except as set forth on
Schedule 4.15, with respect to employees of the Parent, the Applicants or any
other Restricted Subsidiary not already covered by a collective bargaining
agreement set forth on Schedule 4.15, as of the Initial Utilization Date no
union representation question exists with respect to such employees and, to the
knowledge of the Parent and each Applicant, no union organization activity is
taking place as of the Initial Utilization Date.

Section 4.16 ERISA

(a) Each Employee Benefit Plan that is intended to qualify under Section 401 of
the Code has received a favorable determination letter from the IRS indicating
that such Employee Benefit Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which could cause such
Employee Benefit Plan to lose its qualified status and any trust created under
any Employee Benefit Plan is exempt from Tax under the provisions of Section 501
of the Code, except where such failures could not reasonably be expected to have
a Material Adverse Effect.

(b) The Parent, each Applicant and each other Restricted Subsidiary, each
Guarantor and each of their respective ERISA Affiliates is in material
compliance with all applicable provisions and requirements of ERISA, the Code
and applicable Employee Benefit Plan provisions with respect to each Employee
Benefit Plan except for non-compliances that could not reasonably be expected to
have a Material Adverse Effect.

(c) With respect to each Title IV Plan and each Multiemployer Plan, the Parent,
each Applicant and each other Restricted Subsidiary, and each of their
respective ERISA Affiliates has made all contributions required under ERISA and
the Code and, in respect of each Title IV Plan, are in material compliance with
the minimum funding standard of Section 412 of the Code (in each case, whether
or not waived in accordance with Section 412(c) of the Code).

(d) Except as set forth on Schedule 4.16(d) to this Agreement, there has not
been, nor is there reasonably expected to occur, any ERISA Event other than
those that, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

(e) Except (i) to the extent required under Section 4980B of the Code or similar
state laws, and (ii) with respect to which the aggregate liability, calculated
on a FAS 106 basis as of December 31, 2017, does not exceed $65,000,000.00, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) to any retired or former employees, consultants or
directors (or their dependents) of the Parent, any Applicant or any other
Restricted Subsidiary of the Parent, or any of their respective ERISA
Affiliates.

(f) Except as set forth on Schedule 4.16(d) to this Agreement, none of the
Parent, any Applicant or any other Restricted Subsidiary of the Parent, or any
of their respective ERISA Affiliates has incurred or reasonably expects to incur
any Withdrawal Liability with respect to any Multiemployer Plan. The Parent,
each Applicant and each other Restricted Subsidiary of the Parent and each of
their respective ERISA Affiliates has complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

(g) The Credit Parties are not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans to repay the Letters of Credit or the Commitments.

Section 4.17 Environmental Matters

Environmental Representations. Except as disclosed on Schedule 4.17 to this
Agreement:

(a) The operations of the Parent, each Applicant and each other Restricted
Subsidiary have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) None of the Parent, any Applicant or any other Restricted Subsidiary or any
Real Property currently or, to the knowledge of the Parent or any Applicant,
previously owned, operated or leased by or for the Parent, an Applicant or any
other Restricted Subsidiary is subject to any pending or, to the knowledge of
the Parent or any Applicant, threatened, claim, order, agreement, notice of
violation, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to
Environmental Laws other than those claims, orders, agreements, notices,
proceedings or investigations that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(c) To the knowledge of the Parent or any Applicant, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Parent or any of its Restricted Subsidiaries or of Real
Property owned, operated or leased by the Parent or any of its Restricted
Subsidiaries that are not specifically included in the financial information
furnished to the Participants other than those that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

-93-



--------------------------------------------------------------------------------

Section 4.18    Intellectual Property

Except where the failure to do so could not, taken as a whole, reasonably be
expected to have a Material Adverse Effect, the Parent, the Applicants and the
other Restricted Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Pledge and Security Agreement) that are
necessary for the operations of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto. Except where the failure to do so could not, taken as a whole,
reasonably be expected to have a Material Adverse Effect, no slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by the Parent,
the Applicants or any other Restricted Subsidiary infringes upon or conflicts
with any rights owned by any other Person, and no claim or litigation regarding
any of the foregoing is pending or threatened.

Section 4.19    Title; Real Property

(a) Each of the Parent, each Applicant and the other Restricted Subsidiaries has
good and marketable title (or the applicable jurisdictional equivalent of good
and marketable title) to, or valid leasehold interests in, or other valid
contractual occupancy or use right in, all of its material properties and assets
(including each Mortgaged Property) and good title to, or valid leasehold
interests in, all personal property, in each case that is purported to be owned
or leased by it, including those reflected on the most recent Financial
Statements delivered by the Parent, and none of such properties and assets is
subject to any Lien, except Liens permitted under Section 8.2. The information
provided by the Parent to the Administrative Agent, the Collateral Agent and the
Participants with respect to each Mortgaged Property is true and correct in all
material respects; provided that any information provided by or on behalf of the
Credit Parties in response to flood due diligence and flood insurance compliance
inquiries shall be true and correct in all respects.

(b) Set forth on Schedule 4.19 is a complete and accurate list, as of the
Initial Utilization Date, of all (a) owned Real Property of the Credit Parties
(i) located in the United States with a reasonably estimated Fair Market Value
in excess of $10,000,000.00 showing, as of the Initial Utilization Date, the
street address, county and the record owner thereof and (ii) located outside of
the United States with a reasonably estimated Fair Market Value in excess of
$5,000,000.00 showing, as of the Initial Utilization Date, the street address,
jurisdiction and the record owner thereof and (b) leased Real Property of the
Credit Parties (i) located in the United States with net annual lease payments
in excess of $10,000,000.00 showing, as of the Initial Utilization Date, the
street address (or other readily identifiable description) and county thereof
and (ii) located outside of the United States with net annual lease payments in
excess of $5,000,000.00 showing, as of the Initial Utilization Date, the street
address (or other readily identifiable description) and jurisdiction thereof.

 

-94-



--------------------------------------------------------------------------------

(c) No portion of any Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that could not reasonably be
expected to have a Material Adverse Effect.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Credit Party has obtained and holds all Permits required in
respect of its Real Property and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each Credit Party has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) [reserved], (e) each Credit Party reasonably
believes that each of its Permits will be timely renewed and complied with, and
that any additional Permits that may be required of such Person will be timely
obtained and complied with, and (f) neither the Parent, nor either Applicant has
any knowledge or reason to believe that any Governmental Authority is
considering limiting, suspending, revoking or renewing on materially burdensome
terms any such Permit.

(e) None of the Parent, any Applicant or any other Restricted Subsidiary has
received any notice, or has any knowledge, of any pending condemnation
proceeding, or of any condemnation proceeding threatened in writing, affecting
any material Real Property or any part thereof, except those that could not
reasonably be expected to have a Material Adverse Effect.

(f) Each of the Credit Parties, and, to the knowledge of the Parent and each
Applicant, each other party thereto, has complied with all material obligations
under all leases of material Real Property to which it is a party other than
those the failure with which to comply could not reasonably be expected to have
a Material Adverse Effect and, to the knowledge of the Parent and each
Applicant, all such leases are legal, valid, binding and in full force and
effect and are enforceable in accordance with their terms other than those the
failure of which to so comply with the foregoing could not reasonably be
expected to have a Material Adverse Effect. No landlord Lien has been filed of
record, and, to the knowledge of the Parent and each Applicant, no claim is
being asserted, with respect to any lease payment under any lease of Real
Property other than those that could not reasonably be expected to have a
Material Adverse Effect.

(g) There are no pending or, to the knowledge of the Parent and each Applicant,
proposed special or other assessments for public improvements or otherwise
affecting any material portion of the Real Property, nor are there any
contemplated improvements to such owned Real Property that may result in such
special or other assessments, other than those that could not reasonably be
expected to have a Material Adverse Effect.

 

-95-



--------------------------------------------------------------------------------

Section 4.20    Mortgaged Vessels

Each Mortgaged Vessel (a) is owned and operated by a Subsidiary Guarantor,
(b) that is operated, is operated in all material respects in compliance with
all Requirements of Law applicable to it (including, in the case of each
Mortgaged Vessel that is in class on the Initial Utilization Date, compliance in
all material respects with all requirements of such classification as required
by the relevant classification society for such Mortgaged Vessel) and (c) is
maintained in all material respects in accordance with all requirements set
forth in the Collateral Documents. Each Mortgaged Vessel is covered by all such
insurance as is required by the respective Mortgage with respect to such
Mortgaged Vessel.

Section 4.21    Anti-Corruption Laws and Sanctions

The Parent has implemented, maintains in effect and enforces policies and
procedures intended to ensure compliance by the Parent, each Applicant, the
other Subsidiaries of the Parent and their respective directors, officers,
employees and agents (in their respective activities on behalf of the Parent,
each Applicant and the other Subsidiaries of the Parent) with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Parent, each Applicant and the other Restricted Subsidiaries of the Parent,
its and their respective officers and directors and, to the knowledge of the
Parent and each Applicant, employees and agents (in their respective activities
on behalf of the Parent, each Applicant and the other Restricted Subsidiaries of
the Parent), are in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, in each case in all material respects.
None of the Parent, any Applicant, any other Restricted Subsidiary of the
Parent, any of their respective directors or officers or, to the knowledge of
the Parent, any Applicant or such Subsidiary, any of their respective employees
or any of their agents that will act in any capacity in connection with or
benefit from the credit facilities established hereby, (a) is a Sanctioned
Person with whom the Parent, the Applicants or such Restricted Subsidiary, as
applicable, is prohibited from transacting business pursuant to any applicable
Sanction or (b) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Country, in each case in violation of applicable
Sanctions.

Section 4.22    EEA Financial Institution

No Credit Party is an EEA Financial Institution.

Section 4.23    Security Instruments

Subject to the Security Principles and the Collateral Agency and Intercreditor
Agreement and the terms of the Senior Intercreditor Agreement, the security
interests created in favor of the Collateral Agent for the benefit of the
Secured Parties under the Collateral Documents constitute first priority
perfected security interests (subject to Liens permitted by Section 8.2) in the
Collateral referred to therein to the extent that the creation, perfection or
priority, as applicable, is governed by the laws of the United States, any State
thereof or any other jurisdiction under whose laws the Collateral Agent has
reasonably

 

-96-



--------------------------------------------------------------------------------

requested action to be taken under Section 7.11(c). Except for filings and
actions contemplated hereby and by the Collateral Documents and other filings
and actions not required to be made pursuant to Security Principles, no
consents, filings or recordings are required under the laws of the United
States, any State thereof or any other jurisdiction under whose laws the
Collateral Agent has reasonably requested action to be taken under
Section 7.11(c) in order to perfect, and/or maintain the perfection and priority
of, the security interests purported to be created by the Collateral Documents.

Section 4.24    Regulation H

No Mortgaged Property located in the United States is a Flood Hazard Property
unless the Collateral Agent shall have received the following: (a) the
applicable Credit Party’s written acknowledgment of receipt of written
notification from the Collateral Agent (i) as to the fact that such Mortgaged
Property is a Flood Hazard Property, (ii) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (iii) such other flood hazard determination forms,
notices and confirmations thereof as reasonably requested by the Collateral
Agent and (b) copies of insurance policies or customary certificates of
insurance of the applicable Credit Party evidencing flood insurance and naming
the Collateral Agent as loss payee on behalf of the Participants. All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

Section 4.25    USA Patriot Act

Each of the Credit Parties and their respective Subsidiaries are in compliance,
in all material respects, with (a) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the USA Patriot Act.

Section 4.26    Beneficial Ownership Certification

As of the Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

ARTICLE V

FINANCIAL COVENANTS

From and after the Initial Utilization Date, the Applicants agree with the
Participants and the Administrative Agent to each of the following, as long as
any Letter of Credit Obligation or any Commitment remains outstanding:

 

-97-



--------------------------------------------------------------------------------

Section 5.1    Fixed Charge Coverage Ratio

Beginning with the first full Fiscal Quarter ending after the Initial
UtilizationAmendment No. 1 Effective Date, the Parent and each Applicant shall
maintain a minimum Fixed Charge Coverage Ratio of at least 1.50:1.00 at the end
of each Fiscal Quarter.(a) 0.70:1.00 for the Fiscal Quarters ending December 31,
2019 through June 30, 2020; (b) 1.10:1.00 for the Fiscal Quarters ending
September 30, 2020 and December 31, 2020; (c) 1.20:1.00 for the Fiscal Quarter
ending March 31, 2021; (d) 1.40:1.00 for the Fiscal Quarters ending June 30,
2021; (e) 1.30:1.00 for the Fiscal Quarters ending September 30, 2021 and
December 31, 2021; and (f) for each Fiscal Quarter thereafter, 1.50:1.00.

Section 5.2    Leverage Ratio

Beginning with the first full Fiscal Quarter ending after the Initial
UtilizationAmendment No. 1 Effective Date, the Parent and each Applicant shall
maintain, as of the last day of any Fiscal Quarter, a maximum Leverage Ratio not
to exceed 4.25:1.00 through the Fiscal Quarter ending September 30, 2019;
4.00(a) 11.70:1.00 for the Fiscal Quarter ending December 31, 2019; 3.75:1.00
through(b) 11.60:1.00 for the Fiscal Quarter ending March 31, 2020;
(c) 10.30:1.00 for the Fiscal Quarter ending June 30, 2020; (d) 6.50:1.00 for
the Fiscal Quarter ending September 30, 2020; (e) 6.00:1.00 for the Fiscal
Quarter ending December 31, 2020; 3.50:100 through(f) 5.30:1.00 for the Fiscal
Quarter ending March 31, 2021; (g) 4.80:1.00 for the Fiscal Quarter ending
June 30, 2021; (h) 4.70:1.00 for the Fiscal Quarter ending September 30, 2021;
(i) 4.80:1.00 for the Fiscal Quarter ending December 31, 2021; and 3.25:1.00(j)
for each Fiscal Quarter ending  thereafter. , 3.25:1.00.

Section 5.3    Minimum Liquidity

Beginning with the first full Fiscal Quarter ending after the Initial
UtilizationAmendment No. 1 Effective Date, the Parent and each Applicant shall
maintain a minimum Liquidity as of the last day of any Fiscal Quarter of not
less than $200,000,000.00.

 

-98-



--------------------------------------------------------------------------------

ARTICLE VI

REPORTING COVENANTS

From and after the Initial Utilization Date, the Parent and each Applicant
jointly and severally agree with the Participants, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 6.1    Financial Statements

The Parent and each Applicant shall furnish each of the following to the
Administrative Agent, for delivery to the Participants:

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (unless such period is extended pursuant to
applicable U.S. securities laws, rules, or regulations or SEC guidelines, in
which case such deadline will be extended to the earlier of (x) the end of such
period and (y) 60 days after the end of such Fiscal Quarter), consolidated
unaudited balance sheets as of the close of such quarter and the related
statements of income and cash flow for such quarter and that portion of the
Fiscal Year ending as of the close of such quarter, setting forth in comparative
form the figures for the corresponding period in the prior year, in each case
certified by a Responsible Officer of the Parent as fairly presenting in all
material respects the consolidated financial condition of the Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments) and
accompanied by customary management discussion and analysis.

(b) Annual Reports. Within 75 days after the end of each Fiscal Year (unless
such period is extended pursuant to applicable U.S. securities laws, rules, or
regulations or SEC guidelines, in which case such deadline will be extended to
the earlier of (x) the end of such period and (y) 120 days after the end of such
Fiscal Year, consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such Fiscal Year and related statements of income and cash flows
of the Parent and its Subsidiaries for such Fiscal Year, all prepared in
conformity with GAAP and accompanied by customary management discussion and
analysis and an audit opinion from Parent’s Accountants and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Parent being a going concern (other than, prior
to the Discharge of First Lien Claims, resulting from (x) impending debt
maturities and (y) any prospective or actual breach of any financial covenant)
by the Parent’s Accountants, together with the report of such accounting firm
stating that (i) such financial statements fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Parent’s Accountants shall concur
and that shall have been disclosed in the notes to the financial statements) and
(ii) the examination by the Parent’s Accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Parent substantially in the form of Exhibit H for delivery to the
Participants (each, a “Compliance Certificate”) (i) demonstrating compliance
with each of the financial covenants contained in Section 5.1, Section 5.2 and
Section 5.3 in reasonable detail and setting forth a reasonably detailed
description of any savings under clause (b)(xi) of the definition of EBITDA,
(ii) identifying any Asset Sale permitted by clauses (g), (h), and (i) of
Section 8.4 during the Fiscal Quarter as to which such Compliance Certificate
relates (or, in the case of any Compliance Certificate delivered in connection
with the financial statements delivered pursuant to clause (b) above, in the
last Fiscal Quarter of such Fiscal Year to which such Compliance Certificate
relates) and identifying the aggregate

 

-99-



--------------------------------------------------------------------------------

consideration received in connection with each such identified Asset Sale if the
aggregate consideration received for such Asset Sale exceeds $10,000,000.00,
(iii) setting forth each Person that is a Material Wholly-Owned Subsidiary of
the Parent that is not a Credit Party on the last day of the most recently ended
Fiscal Quarter or Fiscal Year for which financial statements have been delivered
pursuant clause (a) or (b) above, as applicable and (iv) stating that no Default
or Event of Default has occurred and is continuing or, if a Default or an Event
of Default has occurred and is continuing, stating the nature thereof and the
action which the Parent has taken or proposes to take with respect thereto.

(d) Budget. Not later than 90 days after the end of each Fiscal Year, the annual
budget of the Parent for the Fiscal Year next succeeding such Fiscal Year then
ended, in reasonable detail, as determined by the Administrative Agent (with the
understanding that any annual budget in substantially the same form, scope and
substance as the annual budget of the Parent most recently prepared prior to the
Initial Utilization Date is in reasonable detail), and reviewed by the board of
directors of the Parent, including a projected year-end consolidated balance
sheet and income statement and statement of cash flows.

(e) Participant Calls. The Parent shall conduct a conference call that
Participants may attend to discuss the financial condition and results of
operations of the Parent and its Restricted Subsidiaries for the most recently
ended measurement period for which financial statements have been delivered
pursuant to Sections 6.1(a) and (b) (beginning with the fiscal period of the
Parent ending December 31, 2018), at a date and time to be determined by the
Parent with reasonable advance notice to the Administrative Agent.

(f) Changes in Ratings. Promptly and in any event within five Business Days
after a Responsible Officer of the Parent or any Applicant obtains actual
knowledge of the existence thereof, the Parent or such Applicant, as applicable,
shall give the Administrative Agent notice of any announcement by Moody’s or S&P
of any change in a corporate rating or corporate family rating with respect to
the Parent or an Applicant that has not been publicly announced or is not
otherwise publicly available.¶

(g) Priming Credit Agreement. Promptly after delivery under the Priming Credit
Agreement, the Approved Budget (as defined in the Priming Credit Agreement) in
form reasonably approved by the Administrative Agent.

The Parent, each Applicant and each Participant acknowledge that certain of the
Participants may be Public-Side Participants and, if documents or notices
required to be delivered pursuant to this Section 6.1 or otherwise are being
distributed through IntraLinks, Debtdomain, SyndTrak, Barclays Deal Vault,
Donnelley Financial Solutions Venue or a similar service, any document or notice
that the Parent or any Applicant has indicated contains MNPI shall not be posted
on the portion of such service that is designated for Public-Side Participants.
The Parent and each of the Applicants jointly and severally agree to clearly
identify, in writing on the face of such information, all information provided
to the Administrative Agent by or on behalf of any Credit Party that is suitable
to make available to Public-Side Participants. If neither the Parent nor any
Applicant has indicated

 

-100-



--------------------------------------------------------------------------------

that a document, notice or other information contains MNPI, the Administrative
Agent reserves the right, but shall have no obligation, to post such document or
notice solely on the portion of IntraLinks or other similar service that is
designated for Participants that wish to receive MNPI.

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on IntraLinks, Debtdomain, SyndTrak, Barclays Deal Vault,
Donnelley Financial Solutions Venue or a similar service or shall be available
on the website of the SEC at http://www.sec.gov or on the website of the Parent
(provided, in each case, that the Parent has notified the Administrative Agent
that such information is available on such website and, if requested by the
Administrative Agent, shall have provided hard copies to the Administrative
Agent). Information required to be delivered pursuant to this Section 6.1 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

Section 6.2    Collateral Reporting Requirements

The Parent and each Applicant shall furnish to the Administrative Agent or the
Collateral Agent, as applicable, for delivery to the Participants, each of the
following:

(a) Updated Corporate Chart. If requested by the Administrative Agent, together
with each delivery of any financial statement pursuant to Section 6.1(b), (i) a
corporate organizational chart or other equivalent list, current as of the date
of delivery, in form and substance reasonably acceptable to the Administrative
Agent, setting forth, for each of the Credit Parties, all Persons subject to
Section 7.11(c), all Subsidiaries of any of them and any Joint Ventures entered
into by any of the foregoing, and (ii) a schedule setting forth, in respect of
each such Person, (A) its full legal name, (B) its jurisdiction of organization
and organizational number (if any) and (C) the number of shares of each class of
its Stock authorized (if applicable), the number outstanding as of the date of
delivery, and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Parent.

(b) Additional Information. FromReasonably promptly from time to time,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral, all as the Administrative
Agent or Collateral Agent may reasonably request, and in reasonable detail.

(c) Additional Filings. At any time and from time to time, reasonably promptly
upon the reasonable request of the Collateral Agent, reasonably promptly after
receipt of a request, and at the sole expense of the Credit Parties, duly
executed, delivered and recorded instruments and documents for the purpose of
obtaining or preserving the full benefits of this Agreement, the Pledge and
Security Agreement (as reaffirmed by the Reaffirmation Agreement) and each other
Credit Document and of the rights and powers herein and therein granted (and
each Credit Party shall take such further action as the Administrative Agent or
Collateral Agent may reasonably request for such purpose), including the filing
of any financing or continuation statement under the UCC or other similar
Requirement of Law in effect in any domestic jurisdiction with respect to the
security interest created by the Pledge and Security Agreement.

 

-101-



--------------------------------------------------------------------------------

(d) Mortgaged Vessels. IfReasonably promptly if requested by the Administrative
Agent or the Collateral Agent, reasonably promptly after receipt of a request,
an operating report for the Mortgaged Vessels showing the current customers of
such vessels and the current locations of such vessels. In addition, if
requested by the Administrative Agent or the Collateral Agent, reasonably
promptly after receipt of a request, the Parent shall give the Administrative
Agent or the Collateral Agent written notice of (i) any Mortgaged Vessel
commencing a new contract or moving to a work site outside the U.S. Gulf of
Mexico and (ii) any bareboat charters of any Mortgaged Vessel and copies of such
charter.

(e) Appraisals. (i) No more than once in any twelve month period, within 90 days
of a request of the CollateralAdministrative Agent therefor, updated appraisals
for each Mortgaged Vessel performed by an Approved Appraiser and (ii) following
the Initial Utilization Date, no more than once in any twenty-four month period,
and within 90 days of a request of the Collateral Agent or a Participant,
updated appraisals for any Mortgaged Property located in the United States of
America.; provided that such appraisals of Mortgaged Property shall first be
delivered by June 30, 2020.

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
set forth in any Credit Document (including notice and reporting requirements)
and satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Credit
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any representation or warranty of any
Credit Document to be correct in any respect when made.

Section 6.3    Default Notices

(a) Promptly and in any event within five Business Days after a Responsible
Officer of the Parent or any Applicant obtains actual knowledge of the existence
thereof, the Parent or such Applicant, as applicable, shall give the
Administrative Agent, for delivery to the Participants, notice of any Default or
Event of Default specifying the details of the occurrence referred to therein,
describing with particularity any and all provisions of this Agreement and any
other Credit Document that have been breached, the anticipated effect thereof,
and stating what action such Applicant has taken and proposes to take with
respect thereto.

(b) Each notice delivered pursuant to this Section 6.3, if given by telephone,
shall be promptly confirmed in writing on or before the next Business Day.

 

-102-



--------------------------------------------------------------------------------

Section 6.4    Litigation

Promptly after a Responsible Officer of the Parent or any Applicant obtains
actual knowledge of the commencement thereof, the Parent shall give the
Administrative Agent, for delivery to the Participants, written notice of the
commencement of all actions, suits and proceedings before any domestic or
foreign Governmental Authority or arbitrator, regarding the Parent, any
Applicant, any of their respective Subsidiaries or any Joint Venture that
(i) seeks injunctive or similar relief that, in the reasonable judgment of any
Applicant, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) in the reasonable judgment of the Parent could
expose an Applicant, the Parent, any Subsidiary or any Joint Venture to
liability in an amount aggregating $45,000,000.00 or more or that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

Section 6.5    Labor Relations

Promptly after a Responsible Officer of the Parent or an Applicant has actual
knowledge of the same, the Parent shall give the Administrative Agent, for
delivery to the Participants, written notice of (a) any material labor dispute
to which the Parent, an Applicant or any of their respective Subsidiaries is a
party, including any strikes, lockouts or other material disputes relating to
any of such Person’s plants and other facilities, provided that such dispute,
strike or lockout involves a work stoppage exceeding 30 days, (b) any material
Worker Adjustment and Retraining Notification Act or related liability incurred
with respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Parent, the Applicants and their
respective Subsidiaries and (c) any material union organization activity with
respect to employees of the Parent, the Applicants or any of their respective
Subsidiaries not covered by a collective bargaining agreement as of the Initial
Utilization Date.

Section 6.6    Tax Returns

Upon the request of any Participant through the Administrative Agent, the Parent
and each Applicant shall provide copies of all Tax Returns and reports filed by
the Parent, an Applicant, any of their respective Subsidiaries or any Joint
Venture in respect of Taxes measured by income (excluding sales, use and like
Taxes).

Section 6.7    Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Parent shall furnish the Administrative Agent, for delivery to
the Participants, with a report in form and substance reasonably satisfactory to
the Administrative Agent outlining all material insurance coverage maintained as
of the date of such report by the Parent and its Restricted Subsidiaries and the
duration of such coverage.

Section 6.8     ERISA Matters

The Parent shall furnish the Administrative Agent, for delivery to the
Participants, with each of the following:

(a) promptly and in any event within 30 days after a Responsible Officer of the
Parent or an Applicant knows, or has reason to know, that any ERISA Event
(except

 

-103-



--------------------------------------------------------------------------------

for those events set forth on Schedule 4.16(d) to this Agreement) has occurred
that, alone or together with any other ERISA Event, could reasonably be expected
to result in liability of the Parent, an Applicant, any Restricted Subsidiary,
any Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$50,000,000.00, written notice describing the nature thereof, what action the
Parent, an Applicant, any Subsidiary, any Guarantor or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known by such Responsible Officer, any action taken or threatened by
the IRS, the Department of Labor or the PBGC with respect to such event;

(b) promptly and in any event within 10 days after a Responsible Officer of the
Parent or an Applicant knows, or has reason to know, that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan, a written statement of an Authorized Officer of the Parent
describing such waiver request and the action, if any, the Parent, an Applicant,
their respective Subsidiaries and their respective ERISA Affiliates propose to
take with respect thereto and a copy of any notice filed with the PBGC or the
IRS pertaining thereto;

(c) simultaneously with the date that the Parent, an Applicant, any Subsidiary
or any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and

(d) promptly, copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Parent, an Applicant, any
Subsidiary, any Guarantor or any of their respective ERISA Affiliates with the
IRS with respect to each Title IV Plan; (ii) all notices received by the Parent,
an Applicant, any Subsidiary, any Guarantor or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent, an Applicant, any Restricted Subsidiary, any
Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$50,000,000.00; and (iii) copies of such other documents or governmental reports
or filings relating to any Employee Benefit Plan as the Administrative Agent
shall reasonably request.

Section 6.9     Environmental Matters

The Parent shall provide the Administrative Agent, for delivery to the
Participants, promptly, and in any event in the case of clauses (a) through
(c) within 20 Business Days after any Responsible Officer of the Parent or any
Applicant obtains actual knowledge of any of the following, written notice of
each of the following:

(a) that any Credit Party or any Mortgaged Vessel is or may be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Credit Party to Environmental Liabilities and Costs of
$35,000,000.00 or more;

 

-104-



--------------------------------------------------------------------------------

(b) the receipt by any Credit Party of notification that any material real or
personal property or any Mortgaged Vessel of such Credit Party is or is
reasonably likely to be subject to any Environmental Lien;

(c) the receipt by any Credit Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Parent or an
Applicant that there exists a condition that could reasonably be expected to
result in a violation of or liability under, any Environmental Law, except for
violations and liabilities the consequence of which, in the aggregate, could not
reasonably be expected to subject the Credit Parties collectively to
Environmental Liabilities and Costs of $35,000,000.00 or more; and

(d) promptly following reasonable written request by any Participant through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.9.

Section 6.10     Patriot Act Information

Each Participant, each Issuer, the Collateral Agent and the Administrative Agent
(each for itself and not on behalf of any other Person) hereby notifies the
Parent and the Applicants that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Parent and the Applicants, which information includes the name and address of
the Parent and the Applicants and other information that will allow such
Participant, such Issuer or the Administrative Agent, as applicable, to identify
the Parent and the Applicants in accordance with the USA Patriot Act. The Parent
and the Applicants shall promptly, following a request by any Agent, any Issuer
or any Participant, provide all documentation and other information that such
Agent, such Issuer or such Participant reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA Patriot Act.

Section 6.11     Other Information

The Parent and each Applicant shall reasonably promptly provide the
Administrative Agent, any Participant or any Issuer with any information
reasonably requested by the Administrative Agent, such Participant or such
Issuer through the Administrative Agent respecting the business, properties,
condition, financial or otherwise, or operations of the Parent, an Applicant,
any Subsidiary or any Joint Venture, including any information requested by the
Administrative Agent or any Participant concerning the calculation of EBITDA in
any Compliance Certificate delivered to the Participants pursuant to
Section 6.1(c) in a form acceptable to the Administrative Agent. The
Administrative Agent shall provide copies of any written information provided to
it pursuant to this Article VI to any Participant requesting the same.

 

-105-



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

From and after the Initial Utilization Date, the Parent and each Applicant
jointly and severally agree with the Participants, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 7.1    Preservation of Corporate Existence, Etc.

The Parent and the Applicants shall, and shall cause each of their respective
Restricted Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Sections 8.4, 8.5
and 8.6 and except if, in the reasonable business judgment of the Parent or the
Applicants, it is in the business interest of the Parent, an Applicant or such
Restricted Subsidiary not to preserve and maintain such legal existence (except
with respect to the Applicants), rights (charter and statutory) and franchises,
and such failure to preserve the same could not reasonably be expected to have a
Material Adverse Effect and could not reasonably be expected to materially
affect the interests of the Secured Parties under the Credit Documents or the
rights and interests of any of them in the Collateral.

Section 7.2    Compliance with Laws, Etc.

(a) The Parent and the Applicants shall, and shall cause each of their
respective Restricted Subsidiaries to, comply with all applicable Requirements
of Law, Contractual Obligations and Permits, except where the failure so to
comply could not reasonably be expected to have a Material Adverse Effect.

(b) The Parent and the Applicants shall at all times maintain in effect and
enforce policies and procedures intended to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

Section 7.3 Conduct of Business

The Parent and the Applicants shall, and shall cause each of their respective
Restricted Subsidiaries to, (a) conduct its business in the ordinary course
(except for non-material changes in the nature or conduct of its business as
carried on as of the Initial Utilization Date) and (b) use its reasonable
efforts, in the ordinary course, to preserve its business and the goodwill and
business of the customers, suppliers and others having business relations with
the Parent, the Applicants, or any of its Restricted Subsidiaries, except where
the failure to comply with the covenants in each of clauses (a) and (b) above
could not reasonably be expected to have a Material Adverse Effect.

 

-106-



--------------------------------------------------------------------------------

Section 7.4    Payment of Taxes, Etc.

The Parent and the Applicants shall, and shall cause each of their respective
Restricted Subsidiaries to, pay and discharge before the same shall become
delinquent, all lawful governmental claims, Taxes, assessments, charges and
levies, except where (a) contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of the Parent, the
Applicants or the appropriate Restricted Subsidiary in conformity with GAAP or
(b) the failure to so pay and discharge could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 7.5    Maintenance of Insurance

The Parent and the Applicants shall, and shall cause each of its Restricted
Subsidiaries to, (a) maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as, in the
reasonable determination of the Parent, is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Parent or such Subsidiary operates; provided that, with respect to the
Mortgaged Vessels, the Parent shall be required to provide or cause to be
provided only such insurance as is required by the Collateral Documents, (b) the
Parent, the Applicants and each other applicable Credit Party shall, without
limiting the foregoing, at all times, (i) maintain, if available, fully paid
flood hazard insurance with respect to each Mortgaged Property containing a
Building (as defined in Section 208.25 of Regulation H of the FRB) that is
located in a special flood hazard area, as designated by the Federal Emergency
Management Agency of the United States Department of Homeland Security (“FEMA”),
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise reasonably required by the Collateral Agent,
(ii) upon request, furnish to the Collateral Agent, for delivery to the
Administrative Agent and the Participants, evidence of the renewal of all such
policies, and (iii) furnish to the Collateral Agent, for delivery to the
Administrative Agent and the Participants, written notice of any redesignation
by FEMA of any such Building into or out of a special flood hazard area promptly
upon obtaining knowledge of such redesignation. Additionally, the Parent and the
Applicants shall deliver to the Collateral Agent, for delivery to the
Administrative Agent and the Participants, (x) standard flood hazard
determination forms and (y) if any Mortgaged Property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) such Credit
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the Collateral
Agent, and (c) cause all property and general liability insurance policies
(i) to name the Collateral Agent on behalf of the Secured Parties as additional
insured with respect to liability policies or lender’s loss payee with respect
to property policies (or a loss payee for any property policy the insurance
provider for which will not agree to provide a lender’s loss payee endorsement),
as appropriate, and (ii) to provide that no cancellation shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof (and the Applicants jointly and severally agree to provide to the
Administrative

 

-107-



--------------------------------------------------------------------------------

Agent prompt written notice of any material change in amount or material change
in coverage). Subject to Section 2.12(b), so long as an Event of Default is not
then continuing, the Collateral Agent, on behalf of the Secured Parties, agrees
to promptly release, endorse and turn over to the Parent or the applicable
Subsidiary any insurance proceeds received by the Collateral Agent.

Section 7.6    Access

The Parent and the Applicants shall from time to time during normal business
hours permit the Administrative Agent, the Collateral Agent, the Participants,
the Issuers, or any agents or representatives thereof within two Business Days
after written notification of the same (except that during the continuance of an
Event of Default, no such notice shall be required) to (a) examine and make
copies of and abstracts from the records and books of account of the Parent, the
Applicants and each of their respective Subsidiaries, (b) visit the properties
of the Parent, the Applicants and each of their respective Subsidiaries,
(c) discuss the affairs, finances and accounts of the Parent, the Applicants and
each of their respective Subsidiaries with any of their respective officers or
directors (subject to their availability, taking into account business travel
and vacations) and (d) examine their respective financial and accounting records
and other material data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability); provided that the Parent
will not be required to permit any examination or visit as set forth in clauses
(a) and (b) above with respect to the Administrative Agent and the Participants
(or any agents or representatives thereof) unless such visit is coordinated
through the Administrative Agent.

Section 7.7    Keeping of Books

The Parent and the Applicants shall, and shall cause each of their respective
Subsidiaries to, keep proper books of record and account, in which full and
correct entries shall be made of the financial transactions and assets and
business of the Parent, the Applicants and each of their respective
Subsidiaries; provided that the consolidated books of the Parent, the Applicants
and each of their respective Subsidiaries shall be in conformity with GAAP on a
consolidated basis.

Section 7.8    Maintenance of Properties, Etc.

(a) The Parent and the Applicants shall, and shall cause each of their
respective Subsidiaries to, maintain and preserve (i) in good working order and
condition (ordinary wear and tear excepted) all of its properties necessary in
the conduct of its business, (ii) all rights, permits, licenses, approvals and
privileges (including all Permits) necessary in the conduct of its business and
(iii) all Material Intellectual Property (such term as used in this
Section 7.8(a) only shall have the meaning assigned to it in the Pledge and
Security Agreement), except where failure to so maintain and preserve the items
set forth in clauses (i), (ii) and (iii) above could not reasonably be expected
to have a Material Adverse Effect; provided that, with respect to the Mortgaged
Vessels, the Parent and the Applicants will, or will cause the Mortgaged Vessel
Owning Subsidiaries to, maintain and keep such Mortgaged Vessels in such
condition, repair and working order as is required by the Collateral Documents.

 

-108-



--------------------------------------------------------------------------------

(b) TheExcept as permitted by Section 8.4, the Parent and the Applicants shall
cause all Material Intellectual Property to be owned by a Credit Party.

Section 7.9    Application of Proceeds

The Applicants shall use the Letters of Credit as provided in Section 4.13.

Section 7.10    Environmental

(a) The Parent and the Applicants shall, and shall cause each of its Restricted
Subsidiaries to, exercise reasonable due diligence in order to comply in all
material respects with all Environmental Laws.

(b) The Parent agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Parent, an independent professional consultant
reasonably acceptable to the Parent to review any report relating to
Contaminants prepared by or for the Parent or the Applicants and to conduct its
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any property currently owned, leased, operated or
used by the Parent, the Applicants or any of their respective Restricted
Subsidiaries, if (x) a Default or an Event of Default shall have occurred and be
continuing, or (y) the Administrative Agent reasonably believes (1) that an
occurrence relating to such property is likely to give rise to any Environmental
Liabilities and Costs in excess of $35,000,000.00 or (2) that a violation of an
Environmental Law on or around such property has occurred or is likely to occur,
which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $35,000,000.00, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Parent or any of its
Restricted Subsidiaries without the Parent’s prior written consent. The Parent
and the Applicants shall use their reasonable efforts to obtain for the
Administrative Agent and its agents, employees, consultants and contractors the
right, upon reasonable notice to Parent, to enter into or on to the facilities
or Mortgaged Vessels currently owned, leased, operated or used by the Parent, an
Applicant or any of their respective Restricted Subsidiaries to perform such
tests on such property as are necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by the Parent and the Administrative Agent, during normal
business hours and shall be conducted so as not to unreasonably interfere with
the ongoing operations at any such property or Mortgaged Vessel or to cause any
damage or loss at such property or Mortgaged Vessel. The Parent, the Applicants
and the Administrative Agent hereby acknowledge and agree that any report of any
investigation conducted at the request of the Administrative Agent pursuant to
this subsection will be obtained and shall be used by the Administrative Agent
and the Participants for the purposes of the Participants’ internal credit
decisions, to monitor the Letter of Credit Obligations and to protect the
Participants’ security interests created by the Credit Documents, and the
Administrative Agent and the Participants hereby acknowledge and agree any such
report will be kept confidential by them to the extent

 

-109-



--------------------------------------------------------------------------------

permitted by law except as provided in the following sentence. The
Administrative Agent agrees to deliver a copy of any such report to the Parent
with the understanding that the Parent acknowledges and agrees that (i) it will
indemnify and hold harmless the Administrative Agent and each Participant from
any costs, losses or liabilities relating to the Parent’s use of or reliance on
such report, (ii) neither the Administrative Agent nor any Participant makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to the Parent, neither the Administrative Agent nor any Participant
is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

(c) Promptly after a Responsible Officer of the Parent or any Applicant obtains
actual knowledge thereof, the Parent or such Applicant shall advise the
Administrative Agent, for delivery to the Participants, in writing and in
reasonable detail of (i) any Release or threatened Release of any Contaminants
required to be reported by the Parent or its Restricted Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which could
reasonably be expected to have Environmental Liabilities and Costs in excess of
$35,000,000.00, (ii) any and all written communications with respect to any
pending or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $35,000,000.00, (iii) any
Remedial Action performed by the Parent or any other Person in response to
(x) any Contaminants on, under or about any property, the existence of which has
a reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $35,000,000.00, or (y) any other Environmental Liabilities and Costs
that could reasonably be expected to result in Environmental Liabilities and
Costs in excess of $35,000,000.00, (iv) discovery by the Parent or its
Restricted Subsidiaries of any occurrence or condition on any material property
that could cause the Parent’s or its Restricted Subsidiaries’ interest in any
such property to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens other than those that could not reasonably be expected to
result in a Material Adverse Effect, and (v) any written request for information
from any Governmental Authority that fairly suggests such Governmental Authority
is investigating whether the Parent or any of its Restricted Subsidiaries may be
potentially responsible for a Release or threatened Release of Contaminants
which has a reasonable possibility of giving rise to Environmental Liabilities
and Costs in excess of $35,000,000.00.

(d) The Parent shall promptly notify the Administrative Agent, for delivery to
the Participants, of (i) any proposed acquisition of Stock, assets, or property
by the Parent or any of its Restricted Subsidiaries that could reasonably be
expected to expose the Parent or any of its Restricted Subsidiaries to, or
result in, Environmental Liabilities and Costs in excess of $35,000,000.00 and
(ii) any proposed action to be taken by the Parent or any of its Restricted
Subsidiaries to commence manufacturing, industrial or other similar operations
that could reasonably be expected to subject the Parent or any of its Restricted
Subsidiaries to additional Environmental Laws, that are materially different
from the Environmental Laws applicable to the operations of the Parent or any of
its Subsidiaries as of the Initial Utilization Date.

 

-110-



--------------------------------------------------------------------------------

(e) The Parent shall, at its own expense, provide copies of such documents or
information as the Administrative Agent or any Participant may reasonably
request in relation to any matters disclosed pursuant to this Section 7.10.

(f) To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, the Parent shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all
necessary Remedial Action in connection with the presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any
Contaminants on, under or affecting any property in order to comply in all
material respects with all applicable Environmental Laws and Governmental
Authorities under applicable Environmental Laws. In the event the Parent or any
of its Restricted Subsidiaries undertakes any Remedial Action with respect to
the presence, Release or threatened Release of any Contaminants on or affecting
any property, the Parent or any of its Subsidiaries shall conduct and complete
such Remedial Action in material compliance with all applicable Environmental
Laws, and in material accordance with the applicable policies, orders and
directives of all relevant Governmental Authorities except when, and only to the
extent that, the Parent or any such Subsidiaries’ liability for such presence,
handling, storage, use, disposal, transportation or Release or threatened
Release of any Contaminants is being contested in good faith by Parent or any of
such Subsidiaries. In the event the Parent fails to take required actions to
address such Release or threatened Release of Contaminants or to address a
violation of or liability under Environmental Law, the Administrative Agent may,
upon providing the Parent with 20 Business Days’ prior written notice, enter the
property and, at the Parent’s sole expense, perform whatever action the
Administrative Agent reasonably deems prudent to rectify the situation.

Section 7.11    Additional Collateral and Guaranties

Subject to the Collateral Agency and Intercreditor Agreement and the Senior
Intercreditor Agreement, to the extent not delivered to the Administrative Agent
or Collateral Agent, as applicable, on or before the Initial Utilization Date,
the Parent and the Applicants jointly and severally agree to do promptly each of
the following (in each case subject to the Security Principles):

(a) execute and deliver and cause each Guarantor to execute and deliver to the
Administrative Agent such amendments to the Collateral Documents or enter into
such new Collateral Documents as are necessary, or deemed by the Administrative
Agent or the Collateral Agent to be reasonably advisable, in order to grant to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Stock and Stock Equivalents and other debt Securities of any
Subsidiary (other than Excluded Assets (as defined in the Pledge and Security
Agreement) that are owned by the Parent, an Applicant or any other Guarantor and
to perfect such Lien as a first-priority Lien (it being understood that such
actions shall be required in the United States of America and, at the reasonable
request of the Administrative Agent, any other jurisdiction);

 

-111-



--------------------------------------------------------------------------------

(b) deliver and cause each Guarantor to deliver to the Collateral Agent the
certificates (if any) representing such Stock and Stock Equivalents and other
debt Securities, together with (A) in the case of such certificated Stock and
Stock Equivalents, undated stock powers or other instruments of transfer
endorsed in blank and (B) in the case of such certificated debt Securities,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of the Parent, an Applicant or other Guarantor, as the case may be;

(c) in the case of any Material Wholly-Owned Subsidiary, cause such Subsidiary
(x) in the case of any direct holder of equity interests in an Applicant,
concurrently with such Person acquiring such equity interests in an Applicant
and (y) otherwise, not later than 30 days (or such later date permitted by the
Administrative Agent in its sole discretion) after the earlier of the date of
delivery of any Compliance Certificate or the deadline for delivery of such
Compliance Certificate, (A) to become a Guarantor, (B) to become a party to the
Pledge and Security Agreement (as reaffirmed by the Reaffirmation Agreement) (or
another security instrument executed and delivered by such Material Wholly-Owned
Subsidiary in form and substance satisfactory to the Administrative Agent,
pursuant to which such Material Wholly-Owned Subsidiary grants a Lien to the
Collateral Agent) and the applicable Collateral Documents and (C) to take such
actions necessary or advisable to grant to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest, and to perfect such
security interest, in the Collateral described in the Collateral Documents with
respect to such Subsidiary, including the filing of UCC financing statements in
such jurisdictions as may be required by the Collateral Documents or by law or
as may be reasonably requested by the Administrative Agent or the Collateral
Agent (it being understood that such actions shall be required in the United
States of America and, at the reasonable request of the Administrative Agent or
the Collateral Agent, any other jurisdiction); provided that if any non-U.S.
Subsidiary is an Excluded Subsidiary solely as a result of such Subsidiary’s
Guarantee having been prohibited by (A) any Governmental Authority with
authority over such Subsidiary or (B) applicable law, or such Subsidiary’s
Guarantee would result in a substantial risk to the officers or directors of
such Subsidiary or a civil or criminal liability, at the reasonable request of
the Administrative Agent or the Collateral Agent, the Parent shall diligently
pursue any relevant governmental or third party consents or other authority to
permit such Subsidiary to create or perfect a security interest in such
Collateral or to mitigate such risk of liability.

(d) if any Credit Party owns or acquires any marine vessel other than an
Excluded Vessel with a Fair Market Value in excess of $10,000,000.00, then such
Credit Party shall execute and deliver such mortgages and other security
instruments as shall be necessary to cause such vessel to become a Mortgaged
Vessel subject to a perfected first-priority security interest (subject to any
permitted Liens specified in the applicable Mortgage) within 20 Business Days of
such Person becoming a Credit Party or such acquisition, as applicable;

(e) if the Fair Market Value of any marine vessel owned by any Credit Party
(other than an Excluded Vessel) increases to an amount in excess of
$10,000,000.00 because of improvements to such marine vessel, then such Credit
Party shall, within 20 Business Days of a Responsible Officer of the Parent
learning of such increase in Fair

 

-112-



--------------------------------------------------------------------------------

Market Value, execute and deliver such mortgages and other security instruments
as shall be necessary to cause such vessel to become a Mortgaged Vessel subject
to a perfected first-priority security interest (subject to any permitted Liens
specified in the applicable Mortgage);

(f) if requested by the Administrative Agent or Collateral Agent, deliver to the
Administrative Agent, the Collateral Agent and the other Secured Parties
customary legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to
such Agent.

Section 7.12    Real Property

With respect to any (a) fee interest in any Real Property located in the United
States with a reasonably estimated Fair Market Value of $10,000,000.00 or more,
or, upon the request of the Collateral Agent, any leasehold interest in any Real
Property (other than in respect of any leasehold interest in any Real Property
used primarily for offices of the Parent or any of its Subsidiaries) with net
lease payments of more than $10,000,000.00 annually and (b) any fee interest in
any Real Property located outside of the United States with a reasonably
estimated Fair Market Value of $5,000,000.00 or more, or, upon the request of
the Collateral Agent, any leasehold interest in any Real Property (other than in
respect of any leasehold interest in any Real Property used primarily for
offices of the Parent or any of its Subsidiaries) with net lease payments of
more than $5,000,000.00 annually, in each case acquired or leased after the
Initial Utilization Date by the Parent, an Applicant or any other Credit Party
(other than any such Real Property acquired with Indebtedness permitted by
Section 8.1(d), or (m)), the Parent or the applicable Credit Party shall
promptly (and, in any event, within 60 days following the date of such
acquisition or such later date permitted by the Collateral Agent in its sole
discretion) (i) subject to the terms of the Senior Intercreditor Agreement,
execute and deliver a first priority Mortgage (subject only to Liens permitted
by this Agreement) in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such Real Property and complying with the provisions
herein and in the Collateral Documents, and shall take such further action and
deliver or cause to be delivered such further documents as the Collateral Agent
may reasonably request to effect the transactions contemplated by the provisions
herein and in the Collateral Documents; provided that no delivery of a Mortgage
under this clause (i) shall occur on or before the Initial Utilization Date,
(ii) if reasonably requested by the Collateral Agent and available in such
jurisdiction, (1) provide the Secured Parties with title reports and title
insurance policies (with endorsements) in an amount at least equal to the
purchase price of such Real Property (or such other amount as the Collateral
Agent shall reasonably specify), and if applicable, (2) lease estoppel
certificates, (3) provide the Secured Parties with evidence of zoning
compliance, ALTA surveys, appraisals, environmental assessments and reports,
mortgage tax affidavits and declarations and other customary similar information
and related affidavits and certifications as are reasonably requested by, and in
form and substance reasonably acceptable to, the Collateral Agent from time to
time, and (4) provide the Secured Parties with evidence that the casualty and
other insurance (including, without limitation, flood insurance) required
pursuant to the Credit Documents is in full force and effect; provided that with
respect to any Real Property

 

-113-



--------------------------------------------------------------------------------

being added as Collateral (other than as set forth on Schedule 7.14 of the
Existing Credit Agreement as in effect on the date hereof), the Parent shall
give at least 60 days’ prior written notice to the Collateral Agent and the
Administrative Agent (for delivery to the Participants) prior to pledging such
Real Property to the Collateral Agent, and, upon confirmation from the
Collateral Agent and each Participant that all flood insurance due diligence and
flood insurance compliance verification with the Flood Disaster Protection Act
and regulations promulgated pursuant thereto has been completed (it being
understand that a Participant shall be deemed to have confirmed completion
unless it shall object thereto by written notice to the Collateral Agent within
such 60-day period), such Real Property may be pledged, all in form and
substance reasonably satisfactory to the Collateral Agent; provided further,
however, that notwithstanding anything to the contrary in any of the foregoing,
no Mortgage described in this Section 7.12 shall be completed prior to the
receipt by each Participant of each item requested in clause (ii) above and any
other information as needed for each Participant to conduct its flood due
diligence, and any applicable time periods for any Credit Party to deliver such
Mortgage pursuant to the Credit Documents will be automatically and with no
further action extended to a reasonable period of time after such receipt (it
being understand that a Participant shall be deemed to have confirmed receipt
unless it shall advise otherwise by written notice to the Collateral Agent
within such 60-day period), and (iii) if reasonably requested by the
Administrative Agent or the Collateral Agent, deliver to the Administrative
Agent, the Collateral Agent and the other Secured Parties legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Collateral Agent requesting the same.

Section 7.13 Undertaking with Respect to NO 105

Within Subject to the terms of the Senior Intercreditor Agreement, within 45
days (or such longer period permitted by the Administrative Agent in its sole
discretion) following the repayment in full of the NO 105 Indebtedness (it being
agreed that such 45-day period shall not commence until repayment in full of the
NO 105 Indebtedness has been completed and all related termination and release
documents have been properly tendered, filed and/or registered, as applicable),
the Parent or the applicable Subsidiary of the Parent shall execute and deliver
such mortgages and other security instruments as shall be necessary to cause the
NO 105 to become a Mortgaged Vessel subject to a perfected first-priority
security interest (other than permitted Liens specified in the applicable
Mortgage, but in each case, which vessel shall not be subject to any other Liens
securing Indebtedness for borrowed money other than those subject to the Senior
Intercreditor Agreement).

Section 7.14 Additional Undertakings

The Applicants shall (a) deliver to the Administrative Agent each of the
agreements, documents, instruments or certificates described on Schedule 7.14 of
the Existing Credit Agreement, each in form and substance reasonably
satisfactory to the Administrative Agent (except with respect to any such
agreements, documents, instruments or certificates delivered to the
Administrative Agents (as defined in the Existing Credit Agreement) prior to the
Effective Date) and (b) perform each of the actions described on Schedule 7.14
of the Existing Credit Agreement, in each case by the date set forth opposite
each such item or action on Schedule 7.14 of the Existing Credit Agreement or
such later date (i) permitted by the Administrative Agents (as defined in the
Existing Credit Agreement) prior to the Effective Date or (ii) permitted by each
of the Administrative

 

-114-



--------------------------------------------------------------------------------

Agent and Collateral Agent, in each case in its sole discretion. The provisions
of this Section 7.14 shall inure to the benefit of the Collateral Agent, and the
Collateral Agent shall have rights as a third party beneficiary of any of such
provisions or any obligations with respect hereto.

Section 7.15 Maturity Date Notice

The Applicants or the Parent shall deliver to the Administrative Agent a written
notice signed by a Responsible Officer promptly after the LC Facility Maturity
Date (as defined under the Existing Credit Agreement) has occurred, stating that
the LC Facility Maturity Date (as defined under the Existing Credit Agreement)
has occurred.

ARTICLE VIII

NEGATIVE COVENANTS

From and after the Initial Utilization Date, the Parent and each Applicant
jointly and severally agree with the Participants, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 8.1 Indebtedness

None of the Parent or any Applicant shall (x) and shall not permit any Captive
Insurance Subsidiary or any of the Parent’s Restricted Subsidiaries to, directly
or indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness or (y) issue Disqualified
Stock except for the following:

(a) (i) the Credit Facility Obligations and (ii) the Obligations;

(b) Indebtedness existing on May 10, 2018 and disclosed on Schedule 8.1;

(c) Guaranty Obligations incurred by any Credit Party in respect of Indebtedness
of any Credit Party that is permitted by this Section 8.1;

(d) (i) secured Indebtedness of the Parent or any Restricted Subsidiary
including Capital Lease Obligations and purchase money Indebtedness incurred by
the Parent or a Restricted Subsidiary of the Parent to finance (concurrently
with or within 90 days after) the acquisition of tangible property (including
marine vessels) and Indebtedness in respect of sale and leaseback transactions
permitted under Section 8.13 and (ii) unsecured Indebtedness of the Parent or
any Restricted Subsidiary, not to exceed an aggregate outstanding principal
amount of $10,000,000.00 at any time; for all of the foregoing Indebtedness
described in clauses (i) and (ii) above not to exceed an aggregate outstanding
principal amount of $400,000,000.00 at any time;

 

-115-



--------------------------------------------------------------------------------

(e) (i) Refinancing Indebtedness in respect of Indebtedness permitted by clause
(b) above (other than the NO 105 Indebtedness), clauses (m) and (r) below or
this clause (e) and (ii) Refinancing Senior Notes Indebtedness in respect to
Indebtedness permitted by clause (r)(i) below and increases thereof in lieu of
cash payments of interest;

(f) Indebtedness arising from intercompany loans that are Investments permitted
under, or not prohibited by, Section 8.5 (i) from any Credit Party to any other
Credit Party; (ii) from any Subsidiary of the Parent to any Credit Party;
(iii) from any Subsidiary of the Parent that is not a Credit Party to any
Restricted Subsidiary of the Parent that is not a Credit Party; or (iv) from any
Credit Party to any Restricted Subsidiary of the Parent that is not a Credit
Party; provided, however, that

 

  (A)

all such Indebtedness of the types described in clauses (i), (ii) and (iv) above
is evidenced by that certain Global Intercompany Note dated as of May 10, 2018,
subject, except as provided under the Senior Intercreditor Agreement, to a first
priority Lien pursuant to the Pledge and Security Agreement or another
Collateral Document if the payee is a Credit Party,

 

  (B)

all such Indebtedness of the type described in clause (ii) above may not be paid
when an Event of Default exists, unless such payment is being made to a Credit
Party, and

 

  (C)

any payment by any Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Guarantor to the Applicants or to any of the other Credit Parties for whose
benefit such payment is made;

(g) Permitted Term Refinancing Debt;[reserved];

(h) Indebtedness under or in respect of Hedging Contracts that are not
speculative in nature;

(i) Indebtedness in respect of Treasury Management Arrangements;

(j) Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Parent or any Restricted Subsidiary under customary terms
and conditions and not in connection with the borrowing of money;

(k) Alternate Program Indebtedness in an aggregate principal amount not to
exceed $400,000,000.00 at any time outstanding;

 

-116-



--------------------------------------------------------------------------------

(l) Amazon Permitted Debt (including any unsecured Guaranty Obligations in
respect thereof) in an aggregate principal amount not to exceed $285,000,000.00
at any time outstanding;

(m) Indebtedness assumed in connection with (but not in anticipation of) an
Acquisition permitted under Section 8.3;

(n) Indebtedness in respect of matured or drawn Performance Guarantees, provided
that such Indebtedness is reimbursed or extinguished within 5 Business Days of
being matured or drawn;

(o) Indebtedness in respect of letters of credit, bank guarantees and other
similar obligations in an aggregate outstanding amount not to exceed
$400,000,000.00 at any time;

(p) Indebtedness owed to Horton CBI, Limited in an aggregate outstanding
principal amount not to exceed $100,000,000.00 at any time; provided, that such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to the Administrative Agent; [Reserved];

(q) Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000.00 issued in the ordinary course of business to secure obligations
of the Parent and its Restricted Subsidiaries under workers’ compensation and
other social security programs, and Contingent Obligations with respect to any
such permitted letters of credit, bank guarantees or other similar instruments;

(r) (i) Indebtedness in respect of the Senior Notes and the guarantees of the
Credit Parties in respect of such Indebtedness and (ii) other unsecured Junior
Priority Indebtedness issued by the Parent or one or both U.S. Applicants and
any Guaranty Obligations of a Credit Party in respect thereof in an unlimited
principal amount so long as the Leverage Ratio does not exceed 3.00:1.00 on a
pro forma basis after giving effect to the incurrence of such Junior Priority
Indebtedness and the use of proceeds thereof; provided that in respect of this
clause (ii), no Default or Event of Default has occurred and is continuing or
would result from the incurrence thereof;

(s) unsecured Indebtedness incurred by any Applicant or any other Subsidiary
Guarantor and owing to a Joint Venture in which any Applicant or any other
Subsidiary Guarantor owns any interest in an aggregate outstanding amount not to
exceed $750,000,000.00 at any time;

(t) Indebtedness in respect of Other Specified Permitted Sale/Leasebacks at any
time;

(u) Indebtedness under the Exchangeable Notes; and[reserved]; and

 

-117-



--------------------------------------------------------------------------------

(v) Investments permitted under Section 8.5 constituting Indebtedness; and ¶

(w) Indebtedness in respect to the Priming Credit Agreement Obligations and the
guarantees of the Credit Parties in respect of such Indebtedness in an
outstanding principal amount not to exceed $1,700,000,000.00 less the amount of
any repayments of principal of the Term Loans (as defined in the Priming Credit
Agreement) and reductions of commitments under the Priming Credit Agreement.

Section 8.2 Liens, Etc.

The Parent and the Applicants shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Restricted Subsidiaries to
assign, any right to receive income, except for the following:

(a) Liens created pursuant to the Collateral Documents securing the Credit
Facility Obligations and the Obligations;

(b) Liens existing on May 10, 2018 and disclosed on Schedule 8.2;

(c) Customary Permitted Liens;

(d) Liens securing Indebtedness permitted under Section 8.1(d) or (m):

(i) in assets that are not Collateral (other than equipment);

(ii) in property subject to and acquired, constructed or improved with the
proceeds of a Capital Lease or purchase money Indebtedness (including any sale
and leaseback transaction permitted under Section 8.13), in each case if (A) the
Indebtedness secured thereby is incurred within 90 days after the date of such
acquisition, construction or improvement of such property and does not exceed
the lesser of the cost or Fair Market Value of such property at the time of such
acquisition, construction or improvement and (B) such Liens do not apply to any
other property (other than proceeds of such acquired, constructed or improved
property) or assets of the Parent or any of its Restricted Subsidiaries; or

(iii) to which any property is subject at the time of the Parent’s or a
Restricted Subsidiary’s acquisition thereof on or after the Initial Utilization
Date in accordance with this Agreement if such Liens do not apply to any other
property (other than proceeds of such acquired property) of the Parent or any of
its Restricted Subsidiaries;

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness (other than the NO 105 Indebtedness) secured by any Lien permitted
by clause (b) or (d) above or this clause (e) without any material change in the
assets subject to such Lien;

 

-118-



--------------------------------------------------------------------------------

(f) Liens in favor of lessors securing operating leases not prohibited
hereunder;

(g) Liens arising out of judgments or awards and not constituting an Event of
Default under Section 9.1(g);

(h) Liens encumbering inventory, work-in-process and related property in favor
of customers or suppliers securing obligations and other liabilities (other than
Indebtedness) to such customers or suppliers to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

(i) Liens on pledged cash of the Parent and its Restricted Subsidiaries required
for notional cash pooling arrangements in the ordinary course of business;

(j) Liens with respect to foreign exchange netting arrangements and other
treasury or cash management arrangements to the extent incurred in the ordinary
course of business and consistent with past business practices; provided that
the aggregate outstanding amount of all such obligations and liabilities secured
by such Liens shall not exceed $50,000,000.00 at any time;

(k) Liens securing insurance premium financing permitted under Section 8.1(j)
under customary terms and conditions; provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

(l) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities of the Parent or any Restricted
Subsidiary of the Parent; provided, however, that the aggregate outstanding
amount of all such obligations and liabilities secured by such Liens shall not
exceed the greater of (x) $200,000,000.00 and (y) 2.5% of Total Assets at any
time;

(m) Liens on the Amazon and the Amazon Equipment securing Amazon Permitted Debt;

(n) Liens securing reimbursement obligations in respect of Extended Letters of
Credit;

(o) Liens on receivables and related rights sold or purported to be sold
pursuant to any Alternate Program in accordance with Section 8.4(k) (or any
document executed by the Parent or any Restricted Subsidiary of the Parent in
connection therewith);

(p) Liens on Collateral that secure Permitted Term Refinancing Debt and are
subject to an Intercreditor Agreement;[reserved];

(q) Liens on Collateral securing reimbursement or other obligations in an
aggregate amount not to exceed at any time the Additional LC Capacity with
regard to Performance Guarantees; provided that such Liens are subject to the
Collateral Agency and Intercreditor Agreement;

 

-119-



--------------------------------------------------------------------------------

(r) Liens on assets not constituting Collateral securing Indebtedness permitted
under Section 8.1(t); and

(s) Liens on cash, bank accounts and accounts receivable securing Indebtedness
described in Section 8.1(h) and Section 8.1(o) and reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees; provided that the aggregate amount of cash, bank accounts and
accounts receivable securing Indebtedness described in Section 8.1(h) shall not
exceed $50,000,000.00 at any time and the aggregate amount of cash, bank
accounts and accounts receivable securing Performance Guarantees shall not
exceed $300,000,000.00 at any time; ¶

(t) Liens on Collateral securing the Priming Credit Agreement Obligations that
Indebtedness permitted under Section 8.1(h) incurred after the Amendment No. 1
Effective Date in each case that are subject to the Senior Intercreditor
Agreement; and¶

(u) Liens on Collateral securing Refinancing Senior Notes Indebtedness and are
subject to the Junior Intercreditor Agreement.

Without limiting the foregoing limitations, (x) unless the NO 105 is a Mortgaged
Vessel, the Parent and the Applicants shall not, and shall not permit any of
their respective Subsidiaries to (i) create or suffer to exist any Lien upon or
with respect to the NO 105 or (ii) assign any right to receive income with
respect to the NO 105, in either case to secure Indebtedness for borrowed money
other than NO 105 Indebtedness and (y) the Parent and the Applicants shall not,
and shall not permit any of their respective Subsidiaries to (i) create or
suffer to exist any Lien upon or with respect to the Altamira Yard or
(ii) assign any right to receive income with respect to the Altamira Yard, in
either case to secure Indebtedness for borrowed money other than hereunder. ¶

Notwithstanding the foregoing or anything herein to the contrary, the Parent and
the Applicants shall not, and shall not permit any of their Restricted
Subsidiaries to, create or suffer to exist any Lien upon or with respect to any
Collateral securing Indebtedness for borrowed money on a senior basis to the
Lien on the Collateral securing the Obligations (other than the liens on
Collateral permitted by Sections 8.2(b), (c), (d) and (t)).

Section 8.3 Acquisitions

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, make any
Acquisitions except any non-hostile Acquisition subject to the satisfaction of
each of the following conditions:

(a) if the aggregate consideration in respect of any such Acquisition exceeds
$100,000,000.00, the Administrative Agent shall receive prior written notice of
such Acquisition, which notice shall include, without limitation, a description
of such Acquisition with such detail as the Administrative Agent shall
reasonably require;

 

-120-



--------------------------------------------------------------------------------

(b) immediately after giving effect to such Acquisition, Liquidity shall not be
less than $200,000,000.00;

(c) within the applicable time periods required pursuant to Section 7.11 and
Section 7.12, after the closing of such Acquisition, the Parent, the Applicants
(or the Restricted Subsidiary making such Acquisition) and the target of such
Acquisition (unless it is a Subsidiary that is not a Material Wholly-Owned
Subsidiary) shall have executed such documents and taken such actions as may be
required under Section 7.11 and Section 7.12;

(d) if such Acquisition involves the acquisition of one or more marine vessels,
in each case having a Fair Market Value in excess of $10,000,000.00, such vessel
or vessels, except in the case where acquired using Indebtedness permitted by
Section 8.1(m) that is the subject of a Lien permitted under Section 8.2
existing at the time of (but not incurred in anticipation of) any such
acquisition, shall within the applicable time periods required pursuant to
Section 7.11, become Collateral pursuant to arrangements substantially similar
to those made with respect to similar Mortgaged Vessels on or before the Initial
Utilization Date; and

(e) at the time of such Acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
statement set forth in Section 3.3(b)(i) shall be true and (iii) the Applicants
would be in pro forma compliance with Article V for the most recent four quarter
period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b).

Section 8.4 Sale of Assets

The Parent and the Applicants shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of (including by allocation of assets by division or allocation of assets to any
series of limited liability company, limited partnership or trust that
constitutes a separate legal entity or Person, in each case pursuant to a
transaction referenced in Section 1.4(h)) any of their respective assets or any
interest therein (including the sale or factoring of any accounts) to any
Person, or permit or suffer any other Person to acquire any interest in any of
their respective assets or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Stock or Stock Equivalent (any
such disposition being an “Asset Sale”), except for the following:

(a) the sale or disposition of inventory (including fabricated projects for
customers, such as offshore production platforms and related components) in the
ordinary course of business;

(b) transfers resulting from any taking or condemnation of any property of the
Parent or any of its Restricted Subsidiaries (or, as long as no Default or Event
of Default has occurred and is continuing or would result therefrom, deed in
lieu thereof);

 

-121-



--------------------------------------------------------------------------------

(c) as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of equipment that the Parent reasonably
determines is no longer useful in its or its Subsidiaries’ business, has become
obsolete, damaged or surplus or is replaced in the ordinary course of business;

(d) as long as no Default or Event of Default is continuing or would result
therefrom, the lease or sublease or chartering of property not constituting a
sale and leaseback, to the extent not otherwise prohibited by this Agreement or
the other Credit Documents;

(e) as long as no Default or Event of Default is continuing or would result
therefrom, discounts, adjustments, settlements and compromises of accounts and
contract claims in the ordinary course of business;

(f) any Asset Sale (i) to the Parent, an Applicant or any Credit Party
Wholly-Owned by an Applicant or (ii) by any Restricted Subsidiary that is not a
Credit Party to the Parent, an Applicant or another Restricted Subsidiary;

(g) as long as no Default or Event of Default is continuing or would result
therefrom, and subject to Section 2.12(a), any other Asset Sale (other than an
Asset Sale in respect of a Mortgaged Vessel or Stock in a Mortgaged Vessel
Owning Subsidiary or any Asset Sale of all or any portion of the Technology
Business) for Fair Market Value, at least 75% of which is payable in cash, Cash
Equivalents or Specified Other Consideration upon such sale. For purposes of
this clause (g), “Specified Other Consideration” shall mean, with respect to any
Asset Sale, (i) Non-cash Consideration identified by the Parent to the
Administrative Agent in writing as being “Specified Other Consideration” for
such Asset Sale and the amount thereof; provided that the amount of such
Non-cash Consideration, together with the amount of Specified Other
Consideration described in this clause (g) for all other Asset Sales after the
Initial Utilization Date does not exceed $75,000,000.00; and (ii) in connection
with any assets or property directly related to the Amazon, the amount of any
liabilities or other obligations of the Parent, an Applicant or any other
Restricted Subsidiary that is expressly assumed by the transferee of any such
assets or property;

(h) any Asset Sale of one or more Mortgaged Properties or Mortgaged Vessels or
Stock in a Mortgaged Vessel Owning Subsidiary or a Subsidiary which directly or
indirectly owns a Mortgaged Vessel Owning Subsidiary, subject to Section
2.12(a), and so long as (i) no Default or Event of Default is continuing or
would result therefrom, (ii) the Asset Sale is for Fair Market Value,
(iii) except to the extent that a Credit Party receives one or more marine
vessels from another Person in trade or exchange for such assets so disposed of,
at least 75% of the consideration for such Asset Sale consists of cash or Cash
Equivalents received at closing of such Asset Sale, and (iv) any marine vessel
received from another Person in trade or exchange for such assets so disposed of
shall concurrently with its acquisition be added to the Collateral;

(i) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Stock of any Captive Insurance Subsidiary for
Fair Market Value, at least 75% of which is payable in cash or Cash Equivalents
upon such sale;

 

-122-



--------------------------------------------------------------------------------

(j) Asset Sales permitted by Section 8.13;

(k) dispositions of any receivables and related rights pursuant to any Alternate
Program permitted hereunder;

(l) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale by the Parent, the Applicants or any of their
respective Subsidiaries of any equity interests in any Restricted Subsidiaries
and the issuance by any sucha Restricted Subsidiary of any equity interests;

(m) as long as no Default or Event of Default is continuing or would result
therefrom, non-exclusive assignments and licenses of intellectual property of
the Parent and its Restricted Subsidiaries in the ordinary course of business;

(n) any Asset Sale (other than an Asset Sale of a Mortgaged Vessel) pursuant to
a single transaction or series of related transactions in which the Parent or
its Restricted Subsidiaries receive aggregate consideration of $10,000,000.00 or
less;

(o) the sale or disposition of equipment in the ordinary course of business to
Joint Ventures and Restricted Subsidiaries that are not Credit Parties in an
aggregate amount since the Initial Utilization Date not to exceed
$50,000,000.00; and

(p) the sale or disposition of the Beaumont Facility; and¶

(q) as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Technology Business for Fair Market Value.

Section 8.5 Restricted Payments

The Parent and the Applicants shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, declare, order, pay or make
any sum for any Restricted Payment except for:

(a) Restricted Payments by the Parent to any other Credit Party;

(b) Restricted Payments by (i) any Restricted Subsidiary of the Parent to any
Credit Party or (ii) any Restricted Subsidiary that is not a Credit Party to
another Restricted Subsidiary that is not a Credit Party;

(c) Restricted Payments by any Restricted Subsidiary that is not a Wholly-Owned
Subsidiary to any Credit Party and to holders of equity interests in such
Restricted Subsidiary to the extent (i) such Restricted Payments are made pro
rata among the holders of the equity interests in such Restricted Subsidiary or
(ii) pursuant to the terms of the joint venture, charter, bylaws or other
distribution agreement for such Restricted Subsidiary in form and substance
expressly approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed);

 

-123-



--------------------------------------------------------------------------------

(d)(i) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries (x) made solely
with the proceeds received from the exercise of any warrant, option or other
similar instrument or (y) that is deemed to occur upon the cashless exercise of
stock options, warrants or other similar instruments and (ii) the repurchase,
redemption or other acquisition or retirement for value of any Stock or Stock
Equivalents of the Parent or any Restricted Subsidiary held by any current or
former officer, director or employee pursuant to any equity-based compensation
plan, equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement (including pursuant to the “Chicago Bridge & Iron
2008 Long-Term Incentive Plan, as Amended”) in an aggregate amount not to exceed
(a) $15,000,000.00 for any Fiscal Year plus (b) unused amounts from preceding
Fiscal Years; provided that amounts under this clause (d)(ii) shall not exceed
$45,000,000.00 in the aggregate after the Initial Utilization Date;

(e)(i) any payments in connection with Permitted Bond Hedge Transactions,
(ii) the settlement of any related Permitted Warrant Transactions (A) by
delivery of shares of Parent’s common stock upon settlement thereof (and cash in
lieu of fractional shares) or (B) by (1) set-off against the related Permitted
Bond Hedge Transaction or (2) payment of an early termination amount thereof in
common stock upon an early termination thereof, and (iii) any repurchases,
redemptions or other acquisitions or retirements for value of Stock or Stock
Equivalents of the Parent (and cash in lieu of fractional shares) deemed to
occur upon the exercise of stock options, warrants, rights to acquire Stock of
the Parent or other convertible securities to the extent such Stock of the
Parent represents a portion of the exercise or exchange price thereof;

(f) Investments existing on May 10, 2018 and disclosed on Schedule 8.5, and any
refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 8.1(b), provided such refinancing complies
with the provisions of Section 8.1(e);

(g) Investments in cash and Cash Equivalents;

(h) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of Inventory in the ordinary course of business consistent with the past
practice of the Parent and its Restricted Subsidiaries;

(i) Investments received in settlement of amounts due to the Parent or any
Restricted Subsidiary of the Parent effected in the ordinary course of business;

(j) Investments by (i) any Credit Party in any other Credit Party or (ii) a
Restricted Subsidiary of the Parent that is not a Credit Party in the Parent or
any other Restricted Subsidiary of the Parent;

 

-124-



--------------------------------------------------------------------------------

(k) loans or advances to employees of the Applicant or any of its Restricted
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Applicant or any of its Restricted Subsidiaries) in the
ordinary course of business in an aggregate outstanding principal amount not to
exceed $1,000,000.00 at any time;

(l) Guaranty Obligations permitted by Section 8.1;

(m) other direct or indirect Investments, including Letters of Credit and other
credit support obligations, in Subsidiaries that are not Guarantors or Joint
Ventures that are not Guarantors and that are in each case engaged in an
Eligible Line of Business if the aggregate amount thereof does not exceed
$500,000,000.00 at any time; provided that after giving effect to such
Investments, all Material Intellectual Property shall be owned by a Credit
Party;

(n) Investments constituting Acquisitions permitted by Section 8.3;¶

(o) Restricted Payments expressly set forth in the Parent Registration Statement
as of May 10, 2018;

(o)(p) [Reserved]; reserved];¶

(p) [reserved];

(q)(x) contributions to Joint Ventures and Restricted Subsidiaries that are not
Credit Parties of assets not constituting Collateral and not required to be
Collateral (other than assets that are not Collateral or required to be
Collateral under clause (i) of the definition of “Excluded Asset” in the Pledge
and Security Agreement); and (y) Hedging Contracts (and payments thereunder)
that are not speculative in nature entered into on behalf of Joint Ventures and
Subsidiaries, so long as any payment by the Parent or any Restricted Subsidiary
under any such Hedging Contract is reimbursed by the applicable Joint Venture or
Subsidiary in the ordinary course of business;

(r) other than those disclosed on Schedule 8.5, direct or indirect Investments,
including Letters of Credit and other credit support obligations, in Restricted
Subsidiaries that are not Guarantors or Joint Ventures that are not Guarantors,
but in each case are engaged in an Eligible Line of Business, in an aggregate
amount not to exceed at any time the lesser of (i) the Net Cash Proceeds
received by the Parent and its Restricted Subsidiaries of Indebtedness permitted
to be incurred hereunder and (ii) $200,000,000.00; provided that such
Investments do not involve Material Intellectual Property;[Reserved];

(s) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Restricted PaymentsInvestments in an aggregate amount
since the Initial UtilizationEffective Date not to exceed the sum of
(i) $100,000,000.00 and (ii) so long as immediately after giving effect thereto,
the Leverage Ratio at such time on a pro forma basis on immediately after giving
effect to such Restricted Payment and for the most recent determination period
is at least 0.75:1.00 less than the

 

-125-



--------------------------------------------------------------------------------

Closing Leverage Ratio, Restricted Payments in an aggregate amount since the
Initial Utilization Date not to exceed (A) the Available Amount less (B) the
amount of payments of Junior Priority Indebtedness made pursuant to Section
8.20(c)(y)$100,000,000.00 and scheduled dividends on any preferred equity of the
Parent made before the Amendment No. 1 Effective Date;

(t) Investments resulting from any non-cash consideration received in an Asset
Sale permitted by Section 8.4; and

(u) repurchases, redemptions or other acquisitions or retirements for value of
Stock of the Parent made in lieu of withholding Taxes in connection with any
vesting of restricted Stock or any exercise, vesting or exchange of stock
options, warrants or other similar rights.

Section 8.6 Restriction on Fundamental Changes

The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to:

(a) merge or consolidate with any Person (provided that, if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (i) any Wholly-Owned Restricted Subsidiary
(other than an Applicant) may merge into an Applicant so long as such Applicant
is the surviving company, (ii) any Wholly-Owned Restricted Subsidiary (other
than an Applicant) may merge into or consolidate with any other Wholly-Owned
Restricted Subsidiary (other than an Applicant) in a transaction in which the
surviving entity is a Wholly-Owned Restricted Subsidiary and no Person other
than an Applicant or a Wholly-Owned Restricted Subsidiary of an Applicant
receives any consideration (provided that if any party to any such transaction
is a Credit Party, the surviving entity of such transaction shall be a Credit
Party), (iii) any Restricted Subsidiary of the Parent (other than an Applicant)
may merge with another Person in a transaction constituting an Asset Sale
permitted hereunder, and (iv) any Person (other than the Parent or an Applicant)
may merge or consolidate with or into any Restricted Subsidiary in a transaction
in which the surviving entity is a Restricted Subsidiary (and, if any party to
such merger or consolidation is an Applicant, is an Applicant and otherwise, if
any party to such merger or consolidation is a Guarantor, is a Guarantor)); or

(b) acquire or create any Subsidiary unless, after giving effect to such
acquisition or creation, (i) the Parent and each Applicant is in compliance with
Section 7.11 and (ii) the Investment in such Subsidiary is permitted under
Section 8.5.

Section 8.7 Change in Nature of Business

The Parent and the Applicants shall not, and shall not permit any of its
Restricted Subsidiaries to, engage in any business other than the Eligible Line
of Business.

 

-126-



--------------------------------------------------------------------------------

Section 8.8 Transactions with Affiliates

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent, such Applicant or such Restricted Subsidiary as would be obtainable
by the Parent, such Applicant or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate except
(a) transactions among the Parent and its Restricted Subsidiaries,
(b) Restricted Payments otherwise permitted by this Agreement, (c) the payment
of the operating expenses and capital expenditures of a Subsidiary of the
Parent, so long as such payment is in the ordinary course of business and
consistent with past business practices with respect to such Subsidiary prior to
the date hereof, (d) transactions in accordance with the agreements listed on
Schedule 8.8 hereto as the same may be amended with the prior consent of the
Administrative Agent, (e) the Transactions, and (f) transactions between the
Parent or any Restricted Subsidiary and any Person that is an Affiliate solely
due to the fact that a director or member of such Person is also director of the
Parent or a direct or indirect parent of the Parent.

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge

Other than (a) pursuant to the Credit Facility Documents or the Credit
Documents, (b) pursuant to the Priming Loan Documents or (bc) pursuant to any
secured Indebtedness or Capital Lease Obligations permitted by Section 8.1(b),
(d), (e), (m) or (r) so long as any prohibition or limitation is only effective
against the assets securing such Indebtedness, the Parent and the Applicants
shall not, and shall not permit any Restricted Subsidiaries to, (i) other than
for Joint Ventures and Subsidiaries that are not required to be Guarantors
hereunder, agree to, enter into or suffer to exist or become effective any
consensual encumbrance or consensual restriction of any kind on the ability of
such Subsidiary to pay dividends or make any other distribution or transfer of
funds or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, the Parent, an Applicant or any other Restricted
Subsidiary of the Parent or (ii) other than customary non-assignment provisions
in contracts entered into in the ordinary course of business or in any lease,
license, contract, property right (including, without limitation, interests in
Inventory) or agreement to which any Guarantor is a party or any of its rights
or interests thereunder if and only for so long as the grant of a security
interest hereunder shall constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable Requirements of Law or principles of
equity), enter into or permit to exist or become effective any enforceable
agreement prohibiting or limiting the ability of the Parent, an Applicant or any
other Restricted Subsidiary to create, incur, assume or permit to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the Obligations, including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations.

 

-127-



--------------------------------------------------------------------------------

Section 8.10 Modification of Documents

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries amend its Constituent Documents except those
that do not materially and adversely affect the interests of the Secured Parties
under the Credit Documents or the rights and interests of any of them in the
Collateral.

Section 8.11 Accounting Changes; Fiscal Year

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (a) make any material change in its
accounting treatment and reporting practices or Tax reporting practices, except
as required by GAAP or any Requirement of Law and disclosed to the Participants
and the Administrative Agent or (b) change its Fiscal Year.

Section 8.12 Margin Regulations

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, use all or any portion of the proceeds of
any credit extended hereunder to purchase or carry margin stock (within the
meaning of Regulation U of the Federal Reserve Board) (i) directly or indirectly
in connection with the Business Combination or (ii) in all other cases in
contravention of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U and X, the Securities Act of 1933, and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder.

Section 8.13 Sale/Leasebacks

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any sale and leaseback
transaction after the Initial Utilization Date other than (a) any sale and
leaseback occurring within 90 days after the acquisition of the property subject
of such sale and leaseback, (b) any sale and leaseback in respect of the Amazon
and the Amazon Equipment and (c) Other Specified Permitted Sale/Leasebacks,
unless (i) the proceeds of such transaction received by the Credit Parties equal
the Fair Market Value of the properties subject to such transaction, (ii) such
transaction does not involve a Mortgaged Vessel and (iii) after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
occurring after the Initial Utilization Date during any Fiscal Year and
permitted hereunder does not exceed $10,000,000.00 in such Fiscal Year. For the
avoidance of doubt, no sale and leaseback transaction shall include the sale and
licensing back of Material Intellectual Property.

Section 8.14 Capital Expenditures

The Parent and the Applicants shall not make or incur, or permit any of their
respective Restricted Subsidiaries to make or incur, Capital Expenditures (other
than acquisitions of any marine vessel or a Subsidiary that owns a marine
vessel) during any

 

-128-



--------------------------------------------------------------------------------

Fiscal Year beginning with the Fiscal Year ending 20182019 and ending with the
Fiscal Year ending 2023 except that the Parent, the Applicants and their
respective Restricted Subsidiaries may make or incur Capital Expenditures during
any Fiscal Year in an aggregate amount not in excess of (a) $300,000,000.00 for
such Fiscal Year plus (b) the amount by which $300,000,000.00 exceeds the amount
of Capital Expenditures made or incurred by the Parent, the Applicants and their
respective Restricted Subsidiaries in such immediately preceding Fiscal Year.

Section 8.15 Cancellation of Indebtedness Owed to It

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, cancel any material claim or Indebtedness
owed to any of them except (a) in the ordinary course of business, or (b) if
such Indebtedness is owed by a Guarantor to a Credit Party (other than the
Parent), and such Indebtedness is either (i) cancelled in exchange for Stock of
such Guarantor, (ii) converted into Stock of such Guarantor or (iii) converted
such that it increases the paid-in-capital of such Credit Party in such
Guarantor.

Section 8.16 No Speculative Transactions

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, engage in any material speculative
transaction or in any material transaction involving the entry into of Hedging
Contracts by such Person except for the sole purpose of hedging in the ordinary
course of business.

Section 8.17 Post-Termination Benefits

Except to the extent required under Section 4980B of the Code or similar state
laws, the Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, adopt any new employee benefit plan that
provides health or welfare benefits (through the purchase of insurance or
otherwise) to any retired or former employees, consultants or directors (or
their dependents) of the Parent or any of its Subsidiaries, which plan, when
combined with any existing post-retirement benefit plan of the Parent or the
Applicants or any of their Restricted Subsidiaries would reasonably be expected
to result in aggregate liability, calculated on a FAS 106 basis as of the end of
any fiscal year, in excess of $65,000,000.00.

Section 8.18 [Reserved]

Section 8.19 Vessel Flags

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, change the flag under which any Mortgaged
Vessel is registered or register a Mortgaged Vessel under any flag unless
(a) the Parent shall have provided at least 10 Business Days’ (or such shorter
period permitted by the Administrative Agent in its sole discretion) advance
notice to the Administrative Agent, (b) the flag under

 

-129-



--------------------------------------------------------------------------------

which such Mortgaged Vessel is to be registered is listed on Schedule 8.19 or is
otherwise acceptable to the Administrative Agent in its sole discretion and
(c) each Applicant:

(i) immediately after the occurrence of such transfer, causes the applicable
Restricted Subsidiary to execute and deliver such new mortgages, recorded as
required by the laws of the new flag state, new deeds of covenants, as
applicable, all substantially similar to the existing mortgages and deeds of
covenants for Mortgaged Vessels under such flag (“New Mortgage”), and other
security instruments and other documents as shall be necessary to create in
favor of the Collateral Agent for the ratable benefit of the Secured Parties a
valid, legal and, subject to the terms of the Senior Intercreditor Agreement,
perfected first-priority Lien on, and security interest in, such vessel such
that such vessel is a Mortgaged Vessel under the jurisdiction under which such
vessel is to be flagged (subject to any liens expressly permitted by this
Agreement and the Lien of the New Mortgage);

(ii) substantially simultaneously with such transfer, if requested by the
Administrative Agent, provides to the Administrative Agent an opinion of counsel
that the New Mortgage, upon recording, has been perfected under the laws of the
new flag state and that it constitutes a valid, enforceable and, subject to the
terms of the Senior Intercreditor Agreement, first priority ship mortgage on the
Mortgaged Vessel (other than liens expressly permitted by this Agreement and the
Lien of the New Mortgage), or as the Administrative Agent may otherwise
reasonably request; and

(iii) promptly after recording the New Mortgage, provides to the Administrative
Agent with respect to the Mortgaged Vessel: to the extent applicable to such
Mortgaged Vessel, corresponding certificates of financial responsibility; an
abstract of title or, at its discretion, a certificate of ownership or other
similar document that reveals no Liens on the Mortgaged Vessel other than Liens
expressly permitted by this Agreement and the Lien of the New Mortgage; copies
of certificates of registries documentation and a copy of a confirmation of
class certificate issued by the American Bureau of Shipping, DNV GL, Lloyd’s
Register or another classification society acceptable to the Administrative
Agent showing no conditions affecting class.

Section 8.20 Payments of Junior Priority Indebtedness

The Parent and the Applicants shall not, and shall not permit any of their
respective Restricted Subsidiaries to, make any cash payment or prepayment
(including any redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment) on account
of principal of any Junior Priority Indebtedness, except (a) regularly scheduled
principal payments as and when due in respect of any Junior Priority
Indebtedness, and (b) refinancings of Junior Priority Indebtedness with the
proceeds of other Indebtedness permitted under Section 8.1, (c) so long as no
Default or Event of Default has occurred and is continuing, or would result
therefrom, prepayments since the Initial Utilization Date in an aggregate
principal amount not to

 

-130-



--------------------------------------------------------------------------------

exceed the sum of (x) $100,000,000.00 and (y) so long as immediately after
giving effect thereto, the Leverage Ratio at such time on a pro forma basis
immediately after giving effect to such prepayment and for the most recent
determination period is at least 0.75:1.00 less than the Closing Leverage Ratio,
an amount not to exceed the (A) Available Amount less (B) the amount of
Restricted Payments made pursuant to Section 8.5(s)(ii) and (d) cash payments in
connection with the conversion of Convertibleso long as such other Indebtedness
is (i) secured by a Lien on the Collateral that is junior to the Lien on the
Collateral that secures the Obligations, (ii) unsecured or (iii) expressly
subordinated in right of payment to the Obligations, in each case, to the same
extent as the Junior Priority Indebtedness being refinanced, (c) [reserved] and
(d) refinancing of Senior Notes with Refinancing Senior Notes Indebtedness. For
purposes of calculating the amount of payments or prepayments under this
Section 8.20, the amount of such payment or prepayment shall be the aggregate
amount of cash paid by the Parent and its Restricted Subsidiaries. The
prepayment of NO 105 Indebtedness shall not be restricted by this Section 8.20.

Section 8.21 Use of Proceeds

(a) The Parent and the Applicants shall not use, whether directly or indirectly,
the proceeds of any Letter of Credit, (i) in any manner that would constitute a
violation of Sanctions by any party hereto or (ii) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in each case in violation of any Anti-Corruption Law applicable to
the Parent, the Applicants or their applicable Subsidiaries.

(b) The Applicants shall not, directly or indirectly, fund all or part of any
repayment or reimbursement of the Obligations out of proceeds derived from any
transaction or activity involving a Sanctioned Person or Sanctioned Country, in
each case in violation of Sanctions applicable to the Applicants or its
applicable Subsidiaries. ¶

Section 8.22 Restrictions Under the Priming Credit Agreement.¶

Notwithstanding anything in this Agreement and the other Credit Documents to the
contrary, prior to the later of the funding of Term Loans (as defined in the
Priming Credit Agreement) on the Tranche B Funding Date under the Priming Credit
Agreement and the Discharge of First Priority Claims, none of the Parent or any
Applicant shall, and shall not permit any of the Parent’s Restricted
Subsidiaries to, take any action that they are otherwise permitted to take
pursuant to this Article VIII unless the Parent, such Applicant or such
Restricted Subsidiary, as applicable, is permitted to take such action pursuant
to the Priming Credit Agreement.

 

-131-



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an “Event of Default”:

(a) the Applicants shall fail to pay any Reimbursement Obligation when the same
becomes due and payable; or

(b) the Applicants shall fail to pay when due and payable any fee under any of
the Credit Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

(c) any representation or warranty made or deemed made by any Credit Party in
any Credit Document shall prove to have been incorrect in any material respect
when made or deemed made; or

(d) any Credit Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V, Section 6.3, Section 7.1, Section 7.6,
Section 7.13 or Article VIII or (ii) any other term, covenant or agreement
contained in this Agreement or in any other Credit Document if such failure
under this clause (ii) shall remain unremedied for 30 days after the earlier of
(A) the date on which a Responsible Officer of the Parent or an Applicant
obtains actual knowledge of such failure and (B) the date on which written
notice thereof shall have been given to the Parent or an Applicant by the
Administrative Agent or any Participant; or

(e)(i) the Parent, an Applicant or any of the Parent’s Material Subsidiaries
shall fail to make any payment on any Indebtedness of the Applicants or any such
Material Subsidiary (other than (x) the Obligations and (y) Non-Recourse
Indebtedness) or any Guaranty Obligation in respect of Indebtedness of any other
Person, and, in each case, such failure (A) constitutes a failure to pay the
principal amount of such Indebtedness when due and payable (whether at maturity
or otherwise) or constitutes a failure to make any other payment where such
failure permits (with the giving of notice if required), at the time of
determination under this Section 9.1(e), the acceleration of such Indebtedness
and (B) relates to Indebtedness having a principal amount of
$75,000,000.0035,000,000.00 or more when the same becomes due and payable,
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness having a principal amount of
$35,000,000.00 or more (other than under the Lloyds Facility to the extent a
letter of credit in the requisite amount was posted in lieu of the required
posting of cash collateral), if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such
Indebtedness (other than the occurrence of customary conditions to the
conversion of Convertible Indebtedness) or (iii) any such Indebtedness having a
principal amount of $35,000,000.00 or more shall become or be declared to be due
and payable, or required to be prepaid or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity

 

-132-



--------------------------------------------------------------------------------

thereof; provided that clauses (ii) and (iii) above shall not apply to any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or

(f)(i) the Parent, an Applicant or any of the Parent’s Material Subsidiaries
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against the Parent, an Applicant or any of the Parent’s Material
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Parent, an Applicant or any of the Parent’s Material
Subsidiaries (but not instituted by the Parent or any of its Subsidiaries),
either such proceedings shall remain undismissed or unstayed for a period of 45
days or more or an order or decree approving or ordering any of the foregoing
shall be entered, or (iii) the Parent, an Applicant or any of the Parent’s
Material Subsidiaries shall take any corporate action to authorize any action
set forth in clause (i) or (ii) above; or

(g) one or more judgments, injunctions or orders (or other similar process)
involving, in the case of a money judgment, an amount in excess of
$75,000,000.0035,000,000.00 in the aggregate (to the extent not covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage), shall be rendered against one or more of the Parent, an
Applicant and the Parent’s Material Subsidiaries and shall remain unpaid and
either (x) enforcement proceedings shall have been commenced by any creditor
upon such judgment, injunction or order or (y) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment, injunction
or order, by reason of a pending appeal or otherwise, shall not be in effect; or

(h) one or more ERISA Events (except for those events set forth on Schedule
4.16(d) to this Agreement) shall occur and the amount of all liabilities and
deficiencies resulting therefrom imposed on or which could reasonably be
expected to be imposed directly on the Parent, an Applicant, any of their
respective Restricted Subsidiaries or any Guarantor, whether or not assessed,
when taken together with amounts of all such liabilities and deficiencies for
all other such ERISA Events exceeds $75,000,000.0035,000,000.00 in the
aggregate, or there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 430 of the Code or under ERISA; or

(i) any provision of any Collateral Document or any other Credit Document
(including this Agreement) shall for any reason, except as permitted by the
Credit Documents, cease to be valid and binding on, or enforceable against, any
Credit Party which is a party thereto, or any Credit Party shall so state in
writing; or

 

-133-



--------------------------------------------------------------------------------

(j) any Collateral Document shall for any reason fail or cease to create a valid
Lien on any Collateral with an aggregate value of $15,000,000.00 or more
purported to be covered thereby or, except as permitted by the Credit Documents,
such Lien shall fail or cease to be a perfected and, subject to the terms of the
Senior Intercreditor Agreement, first priority Lien or any Credit Party shall so
state in writing; or

(k) there shall occur any Change of Control; or

(l) there shall occur any “Event of Default” under and as defined in the Lloyds
Facilityan Event of Default (as defined in the Priming Credit Agreement) shall
have occurred and be continuing and shall not have been amended, consented to,
or waived in accordance with the Priming Credit Agreement.

Section 9.2 Remedies

During the continuance of any Event of Default,

(a) [reserved].

(b) The Administrative Agent (i) may, and, at the request of the Requisite
Participants, shall, by notice to the Applicants declare that all or any portion
of the Commitments be terminated, whereupon the obligation of each Issuer to
Issue any Letter of Credit shall immediately terminate and (ii) may and, at the
request of the Requisite Participants, shall, by notice to the Applicants,
declare the Obligations to be forthwith due and payable, whereupon the
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Applicants; provided, however, that upon the occurrence of any
Event of Default specified in Section 9.1(f), (x) the Commitments of each
Participant and the commitments of each Participant and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and
(y) the Letter of Credit Obligations shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Applicants.

(c) [reserved].

In addition to the remedies set forth above, the Administrative Agent and the
Collateral Agent may exercise any remedies provided for by the Collateral
Documents in accordance with the terms thereof or any other remedies provided by
applicable law.

Section 9.3 Actions in Respect of Letters of Credit

Upon the Termination Date and as required by Section 2.12, the Applicants shall
pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.8, for deposit in the
Cash Collateral Account in accordance with Section 2.22(b), an amount equal to
105% of the sum of all outstanding Letter of Credit Obligations (or such lesser
amount as is required to cash collateralize Letter of Credit Obligations under
Section 2.12, as applicable). The Administrative Agent may,

 

-134-



--------------------------------------------------------------------------------

from time to time after funds are deposited in any Cash Collateral Account with
respect to Letters of Credit (and while an Event of Default has occurred and is
continuing), apply funds then held in such Cash Collateral Account to the
payment of any amounts as shall have become or shall become due and payable by
the Applicants to the Issuers or Participants in respect of the Letter of Credit
Obligations. The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

ARTICLE X

THE ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 10.1 Authorization and Action

(a) Appointment and Authority. (i) Each of the Participants and each Issuer
hereby irrevocably appoints Barclays to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto and (ii) each of the Participants, each Issuer and the other Secured
Parties irrevocably authorizes and directs the Administrative Agent to enter
into the Collateral Agency and Intercreditor Agreement pursuant to which the
Administrative Agent, on behalf of the Secured Parties, will irrevocably appoint
CA CIB to act on its behalf as the Collateral Agent hereunder and under the
Collateral Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X are solely for
the benefit of the Administrative Agent, the Collateral Agent, the Participants
and the Issuers, and neither the Parent, the Applicants nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions
or any obligations with respect thereto.

(b) Exculpatory Provisions. Neither the Administrative Agent or the Collateral
Agent shall have any duties or obligations except those expressly set forth
herein, in the other Credit Documents and in the Collateral Agency and
Intercreditor Agreement. Without limiting the generality of the foregoing,
neither the Administrative Agent or the Collateral Agent: (i) shall be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing; (ii) shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Credit Documents that the Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Requisite
Participants (or such other number or percentage of the Participants as shall be
expressly provided for herein or in the other Credit Documents), provided that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Credit Document or applicable
law; and (iii) shall, except as expressly set forth herein and in the other
Credit Documents,

 

-135-



--------------------------------------------------------------------------------

have any duty to disclose, nor shall be liable for the failure to disclose, any
information relating to the Parent, the Applicants or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any Affiliates of the foregoing in any capacity.

Neither the Administrative Agent or the Collateral Agent shall be liable for any
action taken or not taken by it (A) with the consent or at the request of the
Requisite Participants (or such other number or percentage of the Participants
as shall be necessary, or as the Administrative Agent or the Collateral Agent,
as applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (B) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Administrative Agent or the Collateral Agent, as applicable, by
the Parent, the Applicants, a Participant or an Issuer.

Neither the Administrative Agent or the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(w) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (x) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (y) the value or the sufficiency of any
Collateral, or (z) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent, as applicable.

(c) Delegation of Duties. The Administrative Agent and the Collateral Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Credit Document by or through any one or more sub agents
appointed by the Administrative Agent or the Collateral Agent, as applicable.
The Administrative Agent, the Collateral Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as applicable.

Section 10.2 Administrative Agent’s Reliance, Etc.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website

 

-136-



--------------------------------------------------------------------------------

posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the Issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of the relevant Issuer, the Administrative Agent
may presume that such condition is satisfactory to such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Issuer
prior to the Issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Applicants or any other
Credit Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.3    The Agents Individually

The Person serving as each Agent hereunder shall have the same rights and powers
in its capacity as a Participant as any other Participant and may exercise the
same as though it were not such Agent and the term “Participant” or
“Participants” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Persons serving as the Agents hereunder in such
Person’s individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Applicants or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Participants.

Section 10.4    Participant Credit Decision

Each Participant and each Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Participant or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Participant and each Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Participant or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.5    Indemnification

(a) Each Participant agrees to indemnify the Administrative Agent, the
Collateral Agent and each Issuer (in such capacities) and each of their
respective Affiliates, and each of their respective Related Parties (to the
extent not reimbursed by the Applicants), from and against such Participant’s
aggregate Ratable Portion (determined at the time such indemnity is made) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements (including fees, expenses
and disbursements of financial and legal advisors) of any kind or nature

 

-137-



--------------------------------------------------------------------------------

whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent, the Collateral Agent or such Issuer or any of their
respective Related Parties in any way relating to or arising out of this
Agreement or the other Credit Documents or any action taken or omitted by the
Administrative Agent, the Collateral Agent, or such Issuer under this Agreement
or the other Credit Documents; provided, however, that no Participant shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s, Collateral Agent’s or such Issuer’s or such
Related Party’s gross negligence or willful misconduct. Without limiting the
foregoing, each Participant agrees to reimburse the Administrative Agent, the
Collateral Agent, or the Issuers, as applicable, promptly upon demand for its
Ratable Portion (determined at the time such reimbursement is made) of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent, the Collateral Agent,
or such Issuer, as applicable, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of its rights or responsibilities under, this Agreement or the other
Credit Documents, to the extent that the Administrative Agent, the Collateral
Agent, or such Issuer, as applicable, is not reimbursed for such expenses by the
Applicants or another Credit Party.

(b) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Participant an amount equivalent to any
applicable withholding Tax. If the IRS or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Participant because the appropriate form was not delivered, was not properly
executed or because such Participant failed to notify the Administrative Agent
of a change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if the Administrative
Agent determines that it otherwise did not withhold an applicable Tax from
amounts paid to or for the account of any Participant, such Participant shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent in respect of Tax or otherwise,
including any penalties and interest and together with any all costs and
expenses (including legal expenses, and any out of pocket expenses) incurred,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority.

Section 10.6    Successor Agents

The Administrative Agent may at any time give notice of its resignation to the
Participants, the Issuers and the Applicants. Upon receipt of any such notice of
resignation, the Requisite Participants shall have the right, in consultation
with the Applicants, to appoint a successor, which shall be a bank (other than a
Defaulting Participant), or an Affiliate of any such bank (such successor, the
“Successor Agent”). If no successor shall have been so appointed by the
Requisite Participants and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Participants and

 

-138-



--------------------------------------------------------------------------------

the Issuers, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Applicants and the Participants that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of or for the benefit of the Participants or the
Issuers under any of the Credit Documents, the retiring Administrative Agent
shall continue to hold such collateral security and the rights and obligations
under the Parallel Debt until such time as a successor Administrative Agent is
appointed and all rights and obligations of the retiring Administrative Agent
under the Parallel Debt have been assigned and assumed by such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent (other than, for
the avoidance of doubt, with respect to the Parallel Debt) shall instead be made
by or to each applicable Participant and each applicable Issuer directly, until
such time as the Requisite Participants appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties
(including all rights and obligations with respect to the Parallel Debt) of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). Each party to the Collateral Documents
governed by Dutch law shall enter into any documents as reasonably necessary or
reasonably requested by the successor Collateral Agent to ensure that the
successor Collateral Agent shall have substantially the same rights and
obligations under the Collateral Documents governed by Dutch law as it would
have had if such successor had been an original party thereto. The fees payable
by the Applicants to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Applicants and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Article X and
Sections 11.3 and 11.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

-139-



--------------------------------------------------------------------------------

Section 10.7    Concerning the Collateral and the Collateral Documents

(a) Each Participant and each Issuer agrees that any action taken by the
Administrative Agent, the Collateral Agent or the Requisite Participants (or,
where required by the express terms of this Agreement, a different proportion of
the Participants) in accordance with the provisions of this Agreement or the
other Credit Documents or the Collateral Agency and Intercreditor Agreement, and
the exercise by the Administrative Agent, the Collateral Agent or the Requisite
Participants (or, where so required, such other proportion) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be deemed authorized by and shall be binding upon all
of the Participants, Issuers and other Secured Parties. Without limiting the
generality of the foregoing:

(i) the Administrative Agent shall have the sole and exclusive right and
authority to (A) act as the disbursing and collecting agent for the Participants
and the Issuers with respect to all payments and collections arising in
connection herewith and with the Collateral Documents, (B) execute and deliver
the Collateral Agency and Intercreditor Agreement, and (C) except as may be
otherwise specifically restricted by the terms hereof or of any other Credit
Document, exercise all remedies given to the Administrative Agent, the
Participants and the Issuers with respect to the Collateral under the Credit
Documents relating thereto, applicable law or otherwise;

(ii) [reserved]; and

(iii) the Collateral Agent shall, in accordance with the Collateral Agency and
Intercreditor Agreement, have the sole and exclusive authority to (A) act as
collateral agent for the Participants, the Issuers and the other Secured Parties
for purposes of the perfection of all security interests and Liens created by
such agreements and all other purposes stated therein, (B) manage, supervise and
otherwise deal with the Collateral, (C) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(D) except as may be otherwise specifically restricted by the terms hereof or of
any other Credit Document, exercise all remedies given to the Administrative
Agent, the Collateral Agent, the Participants, the Issuers and the other Secured
Parties with respect to the Collateral under the Credit Documents relating
thereto, applicable law or otherwise.

(b) Each of the Participants and the Issuers hereby irrevocably consents, in
accordance with the terms hereof, to the Collateral Agent’s release (or, in the
case of clause (ii) below, release or subordination) of any Lien held by the
Collateral Agent for the benefit of the Secured Parties against any of the
following:

(i) all of the Collateral, upon termination or expiration of the Commitments and
payment in full of all Obligations, including the cash collateralization or
other required arrangements in respect of any obligations in respect of Letters
of Credit to the extent required under this Agreement (other than contingent
indemnification obligations for which no claims has been asserted) that the
Collateral Agent has been notified in writing are then due and payable (and, in
respect of Contingent Obligations in respect of Letters of Credit, with respect
to which cash collateral has been deposited or a back-up letter of credit has
been issued, in either case on terms reasonably satisfactory to the
Administrative Agent and the applicable Issuer);

(ii) any assets that are subject to a Lien permitted by Section 8.2(b), (d)(ii),
(d)(iii) or (l) or any refinancings thereof permitted under Section 8.2(e);

 

-140-



--------------------------------------------------------------------------------

(iii) if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement), any Collateral sold or disposed of by a Credit Party and/or the
guaranty of any Subsidiary Guarantor which has been voluntarily sold or disposed
of by a Credit Party or otherwise ceases to be a Subsidiary of the Parent as a
result of a transaction permitted by this Agreement; and

(iv) to the extent certified in writing by the Parent, any other Collateral that
is no longer required to be subject to a Lien pursuant to the Credit Documents.

Each of the Participants and the Issuers hereby irrevocably consents, in
accordance with the terms hereof, to the Administrative Agent’s release of any
Guarantor from its Guarantee or its obligations under the Pledge and Security
Agreement and any other Collateral Document if such release is permitted by
Section 11.1(a)(ix). Each of the Participants and the Issuers hereby irrevocably
consents to the Collateral Agent’s execution, delivery and filing of such
termination and partial release statements and such other things as are
necessary to release Liens and guaranties to be released pursuant to this
Section 10.7 promptly upon the effectiveness of any such release.

(c) Each of the Administrative Agent and the Collateral Agent is hereby
authorized to enter into (i) the Collateral Agency and Intercreditor
Agreement and (ii, (ii) [reserved], (iii) the Senior Intercreditor Agreement and
(iv) intercreditor arrangements with the holders of any Permitted TermSenior
Notes Refinancing Debt to be secured by Liens on the Collateral that are
(A) pari passu in priority to the Liens on the Collateral securing the
Obligations pursuant to the Collateral Agency and Intercreditor Agreement or
(B) junior in priority to the Liens on the Collateral securing the Obligations
in the form of Exhibit K to the Existing Credit Agreement as in effect on the
date hereof or in such other of Exhibit K to the Existing Credit Agreement as in
effect on the date hereof or in such othersuch form as may be approved by the
Requisite Participants in the manner set forth in the Junior Intercreditor
Agreement. A copy of any documents evidencing such intercreditor arrangements
will be made available to each Secured Party upon request. Each Secured Party
(by receiving the benefits thereunder) acknowledges and agrees to the terms of
such intercreditor arrangements and agrees that the terms thereof shall be
binding on such Secured Party and its successors and assigns as if it were a
party thereto.

Section 10.8    Collateral Matters Relating to Related Obligations

The benefit of the Credit Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Obligation that is otherwise owed to Persons other than the Administrative
Agent, the Collateral Agent, the Participants and the Issuers (collectively,
“Related Obligations”) solely on the condition and understanding, as among the
Collateral Agent and all Secured Parties, that (a) the Related Obligations shall
be entitled to the benefit of the Credit Documents and the Collateral to the
extent expressly set forth in this Agreement and the other Credit Documents and
to such extent the Collateral Agent shall hold, and have the right and power to
act with respect to, the Collateral Documents and the Collateral on behalf of
and as agent for the holders of the Related Obligations, but the Collateral
Agent is otherwise acting

 

-141-



--------------------------------------------------------------------------------

solely as agent for the Participants and the Issuers and shall have no fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or other obligation
whatsoever to any holder of Related Obligations, (b) all matters, acts and
omissions relating in any manner to the Collateral Documents, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Credit Documents and no separate Lien, right, power or remedy shall arise or
exist in favor of any Secured Party under any separate instrument or agreement
or in respect of any Related Obligation, (c) each Secured Party shall be bound
by all actions taken or omitted, in accordance with the provisions of this
Agreement and the other Credit Documents, by the Administrative Agent, the
Collateral Agent and the Requisite Participants (or such other group of the
Participants as shall be expressly provided for herein or in the other Credit
Documents), each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitment and its own interest in
the Obligations arising under this Agreement or the other Credit Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, and (d) no holder of
Related Obligations and no other Secured Party (except the Administrative Agent,
the Collateral Agent, the Participants and the Issuers, to the extent set forth
in this Agreement) shall have any right to be notified of, or to direct, require
or be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Credit Documents.

Section 10.9    Other Agents

Anything herein to the contrary notwithstanding, none of the Syndication Agents,
the Arrangers or Bookrunners listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Participant or an Issuer hereunder.

Section 10.10    Certain ERISA Matters

(a) Each Participant (x) represents and warrants, as of the date such Person
became a Participant party hereto, to, and (y) covenants, from the date such
Person became a Participant party hereto to the date such Person ceases being a
Participant party hereto, for the benefit of the Administrative Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Applicant or any other Credit Party, that at least
one of the following is and will be true:

(i) such Participant is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Letters of Credit or the Commitments,

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption

 

-142-



--------------------------------------------------------------------------------

for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975, such
Participant’s entrance into, participation in, administration of and performance
of the Letters of Credit, the Commitments and this Agreement,

(iii)(A) such Participant is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Participant to enter into, participate in, administer and perform
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Participant, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Participant’s entrance into,
participation in, administration of and performance of the Letters of Credit,
the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Participant.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Participant or such Participant has provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Participant further (x) represents
and warrants, as of the date such Person became a Participant party hereto, to,
and (y) covenants, from the date such Person became a Participant party hereto
to the date such Person ceases being a Participant party hereto, for the benefit
of the Administrative Agent and each Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Applicant or
any other Credit Party, that:

(i) none of the Administrative Agent, Arrangers or any of their respective
Affiliates are a fiduciary with respect to the assets of such Participant
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Participant
with respect to the entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

-143-



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Participant
with respect to the entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Participant
with respect to the entrance into, participation in, administration of and
performance of the Letters of Credit, the Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Letters of Credit, the
Commitments or this Agreement.

(c) The Administrative Agent and Arrangers hereby inform the Participants that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Letters of Credit, or the Commitments for an amount less than the
amount being paid for an interest in the Letters of Credit, or the Commitments
by such Participant or (iii) may receive fees or other payments in connection
with the transactions contemplated hereby, the Credit Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

MISCELLANEOUS

Section 11.1    Amendments, Waivers, Etc.

(a) Except as provided in Sections 2.24 and 2.25 no amendment or waiver of any
provision of this Agreement or any other Credit Document nor consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same

 

-144-



--------------------------------------------------------------------------------

shall be in writing and signed by the Requisite Participants (or by the
Administrative Agent with the consent of the Requisite Participants) and, in the
case of any amendment, by the Applicants, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, notwithstanding the foregoing, each Credit
Document may be amended in accordance with its express terms; provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by each
Participant or Issuer directly affected thereby (or the Administrative Agent
with the consent thereof), do any of the following:

(i) [reserved];

(ii) [reserved];

(iii) increase the Commitment of such Participant (it being agreed that a waiver
of any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment will not constitute a Commitment increase under this clause
(iii));

(iv) extend the scheduled final maturity of any Reimbursement Obligation payable
to such Participant, or waive, reduce or postpone any scheduled date fixed for
the payment of any such Reimbursement Obligation or for the reduction of such
Participant’s Commitment (it being agreed that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
will not constitute an extension, waiver, reduction or postponement under this
clause (iv));

(v) reduce the amount of any Reimbursement Obligation payable to such
Participant (in each case, other than by the payment thereof);

(vi) reduce the rate or amount of interest on any Reimbursement Obligations
outstanding or any fee payable hereunder to such Participant; provided, however,
that only the consent of the Requisite Participants shall be necessary to waive
any obligation of the Applicants to pay interest or Participation Fees payable
hereunder at the default rate set forth in Section 2.7(i), 2.13(d) and
Section 2.15(c)(ii), respectively;

(vii) postpone any scheduled date fixed for payment of such interest or fees
owing to such Participant (it being agreed that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
will not constitute a postponement under this clause (vii));

(viii)(x) alter the manner in which payments or prepayments of Reimbursement
Obligations, interest or other amounts hereunder shall be applied as among the
Participants or (y) change the aggregate Ratable Portions of Participants
required for any or all Participants to take any action hereunder;

 

-145-



--------------------------------------------------------------------------------

(ix)(x) release all or substantially all of the Collateral except as provided in
Section 10.7(b)(i) or (y) release an Applicant from its payment obligations to
such Participant under this Agreement or (z) release any Guarantor from its
Guarantee or its obligations under the Pledge and Security Agreement except
(I) in connection with the sale or other disposition of such Guarantor (or all
or substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement) and (II) in connection with any other transaction permitted
pursuant to this Agreement in which such Subsidiary Guarantor ceases to be a
Guarantor (including, without limitation, in connection with any transaction
permitted pursuant to Section 8.6 and in connection with the designation of any
Subsidiary Guarantor as an Unrestricted Subsidiary in accordance with this
Agreement); provided, however, that notwithstanding the foregoing clause (z),
each of the following may be released: (x) any Immaterial Guarantor with the
consent of the Administrative Agent, (y) any other Guarantor that ceases to be a
Subsidiary of the Parent as the result of a transaction permitted hereunder and
(z) with the consent of the Administrative Agent, any Guarantor that, as a
result of its status as a Guarantor, would be required to take any action that
at such time (I) is prohibited by (A) any Governmental Authority with authority
over such Guarantor or (B) applicable law, (II) requires the consent of a
Governmental Authority that has not been obtained or (III) is not within such
Guarantor’s legal capacity or authority; or

(x) amend Section 2.16(e) or (f), Section 10.7(b), this Section 11.1, the
sharing provisions of Section 11.7 or the definitions of the terms “Requisite
Participants” or “Ratable Portion”; and

provided, further, that notwithstanding the foregoing: (s) any modification or
amendment to any Collateral Document or the Guaranty Agreement to modify or
amend the form, scope or content of any such Collateral Document or the Guaranty
Agreement to conform or comply with local law requirements or custom shall only
require the consent of the Administrative Agent and the Collateral Agent,
(t) [reserved] (u) [reserved], (v) no amendment shall be made to this clause
(a) without the prior written consent of each Participant, (w) [reserved],
(x) (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Participants required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Credit Documents and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Collateral Agent in addition to the
Participants required above to take such action, affect the rights or duties of
the Collateral Agent under this Agreement or the other Credit Documents, (y) no
amendment, waiver or consent shall, unless in writing and signed by such Issuer,
affect the rights or duties of such Issuer under this Agreement or the other
Credit Documents and (z) each fee letter entered into by a Credit Party in
connection with this Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Participant shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment waiver or consent which by its terms requires the
consent of all Participants or each affected

 

-146-



--------------------------------------------------------------------------------

Participant may be effected with the consent of the Participants other than
Defaulting Participant), except that (x) the Commitments of any Defaulting
Participant may not be increased or extended without the consent of such
Participant, (y) the amount of any Reimbursement Obligation payable to such
Defaulting Participant may not be reduced without the consent of such
Participant (in each case, other than by the payment or prepayment thereof) and
(z) any waiver, amendment or modification requiring the consent of all
Participants or each affected Participant that by its terms affects any
Defaulting Participant more adversely than other affected Participants shall
require the consent of such Defaulting Participant.

(b) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Participant, execute amendments, modifications, waivers or
consents on behalf of such Participant. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on an Applicant in any case shall entitle the
Applicants to any other or further notice or demand in similar or other
circumstances.

(c) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Participants, the consent of
Requisite Participants is obtained but the consent of other Participants whose
consent is required is not obtained (any such Participant whose consent is not
obtained as described in this Section 11.1(c) being referred to as a
“Non-Consenting Participant”), then, at the Applicants’ request, the
Administrative Agent or an Eligible Assignee reasonably acceptable to the
Administrative Agent (provided that any Participant, Affiliate of a Participant
or an Approved Fund shall be acceptable to the Administrative Agent) shall have
the right (but shall have no obligation) to purchase from such Non-Consenting
Participant, and such Non-Consenting Participant agrees that it shall, upon such
request and acceptance, sell and assign to such Participant, Affiliate of a
Participant, Approved Fund or Eligible Assignee, all of the Commitments and
Letter of Credit Obligations of such Non-Consenting Participant for an amount
equal to the principal balance of all applicable Obligations held by the
Non-Consenting Participant and all accrued interest and fees with respect
thereto and other amounts due and payable hereunder through the date of sale,
such purchase and sale to be consummated pursuant to an Assignment and
Acceptance delivered to the Administrative Agent, and the Eligible Assignee
shall pay any processing and recordation fee (which fee may be waived or reduced
in the sole discretion of the Administrative Agent); provided, however, that the
failure to execute and deliver such Assignment and Acceptance by the
Non-Consenting Participant shall not invalidate such assignment, and such
Assignment and Acceptance shall be deemed to be executed and delivered upon
receipt by such Non-Consenting Participant of the proceeds of such sale and
acceptance.

(d) Notwithstanding anything herein to the contrary, the Agency Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.

 

-147-



--------------------------------------------------------------------------------

Section 11.2    Assignments and Facility Participations

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Participant and no
Participant may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) below, (ii) by way of participation in accordance with the
provisions of clause (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) below (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Sub-Participants to the extent provided in clause
(d) below and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent, the Arrangers, the
Bookrunners, the Syndication Agents, the Participants, and the Issuers) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Participants. Any Participant may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the
Reimbursement Obligations at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

  (i)

Minimum Amounts.

 

  (A)

LC Facilities. (1) In the case of an assignment of the entire remaining amount
of the assigning Participant’s Commitment and the Reimbursement Obligations at
the time owing to it or in the case of an assignment to a Participant, an
Affiliate of a Participant or an Approved Fund, no minimum amount need be
assigned; and (2) in any case not described in clause (1) above, the aggregate
amount of the Commitment (which for this purpose includes Letter of Credit
Obligations outstanding thereunder) or, if the Commitment is not then in effect,
the principal outstanding balance of the Reimbursement Obligations of the
assigning Participant subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000.00 unless
the Administrative Agent and, so long as no Event of Default under Section
9.1(a), (b) or (f) has occurred and is continuing, the Applicants otherwise
consent (each such consent not to be unreasonably withheld or delayed).

 

-148-



--------------------------------------------------------------------------------

  (B)

[reserved].

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of the assigning Participant’s rights and
obligations under this Agreement with respect to the LC Facility.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(A)(2) above and, in addition, (x) in the
case of assignments of Commitments or Letter of Credit Obligations: (A) the
consent of the Applicants (such consent not to be unreasonably withheld) shall
be required unless (x) an Event of Default under Section 9.1(a), (b) or (f) has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Participant, an Affiliate of a Participant or an Approved Fund with
regard to a Participant; provided that an Applicant shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; (B) the consent of the Administrative Agent and the Issuers
(such consents not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Participant, an Affiliate of such
Participant or an Approved Fund with respect to such Participant; and (C) the
consent of Barclays (in its capacity as, and solely to the extent it is at the
time of such assignment, an Issuer) (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment (A) under the LC
Facility shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Participant, shall deliver to the Administrative Agent
the Administrative Questionnaire and (B) [reserved].

(v) [Reserved].

(vi) No Assignment to Applicants. No such assignment under the LC Facility shall
be made to the Parent, the Applicants or any of the Parent’s Affiliates or
Subsidiaries.

(vii) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(viii) No Assignment to Defaulting Participants. No such assignment shall be
made to any Defaulting Participant or any of its Subsidiaries, or any Person
who, upon becoming a Participant hereunder, would constitute any of the
foregoing Persons.

 

-149-



--------------------------------------------------------------------------------

(ix) No Assignment to Disqualified Institutions. No assignment shall be made to
any Disqualified Institution. Upon any Participant’s written request to the
Administrative Agent, the Administrative Agent shall make available to such
Participant the list of the Disqualified Institutions.[Reserved].

(x) No Assignment Prior to Initial Utilization Date. No assignment of any
Commitment shall be made in any respects during the period after the Effective
Date but on or prior to the Initial Utilization Date.

(xi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Participant hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Applicants and the
Administrative Agent, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Participant to the Administrative Agent
or any Participant hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all participations in Letters of
Credit in accordance with its Ratable Portion. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting
Participant hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Participant for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) below, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Participant under this
Agreement, and the assigning Participant thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Participant’s rights and obligations
under this Agreement, such Participant shall cease to be a party hereto) but
shall continue to be entitled to the benefits of Sections 2.17, 11.4 and 11.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Participant of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Participant of a
participation in such rights and obligations in accordance with clause
(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Applicants, shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Participants and
Issuers and the

 

-150-



--------------------------------------------------------------------------------

Commitments of, and Reimbursement Obligations owing to, each Participant and
Issuer pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Applicants, the Administrative Agent, Participants and Issuers, shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Participant, as applicable, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Participant as a Defaulting Participant. The
Register shall be available for inspection by the Applicants, the Issuers and
any Participant at any reasonable time and from time to time upon reasonable
prior notice.

(d) Facility Participations. Any Participant may at any time, without the
consent of, or notice to, the Applicants or the Administrative Agent, sell
participations to any Person (other than a Disqualified Institution, a natural
person, a Defaulting Participant, the Parent, any Applicant, or any of the
Parent’s other Affiliates or Subsidiaries) (each, a “Sub-Participant”) in all or
a portion of such Participant’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Reimbursement
Obligations owing to it); provided that (i) such Participant’s obligations under
this Agreement shall remain unchanged, (ii) such Participant shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Applicants, the Administrative Agent, the Participants, the
Issuers shall continue to deal solely and directly with such Participant in
connection with such Participant’s rights and obligations under this Agreement.
Each Participant that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Applicants, maintain a register on which
it enters the name and address of each Sub-Participant and the principal amounts
(and stated interest) of each Sub-Participant’s interest in the obligations
under the Credit Documents (the “Sub-Participant Register”); provided that no
Participant shall have any obligation to disclose all or any portion of the
Sub-Participant Register (including the identity of any Sub-Participant or any
information relating to a Sub-Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury Regulations
Section 1.163-5(b) (or any amended or successor version). The entries in the
Sub-Participant Register shall be conclusive absent manifest error, and such
Participant shall treat each Person whose name is recorded in the
Sub-Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
not have any responsibility for maintaining a Sub-Participant Register.

Any agreement or instrument pursuant to which a Participant sells such a
participation shall provide that such Participant shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Participant will not, without the consent of the
Sub-Participant, agree to any amendment, modification or waiver which would
(x) reduce the amount, or postpone any date fixed for any amount

 

-151-



--------------------------------------------------------------------------------

(whether of principal, interest or fees) payable to such Sub-Participant under
the Credit Documents, to which such Sub-Participant would otherwise be entitled
under such participation, (y) increase the commitment applicable to such
Sub-Participant or (z) result in the release of all or substantially all of the
Collateral or the release of all or substantially all of the Guarantees. Subject
to clause (e) below, each Applicant jointly and severally agrees that each
Sub-Participant shall be entitled to the benefits of Section 2.17 to the same
extent as if it were a Participant and had acquired its interest by assignment
pursuant to clause (b) above. To the extent permitted by law, each
Sub-Participant also shall be entitled to the benefits of Section 11.6 as though
it were a Participant, provided such Sub-Participant agrees to be subject to
Section 11.7 as though it were a Participant.

(e) Limitations upon Sub-Participant Rights. A Sub-Participant shall not be
entitled to receive any greater payment under Sections 2.17(c), 2.18 and 2.19
than the applicable Participant would have been entitled to receive with respect
to the participation sold to such Sub-Participant unless the sale of the
participation to such Sub-Participant is made with the Applicants’ prior written
consent, except to the extent such entitlement to receive a greater payment
results from a change in applicable Requirement of Law that occurs after the
Sub-Participant acquired the applicable participation. A Sub-Participant shall
be entitled to the benefits of Section 2.19 as if it were a Participant which
received its interest pursuant to an assignment pursuant to paragraph (b) of
this Section, but only if each Applicant is notified of the participation sold
to such Sub-Participant and such Sub-Participant agrees, for the benefit of the
Applicants, to comply with Sections 2.19, 2.20 and 2.21 as though it were a
Participant.

(f) Certain Pledges. Any Participant may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Participant, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Participant from any of its obligations
hereunder or substitute any such pledgee or assignee for such Participant as a
party hereto.

(g) [Reserved].

(h) Any Issuer may, with, unless an Event of Default under Section 9.1(a),
(b) or (f) has occurred and is continuing, the prior written consent of the
Applicants (such consent not to be unreasonably withheld or delayed) at any time
assign its rights and obligations hereunder to any other Participant that is not
a Defaulting Participant by an instrument in form and substance satisfactory to
the Applicants, the Administrative Agent, such Issuer and such Participant. If
any Issuer ceases to be a Participant hereunder by virtue of any assignment made
pursuant to this Section 11.2(h), then, as of the effective date of such
cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.5, as applicable, shall terminate and such Issuer shall be an Issuer
hereunder only with respect to outstanding Letters of Credit issued prior to
such date.

 

-152-



--------------------------------------------------------------------------------

Section 11.3    Costs and Expenses

(a) The Parent and the Applicants jointly and severally agree upon demand to
pay, or reimburse the Administrative Agent and the Collateral Agent for all of
such Agent’s reasonable external audit, valuation, filing, document duplication
and reproduction and investigation expenses and all reasonable and documented
out-of-pocket legal expenses (limited to the reasonable and documented fees,
expenses and disbursements of the Collateral Agent’s counsel, Bracewell LLP, the
Administrative Agent’s counsel, Latham & Watkins LLP, and one firm of local
legal counsel in each relevant jurisdiction) and for all of such Agent’s other
reasonable and documented out-of-pocket costs and expenses of every type and
nature (including, without limitation, the reasonable and documented fees,
expenses and disbursements of auditors, accountants, printers, insurance and
environmental advisors, and other consultants and agents, including any third
party consultant engaged by the Administrative Agent or the Collateral Agent to
evaluate the Parent and its Subsidiaries) reasonably incurred by any Agent
(without duplication) in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of the Parent and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Credit Document or, if an Event of Default has occurred and is continuing, the
Administrative Agent’s periodic audits of the Parent or any of its Subsidiaries
(which audit expenses shall be reimbursed only if conducted when an Event of
Default has occurred and is continuing), as the case may be, (ii) the
preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III, any Credit Document or any proposal
letter or engagement letter issued in connection therewith), (iii) the creation,
perfection or protection of the Liens under any Credit Document, (iv) the
ongoing administration of this Agreement and the Letters of Credit, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s and the Collateral Agent’s rights and responsibilities
hereunder and under the other Credit Documents, (v) the protection, collection
or enforcement of any Obligation or the enforcement of any Credit Document,
(vi) the commencement, defense or intervention in any court proceeding relating
in any way to the Obligations, any Credit Party, any of the Parent’s
Subsidiaries, this Agreement or any other Credit Document, (vii) the response
to, and preparation for, any subpoena or request for document production with
which any Agent is served or deposition or other proceeding in which any Agent
is called to testify, in each case, relating in any way to the Obligations, any
Credit Party, any of the Parent’s Subsidiaries, this Agreement or any other
Credit Document, or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Credit Document or the preparation,
negotiation, and execution of the same; provided, however, that the Applicants
shall not have any obligation under clauses (vi) and (vii) hereunder in
connection with any action brought by one Secured Party against another Secured
Party (except in its capacity as an Agent, if applicable). The Applicants also
agree upon demand to pay all reasonable and documented out-of-pocket expenses
incurred by an Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder.
Notwithstanding anything to the contrary herein, unless an Event of Default
exists, the Applicants shall not be responsible for any fees and expenses under
this clause (a) for any advisors, consultants or other third party service
providers engaged by 

 

-153-



--------------------------------------------------------------------------------

any of the Administrative Agent, the Collateral Agent, the Arrangers, the
Bookrunners and the Issuers or any of their respective Affiliates unless the
Applicants shall have approved such engagement of such advisor, consultant or
other third party advisor in writing prior to such engagement (such consent not
to be unreasonably withheld, conditioned or delayed); provided, further, that
the Applicants shall not have any obligation under clause (vi) hereunder in
connection with any action brought by one Secured Party against another Secured
Party (except in its capacity as an Agent, if applicable).

(b) The Parent and the Applicants further jointly and severally agree to pay or
reimburse each Agent and each of the Participants and Issuers upon demand for
all reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable and documented out-of-pocket attorneys’ fees (including allocated
costs of settlement, but excluding in-house counsel and limited to the
reasonable and documented fees, expenses and disbursements of the Collateral
Agent’s counsel, Bracewell LLP, the Administrative Agent’s counsel, Latham &
Watkins LLP and one firm of local legal counsel in each relevant jurisdiction),
incurred by such Agent, such Participants or Issuers in connection with any of
the following: (i) in enforcing any Credit Document or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) following the occurrence and during the existence of an
Event of Default, in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any
Credit Party, any of the Parent’s Subsidiaries and related to or arising out of
the transactions contemplated hereby or by any other Credit Document or (iv) in
taking any other action in or with respect to any suit or proceeding (bankruptcy
or otherwise) described in clause (i), (ii) or (iii) above; provided, however,
that the Applicant shall not have any obligation under clause (iii) hereunder in
connection with any action brought by one Secured Party against another Secured
Party (except in its capacity as an Agent, if applicable).

(c) Without prejudice to the survival of any other agreement of the Parent and
the Applicants hereunder, the agreements and obligations of the Parent and the
Applicants contained in this Section 11.3 shall survive the resignation and/or
replacement of the Administrative Agent or Collateral Agent, any assignment of
rights by, or the replacement of, a Participant or an Issuer, the termination of
this Agreement, the Commitments and the repayment, and the satisfaction or
discharge of the Obligations.

Section 11.4    Indemnities

(a) The Parent and the Applicants jointly and severally agree to and hereby do
indemnify and hold harmless the Administrative Agent, the Collateral Agent,
Arrangers, Bookrunners, Syndication Agents, Issuers and Participants (together
with their respective Affiliates (and controlling persons) and the respective
officers, directors, employees, agents, members (and successors and assigns) of
each of the foregoing, each such Person being an “Indemnitee”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, disbursements and

 

-154-



--------------------------------------------------------------------------------

expenses of any kind or nature (including reasonable, documented and customary
fees, disbursements and expenses of financial and legal advisors to any such
Indemnitee, provided that legal advisors shall be limited to the reasonable and
documented fees, disbursements and expenses of (x) one firm of counsel for all
Agents, Participants and Issuers, (y) one firm of local counsel in each relevant
jurisdiction, and (z) in the case of an actual or perceived conflict of interest
where the person affected by such conflict retains its own counsel, of another
firm of counsel for such affected person in each relevant jurisdiction) that may
be imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not any such Indemnitee is a party thereto and regardless of whether such matter
is initiated by a third party or by the Applicants or any of its Affiliates,
whether direct, indirect, or consequential and whether based on any federal,
state or local law or other statutory regulation, securities or commercial law
or regulation, or under common law or in equity, or on contract, tort or
otherwise, in any manner relating to or arising out of this Agreement, any other
Credit Document, any Obligation, any Letter of Credit, the Business Combination
or any act, event or transaction related or attendant to any thereof, or the use
or intended use of the Letters of Credit or in connection with any investigation
of any potential matter covered hereby (collectively, the “Indemnified
Matters”); provided, however, that the Applicants shall not have any obligation
under this Section 11.4 to an Indemnitee with respect to (i) any Indemnified
Matter caused by or resulting from the gross negligence, bad faith or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or order of an arbitral
tribunal, (ii) a material breach of the Credit Documents by such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order or order of an arbitral tribunal and (iii) any action brought
by one Indemnitee against another Indemnitee (except in its capacity as an
Agent) which does not involve an act or omission by the Parent or any of its
Affiliates or (iv) any settlement entered into by such Indemnitee without the
Parent’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided that the foregoing indemnity will apply to any
such settlement in the event that the Parent was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to so assume; provided, further, that if there is a final and
non-appealable judgment by a court of competent jurisdiction, the Parent agrees
to indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with the other provisions of this Section 11.4.
Without limiting the foregoing, but subject to the express limitations of the
foregoing, “Indemnified Matters” include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Parent, the Applicants, or any of their respective Subsidiaries involving
any property subject to a Collateral Document, or damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Contaminants on, upon or into such property or any contiguous
real estate, (ii) any costs or liabilities incurred in connection with any
Remedial Action concerning the Parent, the Applicants, or any of their
respective Subsidiaries, (iii) any costs or liabilities incurred in connection
with any Environmental Lien and (iv) any costs or liabilities incurred in
connection with any other matter under any Environmental Law, including the
Comprehensive Environmental Response, Compensation and Liability

 

-155-



--------------------------------------------------------------------------------

Act of 1980, (49 U.S.C. § 9601 et seq.) and applicable state property transfer
laws, whether, with respect to any such matter, such Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor in
interest to the Parent or any of its Subsidiaries, or the owner, lessee or
operator of any property of the Parent or any of its Subsidiaries by virtue of
foreclosure, except, with respect to those matters referred to in clauses (i),
(ii), (iii) and (iv) above, to the extent (x) incurred following foreclosure (or
deed in lieu thereof) by the Administrative Agent, any Participant or any
Issuer, or the Administrative Agent, the Collateral Agent, any Participant or
any Issuer having become the successor in interest to the Parent, the
Applicants, or any of their respective Subsidiaries and (y) attributable solely
to acts of the Administrative Agent, such Participant or such Issuer or any
agent on behalf of the Administrative Agent, such Participant or such Issuer.
This Section 11.4(a) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

(b) The Parent and each Applicant shall and does hereby jointly and severally
indemnify each Agent, each Participant and each Issuer for, and hold each Agent,
each Participant and each Issuer harmless from and against, any and all claims
for brokerage commissions, fees and other compensation made against any Agent,
any Participant and any Issuer for any broker, finder or consultant with respect
to any agreement, arrangement or understanding made by or on behalf of any
Credit Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

(c) Promptly after receipt by an Indemnitee of service of any complaint or the
commencement of any action or proceeding with respect to an Indemnified Matter,
such Indemnitee will notify the Parent in writing of such complaint or of the
commencement of such action or proceeding, but failure to so notify the Parent
will relieve the Parent or the Applicants from the obligation to indemnify such
Indemnitee only if and only to the extent that such failure results in the
forfeiture by the Parent or the Applicants of substantial rights and defenses
that actually and materially prejudice the Parent or the Applicants, and will
not in any event relieve the Parent or the Applicants from any other obligation
or liability that the Parent or the Applicants may have to any Indemnitee
otherwise than in accordance with the provisions hereof. If the Parent or any
Applicant so elects following its acknowledgment of its obligation to indemnify
the Indemnitee, or if requested by such Indemnitee, the Parent or such Applicant
will assume the defense of such action or proceeding, including the employment
of counsel reasonably satisfactory to such Indemnitee and the payment of the
fees and disbursements of such counsel. In the event, however, such Indemnitee
reasonably determines in its judgment that having common counsel would present
such counsel with a conflict of interest or if the defendants in or targets of
any such action or proceeding include an Indemnitee and the Parent or the
Applicants and such Indemnitee reasonably concludes that there may be legal
defenses available to it or other Indemnitees that are different from or in
addition to those available to the Parent or the Applicants, or if the Parent or
the Applicants fail to assume the defense of the action or proceeding or to
employ counsel reasonably satisfactory to such Indemnitee in a timely manner,
then such Indemnitee may employ separate counsel to represent or defend it in
any such action or proceeding and the Parent and the Applicants will pay the
reasonable and customary fees and disbursements of such counsel; provided,
however, that

 

-156-



--------------------------------------------------------------------------------

the Parent and the Applicants will not be required to pay the fees and
disbursements of more than one separate counsel (in addition to local counsel)
for such Indemnitee in any jurisdiction in any single action or proceeding. In
any action or proceeding the defense of which the Parent or the Applicants
assume, the Indemnitee will have the right to participate in such litigation and
to retain its own counsel at such Indemnitee’s own expense.

(d) The Parent and the Applicants jointly and severally agree that any
indemnification or other protection provided to any Indemnitee pursuant to this
Agreement (including pursuant to this Section 11.4) or any other Credit Document
shall (i) survive the termination of this Agreement and the payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Credit Document.

Section 11.5     Limitation of Liability

The Parent and the Applicants jointly and severally agree that no Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Credit Party or any of their respective Subsidiaries or any of
their respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Credit Documents, except for
direct damages (as opposed to special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings)) determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence, bad faith or willful misconduct. The Parent and each Applicant
hereby waives, releases and agrees (for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 11.6     Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, each
Participant and each Affiliate of any of them is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such
Participant or any of their respective Affiliates to or for the credit or the
account of the Parent or any Applicant against any and all of the Obligations
now or hereafter existing whether or not such Participant shall have made any
demand under this Agreement or any other Credit Document and even though such
Obligations may be unmatured. Each Participant agrees promptly to notify the
Parent or such Applicant after any such set-off and application made by such
Participant or its respective Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
In the event that any Defaulting Participant shall exercise any right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Participant
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Participants, and (y) the Defaulting Participant
shall provide promptly to the

 

-157-



--------------------------------------------------------------------------------

Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Participant as to which it exercised such right of
setoff. The rights of each Participant under this Section 11.6 are in addition
to the other rights and remedies (including other rights of set-off) that such
Participant may have.

Section 11.7 Sharing of Payments, Etc.

Subject to Section 2.16(f):

(a) (i) (A) [reserved].

 

  (B)

[reserved].

 

  (C)

If any Participant obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the Obligations owing to
it, any interest thereon, fees in respect thereof or other Obligations hereunder
(other than payments pursuant to Section 2.17, 2.18 or 2.19) in excess of its
Ratable Portion of all payments of such Obligations obtained by all the
Participants, except as a result of a refinancing of such Obligations, such
Participant (each, a “Purchasing LC Participant”) shall forthwith purchase from
the other Participants (each, a “Selling Participant”) such participations in
their Letter of Credit Obligations as shall be necessary to cause such
Purchasing LC Participant to share the excess payment ratably with each of them.

 

  (D)

[reserved].

 

  (E)

Except as expressly provided otherwise with respect to Defaulting Participants,
each payment of the Commitment Fees and each reduction of the Commitments shall
be allocated pro rata among the Participants in accordance with their respective
Commitments (or, if the Commitments shall have expired or been terminated, in
accordance with the respective LC Facility Exposure).

(b) If all or any portion of any payment received by a Purchasing LC Participant
is thereafter recovered from such Purchasing LC Participant, such purchase from
each applicable Selling Participant shall be rescinded and such Selling
Participant shall repay to the Purchasing LC Participant the purchase price to
the extent of such recovery together with an amount equal to such Selling
Participant’s ratable share (according to the proportion of (i) the amount of
such Selling Participant’s required repayment in relation to (ii) the total
amount so recovered from the Purchasing LC Participant) of any interest or other
amount paid or payable by the Purchasing LC Participant in respect of the total
amount so recovered.

 

-158-



--------------------------------------------------------------------------------

(c) Each Applicant jointly and severally agrees that any Purchasing LC
Participant so purchasing a participation from a Selling Participant pursuant to
this Section 11.7 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Purchasing LC Participant were the direct
creditor of such Applicant in the amount of such participation.

Section 11.8 Notices, Etc.

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or, if consented to by the Administrative
Agent, by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(a) if to the Parent or the Applicants:

McDermott International, Inc.

757 North Eldridge Parkway

Houston, Texas 77079

Attention: Treasurer

Email: khargrove@mcdermott.com

with a copy to:

McDermott International, Inc.

757 North Eldridge Parkway

Houston, Texas 77079

Attention: Chief Legal Officer

Email: jfreeman@mcdermott.com¶

¶

and (which shall not constitute notice)¶

¶

Kirkland & Ellis LLP¶

Attn: Lucas E. Spivey, P.C.¶

609 Main Street. Suite 4700¶

Houston, TX 77002¶

Tel: 713 836 3640¶

Email: lucas.spivey@kirkland.com;

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Ted Paris, Esq.

Telecopy No.:(713) 229-7738

Email: ted.paris@bakerbotts.com

 

-159-



--------------------------------------------------------------------------------

(b) if to any Participant, at its Domestic Office;

(c) if to the Issuer, (i) at its Domestic Office, if such Issuer is a
Participant or (ii) otherwise, at the Domestic Office of any Participant
Affiliated therewith or, in each case at any other address set forth in a notice
sent to the Administrative Agent and the Applicants; and

(d) if to the Administrative Agent:

Notices:

Barclays Bank PLC

European Loans Agency

1 Churchill Place

London

E14 5HP

United Kingdom

Attn: Ashley Jay

Tel: +44 (0)20 7773 3935

Switchboard: +44 (0)20 7623 2323

Facsimile: +44 (0)20 7773 4893

Email: loans.agency@barclays.com

For Ppayments:

Barclays Bank PLC

Loan Operations

1 Churchill Place

London

E14 5HP

United Kingdom

Attn: Agency Services - McDermott International Inc. Sidecar LC Facility;
Contact Name - Shankar Subbaiah

Tel: +44 203 5555 768

Email: shankar.subbaiah@barclays.com

or at such other address as shall be notified in writing (x) in the case of the
Applicants and the Administrative Agent, to the other parties and (y) in the
case of all other parties, to the Applicants and the Administrative Agent. All
such notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
X shall not be effective until received by the Administrative Agent (unless
otherwise expressly provided hereunder); provided, further, that all notices and
communications to the Administrative Agent that would otherwise become effective
after 5:00 p.m. (London time) on any day shall be deemed not to become effective
until the immediately succeeding Business Day.

 

-160-



--------------------------------------------------------------------------------

Each Public-Side Participant agrees to cause at least one individual at or on
behalf of such Public-Side Participant to at all times have selected the
“Private-Side Information” or similar designation on the content declaration
screen of IntraLinks, Debtdomain, SyndTrak, Barclays Deal Vault or Donnelley
Financial Solutions Venue in order to enable such Public-Side Participant or its
delegate, in accordance with such Public-Side Participant’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to information that is not made available
through the “Public-Side Information” portion of IntraLinks and that may contain
MNPI. In the event that any Public-Side Participant has determined for itself to
not access any information disclosed through IntraLinks, Debtdomain, SyndTrak,
Barclays Deal Vault, Donnelley Financial Solutions Venue or otherwise, such
Public-Side Participant acknowledges that (x) other Participants may have
availed themselves of such information and (y) neither any Credit Party nor any
Agent has any responsibility for such Public-Side Participant’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Credit Documents.

Section 11.9 No Waiver; Remedies

No failure on the part of any Participant, any Issuer, any Collateral Agent or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 9.2 for
the benefit of all the Secured Parties; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent) hereunder
and under the other Credit Documents, (b) the Issuers from exercising the rights
and remedies that inure to their respective benefit (solely in their capacity as
Issuers) hereunder and under the other Credit Documents, (c) any Participant
from exercising setoff rights in accordance with Section 11.6 (subject to the
terms of Section 11.7), or (d) any Participant from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent or Collateral Agent hereunder and under the other Credit
Documents, then (i) the Requisite Participants shall have the rights otherwise
ascribed to the Administrative Agent or Collateral Agent pursuant to Section 9.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) above
and subject to Section 11.7, any Participant may, with the consent of the
Requisite Participants, enforce any rights and remedies available to it and as
authorized by the Requisite Participants.

 

-161-



--------------------------------------------------------------------------------

Section 11.10    Binding Effect

This Agreement shall become effective when it shall have been executed by each
of the parties hereto and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

Section 11.11    Governing Law

This Agreement and the rights and obligations of the parties hereto (including
the submission to jurisdiction in Section 11.12) shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without regard to its conflicts of laws provisions.

Section 11.12    Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Agreement or any other
Credit Document shall be brought in the courts of the State of New York sitting
in New York County or of the United States of America for the Southern District
of New York, and, by execution and delivery of this Agreement, each Credit Party
hereby accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts, except that
the Agents, Issuers or Participants may bring legal action or proceedings in
other appropriate jurisdictions with respect to the enforcement of its rights
with respect to the Collateral. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

(b) The Parent and each Applicant irrevocably consents to the service of any and
all process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to J. Ray McDermott
Holdings, LLC (at 757 North Eldridge Parkway, Houston, Texas 77079) or the
Parent at its address specified in Section 11.8. The Parent and each Applicant
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent or any Participant to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Applicants or any other Credit Party in any other jurisdiction.

(d) To the extent that either the Parent or an Applicant has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), such Person hereby
irrevocably waives such immunity in respect of its obligations hereunder.

 

-162-



--------------------------------------------------------------------------------

Section 11.13    Waiver of Jury Trial

EACH AGENT AND EACH OF THE PARTICIPANTS, THE ISSUERS, THE PARENT AND EACH
APPLICANT WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

Section 11.14    Marshaling; Payments Set Aside

None of the Administrative Agent, the Collateral Agent, any Participant or any
Issuer shall be under any obligation to marshal any assets in favor of the
Applicants or any other party or against or in payment of any or all of the
Obligations. To the extent that any Applicant makes a payment or payments to the
Administrative Agent, the Collateral Agent, the Participants or the Issuers or
any such Person receives payment from the proceeds of the Collateral or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 11.15    Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, sub-clause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, sub-clause or subsection, the reference is only
to such clause, sub-clause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

Section 11.16    Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement or any other Credit Document (unless originals are required by
applicable Requirements of Law) by facsimile transmission or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart hereof.

 

-163-



--------------------------------------------------------------------------------

Section 11.17    Entire Agreement

This Agreement, together with all of the other Credit Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. A set of the copies of
this Agreement signed by all parties shall be lodged with the Applicants and the
Administrative Agent.

Section 11.18    Confidentiality

The Administrative Agent, each Participant and each Issuer agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective Related Parties,
to any insurance broker, and to any provider of credit protection (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Sub-Participant in, or any
prospective assignee of or Sub-Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Applicants and
its obligations or (C) any pledgee referred to in Section 11.2(f) or (g) (other
than a pledgee to which disclosure is permitted under clause (ii) above),
(vii) with the consent of the Applicants or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.18 or (y) becomes available to the Administrative Agent, any
Participant, any Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent and its Subsidiaries.
Any Person required to maintain the confidentiality of Information as provided
in this Section 11.18 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent, each Participant and each
Issuer acknowledges that (a) the Information may include MNPI concerning the
Parent or its Subsidiaries, as the case may be and (b) it has developed
compliance procedures regarding the use of such MNPI. Notwithstanding the
foregoing, the Administrative Agent, each Arranger and each Participant may
disclose the existence of the LC Facility and information about the LC Facility
to market data collectors, similar services providers to the lending industry,
and service provides to each of the foregoing in connection with the LC Facility
and the other Credit Documents.

 

-164-



--------------------------------------------------------------------------------

Section 11.19    Judgment Currency

(a) If, for the purposes of obtaining or enforcing any judgment or award in any
court, or for making or filing a claim or proof, it is necessary to convert a
sum due hereunder in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase the Original Currency with such Other Currency in New York, New York on
the Business Day immediately preceding the day on which any such judgment, or
any relevant part thereof, is given.

(b) The obligations of the Parent or any Applicant in respect of any sum due
from it to any Agent or Participant hereunder shall, notwithstanding any
judgment or award in such Other Currency, be discharged only to the extent that
on the Business Day following receipt by such Agent or Participant of any sum
adjudged to be so due in such Other Currency such Agent or Participant may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the Original Currency so purchased is less than the sum
originally due such Agent or Participant in the Original Currency, the
Applicants jointly and severally agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Agent or Participant
against such loss, and if the Original Currency so purchased exceeds the sum
originally due to such Agent or Participant in the Original Currency, such Agent
or Participant shall remit such excess to the Applicants.

Section 11.20    Severability

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.20, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Participants shall be limited by Debtor Relief Laws, as determined in good faith
by the Administrative Agent or any Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 11.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and

 

-165-



--------------------------------------------------------------------------------

conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.22    Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Requirements
of Law (the “Maximum Rate”). If the Administrative Agent or any Participant
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to cash collateralize the Reimbursement Obligations,
or if no such Reimbursement Obligations are outstanding, refunded to the
Applicants. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Participant exceeds the Maximum Rate,
such Person may, in its sole discretion, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 11.23    Obligations Joint and Several and Unconditional

The obligations of each Applicant under this Agreement and each other Credit
Document are joint and several and absolute and unconditional irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of any other Applicant under this Agreement or any other Credit
Document (collectively, the “Other Applicant Obligations”), or any substitution,
release or exchange of any other guarantee of or security for any of the Other
Applicant Obligations, and, to the fullest extent permitted by applicable
Requirement of Law, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than a defense of payment or performance hereunder or
thereunder), it being the intent of this Section 11.23 and this Agreement that
the obligations of each Applicant under this Agreement shall be absolute and
unconditional under any and all circumstances (other than to the extent already
paid or performed hereunder or thereunder). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the liability of any Applicant under this Agreement
or any other agreement referred to herein:

(a) at any time or from time to time, without notice to any Applicant, the time
for any performance of or compliance with any of the Other Applicant Obligations
shall be extended, or such performance or compliance shall be waived;

 

-166-



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted;

(c) the maturity of any of the Other Applicant Obligations shall be accelerated,
or any of the Other Applicant Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement or any other Credit
Document shall be waived or any other guarantee of any of the Other Applicant
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, the Administrative
Agent, any Issuer or any Participant or Participants as security for any of the
Other Applicant Obligations shall fail to be perfected. ¶

Section 11.24     Acknowledgment Regarding any Supported QFCs¶

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for secured hedge agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):¶

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Credit Documents that might otherwise apply to such Supported QFC or
any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the

 

-167-



--------------------------------------------------------------------------------

U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Participant shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.¶

(b) As used in this Section 11.24, the following terms have the following
meanings:¶

“BHC Act Affiliate” means an “affiliate” as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k) of such party.¶

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).¶

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.¶

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).¶

ARTICLE XII

GUARANTY

Section 12.1 The Guaranty

The Parent hereby guarantees to each Secured Party as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Parent hereby further agrees that if any of the Obligations are not paid in
full when due (whether at stated maturity, by acceleration, as a mandatory cash
collateralization or otherwise), the Parent will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Obligations, the same will be promptly paid
in full when due (whether at stated maturity, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms thereof.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or the other documentation governing the Obligations
(such other documentation, the “Other Documents”), the obligations of the Parent
under this Agreement and the other Credit Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Debtor Relief Laws or any comparable
provisions of any applicable state law.

 

-168-



--------------------------------------------------------------------------------

Section 12.2     Obligations Unconditional

The obligations of the Parent under Section 12.1 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents, the Other Documents or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than defense of payment or
satisfaction), it being the intent of this Section 12.2 that the obligations of
the Parent hereunder shall be absolute and unconditional under any and all
circumstances. The Parent agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against either the Applicants or any
other Credit Party for amounts paid under this Section 12.2 until the Final
Satisfaction Date. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of the Parent
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Parent, the time for
any performance of or compliance with any of the Obligations shall be extended,
or such performance or compliance shall be waived;

(b) [Reserved];

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, the Other Documents or any other
agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, any Secured Party as security for any
of the Obligations shall fail to attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of the Parent).

With respect to its obligations hereunder, the Parent hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents, the Other
Documents or any other agreement or instrument referred to therein or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

-169-



--------------------------------------------------------------------------------

Section 12.3     Reinstatement

The obligations of the Parent under this Article XII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Parent agrees
that it will indemnify in accordance with Section 11.4 each Indemnitee on demand
for all documented and reasonable costs and expenses (including, without
limitation, the documented and reasonable fees, charges and disbursements of
counsel) incurred by such Indemnitee in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 12.4     Certain Additional Waivers

The Parent further agrees that it shall have no right of recourse to security
for the Obligations until the Final Satisfaction Date.

Section 12.5     Remedies

The Parent agrees that, to the fullest extent permitted by law, as between the
Parent, on the one hand, and the Secured Parties, on the other hand, the
commitments hereunder may be terminated and the Obligations may be declared to
be forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.2) for purposes of this Article XII notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
commitments hereunder from being terminated and the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such commitments being deemed to have been
terminated and the Obligations being deemed to have become automatically due and
payable), the Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Parent for purposes of
Section 12.1. The Parent acknowledges and agrees that its obligations hereunder
are secured in accordance with the terms hereof and of the Other Documents and
that the Secured Parties may exercise their remedies thereunder in accordance
with the terms thereof.

Section 12.6     Guarantee of Payment; Continuing Guarantee

The guarantee in this Article XII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

[Remainder of this page intentionally left blank]

 

-170-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

as Applicant

By:  

 

Name:   Title:  

MCDERMOTT TECHNOLOGY (US), INC.,

as Applicant

By:  

 

Name:   Title:  

MCDERMOTT TECHNOLOGY, B.V.,

as Applicant

By:  

 

Name:   Title:  

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:  

 

Name:   Title:  

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

[Participant signature pages to come]

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

[Attached]



--------------------------------------------------------------------------------

ACT OF PARITY DEBTHOLDERS

& ACT OF SECURED DEBTHOLDERS

Reference is made to the Collateral Agency and Intercreditor Agreement dated as
of May 10, 2018, by and among the McDermott Technology (Americas), Inc., a
Delaware corporation, McDermott Technology (US), Inc., a Delaware corporation,
and McDermott Technology, B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (collectively the “Borrowers”), McDermott International,
Inc., a Panamanian corporation (the “Parent”), the other Subsidiaries of the
Parent party thereto from time to time, Crédit Agricole Corporate and Investment
Bank, not in its individual capacity but solely as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”), Crédit Agricole Corporate and Investment
Bank, as administrative agent for the Revolving Facility (as defined in the
Credit Agreement) and the LC Facility (as defined in the Credit Agreement),
Barclays Bank PLC, as administrative agent for the Term Facility (as defined in
the Credit Agreement), Lloyds Bank Corporate Markets plc, as Secured Debt
Representative for the Lloyds Facility, and the other financial institutions
from time to time party thereto as Secured Debt Representatives for other Series
of Secured Debt as designated on Schedule 1 thereto in accordance with
Section 2.06 therein (“Collateral Agency and Intercreditor Agreement”). Terms
defined in the Collateral Agency and Intercreditor Agreement shall have the same
meaning herein unless otherwise defined herein.

As of the Amendment No. 1 Effective Date (as defined in the Credit Agreement),
pursuant to Section 4.02 of the Collateral Agency and Intercreditor Agreement,
the undersigned Secured Debt Representatives, which constitute the Required
Parity Debtholders, direct the Senior Collateral Agent pursuant to this Act of
Parity Debtholders & Act of Secured Debtholders to enter into, consummate the
transactions contemplated by, and take all other action necessary in connection
with the Intercreditor Agreement dated on or about the date hereof (“Senior
Intercreditor Agreement”), by and among the Collateral Agent, Crédit Agricole
Corporate and Investment Bank as collateral agent for the First Priority Secured
Parties (as defined therein), the Borrowers, and the Parent, among others, and
attached as Exhibit A.

As of the Amendment No. 1 Effective Date (as defined in the Credit Agreement),
pursuant to Section 9.01 of the Collateral Agency and Intercreditor Agreement,
the undersigned Secured Debt Representatives, which constitute the Required
Secured Debtholders, direct the Senior Collateral Agent pursuant to this Act of
Parity Debtholders & Act of Secured Debtholders to enter into, consummate the
transactions contemplated by, and take all other action necessary in connection
with all amendments, modifications, or amendments and restatements to the
Security Documents necessary or desirable to reflect the terms of the Senior
Intercreditor Agreement.

With respect to Credit Agreement Debt, (i) Barclays Bank PLC, as Secured Debt
Representative for the Term Facility (as defined in the Credit Agreement)
confirms by its signature hereto in such capacity that it is voting at the
direction of the Requisite Term Lenders (as defined in the Credit Agreement),
and (ii) Crédit Agricole Corporate and Investment Bank, as Secured Debt
Representative for the Liquidity Lenders (as defined in the Credit Agreement),
confirms by its signature hereto in such capacity that it is voting at the
direction of the Requisite Revolving Lenders and Requisite LC Lenders (as such
terms are defined in the Credit Agreement). Barclays Bank PLC, as Secured Debt
Representative for the Term Issuer Obligations, confirms by its signature hereto
in such capacity that is voting at the direction of the holder(s) of a majority
in aggregate principal amount of all Term Issuer Obligations.



--------------------------------------------------------------------------------

This Act of Parity Debtholders & Act of Secured Debtholders may be executed in
any number of counterparts, each of which when executed will be an original, and
all of which, when taken together, will constitute one Act of Parity
Debtholders & Act of Secured Debtholders. Delivery of an executed counterpart of
a signature page of this Act of Parity Debtholders & Act of Secured Debtholders
by facsimile transmission or electronic transmission (in “pdf” or “tif” format)
will be effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Executed as of the Amendment No. 1 Effective Date (as defined in the Credit
Agreement).

CRÉDIT AGRICOLE

CORPORATE AND INVESTMENT BANK,

as Secured Debt Representative for the Liquidity Lenders

(as defined in the Credit Agreement)

 

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Secured Debt Representative for the Term Facility

and the Term Issuer Obligations (as such terms are defined in the Credit
Agreement)

 

By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Secured Debt Representative for a Series of Secured Debt

 

By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

LLOYDS BANK CORPORATE MARKETS PLC,

as Secured Debt Representative for the Lloyds Facility

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

EXHIBIT A

Execution Version

 

 

INTERCREDITOR AGREEMENT

dated as of

October 21, 2019

among

MCDERMOTT INTERNATIONAL, INC.,

as Parent,

MCDERMOTT TECHNOLOGY (AMERICAS), INC.

MCDERMOTT TECHNOLOGY (US), INC.

and

MCDERMOTT TECHNOLOGY, B.V.,

as the Borrowers,

certain Subsidiaries of Parent party hereto from time to time,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as First Priority Agent

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Second Priority Agent

 

 

THIS IS THE “SENIOR INTERCREDITOR AGREEMENT” REFERRED TO IN THE FIRST PRIORITY
DEBT AGREEMENT REFERRED TO HEREIN, AND THE “SENIOR INTERCREDITOR AGREEMENT”
REFERRED TO IN THE CREDIT AGREEMENT, DATED AS OF MAY 10, 2018, AMONG THE
BORROWERS, THE PARENT, THE LENDERS AND ISSUERS PARTY THERETO FROM TIME TO TIME,
AS LENDERS, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS THE REVOLVING AND
LC ADMINISTRATIVE AGENT AND BARCLAYS BANK PLC, AS THE TERM LOAN ADMINISTRATIVE
AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

            Section 1.1

  Certain Defined Terms      2  

            Section 1.2

  Other Defined Terms      2  

            Section 1.3

  Terms Generally      8  

ARTICLE II LIEN PRIORITIES

     8  

            Section 2.1

  Relative Priorities      8  

            Section 2.2

  Prohibition on Contesting Liens      9  

            Section 2.3

  No New Liens      9  

            Section 2.4

  Similar Collateral      9  

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

     10  

            Section 3.1

  Exercise of Rights and Remedies; Option to Purchase      10  

            Section 3.2

  No Interference      11  

            Section 3.3

  Rights as Unsecured Creditors      13  

            Section 3.4

  [Reserved]      14  

            Section 3.5

  Insurance and Condemnation Awards      14  

            Section 3.6

  Notification of Release of Collateral      14  

ARTICLE IV PAYMENTS

     14  

            Section 4.1

  Application of Proceeds      14  

            Section 4.2

  Payment Over      15  

            Section 4.3

  Certain Agreements with Respect to Unenforceable Liens      15  

            Section 4.4

  Sub-Agent      16  

ARTICLE V BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

     16  

ARTICLE VI INSOLVENCY OR LIQUIDATION PROCEEDINGS

     19  

            Section 6.1

  Finance and Sale Matters      19  

            Section 6.2

  Relief from the Automatic Stay      21  

            Section 6.3

  Reorganization Securities      21  

            Section 6.4

  Post-Petition Interest      21  

            Section 6.5

  No Waivers of Rights of First Priority Secured Parties      22  

            Section 6.6

  Certain Waivers by the Second Priority Secured Parties      22  

            Section 6.7

  Certain Voting Matters      22  

            Section 6.8

  Involuntary Bankruptcy Filing      23  

 

i



--------------------------------------------------------------------------------

         Page  

            Section 6.9

  Separate Grants of Security and Separate Classification; Effectiveness in
Insolvency or Liquidation Proceedings      23  

ARTICLE VII OTHER AGREEMENTS

     24  

            Section 7.1

  Matters Relating to Debt Documents      24  

            Section 7.2

  Effect of Refinancing of Indebtedness under First Priority Debt Documents     
24  

            Section 7.3

  No Waiver by First Priority Secured Parties      25  

            Section 7.4

  Reinstatement      25  

            Section 7.5

  Authorization of Collateral Agents      26  

            Section 7.6

  Further Assurances      26  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     26  

            Section 8.1

  Representations and Warranties of Each Party      26  

            Section 8.2

  Representations and Warranties of Each Collateral Agent      26  

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

     27  

            Section 9.1

  No Reliance; Information      27  

            Section 9.2

  No Warranties or Liability      27  

            Section 9.3

  Obligations Absolute      28  

            Section 9.4

  No Impairment of Security Interests      29  

ARTICLE X MISCELLANEOUS

     29  

            Section 10.1

  Notices      29  

            Section 10.2

  Conflicts      29  

            Section 10.3

  Effectiveness; Survival; Termination      30  

            Section 10.4

  Severability      30  

            Section 10.5

  Amendments; Waivers      30  

            Section 10.6

  Postponement of Subrogation      30  

            Section 10.7

  Applicable Law; Jurisdiction; Consent to Service of Process      31  

            Section 10.8

  Waiver of Jury Trial      31  

            Section 10.9

  Parties in Interest      32  

            Section 10.10

  Specific Performance      32  

            Section 10.11

  Headings      32  

            Section 10.12

  Counterparts      32  

            Section 10.13

  Provisions Solely to Define Relative Rights      32  

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of October 21, 2019 (this “Agreement”), among
MCDERMOTT INTERNATIONAL, INC., a Panamanian corporation (the “Parent”),
MCDERMOTT TECHNOLOGY (AMERICAS), INC., MCDERMOTT TECHNOLOGY (US), INC. and
MCDERMOTT TECHNOLOGY, B.V. (collectively, the “Borrowers”), the Subsidiaries of
the Parent party hereto from time to time, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as collateral agent for the First Priority Secured Parties (as
defined below) (in such capacity and together with any successor or assigns, the
“First Priority Agent”), and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
collateral agent for the Second Priority Secured Parties (as defined below) (in
such capacity and together with any successor or assigns, the “Second Priority
Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Superpriority Senior Secured Credit Agreement dated
as of October 21, 2019 among the First Priority Agent, Parent, Borrowers, and
the other financial institutions from time to time party thereto (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “First Priority Debt Agreement”), (b) the Collateral
Agency and Intercreditor Agreement dated as of May 10, 2018 among the Grantors
(as defined therein), the Second Priority Agent, Barclays Bank PLC, Lloyds Bank
PLC, as a Secured Debt Representative, and the other financial institutions from
time to time party thereto as other Secured Debt Representatives (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Priority Debt Agreement” and, together with
the First Priority Debt Agreement, the “Debt Agreements”), (c) the First Lien
Pledge and Security Agreement dated as of October 21, 2019 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “First Priority Security Agreement”) among the
Parent, the Borrowers, certain of the Parent’s subsidiaries and the First
Priority Agent, (d) the Pledge and Security Agreement dated as of May 10, 2018
(as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, the “Second Priority Security Agreement”)
among the Parent, the Borrowers, certain of the Parent’s subsidiaries and the
Second Priority Agent, (e) the other Collateral Documents as defined, and
referred to, in the First Priority Debt Agreement and (f) the other Security
Documents as defined, and referred to, in the Second Priority Debt Agreement.

RECITALS

A.    The First Priority Creditors (such term and each other capitalized term
used but not defined in the preliminary statement or these recitals having the
meaning given to it in Article I) have agreed to make loans, other extensions of
credit or other credit accommodations to the Borrowers or such other Grantors
subject to the First Priority Debt Agreement on the condition, among others,
that the First Priority Claims shall be secured by first priority Liens on, and
security interests in, the Collateral.

B.    The Second Priority Creditors have agreed to make loans and other
extensions of credit to, or otherwise purchase and hold certain notes issued by,
one or more of the Borrowers from time to time pursuant to the Second Priority
Debt Agreement on the condition, among others, that the Second Priority Claims
shall be secured by second priority Liens on, and security interests in, the
Collateral.



--------------------------------------------------------------------------------

C.    The Debt Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall, except to the extent the context
otherwise requires, have the meanings set forth in the First Priority Debt
Agreement (as in effect on the date hereof) or the First Priority Security
Agreement (as in effect on the date hereof), as applicable.

Section 1.2    Other Defined Terms. As used in the Agreement, the following
terms shall have the meanings specified below:

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Collateral” shall mean the First Priority Collateral and the Second Priority
Collateral.

“Collateral Agents” shall mean the First Priority Agent and the Second Priority
Agent.

“Debt Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Debt Documents” shall mean the First Priority Debt Documents and the Second
Priority Debt Documents.

“DIP Financing” shall have the meaning assigned to such term in Section 6.1(a).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.1(a).

“Discharge of First Priority Claims” shall mean, subject to Sections 7.2 and
7.4, the occurrence of all of the following:

(a)    termination or expiration of all commitments to extend credit or make
such other credit accommodations that would constitute First Priority Claims;

(b)    payment in full in cash of the principal of and interest and premium on
all First Priority Claims (other than any undrawn Letters of Credit but
including interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, and premium due as a result or or upon the commencement of any
Insolvency or Liquidation Proceeding, in each case, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding);

 

2



--------------------------------------------------------------------------------

(c)    discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage as may be agreed to by
applicable issuer of such Letters of Credit) of all outstanding Letters of
Credit constituting First Priority Claims on terms satisfactory to the
applicable issuer of such Letters of Credit;

(d)    payment of Hedging Obligations constituting First Priority Claims (and,
with respect to any particular Hedging Contract, termination of such position
and agreements evidencing such position and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto and communicated to the First Priority Agent);

(e)    payment of Treasury Management Obligations constituting First Priority
Claims (and, with respect to any particular Treasury Management Arrangement,
termination of such agreement evidencing such payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto and communicated to the First Priority Agent; and

(f)    payment in full in cash of all other First Priority Claims (other than
contingent indemnification or expense reimbursement obligations as to which no
claim has been made or notice given) that are outstanding and unpaid.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition, and “Dispose” shall have a correlative meaning.

“First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“First Priority Claims” shall mean all “Obligations,” as defined in the First
Priority Debt Agreement, including any guarantees of the foregoing, in each case
whether accrued or incurred before, upon or after the commencement of an
Insolvency or Liquidation Proceeding, and whether or not allowed or allowable in
such proceeding.

“First Priority Collateral” shall mean all “Collateral,” as defined in the First
Priority Debt Agreement or any other First Priority Debt Document, other than
the “Separate Collateral,” as defined in the Second Priority Debt Documents, and
any other assets of any Grantor now or at any time hereafter subject to, or
purported to be subject to, Liens which secure, but only to the extent securing
or purporting to secure, any First Priority Claim.

“First Priority Creditors” means the Secured Parties (as defined in the First
Priority Debt Agreement).

“First Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Priority Debt Documents” shall mean the “Loan Documents” as defined in
the First Priority Debt Agreement.

 

3



--------------------------------------------------------------------------------

“First Priority Liens” shall mean all Liens on the First Priority Collateral to
the extent such Liens secure or purport to secure the First Priority Claims,
whether created under the First Priority Security Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise.

“First Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which a Lien on real
property or vessels, as applicable, is granted by any Grantor to secure any
First Priority Claims or under which rights or remedies with respect to any such
Lien are governed.

“First Priority Secured Parties” shall mean, at any time, (a) the First Priority
Creditors, (b) the First Priority Agent, (c) each other Person to whom any of
the First Priority Claims is owed, and (d) the successors and assigns of each of
the foregoing.

“First Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Priority Security Documents” shall mean the First Priority Mortgages, the
First Priority Security Agreement and any other agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
First Priority Claims or under which rights or remedies with respect to any such
Lien are governed (including, without limitation, the other “Collateral
Documents” as defined in the First Priority Debt Agreement).

“Grantors” shall mean the Parent and each Subsidiary that shall have created or
purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Priority Claims or any Second
Priority Claims.

“Guarantors” shall mean, collectively, the Parent and each Subsidiary or other
Person that shall have guaranteed any First Priority Claims or any Second
Priority Claims, whether by executing and delivering the applicable Debt
Agreement, or a separate guaranty thereof, or a supplement thereto, or
otherwise.

“Hedging Obligations” of any Person shall mean any Hedging Contract (as defined
in the First Priority Debt Agreement and Second Priority Credit Agreement, as
applicable) that is (i) in effect on the Effective Date (as defined in the First
Priority Debt Agreement or Second Priority Credit Agreement, as applicable) with
a counterparty that is an Administrative Agent, a Liquidity Lender, Revolving
Lender, Lender or any Affiliate (as each term is defined in the First Priority
Debt Agreement or Second Priority Credit Agreement, as applicable) of any of the
foregoing (including any Hedging Contract assigned or transferred to a Revolving
Lender, Lender or an Affiliate of a Revolving Lender or Lender, as applicable,
(by novation or otherwise) prior to or as of the Effective Date) or (ii) entered
into after the Effective Date with a counterparty that was, at the time such
Hedging Contract was entered into, an Administrative Agent, a Liquidity Lender,
Revolving Lender, Lender or any Affiliate of any of the foregoing.

“Indebtedness” shall mean and include all obligations that constitute (i)
“Indebtedness” as defined in the First Priority Debt Agreement and (ii)
“Indebtedness” as defined in the Second Priority Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Letters of Credit” means each “Letter of Credit” as defined in the First
Priority Debt Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease (as defined in the First Priority Debt
Agreement or Second Priority Credit Agreement, as applicable) and any financing
lease having substantially the same economic effect as any of the foregoing.

“Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or “going
out of business sale” conducted either by any Secured Party or a Grantor in
respect to all or a substantial portion of such Grantor’s Collateral following
the occurrence and during the continuance of an Event of Default under, and as
defined in, either the First Priority Debt Documents or Second Priority Debt
Documents.

“New First Priority Agent” shall have the meaning assigned to such term in
Section 7.2.

“New First Priority Claims” shall have the meaning assigned to such term in
Section 7.2.

“New First Priority Debt Documents” shall have the meaning assigned to such term
in Section 7.1.

“Obligations” means any principal, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness or other extension of credit or similar
accommodation.

“Parent” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, mutual fund trust or government or other agency or political
subdivision thereof or other legal entity of any kind.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure (including by the amendment and restatement of any instrument
or agreement

 

5



--------------------------------------------------------------------------------

evidencing such Indebtedness) or replace or to issue other Indebtedness in
exchange or replacement for, such Indebtedness, in whole or in part, whether
with the same or different lenders, holders, agents, or other representatives.

“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.2.

“Second Priority Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Priority Claims” shall mean all “Parity Secured Obligations” as defined
in the Second Priority Debt Agreement (including all reimbursement obligations
(if any) and interest thereon with respect to any “Liquidity Letters of Credit”
as defined in the Second Priority Credit Agreement or similar instruments issued
pursuant to the Second Priority Debt Documents), including any guarantees of the
foregoing, in each case whether accrued or incurred before or after the
commencement of an Insolvency or Liquidation Proceeding, and whether or not
allowed or allowable in such proceeding.

“Second Priority Collateral” shall mean the “Shared Collateral,” as defined in
any Second Priority Debt Document, and any other assets of any Grantor now or at
any time hereafter subject to, or purported to be subject to, Liens which
secure, but only to the extent securing, or purporting to secure, any Second
Priority Claims.

“Second Priority Creditors” shall mean the “Secured Parties,” as defined in the
Second Priority Debt Agreement.

“Second Priority Credit Agreement” shall mean the Credit Agreement referred to
in the Second Priority Debt Agreement.

“Second Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Priority Debt Documents” shall mean the “Secured Debt Documents,” as
defined in the Second Priority Debt Agreement.

“Second Priority Liens” shall mean all Liens on the Second Priority Collateral
to the extent such Liens secure or purport to secure the Second Priority Claims,
whether created under the Second Priority Security Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise.

“Second Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property or vessels, as applicable, is granted by any Grantor to secure any
Second Priority Claims or under which rights or remedies with respect to any
such Lien are governed.

 

6



--------------------------------------------------------------------------------

“Second Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.1(a).

“Second Priority Representative” shall mean the trustee, agent or representative
of the Second Priority Secured Parties who is designated as “Second Priority
Representative” in respect thereof.

“Second Priority Secured Parties” shall mean, at any time (other than in their
capacity as a First Priority Creditor or First Priority Agent) (a) the Second
Priority Creditors, (b) the Second Priority Agent, (c) each other Person to whom
any of the Second Priority Claims is owed and has agreed to the appointment of
the Second Priority Agent under the terms of the Second Priority Debt Agreement,
and (d) the successors and assigns of each of the foregoing.

“Second Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Second Priority Security Documents” shall mean the “Security Documents,” as
defined in the Second Priority Debt Agreement, including the Second Priority
Mortgages and the Second Priority Security Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any Second Priority Claims or under which rights or remedies with respect
to any such Lien are governed.

“Secured Parties” shall mean, as the context may require, the First Priority
Secured Parties and/or the Second Priority Secured Parties.

“Security Documents” shall mean the First Priority Security Documents and the
Second Priority Security Documents.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.2(a).

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Parent or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or investment
services) provided to the Parent or any of its Subsidiaries. The designation of
any such arrangement as a Treasury Management Arrangement shall not create in
favor of the counterparty that is a party thereto any rights in connection with
the management, enforcement or release of any Collateral.

 

7



--------------------------------------------------------------------------------

“Treasury Management Obligations” shall mean all Obligations in respect of
Treasury Management Arrangements.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to any Company or any other Grantor shall be construed to include such
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for such Company or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

LIEN PRIORITIES

Section 2.1    Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Debt
Document or any other circumstance whatsoever, each Collateral Agent, for itself
and on behalf of the Secured Parties on whose behalf it acts in such capacity
therefor, hereby agrees that, so long as the Discharge of First Priority Claims
has not occurred, (i) any First Priority Lien on any Collateral now or hereafter
held by or for the benefit of any First Priority Secured Party shall be senior
in right, priority, operation, effect and all other respects to any and all
Second Priority Liens on any Collateral, and (ii) any Second Priority Lien on
any Collateral now or hereafter held by or for the benefit of any Second
Priority Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First Priority Liens on
any Collateral, and the First Priority Liens on any Collateral shall be and
remain senior in right, priority, operation, effect and all other respects to
any Second Priority Liens on any Collateral for all purposes, whether or not any
First Priority Lien is subordinated in any respect to any other Lien securing
any other Obligation of any Company, any other Grantor or any other Person.

 

8



--------------------------------------------------------------------------------

Section 2.2    Prohibition on Contesting Liens. Each Collateral Agent, for
itself and on behalf of the other Secured Parties on whose behalf it acts in
such capacity therefor, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Second Priority Lien or any First Priority Lien, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other Secured Party
to enforce this Agreement to the extent provided hereby.

Section 2.3    No New Liens. (a) The parties hereto agree that, so long as the
Discharge of First Priority Claims has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its Subsidiaries to, after the date of this
Agreement (i) grant or permit any additional Liens on any asset of a Grantor to
secure any Second Priority Claim unless it has granted, or concurrently
therewith grants, a Lien on such asset of such Grantor to secure the First
Priority Claims or (ii) grant or permit any additional Liens on any asset of a
Grantor to secure any First Priority Claims unless, to the extent permitted by
applicable law, it has granted, or within one Business Day thereafter grants, a
Lien on such asset of a Grantor to secure the Second Priority Claims, with each
such Lien to be subject to the provisions of this Agreement.

(b)    To the extent that the provisions of the immediately preceding sentence
are not complied with for any reason, without limiting any other right or remedy
available to the First Priority Agent or the other First Priority Secured
Parties, the Second Priority Agent agrees, for itself and on behalf of the other
Second Priority Secured Parties, that any amounts received by or distributed to
any Second Priority Secured Party pursuant to or as a result of any Lien granted
in contravention of this Section 2.3 shall be subject to Section 4.2.

(c)    Notwithstanding anything to the contrary contained in this Agreement,
(i) the Second Priority Liens existing on the date of this Agreement on
Collateral as to which there is no First Priority Lien required shall be deemed
not to violate this Section 2.3; (ii) deposit accounts, securities accounts,
cash, cash equivalents and other investments may be pledged to secure
reimbursement obligations in respect of Letters of Credit or Liquidity Letters
of Credit (as defined in the Second Priority Credit Agreement) without granting
a Lien thereon to secure any Second Priority Claim or First Priority Claim,
respectively; and (iii) deposit accounts, securities accounts, cash, cash
equivalents and other investments may be pledged to secure reimbursement
obligations in respect of letters of credit issued under the Lloyds Facility.

Section 2.4    Similar Collateral. Subject to Section 2.3(b) and except for the
Second Priority Liens existing on the date of this Agreement on Collateral as to
which there is no First Priority Lien required, the parties hereto acknowledge
and agree that it is their intention that the First Priority Collateral and the
Second Priority Collateral be substantially identical. In furtherance of the
foregoing, (i) the Second Priority Agent, on behalf of itself and the other
Second Priority Secured Parties hereby agrees that Second Priority Security
Documents shall be in substantially the same form as the First Priority Security
Documents (other than with respect to the priority of the respective Liens on
the Collateral, the control of Collateral that is perfected by control (to the
extent that such control cannot be granted to the Second Priority Agent after
using commercially reasonably efforts) and the delivery of possessory
Collateral), and (ii) the parties hereto agree to cooperate in good faith in
order to determine, upon any reasonable request by the First Priority Agent or
the Second Priority Agent, the specific assets included in the First Priority
Collateral and

 

9



--------------------------------------------------------------------------------

the Second Priority Collateral, the steps taken to perfect the First Priority
Liens and the Second Priority Liens thereon and the identity of the respective
parties obligated under the First Priority Debt Documents and the Second
Priority Debt Documents in respect of the First Priority Claims and the Second
Priority Claims, respectively.

ARTICLE III

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

Section 3.1    Exercise of Rights and Remedies; Option to Purchase.

(a)    The First Priority Agent and the other First Priority Secured Parties
shall, at all times prior to the Discharge of First Priority Claims (whether or
not any Insolvency or Liquidation Proceeding or Liquidation Sale has been
commenced), have the exclusive right to enforce rights and exercise remedies
(including any right of setoff) with respect to the First Priority Collateral
(including making determinations regarding the release, Disposition or
restrictions with respect to the First Priority Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including commencing or seeking to commence any foreclosure action or
proceeding or commencing or seeking to commence any Insolvency or Liquidation
Proceeding or Liquidation Sale), in each case, without any consultation with or
the consent of the Second Priority Agent or any other Second Priority Secured
Party; provided that, notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, the Second Priority Secured Parties may file a proof of
claim or statement of interest with respect to the Second Priority Claims;
(ii) any Second Priority Secured Party may take any action to preserve or
protect (but not enforce) the validity and enforceability of the Second Priority
Liens, provided that no such action is (A) adverse to the First Priority Liens
or the rights of the First Priority Agent or any other First Priority Secured
Party to exercise remedies in respect thereof or (B) inconsistent with the terms
of this Agreement; (iii) the Second Priority Secured Parties may file any
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Second Priority Secured Parties,
including any claims secured by the First Priority Collateral or otherwise make
any agreements or file any motions pertaining to the Second Priority Claims, in
each case, to the extent not inconsistent with the terms of this Agreement;
(iv) the Second Priority Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.3; (v) subject to Section 7.6, the
Second Priority Secured Parties may vote on any plan of reorganization in any
Insolvency or Liquidation Proceeding; (vi) the Second Priority Agent may enforce
any Second Priority Security Document the enforcement of which local counsel
recommends or local applicable law requires before enforcement of the First
Priority Security Document in the same jurisdiction to maintain or recognize the
Lien priorities set forth in this Agreement; and (vii) subject to Section 3.2,
the Second Priority Agent and the other Second Priority Secured Parties may
enforce any of their rights and exercise any of their remedies with respect to
the First Priority Collateral after the termination of the Standstill Period
(the actions described in this proviso being referred to herein as the “Second
Priority Permitted Actions”). Except for the Second Priority Permitted Actions,
unless and until the Discharge of First Priority Claims has occurred, the sole
right of the Second Priority Agent and the other Second Priority Secured Parties
with respect to the First Priority Collateral shall be the right to receive the
proceeds of the First Priority Collateral, if any, remaining after the Discharge
of First Priority Claims has occurred and in accordance with the Second Priority
Debt Documents and applicable law.

 

10



--------------------------------------------------------------------------------

(b)    In exercising rights and remedies with respect to the First Priority
Collateral, the First Priority Agent and the other First Priority Secured
Parties may enforce the provisions of the First Priority Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to Dispose of Collateral upon
foreclosure, to incur expenses in connection with any such Disposition and to
exercise all the rights and remedies of a secured creditor under applicable law.

(c)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Security Document or
any other Second Priority Debt Document (other than, in each case, this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Priority Agent or the other First Priority Secured Parties with respect to
the First Priority Collateral as set forth in this Agreement and the other First
Priority Debt Documents.

(d)    Each of the First Priority Agent and the Second Priority Agent agrees to
provide at least ten (10) Business Days’ prior written notice to the other of
its intention to foreclose upon or Dispose of any Collateral.

Section 3.2    No Interference. The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the Second Priority Secured Parties:

(a)    except for Second Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred, (A) enforce or exercise, or
seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any First Priority Collateral (including the enforcement
of any right under any account control agreement, landlord waiver or bailee’s
letter or any similar agreement or arrangement to which the Second Priority
Agent or any other Second Priority Secured Party is a party) or (B) commence or
join with any Person (other than the First Priority Agent with the consent of
the First Priority Agent) in commencing, or petition for or vote in favor of any
resolution for, any action or proceeding with respect to such rights or remedies
(including any foreclosure action); provided, however, that the Second Priority
Agent may enforce or exercise any or all such rights and remedies, or commence,
join with any Person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, after a period of 180 days has
elapsed (which period shall be tolled during any period in which the First
Priority Agent shall not be entitled to enforce or exercise any rights or
remedies with respect to any First Priority Collateral as a result of (x) any
injunction issued by a court of competent jurisdiction or (y) the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding) since the date on
which the Second Priority Agent has delivered to the First Priority Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Priority Debt Agreement (the “Standstill Period”); provided further,
however, that (1) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Priority Agent or
any other Second Priority Secured Party enforce or exercise any rights or
remedies with respect to any First Priority Collateral, or commence, join with
any Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the First Priority Agent or
any other First Priority Secured Party

 

11



--------------------------------------------------------------------------------

shall have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
any material portion of the First Priority Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Second Priority
Agent by the First Priority Agent) and (2) after the expiration of the
Standstill Period, so long as neither the First Priority Agent nor any of the
First Priority Secured Parties have commenced any action to enforce their Lien
on any material portion of the First Priority Collateral, in the event that and
for so long as the Second Priority Secured Parties (or the Second Priority Agent
on their behalf) have commenced any actions to enforce their Liens with respect
to any material portion of the First Priority Collateral to the extent permitted
hereunder (prompt written notice thereof to be given to the First Priority Agent
by the Second Priority Agent) and are diligently pursuing such actions, neither
the First Priority Secured Parties nor the First Priority Agent shall take any
action of a similar nature with respect to such First Priority Collateral;
provided that all other provisions of this Agreement (including the turnover
provisions of Article IV) are complied with;

(b)    will not contest, protest or object to any foreclosure action or
proceeding brought by the First Priority Agent or any other First Priority
Secured Party, or any other enforcement or exercise by any First Priority
Secured Party of any rights or remedies relating to the Collateral under the
First Priority Debt Documents or an Insolvency or Liquidation Proceeding or in
connection with a Liquidation Sale or otherwise, so long as Second Priority
Liens attach to the proceeds thereof subject to the relative priorities set
forth in Section 2.1;

(c)    will not object to the forbearance by the First Priority Agent or any
other First Priority Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral;

(d)    will not take, or cause to be taken any action that would, or could
reasonably be expected to, restrain, hinder, limit, delay or otherwise interfere
with, in any manner and whether by judicial proceedings or otherwise, any
exercise of remedies under the First Priority Debt Documents, including any
Disposition of any Collateral, whether by foreclosure or otherwise;

(e)    will not object to the manner in which the First Priority Agent or any
other First Priority Secured Party may seek to enforce or collect the First
Priority Claims or the First Priority Liens, regardless of whether any action or
failure to act by or on behalf of the First Priority Agent or any other First
Priority Secured Party is, or could be, adverse to the interests of the Second
Priority Secured Parties, and will not assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;

(f)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement;

 

12



--------------------------------------------------------------------------------

(g)    will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Lien securing the Second Priority Claims pari
passu with, or to give such Second Priority Secured Party any preference or
priority relative to, any First Priority Claim with respect to the Collateral or
any part thereof;

(h)    will not challenge or question in any proceeding the validity or
enforceability of any First Priority Claim or First Priority Debt Document, or
the validity, attachment, perfection or priority of any First Priority Lien, or
the validity or enforceability of the priorities, rights or duties established
by the provisions of this Agreement;

(i)    will have no right to (A) direct the First Priority Agent or any other
First Priority Secured Party to exercise any right, remedy or power with respect
to any Collateral except with respect to First Priority Collateral that is in
the possession or under the control of the First Priority Agent or other First
Priority Secured Party in connection with any permitted enforcement or exercise
of rights or remedies by the Second Priority Agent or any other Second Priority
Secured Party against the First Priority Collateral after the end of the
Standstill Period (including any tolling thereof) or (B) consent to the exercise
by the First Priority Agent or any other First Priority Secured Party of any
right, remedy or power with respect to any First Priority Collateral; and

(j)    will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the First Priority Agent or any other
First Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Priority Agent nor any other First Priority Secured Party shall be liable
for, any action taken or omitted to be taken by the First Priority Agent or
other First Priority Secured Party with respect to any Collateral in a manner
consistent with this Agreement.

Section 3.3    Rights as Unsecured Creditors. The Second Priority Agent and the
other Second Priority Secured Parties may, in accordance with the terms of the
Second Priority Debt Documents and applicable law, enforce rights and exercise
remedies against any Grantor as unsecured creditors; provided that (i) no such
action is otherwise inconsistent with the terms of this Agreement, including
Section 3.2 hereof or (ii) the Second Priority Agent and any other Second
Priority Secured Parties would not otherwise be restricted or prohibited from
taking such action in their respective capacities as Second Priority Secured
Parties under this Agreement. Without limiting the generality of the foregoing
sentence, the Second Priority Secured Parties shall be entitled to prosecute
litigation against any Grantor or any other Person liable in respect of the
Second Priority Claims, notwithstanding whether any Standstill Period is then in
effect, but shall be prohibited from taking any action to enforce any judgment
against the First Priority Collateral until the lapse of any applicable
Standstill Period (including any tolling thereof). Nothing in this Agreement
shall prohibit the receipt by the Second Priority Agent or any other Second
Priority Secured Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the enforcement or exercise
by the Second Priority Agent or any other Second Priority Secured Party of
rights or remedies in contravention of this Agreement (including any right of
setoff) against Collateral or enforcement in contravention of this Agreement of
any Second Priority Lien against Collateral (including any judgment lien
resulting from the exercise of remedies available to an unsecured creditor; it
being understood and agreed that any such judgment lien shall be subject to the
terms of this Agreement).

 

13



--------------------------------------------------------------------------------

Section 3.4    [Reserved].

Section 3.5    Insurance and Condemnation Awards. So long as the Discharge of
First Priority Claims has not occurred, the First Priority Agent and the other
First Priority Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Priority Debt Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall (a) first, prior to the Discharge of
First Priority Claims and subject to the rights of the Grantors under the First
Priority Debt Documents, be paid to the First Priority Agent for the benefit of
First Priority Secured Parties pursuant to the terms of the First Priority Debt
Documents, (b) second, after the Discharge of First Priority Claims and subject
to the rights of the Grantors under the Second Priority Debt Documents, be paid
to the Second Priority Agent for the benefit of the Second Priority Secured
Parties for application pursuant to the terms of the Second Priority Debt
Documents, and (c) third, be paid to the owner of the subject property or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims has occurred, if the Second Priority Agent or any other
Second Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment, it shall transfer and pay
over such proceeds to the First Priority Agent in accordance with Section 4.2.

Section 3.6    Notification of Release of Collateral. Each of the First Priority
Agent and the Second Priority Agent shall use commercially reasonable efforts to
give the other prompt written notice of the Disposition or Release by it of the
Lien on any Collateral. Such notice shall describe in reasonable detail the
subject Collateral, the parties involved in such Disposition or Release, the
place, time manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
Release.

ARTICLE IV

PAYMENTS

Section 4.1    Application of Proceeds. (a) Any First Priority Collateral or
proceeds thereof received by any Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or
exercise of any right or remedy (including any right of setoff or the release of
liens in respect of any Disposition of First Priority Collateral) will be
applied as follows:

first, to the payment of costs and expenses of the First Priority Agent, Second
Priority Agent, and other Secured Parties in connection with such enforcement or
exercise to the extent such enforcement or exercise is not prohibited under this
Agreement,

second, after all such costs and expenses have been paid in full in cash, to the
payment in full in cash of and other provision (including cash
collateralization) for the First Priority Claims in accordance with the First
Priority Debt Documents and the definition of Discharge of First Priority
Obligations; and

 

14



--------------------------------------------------------------------------------

third, after all such costs and expenses and First Priority Claims have been
paid in full in cash and the Discharge of First Priority Claims has occurred, to
the Second Priority Agent for distribution in accordance with the Second
Priority Debt Documents.

(b)    Any Second Priority Collateral that is not First Priority Collateral or
proceeds thereof received by any Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or
exercise of any right or remedy (including any right of setoff or the release of
liens in respect of any Disposition of First Priority Collateral) will be
applied as set forth in the Second Priority Debt Documents.

Section 4.2    Payment Over. So long as the Discharge of First Priority Claims
has not occurred, any First Priority Collateral or any proceeds thereof (and any
assets or proceeds subject to Liens referred to in Section 2.3(b)) received by
the Second Priority Agent or any other Second Priority Secured Party, including
in connection with any Disposition of, or collection on, such Collateral upon
the enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the First Priority Collateral, or in connection with any
insurance policy claim or any condemnation award (or deed in lieu of
condemnation) with respect to the First Priority Collateral, shall be segregated
and held in trust and forthwith transferred or paid over to the First Priority
Agent for the benefit of the First Priority Secured Parties in the same form as
received, together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
occurs, the Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Party, hereby appoints the First Priority Agent, and any
officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the purpose of
carrying out the provisions of this Section 4.2 and taking any action and
executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.2, which appointment is
irrevocable and coupled with an interest.

Section 4.3    Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
First Priority Collateral is not enforceable for any reason, then the Second
Priority Agent for itself and on behalf of each other Second Priority Secured
Party agrees that, any distribution or recovery they may receive with respect
to, or allocable to, the value of the assets constituting First Priority
Collateral subject to an enforceable Lien in favor of the Second Priority
Secured Parties or any proceeds thereof shall (for so long as the Discharge of
First Priority Claims has not occurred) be segregated and held in trust and
forthwith paid over to the First Priority Agent for the benefit of the First
Priority Secured Parties in the same form as received but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Until
the Discharge of First Priority Claims occurs, the Second Priority Agent, for
itself and on behalf of each other Second Priority Secured Party, hereby
appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, the attorney-in-fact of each
Second Priority Secured Party for the limited purpose of carrying out the
provisions of this Section 4.2 and taking any action and executing any
instrument that the First Priority Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.2, which appointment is irrevocable
and coupled with an interest.

 

15



--------------------------------------------------------------------------------

Section 4.4    Sub-Agent. So long as the Discharge of the First Priority Claims
and the Discharge of the Second Priority Claims have not occurred, (a) the
Second Priority Agent hereby appoints the First Priority Agent to be its
sub-agent for, and the First Priority Agent shall act as sub-agent for the
Second Priority Agent under any Security Documents naming the First Priority
Agent as sub-agent for the Second Priority Agent to hold a Second Priority Lien
on any Collateral in which this Agreement or any applicable law prevents the
grant or perfection of such Second Priority Lien to the Second Priority Agent
and (b) the First Priority Agent hereby appoints the Second Priority Agent to be
its sub-agent, and the Second Priority Agent shall act as sub-agent for the
First Priority Agent for the First Priority Agent, for any enforcement of a
Second Priority Security Document for which local counsel recommends or local
applicable law requires before enforcement of the First Priority Security
Documents in the same jurisdiction to maintain or recognize the Lien priorities
set forth in this Agreement. Without limiting the foregoing, the First Priority
Agent shall have no obligation or responsibility to ensure that any Collateral
subject to the Second Priority Lien is genuine or owned by any of the Grantors.
The First Priority Agent acting pursuant to this Section 4.4 shall not, by
reason of this Agreement, any other Security Document or any other document,
have a fiduciary relationship in respect of the Second Priority Agent or any
other Second Priority Secured Party.

ARTICLE V

BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

(a)    The parties agree that if the First Priority Agent shall at any time hold
a First Priority Lien on any Collateral that can be perfected or the priority of
which can be enhanced by the possession or control of such Collateral or of any
account in which such Collateral is held (such Collateral being referred to
herein as the “Pledged or Controlled Collateral”) or if under applicable local
law with respect to Collateral as to which perfection is governed by the laws of
a jurisdiction outside the United States the concept of first and second liens
or junior and senior liens is not recognized (“Single Lien Foreign Collateral”),
and

(i)    if any such Pledged or Controlled Collateral is in fact in the possession
or under the control of the First Priority Agent, or of agents or bailees of the
First Priority Agent, the First Priority Agent shall, solely for the purpose of
perfecting the Second Priority Liens granted under the Second Priority Debt
Documents and subject to the terms and conditions of this Article V, also
(w) hold and/or maintain control of such Pledged or Controlled Collateral and
Single Lien Foreign Collateral as gratuitous bailee for and representative (as
defined in Section 1-201(35) of the Uniform Commercial Code as in effect in the
State of New York) of the Second Priority Agent, (x) with respect to any
securities accounts included in the Collateral, have “control” (within the
meaning of Section 8-106(d)(3) of the UCC) of such securities accounts on behalf
of the Second Priority Agent,(y) with respect to any deposit accounts included
in the Collateral, act as agent for the Second Priority Agent and (z) with
respect to Single Lien Foreign Collateral, act as agent for the Second Priority
Agent or Second Priority Secured Parties (as the circumstances may require to
maximize the benefit of the Lien on the Collateral for the benefit of the Second
Priority Secured Parties without detriment to the interests of the First
Priority Secured Parties); and

 

16



--------------------------------------------------------------------------------

(ii)    if any such Pledged or Controlled Collateral is in the possession or
under the control of the Second Priority Agent, or of agents or bailees of the
Second Priority Agent, the Second Priority Agent shall, solely for the purpose
of perfecting the First Priority Liens granted under the First Priority Debt
Documents and subject to the terms and conditions of this Article V, also
(x) hold and/or maintain control of such Pledged or Controlled Collateral as
gratuitous bailee for and representative (as defined in Section 1-201(35) of the
Uniform Commercial Code as in effect in the State of New York) of the First
Priority Agent, (y) with respect to any securities accounts included in the
Collateral, have “control” (within the meaning of Section 8-106(d)(3) of the
UCC) of such securities accounts on behalf of the First Priority Agent and
(z) with respect to any deposit accounts included in the Collateral, act as
agent for the First Priority Agent.

(b)    So long as the Discharge of First Priority Claims has not occurred, the
First Priority Agent shall be entitled to deal with the Pledged or Controlled
Collateral and Single Lien Foreign Collateral in accordance with the terms of
this Agreement and the other First Priority Debt Documents as if the Second
Priority Liens did not exist. The obligations and responsibilities of the First
Priority Agent to the Second Priority Agent and the other Second Priority
Secured Parties under this Article V shall be limited solely to holding or
controlling the Pledged or Controlled Collateral as gratuitous bailee and
representative (as defined in Section 1-201(35) of the Uniform Commercial Code
as in effect in the State of New York) and non-judiciary agent in accordance
with this Article V. Without limiting the foregoing, the First Priority Agent
shall have no obligation or responsibility to ensure that any Pledged or
Controlled Collateral and Single Lien Foreign Collateral is genuine or owned by
any of the Grantors. The First Priority Agent acting pursuant to this Article V
shall not, by reason of this Agreement, any other Security Document or any other
document, have a fiduciary relationship in respect of any other First Priority
Secured Party, the Second Priority Agent or any other Second Priority Secured
Party.

(c)    Upon the Discharge of First Priority Claims, the First Priority Agent
shall, to the extent it is legally able to do so, transfer the possession and
control of the Pledged or Controlled Collateral and Single Lien Foreign
Collateral, together with any necessary endorsements but without recourse or
warranty, to the Second Priority Agent, so as to allow such Person to obtain
possession and control of such Pledged or Controlled Collateral or a perfect
Lien on the Single Lien Foreign Collateral. In connection with any transfer
under the immediately preceding sentence, the First Priority Agent agrees, at
the expense of the Grantors, to take all actions in its power as shall be
reasonably requested by the Second Priority Agent to permit the Second Priority
Agent to obtain, for the benefit of the Second Priority Secured Parties, a first
priority security interest in the Pledged or Controlled Collateral.

(d)    Following the Discharge of First Priority Obligations the Second Priority
Agent shall be entitled to deal with the Pledged or Controlled Collateral and
Single Lien Foreign Collateral in accordance with the terms of this Agreement
and the other Second Priority Debt Documents as if the First Priority Claims did
not exist. The obligations and responsibilities of the Second Priority Agent to
the First Priority Agent and the other First Priority Secured Parties under this
Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral and Single Lien Foreign Collateral as bailee in accordance
with this Section 5.01. Without limiting the foregoing, the Second Priority
Agent shall have no obligation or responsibility to ensure that

 

17



--------------------------------------------------------------------------------

any Pledged or Controlled Collateral or Single Lien Foreign Collateral is
genuine or owned by any of the Grantors. The Second Priority Agent acting
pursuant to this Article V shall not, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship in
respect of any other Second Priority Secured Party, the First Priority Agent or
any other First Priority Secured Party.

(e)    Any documents that would otherwise be required to be delivered by a
Grantor under a Second Priority Security Document to the Second Priority Agent
to perfect or assist in the enforcement of any Lien created under such Second
Priority Security Document shall be deemed delivered to the Second Priority
Agent on evidence provided to the Second Priority Agent that such Grantor has
delivered the relevant documentation to the First Priority Agent in accordance
with the First Priority Security Documents.

(f)    The Second Priority Agent and the First Priority Agent agree that any
notices of assignment or charge issued pursuant to any Debt Document should be
such that the notice of assignment or charge issued pursuant to the First
Priority Security Document will prevail until the occurrence of the Discharge of
First Priority Claims.

(g)    To the extent required under a First Priority Security Document as to
which Collateral thereunder may have been delivered to the Second Priority Agent
under a Second Priority Security Document (a “Relevant Second Priority Security
Document”), the Grantors party to any Relevant Second Priority Security Document
hereby instruct the Second Priority Agent, and the Second Priority Agent hereby
agrees, to deliver to the First Priority Security Agent all share certificates
and stock transfer forms or other physical Collateral delivered to the Second
Priority Agent pursuant to that Relevant Second Priority Security Documents.

(h)    Prior to the Discharge of First Priority Claims, notwithstanding any
provision of any Second Priority Security Documents, the Grantors party to any
Second Priority Security Documents shall not be required to deliver:

(i)    any notice of assignment or charge of any relevant security in the form
prescribed under that Second Priority Security Documents and shall instead
deliver any such notice in a form with such amendments as approved by the First
Priority Agent and the Second Priority Agent, each acting reasonably, as are
necessary to reflect the provisions of this Agreement and

(ii)    to the Second Priority Agent any share certificate, stock transfer form,
document of title or other document required to be delivered to the First
Priority Agent pursuant to any First Priority Security Documents.

(i)    In the case of any conflict or inconsistency between the instructions of
the Second Priority Agent and the First Priority Agent in respect of the First
Priority Security Documents and the Second Priority Security Documents, the
instructions of the First Priority Agent shall prevail.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS

Section 6.1    Finance and Sale Matters. (a) Until the Discharge of First
Priority Claims has occurred, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, in the event
of any Insolvency or Liquidation Proceeding, the Second Priority Secured
Parties:

(i)    will not oppose or object (nor will they join with or support any other
Person in opposing or objecting) to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Priority Secured Parties, or a
representative authorized by the First Priority Secured Parties including the
First Priority Agent, shall oppose or object to such use of cash collateral;

(ii)    with respect to any post-petition financing, whether provided by the
First Priority Secured Parties or any other Person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), on any basis including without limitation to the extent that such
DIP Financing “rolls-up” or otherwise includes or refinances any prepetition
First Priority Claims, or to the Liens securing any DIP Financing (“DIP
Financing Liens”), (A) will not oppose or object (nor will they join with or
support any other Person in opposing or objecting) unless the First Priority
Secured Parties, or a representative authorized by the First Priority Secured
Parties including the First Priority Agent, shall then oppose or object to such
DIP Financing or such DIP Financing Liens, and, to the extent that such DIP
Financing Liens are senior to, or rank pari passu with, the First Priority
Liens, the Second Priority Agent will, for itself and on behalf of the other
Second Priority Secured Parties, subordinate the Second Priority Liens to each
of the First Priority Liens and DIP Financing Liens on the terms of this
Agreement, (B) will oppose and object to, at the instruction of the First
Priority Secured Parties or a representative authorized by the First Priority
Secured Parties, any DIP Financing that does not Refinance and “roll-up” to a
priming, senior secured, superpriority administrative expense claim status the
First Priority Obligations, and (C) will not propose any DIP Financing without
the consent of the First Priority Parties;

(iii)    except to the extent permitted by paragraph (b) of this Section 6.1, in
connection with the use of cash collateral as described in clause (i) above or
any DIP Financing as described in clause (ii) above, will not request (nor will
they join with or support any other Person in requesting) adequate protection
with respect to any Collateral or any other relief in connection with such use
of cash collateral, DIP Financing or DIP Financing Liens;

(iv)    will not oppose or object (nor will they join with or support any other
Person in opposing or objecting) to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First

 

19



--------------------------------------------------------------------------------

Priority Secured Parties, or a representative authorized by the First Priority
Secured Parties, shall consent to, or not oppose or object to, such Disposition
free and clear of First Priority Liens, so long as the proceeds are applied in
accordance with this Agreement; and

(v)    will not (i) oppose or object (nor will they join with or support any
other Person in opposing or objecting) to the determination of the extent of any
Liens held by any First Priority Secured Party or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code, (ii) oppose or object
(nor will they join with or support any other Person in opposing or objecting)
to or contest the payment to the First Priority Secured Party of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code or (iii) assert or
enforce (nor will they join with or support any other Person in asserting or
enforcing) any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the First
Priority Liens for costs or expenses of preserving or disposing of any
Collateral.

(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees that no Second Priority Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Priority Agent or any other First Priority Secured Party for adequate protection
in respect of any First Priority Claims or (ii) any objection, based on a claim
of a lack of adequate protection with respect of any First Priority Claims, by
the First Priority Agent or any other First Priority Secured Party to any
motion, relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any DIP Financing or use of cash collateral,
(A) any First Priority Secured Party seeks or requests adequate protection in
the form of a Lien on additional collateral, the Second Priority Agent may, for
itself and on behalf of the other Second Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the First Priority Liens and DIP Financing
Liens on the same basis as the other Second Priority Liens are subordinated to
the First Priority Liens under this Agreement and no First Priority Secured
Party may object to any such request or (B) any Second Priority Secured Party is
granted adequate protection in the form of a Lien on additional collateral, the
First Priority Agent shall, for itself and on behalf of the other First Priority
Secured Parties, be granted adequate protection in the form of a Lien on such
additional collateral that is senior to such Second Priority Lien as security
for the First Priority Claims.

(c)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, waives any claim that may be had against the First
Priority Agent or any other First Priority Secured Party arising out of any DIP
Financing Liens (granted in a manner that is not inconsistent with this
Agreement) under Section 364 of the Bankruptcy Code.

(d)    Notwithstanding anything to the contrary contained in any Debt Document,
if in any Insolvency or Liquidation Proceeding a determination is made that any
Lien encumbering any Collateral is not enforceable for any reason, then the
Second Priority Agent for itself and on behalf of each other Second Priority
Secured Party, agrees that, any distribution or recovery they may receive with
respect to, or allocable to, the value of the assets constituting Collateral
subject to an enforceable Lien in favor of the Second Priority Secured Parties
or any proceeds thereof shall

 

20



--------------------------------------------------------------------------------

(for so long as the Discharge of First Priority Claims has not occurred) be
segregated and held in trust and forthwith paid over to the First Priority Agent
for the benefit of the First Priority Secured Parties in the same form as
received but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
occurs, the Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Party, hereby appoints the First Priority Agent, and any
officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the limited
purpose of carrying out the provisions of this clause (d) and taking any action
and executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this clause (d), which appointment is
irrevocable and coupled with an interest.

(e)    Notwithstanding anything to the contrary contained in any First Priority
Debt Document or any Second Priority Debt Document, until the Discharge of the
First Priority Claims has occurred, (i) if any of the Grantors seeks any DIP
Financing, the First Priority Agent, for itself and on behalf the other First
Priority Secured Parties, and the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, shall collectively use
reasonable best efforts to require such Grantors to borrow pursuant to a DIP
Financing that “rolls-up” or otherwise includes or refinances the outstanding
First Priority Claims and (ii) the First Priority Agent, for itself and on
behalf of the other First Priority Secured Parties, agrees not to support or
propose a DIP Financing (A) with a “roll-up” that does not “roll up” the First
Priority Claims or (B) that seeks to “prime” any First Priority Creditor’s
rights to Collateral in a manner different than any other First Priority
Creditor’s rights to the Collateral.

Section 6.2    Relief from the Automatic Stay. Until the Discharge of First
Priority Claims has occurred, without the prior written consent of the First
Priority Secured Parties, or a representative authorized by the First Priority
Secured Parties including the First Priority Agent, no Second Priority Secured
Party shall seek or request relief from or modification of the automatic stay in
any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.3    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Priority Claims and the Second Priority Claims, then, to the extent the
debt obligations distributed on account of the First Priority Claims and on
account of the Second Priority Claims, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

Section 6.4    Post-Petition Interest. (a) The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, agrees that no
Second Priority Secured Party shall oppose or seek to challenge any claim by the
First Priority Agent or any other First Priority Secured Party for allowance in
any Insolvency or Liquidation Proceeding of First Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens on the
Collateral).

 

21



--------------------------------------------------------------------------------

(b)    The First Priority Agent, for itself and on behalf of the other First
Priority Secured Parties, agrees that the Second Priority Agent or any other
Second Priority Secured Party may make a claim for allowance in any Insolvency
or Liquidation Proceeding of Second Priority Claims consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens; provided, however, that if the First Priority Secured Parties shall have
made any such claim, such claim (A) shall have also have been approved or
(B) will be approved contemporaneous with the approval of any such claim by any
Second Priority Secured Party.

Section 6.5    No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any First Priority Agent or any other First Priority Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Secured Party.

Section 6.6    Certain Waivers by the Second Priority Secured Parties. The
Second Priority Agent, for itself and on behalf of the other Second Priority
Secured Parties, waives any claim any Second Priority Secured Party may have
against any First Priority Secured Party arising out of (a) the election by any
First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a
security interest in the Collateral, in any Insolvency or Liquidation
Proceeding.

Section 6.7    Certain Voting Matters. Each of the First Priority Agent, on
behalf of the First Priority Secured Parties and the Second Priority Agent on
behalf of the Second Priority Secured Parties, agrees that, without the prior
written consent of the other, it will not seek to vote with the other as a
single class in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding. The Second Priority Agent, for itself and on behalf of
each other Second Priority Secured Party, agrees that neither the Second
Priority Agent nor any Second Priority Secured Party shall support or vote for
any plan of reorganization or disclosure statement of any Company or any other
Grantor unless (i) such plan is accepted by the class of First Priority Secured
Parties in accordance with Section 1126(c) of the Bankruptcy Code or otherwise
provides for the Discharge of First Priority Claims (including the payment of
all post-petition interest, fees and expenses, whether or not allowed or
available under the Bankruptcy Code) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the First Priority
Secured Parties for the retention by the First Priority Agent, for the benefit
of the First Priority Secured Parties, of the Liens on the Collateral securing
the First Priority Claims, and on all proceeds thereof, and such plan also
provides that any Liens retained by, or granted to, the Second Priority Agent
are only on property securing the Second Priority Claims and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral, and
to the extent such plan provides for deferred cash payments, or for the
distribution of any other property of any kind or nature, on account of the
First Priority Claims or the Second Priority Claims, such plan provides that any
such deferred cash payments or other distributions in respect of the Second
Priority Claims shall be delivered to the First Priority Agent and distributed
in accordance with the priorities provided in this Agreement. Except as provided
in this Agreement, the Second Priority Secured Parties shall remain entitled to
vote their Second Priority Claims in any such Insolvency or Liquidation
Proceeding.

 

22



--------------------------------------------------------------------------------

Section 6.8    Involuntary Bankruptcy Filing. Without the consent of the First
Priority Agent in its sole discretion, the Second Priority Representative, for
itself and on behalf of each other Second Priority Secured Party, agrees it will
not file an involuntary bankruptcy claim or seek the appointment of an examiner
or a trustee for any Borrower or any other Grantor.

Section 6.9    Separate Grants of Security and Separate Classification;
Effectiveness in Insolvency or Liquidation Proceedings.

(a)    Each Second Priority Representative and each Second Priority Agent, for
itself and on behalf of each other Second Priority Creditors represented by it,
and each First Lien Representative and each First Lien Collateral Agent, for
itself and on behalf of each other First Lien Claimholder represented by it,
acknowledges and agrees that:

(i)    the grants of Liens pursuant to the First Lien Collateral Documents and
the Second Priority Security Documents constitute two separate and distinct
grants of Liens; and

(ii)    because of, among other things, their differing rights in the
Collateral, the Second Priority Claims are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Priority Creditors in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Priority
Creditors), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Loan Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Priority
Creditors with respect to the Collateral, with each Second Priority
Representative and each Second Priority Agent, for itself and on behalf of each
other Second Priority Creditors represented by it, herby acknowledging and
agreeing to turn over to the First Priority Agent, for itself and on behalf of
each other First Lien Claimholder, Collateral or proceeds of Collateral
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Creditors).

(b)    The Parties acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

OTHER AGREEMENTS

Section 7.1    Matters Relating to Debt Documents.

(a)    Each of the Parent, the Borrowers, the Guarantors, the First Priority
Agent, and the Second Priority Agent agrees that the First Priority Debt
Agreement and each First Priority Debt Document may be amended, restated,
supplemented or otherwise modified (and consents to or waivers of noncompliance
from the terms thereof may be granted) in accordance with their terms and the
First Priority Claims may, subject to Section 7.2 below, be Refinanced, in each
case, without the consent of any Second Priority Secured Party; provided
however, that, without the prior written consent of the Second Priority Agent
and the holders of a majority of Second Priority Claims (but for the avoidance
of doubt no required consent of any other Second Priority Secured Parties), no
First Priority Debt Document may be amended, restated, supplemented or otherwise
modified, or entered into, or Refinanced, or the noncompliance from the terms
thereof be consented to or waived, to the extent such amendment, restatement,
supplement or modification, or the terms of such new First Priority Debt
Document, or such Refinancing, or consent or waiver would contravene the
provisions of this Agreement.

(b)    Each of the Parent, the Borrowers, the Guarantors, the First Priority
Agent, and the Second Priority Agent agrees that the Second Priority Debt
Agreement and each Second Priority Debt Document may be amended, restated,
supplemented or otherwise modified (and consents to or waivers of noncompliance
from the terms thereof may be granted) in accordance with their terms and the
Second Priority Claims may be Refinanced, in each case, without the consent of
any First Priority Secured Party; provided however, that, until the Discharge of
First Priority Claims, (x) in each case with respect to a Refinancing, the
holders of the Obligations resulting from any such Refinancing, or a duly
authorized agent on their behalf, shall agree in writing to be bound by the
terms of this Agreement and (y) without the prior written consent of the First
Priority Agent and the holders of a majority of First Priority Claims (but for
the avoidance of doubt no required consent of any other First Priority Secured
Parties), no Second Priority Debt Document may be amended, restated,
supplemented or otherwise modified, or entered into, or Refinanced, or the
non-compliance from the terms thereof be consented to or waived, to the extent
such amendment, restatement, supplement or modification, or the terms of such
new Second Priority Debt Document, or such Refinancing, or consent or waiver
would contravene the provisions of this Agreement.

Section 7.2    Effect of Refinancing of Indebtedness under First Priority Debt
Documents. If, substantially contemporaneously with the Discharge of First
Priority Claims, the Grantors Refinance Indebtedness outstanding under the First
Priority Debt Documents and provided that (a) such Refinancing is permitted
hereby and (b) the Parent gives to the Second Priority Agent written notice (the
“Refinancing Notice”) electing the application of the provisions of this
Section 7.2 to such Refinancing Indebtedness, then (i) such Discharge of First
Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the documents evidencing such

 

24



--------------------------------------------------------------------------------

Indebtedness (the “New First Priority Claims”) shall automatically be treated as
First Priority Claims for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Collateral set forth herein,
(iii) the Debt Agreement and the other documents evidencing such Refinancing
Indebtedness (the “New First Priority Debt Documents”) shall automatically be
treated as the First Priority Debt Agreement and the First Priority Debt
Documents and, in the case of New First Priority Debt Documents that are
security documents pursuant to which any Grantor has granted a Lien to secure
any New First Priority Claim, as the First Priority Security Documents for all
purposes of this Agreement, (iv) the collateral agent under the New First
Priority Debt Documents (the “New First Priority Agent”) shall be deemed to be
the First Priority Agent for all purposes of this Agreement and (v) the lenders
under the New First Priority Debt Documents shall be deemed to be the First
Priority Creditors for all purposes of this Agreement. Upon receipt of a
Refinancing Notice, which notice shall include the identity of the New First
Priority Agent, the Second Priority Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as any Borrower or the Parent or such New First Priority Agent may reasonably
request in order to provide to the New First Priority Agent the rights and
powers contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. Either any Borrower or the Parent shall cause
the agreement, document or instrument pursuant to which the New First Priority
Agent is appointed to provide that the New First Priority Agent agrees to be
bound by the terms of this Agreement.

Section 7.3    No Waiver by First Priority Secured Parties. Other than with
respect to the Second Priority Permitted Actions, nothing contained herein shall
prohibit or in any way limit the First Priority Agent or any other First
Priority Secured Party from opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by the Second Priority Agent or any other Second Priority Secured
Party, including any request by the Second Priority Agent or any other Second
Priority Secured Party for adequate protection or any exercise by the Second
Priority Agent or any other Second Priority Secured Party of any of its rights
and remedies under the Second Priority Debt Documents or otherwise.

Section 7.4    Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Priority Claims
previously made shall be rescinded or otherwise required to be paid over to any
Grantor or any Subsidiary for any reason whatsoever, then the First Priority
Claims shall be reinstated to the extent of the amount so rescinded or paid and
the Discharge of First Priority Claims is deemed not to have occurred for all
purposes under this Agreement and, if theretofore terminated, this Agreement
shall be reinstated in full force and effect and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the Lien priorities
and the relative rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties provided for herein. The Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Parties,
agrees that if, at any time, it receives notice of any such rescission or
payment, the Second Priority Agent or such other Second Priority Secured Party
shall promptly pay over to the First Priority Agent any payment in respect of
the Collateral or any Collateral received by it and then in its possession or
under its control, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the Discharge of First
Priority Claims.

 

25



--------------------------------------------------------------------------------

Section 7.5    Authorization of Collateral Agents. By accepting the benefits of
this Agreement and the other First Priority Security Documents, each First
Priority Secured Party hereby authorizes the First Priority Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Priority Security Documents, each Second Priority Secured Party hereby
authorizes the Second Priority Agent to enter into this Agreement and to act on
its behalf as collateral agent hereunder and in connection herewith.

Section 7.6    Further Assurances. Each of the First Priority Agent, for itself
and on behalf of the other First Priority Secured Parties, and the Second
Priority Agent, for itself and on behalf of the other Second Priority Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
Subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the First
Priority Agent or the Second Priority Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.1    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c)    The execution, delivery and performance by such party of this Agreement
(i) do not require any material consent or approval of, registration or filing
with or any other action by any governmental authority (except as contemplated
hereby) and (ii) will not violate any material provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such party or any material order of any
governmental authority or any material provision of any indenture, agreement or
other instrument applicable to or binding upon such party.

Section 8.2    Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Secured Parties under and as defined in the First
Priority Debt Agreement or the Second Priority Debt Agreement, as applicable, to
enter into this Agreement. In accordance with the terms of the Second Priority
Debt Agreement, the Required Parity Debtholders (as defined in the Second
Priority Debt Agreement) have the right to direct the Second Priority Agent on
behalf of the Second

 

26



--------------------------------------------------------------------------------

Priority Secured Parties in accordance with the terms hereof and of the Second
Priority Debt Documents (i) with respect to the exercise of rights and remedies
and (ii) to take other actions with respect to the Collateral, and the other
Second Priority Secured Parties have no rights to take any action with respect
to the Collateral under this Agreement (other than at the direction or with the
consent of the Second Priority Agent).

ARTICLE IX

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

Section 9.1    No Reliance; Information. The First Priority Secured Parties and
the Second Priority Secured Parties shall have no duty to disclose to any Second
Priority Secured Party or to any First Priority Secured Party, respectively, any
information relating to any Company or any of the Grantors, or any other
circumstance bearing upon the risk of nonpayment of any of the First Priority
Claims or the Second Priority Claims, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any First
Priority Secured Party or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Priority Secured Party or any First
Priority Secured Party, it shall be under no obligation (i) to make, and shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.

Section 9.2    No Warranties or Liability. (a) The First Priority Agent, for
itself and on behalf of the other First Priority Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the Second Priority Agent nor any other Second Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Priority Debt Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First
Priority Agent nor any other First Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Priority Debt Documents, the ownership of any Collateral or the perfection
or priority of any Liens thereon.

(a)    The Second Priority Agent and the other Second Priority Secured Parties
shall have no express or implied duty to the First Priority Agent or any other
First Priority Secured Party, and the First Priority Agent and the other First
Priority Secured Parties shall have no express or implied duty to the Second
Priority Agent or any other Second Priority Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Priority Debt
Document and any Second Priority Debt Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

27



--------------------------------------------------------------------------------

(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees no First Priority Secured Party shall have any
liability to the Second Priority Agent or any other Second Priority Secured
Party, and hereby waives any claim against any First Priority Secured Party,
arising out of any and all actions which the First Priority Agent or the other
First Priority Secured Parties may take or permit or omit to take with respect
to (i) the First Priority Debt Documents (other than this Agreement), (ii) the
collection of the First Priority Claims or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

(c)    The Second Priority Agent shall not at any time be deemed or imputed to
have any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the First Priority Agent, in its
capacity as First Priority Agent or as a lender under the First Priority Debt
Agreement. First Priority Agent shall not at any time be deemed or imputed to
have any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the Second Priority Agent, in its
capacity as Second Priority Agent or as any other Second Priority Secured Party.

Section 9.3    Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Priority Agent and the other First Priority Secured Parties and the Second
Priority Agent and the other Second Priority Secured Parties shall remain in
full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Debt Document;

(b)    any change in the time, place or manner of payment of, or in any other
term of (including, subject to the limitations set forth in Section 7.2, the
Refinancing of), all or any portion of the First Priority Claims, it being
specifically acknowledged that a portion of the First Priority Claims consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

(c)    any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.2, in any other term of, all or any portion
of the First Priority Claims;

(d)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Debt Document;

(e)    the securing of any First Priority Claims or Second Priority Claims with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any First Priority
Claims or Second Priority Claims;

(f)    the commencement of any Insolvency or Liquidation Proceeding or
Liquidation Sale in respect of any Company or any other Grantor; or

 

28



--------------------------------------------------------------------------------

(g)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Company or any other Grantor in respect of
the First Priority Claims or this Agreement, or any of the Second Priority
Secured Parties in respect of this Agreement.

Section 9.4    No Impairment of Security Interests. Each Company and each
Grantor will not, and will not permit its Subsidiaries to, take any action, or
knowingly omit to take any action, which action or omission would have the
result of materially impairing the validity, perfection or priority of the
security interest in the Collateral created by the First Priority Security
Documents or the Second Priority Security Documents, except as permitted by the
Debt Documents.

ARTICLE X

MISCELLANEOUS

Section 10.1    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a)    if to the Parent or any other Grantor, as set forth in the First Priority
Debt Agreement and the Second Priority Credit Agreement;

(b)    if to the First Priority Agent, to Credit Agricole Corporate and
Investment Bank, as First Priority Agent, 1301 Avenue of the Americas, New York,
NY 10019, Attention: Agnes Castillo (Fax No. 917-849-5463 or 917-849-5456); and

(c)    if to the Second Priority Agent, to Credit Agricole Corporate and
Investment Bank, as First Priority Agent, 1301 Avenue of the Americas, New York,
NY 10019, Attention: Agnes Castillo (Fax No. 917-849-5463 or 917-849-5456).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.1 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.1.
As agreed to between any Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The First Priority Agent and the Second Priority Agent agree to use diligent
efforts to provide each other with copies of any notices of default or
acceleration or similar notices which they give to any Company under the First
Priority Debt Documents and Second Priority Debt Documents respectively;
provided, however, that in the event that either of such parties fails to
provide the other with such notice, such failure shall not affect their
respective obligations hereunder or the effectiveness of any such notice.

Section 10.2    Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE OTHER DEBT DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.

 

29



--------------------------------------------------------------------------------

Section 10.3    Effectiveness; Survival; Termination. This Agreement shall
become effective when executed and delivered by the parties hereto. All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, hereby waives any
and all rights the Second Priority Secured Parties may now or hereafter have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. This Agreement shall terminate and be of no further force and effect,
with respect to the Second Priority Agent, the Second Priority Secured Parties
and the Second Priority Claims, upon earlier of (x) subject to Section 7.2, the
date of Discharge of First Priority Claims, subject to the rights of the First
Priority Secured Parties under Section 7.4 and (y) the later of (1) the date
upon which the obligations under the Second Priority Debt Agreement terminate if
there are no other Second Priority Claims outstanding on such date and (2) if
there are other Second Priority Claims outstanding on such date, the date upon
which such Second Priority Claims terminate.

Section 10.4    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.5    Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.5, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Priority Agent and the Second Priority Agent; provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
any Grantor without such Person’s prior written consent.

Section 10.6    Postponement of Subrogation. The Second Priority Agent, for
itself and on behalf of each other Second Priority Secured Parties, agrees that
no payment or distribution to

 

30



--------------------------------------------------------------------------------

any First Priority Secured Party pursuant to the provisions of this Agreement
shall entitle any Second Priority Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of First Priority Claims
shall have occurred. Following the Discharge of First Priority Claims, each
First Priority Secured Party agrees to execute such documents, agreements, and
instruments as any Second Priority Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
First Priority Claims resulting from payments or distributions to such First
Priority Secured Party by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such First Priority Secured Party are paid by such Person upon
request for payment thereof, but in all events subject to Sections 7.2 and 7.4.

Section 10.7    Applicable Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Supreme Court for
New York County, New York or in The United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined only in such New York
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any right to any other
jurisdiction to which it may be entitled on account of domicile, residence or
otherwise and (ii) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York court or in any such Federal court. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

 

31



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.

Section 10.9    Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Priority Secured Parties and
Second Priority Secured Parties, all of whom are intended to be bound by, and to
be third party beneficiaries of, this Agreement. No other Person shall have or
be entitled to assert rights or benefits hereunder.

Section 10.10    Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

Section 10.11    Headings. Article and Section headings used herein and the
Table of Contents hereto are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.12    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.3.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 10.13    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Priority Secured Parties, on the one hand, and the
Second Priority Secured Parties, on the other hand. None of any Company, any
other Grantor, any Guarantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement, and
none of any Company, any other Grantor or any Guarantor may rely on the terms
hereof except as expressly provided in this Agreement. Nothing in this Agreement
is intended to or shall impair the obligations of any Company or any other
Grantor or any Guarantor, which are absolute and unconditional, to pay the First
Priority Claims and the Second Priority Claims as and when the same shall become
due and payable in accordance with their terms.

Section 10.14    Provisions Solely to Define Relative Rights. Each party to this
Agreement agrees and acknowledges that the provision in each Second Priority
Security Document governed by Dutch law and Curacao law regarding the
application of any proceeds received or recovered by the Second Priority Agent
pursuant to the enforcement of such documents, but only to the extent the
enforcement concerns Collateral provided by such party, is amended and restated
as follows as of the date of this Agreement:

 

32



--------------------------------------------------------------------------------

Any amount received or recovered by the Pledgee pursuant to the enforcement of
the Right of Pledge shall be applied in accordance with the terms of the Senior
Intercreditor Agreement (as defined in the Credit Agreement) and the
Intercreditor Agreement).

(Signatures appear on following pages)

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other representatives as of
the day and year first above written.

 

GRANTORS:

MCDERMOTT INTERNATIONAL, INC.,

a Panamanian corporation

By:  

 

Name:   Title:   MCDERMOTT TECHNOLOGY (AMERICAS), INC.

By:  

 

Name:   Title:  

MCDERMOTT TECHNOLOGY (US), INC.

By:  

 

Name:   Title:   MCDERMOTT TECHNOLOGY, B.V.

By:  

 

Name:   Title:   GUARANTORS: [                                 ]

By:  

 

Name:   Title:  

(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)



--------------------------------------------------------------------------------

FIRST PRIORITY AGENT:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as First Priority Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)



--------------------------------------------------------------------------------

SECOND PRIORITY AGENT CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Second
Priority Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)